Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 1 of 189 PageID #:15116




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
In re Navistar MaxxForce Engines                         )       Case No. 1:14-cv-10318
Marketing, Sales Practices and Products                  )
Liability Litigation                                     )        This filing applies to:
                                                         )          All Class Cases
                                                         )
                                                         )      Judge Joan B. Gottschall
                                                         )
                                                         )


     DECLARATION OF JONATHAN D. SELBIN IN SUPPORT OF PLAINTIFFS’
    MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND EXPENSES AND FOR
               CLASS REPRESENTATIVE SERVICE AWARDS

            I, Jonathan D. Selbin, declare as follows:

            1.     I am a partner in the law firm Lieff Cabraser Heimann & Bernstein, LLP

(“LCHB”), and Interim Co-Lead Class Counsel for the Plaintiffs in this Multi-District Litigation.

I am admitted to this Court’s general bar and am a member in good standing of the bars of the

States of California and New York, and the bar of the District of Columbia. I respectfully submit

this declaration in support of the Plaintiffs’ Motion for an Award of Attorneys’ Fees and

Expenses and for Class Representative Service Awards. Except as otherwise noted, I have

personal knowledge of the facts set forth in this declaration, and could testify competently to

them if called upon to do so.

            2.     I graduated magna cum laude from Harvard Law School in 1993 and clerked for

The Honorable Marilyn Hall Patel of the U.S. District Court for the Northern District of

California between 1993 and 1995. I have worked at LCHB since 1995, starting as an associate

and advancing through to partnership. I currently serve on the firm’s Executive Committee and

am Chair of the firm’s economic injury product defect group. As set forth below, I have




1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 2 of 189 PageID #:15117




extensive experience litigating class actions and multi-district litigations (“MDLs”), especially

consumer and product defect class actions.

            3.   I believe that the requested fees and costs, which represent, at most, a negligible

multiplier on the time and costs invested by Co-Lead Class Counsel and other firms, are fair and

reasonable under controlling law, particularly in light of the excellent result realized for the

Class. I also believe that the requested service awards are fair, even modest, compensation for

the services rendered by the Named Plaintiffs.

LCHB’s and My Background and Experience

            4.   LCHB is a national law firm with offices in San Francisco, New York, and

Nashville. LCHB’s practice focuses on complex and class action litigation involving product

liability, consumer, employment, financial, securities, antitrust, environmental, and personal

injury matters. Attached as Exhibit A to this declaration is a true and correct copy of LCHB’s

current firm resume, showing some of the firm’s experience in complex and class action

litigation. This resume is not a complete listing of all cases in which LCHB has been class

counsel or counsel of record.

            5.   Lieff Cabraser is one of the oldest, largest, most respected, and most successful

law firms in the country that represents plaintiffs in class actions. The firm brings to the table a

wealth of class action experience. LCHB has been recognized repeatedly as one of the top

plaintiffs’ law firms in the country. The National Law Journal has recognized Lieff Cabraser as

one of the nation’s top plaintiffs’ law firms for fourteen years, and we are a member of its

Plaintiffs’ Hot List Hall of Fame, “representing the best qualities of the plaintiffs’ bar and

demonstrating unusual dedication and creativity.” The National Law Journal separately

recognized Lieff Cabraser as one of the “50 Leading Plaintiffs Firms in America.” In late




                                                 -2-
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 3 of 189 PageID #:15118




summer 2019, the Journal named Lieff Cabraser “2019 Elite Trial Lawyers” in the areas of

Consumer Protection and Privacy/Data Breach. In September of 2019, and for the fourth time,

Law360 named Lieff Cabraser a “California Powerhouse” firm. In 2018 Law360 selected LCHB

as a “Class Action Practice Group of the Year,” and in 2017 selected the firm for “Practice

Group of the Year” awards in the categories of Consumer Protection and Digital Privacy/Data

Protection. In 2016, Law360 selected LCHB as one of the “Top 50 Law Firms Nationwide for

litigation,” and chose the firm as one of the nation’s “Most Feared Plaintiff Firms” in 2015. In

July of 2019, Public Justice awarded Lieff Cabraser its coveted “Trial Lawyer of the Year”

award. In March 2019, Benchmark Litigation selected Lieff Cabraser as its “California Plaintiff

Firm of the Year.” For 2020, Lieff Cabraser saw 21 lawyers named to the “Best Lawyers in

America” listing, and we were 2018 finalists for Benchmark Litigation’s “Plaintiff Law Firm of

the Year.” We were named the Daily Journal’s “California Lawyers of the Year” for 2016, 2018,

and 2019, as well as having 25 lawyers named to Super Lawyers' 2019 “Super Lawyer” and

“Rising Star” lists, and six lawyers named to Benchmark Litigation’s “40 and Under Hot List”

for 2019. In 2016, Benchmark Litigation named LCHB to its “Top 10 Plaintiff Firms in

America” list. Lawdragon has named four LCHB lawyers to its 2019 “Lawdragon 500 Leading

Lawyers,” eight firm lawyers to its inaugural 2019 “500 Leading Plaintiff Consumer Lawyers,”

and five lawyers to its inaugural “Leading Plaintiff Employment Lawyers” list for 2018.

            6.   LCHB has extensive experience in the litigation, trial, and settlement of class

actions in complex economic injury, product defect, and consumer fraud cases. In particular,

LCHB has a decades-long history of serving as court-appointed lead class counsel in large

vehicle-related class and complex MDL and other actions. In addition to my interim

appointment in this case, a few recent examples include In re Volkswagen “Clean Diesel”




                                                 -3-
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 4 of 189 PageID #:15119




Marketing, Sales Practices, and Products Liability Litigation, MDL No. 2672 (N.D. Cal.)

(secured approval of cash settlements totaling $14.7 billion), where LCHB served as sole court-

appointed lead counsel; In re Toyota Motor Corp. Unintended Acceleration Marketing, Sales

Practices, and Products Liability Litigation, No. 10-ML-02151 (C.D. Cal.) (MDL resolved over

500 personal injury cases and separately won approval of a settlement that has thus far paid

about $1.6 billion for claims that the defect hurt the vehicles’ value for a 22-million-customer

class), where LCHB served as one of five court-appointed lead counsel; and In re General

Motors LLC Ignition Switch Litigation, MDL No. 2543 (S.D.N.Y.), where LCHB currently

serves as one of three court-appointed co-lead counsel. Other examples of such vehicle-related

cases in which LCHB served as one of the court-appointed lead counsel include In re

Bridgestone/Firestone Tires Prods. Liab. Litig., MDL No. 1373 (S.D. Ind.) and Hanlon v.

Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998).

            7.   Several courts in this District have appointed me as sole- or co-lead class counsel:

                 a.     I served as sole lead counsel for four consolidated actions in Smith v. State

Farm Mut. Auto. Ins. Co., No. 1:13-cv-02018 (N.D. Ill.). On December 8, 2016, the court

approved a $7 million settlement. When Judge St. Eve appointed me as lead counsel after a

contested Rule 23(g) motion, she noted that “Lieff Cabraser is a well-respected plaintiffs’ firm

with a wealth of experience prosecuting nationwide class actions” and that “Mr. Selbin, in

particular, has played an active role in litigating nearly a dozen TCPA class actions and

numerous other consumer class actions.”

                 b.     I served as one of lead class counsel in In re Sears Roebuck and Co.

Front-Loading Washer Products Liability Litigation (CCU Claims), No. 06-cv-7023 (N.D. Ill.),

and also served as appellate counsel. In November 2012, we obtained reversal of the district




                                                 -4-
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 5 of 189 PageID #:15120




court’s denial of certification of one class and affirmance of certification of another class in

Butler v. Sears, Roebuck and Co., 702 F.3d 259 (7th Cir. 2012), reh’g en banc denied, (7th Cir.

Dec. 19, 2012), vacated, 569 U.S. 1015 (2013), reinstated, 727 F.3d 796 (7th Cir. 2013), cert.

denied, 571 U.S. 1196 (2014). On February 29, 2016, Magistrate Judge Rowland granted final

approval to a nationwide settlement involving front-load washers alleged to incorporate a

defective central control unit.

                 c.     I served as one of lead class counsel in Wilkins v. HSBC Bank Nev., N.A.,

No. 14-cv-190 (N.D. Ill.). On February 27, 2015, Judge Holderman approved a class settlement

which created a fund of $39.975 million in non-reversionary cash. Judge Holderman commented

on “the excellent work” and “professionalism” of LCHB and its co-counsel in securing that

settlement.

                 d.     I served as one of two court-appointed co-lead counsel in In re Capital

One Telephone Consumer Protection Act Litigation, No. 1:12-cv-10064 (N.D. Ill.) (MDL No.

2016). On February 12, 2015, Judge Holderman approved a class settlement which created a

fund of $75.5 million in non-reversionary cash, then the largest settlement in the history of

Telephone Consumer Protection Act (TCPA) litigation.

                 e.     Together with my partner Daniel Hutchinson, I served as one of lead class

counsel in Ossola v. American Express Co., et al., No. 1:13-CV-4836 (N.D. Ill). On December

2, 2016, Judge John Z. Lee approved two separate class settlements which created funds of $8.25

million and $1 million in non-reversionary cash.

            8.   In addition to the cases mentioned above, I have been appointed to serve as lead

counsel in a number of MDLs:




                                                -5-
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 6 of 189 PageID #:15121




                 a.      In re Whirlpool Corporation Front-Loading Washer Products Liability

Litigation, MDL No. 2001 (N.D. Ohio) (nationwide settlement involving front-loading washers

alleged to develop mold, odor, and biofilm). A litigation class was certified in 2010 and Sixth

Circuit affirmed in In re: Whirlpool Corporation Front-Loading Washer Products Liability

Litigation, 678 F.3d 409 (6th Cir. 2012), reh’g en banc denied, (6th Cir. June 18, 2012), vacated,

569 U.S. 901 (2013), reinstated, 722 F.3d 838 (6th Cir. 2013). The court granted final approval

to a nationwide settlement in 2016.

                 b.      In re: Imprelis Herbicide Marketing, Sales Practices & Products Liability

Litigation, No. 2:11-md-02284-GP (E.D. Pa.) (MDL No. 2284) (nationwide settlement involving

defective herbicide). I served as one of four court-appointed co-lead counsel following a

contested Rule 23(g) motion. The court granted final approval in 2013 to a nationwide

settlement that has paid out over $600 million in cash to property owners.

                 c.      In re Mercedes-Benz Tele Aid Contract Litigation, MDL No. 1914

(D.N.J.) (involving Mercedes’s alleged deception relating to its Tele Aid service). I served as

one of three court-appointed co-lead counsel. The court certified a nationwide litigation class,

Plaintiffs defeated Rule 23(f) and Rule 1292(b) appeals, and the court granted final approval in

2011 for a nationwide settlement class providing for automatic payments of up to $650 cash or

$1,300 credit per car.

            9.   Other cases in which LCHB has served as class counsel and in which I played a

lead role include the following:

                 a.      Prather v. Wells Fargo, No. 1:15-cv-04231-SCJ (N.D. Ga.) ($2 million

nationwide settlement involving calls related to student loans, final approval granted in 2017);




                                                -6-
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 7 of 189 PageID #:15122




               b.      Luster v. Wells Fargo, No. 1:15-cv-01058 (N.D. Ga.) ($15.7 million

nationwide settlement involving calls related to auto loans, final approval granted in 2017);

               c.      Cross v. Wells Fargo Bank N.A., No. 1:15-cv-01270-RWS (N.D. Ga.)

($30.4 million nationwide settlement involving calls related to bank accounts, final approval

granted in 2017);

               d.      Markos v. Wells Fargo Bank, N.A., No. 1:15-cv-01156 (N.D. Ga.) ($16.4

million nationwide settlement involving calls related to residential loans, final approval granted

2017);

               e.      Thomas v. Dun & Bradstreet Credibility Corp., No. 2:15-cv-03194-BRO-

GJS (C.D. Cal.) ($10.5 million cash settlement involving calls related to small business owners;

final approval granted in 2017);

               f.      In re LG Front Loading Washing Machine Class Action Litigation, No.

08-51 (D. N.J.) (I was one of five court-appointed co-lead class counsel in consolidated action

involving alleged mold-related defects in washing machines; final approval to nationwide

settlement granted in 2016);

               g.      Franklin v. Wells Fargo Bank N.A., No. 14-cv-2349 (S.D. Cal.)

(nationwide settlement in TCPA class action; final approval granted on January 29, 2016);

               h.      Tait v. BSH Home Appliances Corp., No. SACV 10-0711-DOC (ANx)

(C.D. Cal.) (nationwide settlement involving allegedly defective front-loading washers; final

approval granted in 2015);

               i.      Bayat v. Bank of the West, No. 3:13-cv-02376-EMC (N.D. Cal.) ($3.35

million multistate settlement in TCPA class action; final approval granted in 2015);




                                               -7-
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 8 of 189 PageID #:15123




               j.     Connor v. JPMorgan Chase Bank, No. 10-cv-1284 (S.D. Cal. Mar. 12,

2012) ($11.67 million nationwide class settlement approved in 2015);

               k.     Yarger, et al. v. Capital One, N.A. successor by merger to ING Bank,

F.S.B., d/b/a ING Direct, No. 11-154-LPS (D. De.) (multistate litigation class certified involving

alleged false advertising of mortgages and survived Rule 23(f) appeal; final approval for

nationwide settlement class granted in 2014);

               l.     Bradley v. Discover Financial Services, No. 4:11-cv-5746-YGR (N.D.

Cal.) and Steinfeld v. Discover Financial Services, et al., No. 12-cv-01118- JSW (N.D. Cal.)

($8.7 million nationwide settlement in TCPA class action; final approval granted in 2014);

               m.     Rose v. Bank of America Corporation, et al., No. 11-cv-02390 (N.D. Cal.)

($32 million nationwide settlement in TCPA class action; final approval granted in 2014);

               n.     Wannamacher, et al. v. Carrington Mortgage Services, LLC, No. 12-cv-

2016 (C.D. Cal.) ($1.035 million nationwide settlement in TCPA class action; final approval

granted in 2014);

               o.     Ross v. Trex Co., Inc., No. 09-cv-00670 JF (N.D. Cal.) (nationwide partial

settlement class involving defective composite decking; final approval of settlement covering

part of case granted in 2010; final approval of settlement covering remaining case granted in

2013);

               p.     Arthur, et al. v. Sallie Mae, Inc., No. C10-0198 JLR (W.D. Wash.)

($24.15 million nationwide settlement in TCPA class action; final approval granted in 2012);

               q.     McLennan, et al. v. LG Electronics USA, Inc., No. 2:10-cv-03604-WJM-

MF (D.N.J.) (nationwide settlement involving defective refrigerators; final approval granted in

2012);




                                                -8-
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 9 of 189 PageID #:15124




               r.      Glenz, et al. v. Sharp Electronics Corp., No. 2:08-cv-03652-FSHMAS

(D.N.J.) (nationwide settlement class involving defective projector bulbs; final approval granted

2011);

               s.      Carideo, et al. v. Dell, Inc., No. C06-1772 JLR (W.D. Wash.) and

Omstead, et al. v. Dell, Inc., No. C06-6293 PJH (N.D. Cal.) (nationwide settlement classes

involving computer defect; final approval granted in 2010);

               t.      Fulford v. Logitech, Inc., No. 08-cv-02041 MMC (N.D. Cal.) (nationwide

settlement class involving false advertising claims related to remote controls; final approval

granted in 2010);

               u.      Create-a-Card v. Intuit, No. CV-07-6452 WHA (N.D. Cal.) (nationwide

settlement class involving faulty computer code; final approval granted in 2009);

               v.      Pelletz v. Weyerhaeuser Company and Advanced Environmental

Technologies, Inc., No. C08-0334 JCC (W.D. Wash.) (nationwide settlement class involving

defective composite decking; final approval granted in 2009);

               w.      Grays Harbor Adventist Christian School v. Carrier Corporation, No.

CV05-5437 (W.D. Wash.) (Washington litigation class involving defective furnaces certified;

nationwide settlement class; final approval granted in 2008);

               x.      Weekend Warrior Trailer Cases, Judicial Coordination Proceeding No.

4455 (Orange County, CA) (nationwide settlement class involving defective recreational trailers;

final approval granted in 2008);

               y.      Richina v. Maytag Corp., No. CV025202 (San Joaquin County, CA)

(California settlement class involving defective oven panels; final approval granted in 2007);




                                               -9-
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 10 of 189 PageID #:15125




               z.      Lundell v. Dell, Inc., No. C05-3970 JW/RS (N.D. Cal.) (nationwide

settlement class involving defective computers; final approval granted in 2006);

               aa.     Kan v. Toshiba America Information Systems, Inc., No. BC327273 (Los

Angeles County, CA) (nationwide settlement class involving defective computers; final approval

granted in 2006;

               bb.     Behr Wood Sealant Cases, JCCP Nos. 4132 & 4138 (San Joaquin County,

CA) (nationwide settlement class involving defective wood sealant; final approval granted in

2003);

               cc.     Richison v. American Cemwood Corp., Civil Action No. 005532 (San

Joaquin County, CA) (nationwide litigation class involving defective shingles certified and

upheld on writ review; final approval granted to nationwide settlement classes in 2000 and

2003);

               dd.     Williams v. Weyerhaeuser Co., Civil Action No. 995787 (San Francisco

County, CA) (California litigation class involving defective siding certified in 1999; nationwide

settlement class final approval granted in 2000);

               ee.     Delay v. Hurd Millwork Co., No. 972-073710 (Spokane County, WA)

(multi-state settlement class involving defective windows; final approval granted in 1998);

               ff.     Naef v. Masonite, No. CV-94-4033 (Mobile County, AL) (nationwide

litigation class certified for claims of defective siding in 1995, final approval granted to

nationwide settlement class in 1998);

               gg.     Bettner v. Georgia-Pacific, No. CV-95-3330-RGK (Mobile County, AL)

(nationwide settlement class involving defective siding; final approval granted in 1998);




                                                - 10 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 11 of 189 PageID #:15126




                  hh.    ABS Pipe Cases II, JCCP No. 3126 (Contra Costa County, CA)

(nationwide settlement classes involving defective pipes; final approval granted in 1998 through

2001);

                  ii.    In re: Louisiana-Pacific Co. Inner-Seal Siding Litigation, No. CV-95-879

JO-LEAD (D. Ore.) (nationwide settlement class involving defective siding; final approval

granted in 1996); and

                  jj.    Cox v. Shell, Civil No. 18,844 (Obion County, TN) (nationwide settlement

class involving defective polybutylene pipes; final approval granted in 1995).

            10.   Together, cases in which I have played a lead role have resulted in court-approved

class action settlements with a combined total recovery for class members of well over $3 billion

in non-reversionary cash, plus other relief such as enhanced and extended warranties.

            11.   I was the lead partner at LCHB who litigated and settled most of the above cases.

            12.   I was one of two co-lead trial counsel in a month-long class action trial involving

fraud and warranty claims arising from allegedly defective shingles. Nature Guard Cement

Roofing Shingles Cases, No. 275768 (Cal. Super. Ct.).

            13.   In addition to Judge Holderman’s comments above, a number of other courts in

the above cases have also praised LCHB’s (and my) efforts on behalf of plaintiffs:

                  a.     In In re Sears, Roebuck and Co. Front-Loading Washer Products Liability

Litigation, Magistrate Judge Mary M. Rowland of the Northern District of Illinois commended

“the high degree of success” and the “vindication of a public interest” of LCHB and its co-

counsel in the “presence of novel and complex legal issues.”

                  b.     In Yarger v. Capital One, Judge Leonard P. Stark commended our work in

“ably and strenuously litigat[ing]” a “very contentious case.” In approving the settlement and




                                                 - 11 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 12 of 189 PageID #:15127




awarding our fees in full, Judge Stark also commented on “the quality of that litigation” effort,

and “the particularly advantageous features of th[e] settlement.”

                  c.     In In Re Mercedes-Benz Tele Aid Contract Litigation, Judge Dickinson R.

Debevoise stated: “I want to thank counsel for the . . . very effective and good work . . . . It was

carried out with vigor, integrity and aggressiveness with never going beyond the maxims of the

Court.”

                  d.     In Glenz v. Sharp Electronics Corp., Judge Faith S. Hochberg stated: “I

want to commend counsel for all the hard work you all put into this case, for retaining an

excellent mediator, for getting it managed efficiently and settled expeditiously, rather than letting

the case drag on endlessly without settling it. It really is the way they should be done. I wish

they were all done this way. . . . I’m delighted.”

                  e.     In Create-a-Card v. Intuit, Judge William Alsup commended LCHB for

the “excellent job in the case as class counsel,” and stated that “the class has been well

represented having you and your firm in the case.”

            14.   My work on behalf of consumers and other plaintiffs was the subject of a profile

in Forbes in 2014. See Fisher, Daniel, “Lawyer In ‘Smelly Washer’ Suit Aims At Big Targets,

Spends Real Money,” Forbes, Sept. 22, 2014,

http://www.forbes.com/sites/danielfisher/2014/09/22/lawyer-in-smelly-washer-suit-aims-at-big-

targets-spends-real-money/.

            15.   I have argued in the Eleventh Circuit in Cordoba v. DirectTV, LLC, No. 18-12077

(11th Cir.) (opinion pending) and Pedro v. Equifax, Inc., 868 F.3d 1275 (11th Cir. 2017); the

Sixth Circuit in In re Whirlpool Corp. Front-Loading Washer Prods Liability Litigation, 678

F.3d 409 (6th Cir. 2012); the Ninth Circuit in Grodzitsky v. Am. Honda Motor Co., No. 18-55417




                                                - 12 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 13 of 189 PageID #:15128




(9th Cir.) (opinion pending), Omstead v. Dell, Inc., 594 F.3d 1081 (9th Cir. 2010), and

Oestreicher v. Alienware Corp., 322 F. A’ppx 489 (9th Cir. 2009); and in the Fifth Circuit in

McManus v. Fleetwood Ent. Inc., 320 F.3d 545 (5th Cir. 2003). I also have argued in several

state supreme and appeals courts. I served as appellate counsel of record in Butler v. Sears, 702

F.3d 359 (7th Cir. 2012) & Butler v. Sears, 727 F.3d 796 (7th Cir. 2013).

My Firm’s Work in this Case

            16.   I am the lead partner at LCHB on this case, and I have been involved in every

aspect of it from inception through the present.

            17.   In or about December 2013, I was approached by Kim Stephens of Tousley Brain

Stephens about a potential case involving defective engines in Navistar vehicles. After

discussing the case and agreeing to work together on it, I reached out to seek the involvement of

Adam Levitt (now of DiCello Levitt Gutzler) and others based on their prior experience on

similar cases.

            18.   My colleagues and I then diligently investigated all aspects of this case and were

jointly retained by our first client in this matter—GTL Enterprises, Inc.—in June 2014. We

teamed with further co-counsel and communicated with others in the following months of 2014.

            19.   On December 17, 2014, the Judicial Panel on Multidistrict Litigation consolidated

the cases in this Court for pretrial purposes. In re: Navistar Maxxforce Engines Mktg., Sales

Practices & Prod. Liab. Litig., 67 F. Supp. 3d 1382, 1383 (J.P.M.L. 2014).

            20.   On March 5, 2015, this Court appointed me as one of three co-interim lead

counsel in these consolidated cases. Dkt. 27.

            21.   After initial mediation efforts failed, Plaintiffs and Navistar litigated this case for

more than four years. Early efforts included assisting with an individual case—Ross Neely Sys.,




                                                   - 13 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 14 of 189 PageID #:15129




Inc. v. Navistar, Inc., No. 13-1587 (N.D. Tex.)—that had outpaced the multidistrict litigation in

discovery. Those efforts ensured the Class had early access to important documents, and that the

outcome in Ross Neely did not damage the Class case.

            22.   Both before and after the appointment as class counsel, my firm, along with co-

counsel, vigorously litigated this case. LCHB was integral to drafting the First and Second

Master Consolidated Class Action Complaints. We and our co-counsel reviewed more than 2

million documents produced by Navistar. Plaintiffs overall took the depositions of 27 Navistar

witnesses, and LCHB attorneys took 15 of those depositions and second-chaired two others.

From our class representatives, we and our co-counsel collected, reviewed, and produced over

1.45 million pages of more than 500,000 documents. Navistar took, and we defended, the

depositions of 36 Class representatives, with LCHB attorneys defending 9 of those depositions.

In sum, therefore, the parties exchanged more than 2.5 million documents and took and defended

more than 60 depositions. All Named Plaintiffs sat for depositions. Most Named Plaintiffs

presented their vehicles for inspections, inspections that counsel attended and monitored.

            23.   We and our co-counsel retained more than half a dozen consulting and testifying

experts on both liability and damages. These experts were prepared to testify in fields including

mechanical engineering, stating their opinions as to why the EGR-only design was defective, as

well as economics, stating their opinions as to the amount of damages to the Class.

            24.   With our co-counsel we litigated numerous motions to compel or resist the

production of documents. We and co-counsel fully drafted, and prepared all supporting expert

reports and exhibits to, Plaintiffs’ Motion for Class Certification, which this Court had scheduled

due to be filed on March 6, 2019. On the evening of March 5, 2019 (and with the help of Judge

Wayne Andersen, as explained below), the parties reached a tentative agreement in principle and




                                                - 14 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 15 of 189 PageID #:15130




filed a joint motion asking the Court to stay Plaintiffs’ deadline. Dkt. 609. Since then, the

parties worked diligently to finalize the agreement. On May 28, 2019, the parties finalized and

executed the Settlement Agreement, filed at Dkt. 632-1.

            25.   The parties mediated under the guidance of retired Judge Wayne Andersen,

formerly of this District, a respected class action mediator with whom the Court is familiar. The

parties first attempted mediation early in this litigation but failed. After the extensive discovery

described above, the parties renewed mediation efforts in June 2018 and continued until reaching

the Settlement Agreement executed in May 2019. I personally led those efforts. These

mediation efforts required substantial effort and time on the part of both parties. The parties

attended six in-person negotiations in Chicago, spent dozens of hours on telephone conferences

both with and without Judge Andersen present, and engaged in dozens of detailed email

exchanges. Reaching a resolution was challenging. Interim Co-Lead Counsel threatened to file

their motion for class certification several times when it appeared that Defendants would not

agree to a settlement they believed to be sufficient for the class, and Defendants also nearly

abandoned negotiations multiple times. A settlement in principle was reached only on the literal

eve of Plaintiffs’ filing their motion for class certification, with that motion and supporting

expert reports fully drafted.

            26.   On June 12, 2019, this Court granted preliminary approval to the Settlement. Dkt.

648. Since then, my firm and co-counsel have worked cooperatively with counsel for

Defendants and with the Court-appointed Settlement Administrator to established the Settlement

Website and deliver timely notice to the Class, and have responded to questions and concerns

from hundreds of Class Members.




                                                - 15 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 16 of 189 PageID #:15131




Time Submitted in Support of the Fee and Cost Request

            27.   Class Counsel seek a total fee and cost award of $40 million, comprising

$36,488,073.26 in attorneys’ fees and $3,511,926.74 in costs, both to be paid from the Cash

Fund as set forth in the Settlement.

            28.   For purposes of this motion, Co-Lead Class Counsel submit 73,901.53 hours and

$31,590,660.40 in lodestar from the 15 firms that conducted the most work on behalf of the

Class for the Court’s consideration. Eleven other firms reported more than 1,000 hours and

$500,000 lodestar to Co-Lead Class Counsel, time not included in support of this fee petition.

Of this time, only 1,073.8 hours, or .8%, were incurred after a settlement was reached in

principle on March 5, 2019.

            29.   Since the Court appointed my firm and two others Co-Lead Class Counsel, all

firms working on this case have submitted detailed time entries, identified by discrete task codes,

to Co-Lead Class Counsel.

            30.   Throughout this litigation, Co-Lead Class Counsel assigned work out to other

firms, taking care to avoid unnecessary or duplicative work.

            31.   At my direction, time for the 15 firms was reviewed and the following across-the-

board adjustments applied:

                  a.     All time before the March 5, 2015 Order appointing Rule 23(g) interim

class counsel (Dkt. 27) was excluded, even though much of this time ultimately did benefit the

Class.

                  b.     All time after June 30, 2019, was excluded, including substantial time

devoted to responding to Class Member inquiries. No time spent on this fee motion or on final

approval papers is included in the request.




                                                - 16 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 17 of 189 PageID #:15132




                  c.     Document review time (task code 7) was billed at $350 per hour.

                  d.     Large billing items were capped at 10 hours for document review, and 14

hours for other work.

                  e.     Any billers with fewer than 20 hours (after the other adjustments) were

removed.

            32.   This initial, global review removed nearly $5 million in lodestar. For example,

my firm’s records show more than 27,430 hours worked on this case from inception to present,

yet the fee request, after the global adjustments described above and firm-specific review,

reflects only 26,019 hours for my firm.

            33.   The fee request includes 41,722.58 hours and $14,353,257.75 lodestar under the

task code for document review. As noted, this time was billed at $350 per hour, and capped at

10 hours per day.

            34.   Document review was critical in this case. Navistar produced more than 2 million

documents. In reviewing those documents, Co-Lead Class Counsel maximized efficiency by

employing technology-assisted review.

            35.   The document review team, working at the direction and under the supervision of

more senior attorneys involved in this litigation, not only coded for relevance on five different

topics, but also added detailed commentary about why a document was relevant, which portions

were interesting, and how it could be used. As a result, when preparing for deposition, the taking

attorney had the benefit of sophisticated coding and analysis, necessary in a case where any

given witness might have hundreds of relevant documents attached to his or her name, many of

them long presentations containing technical engineering terminology.




                                                - 17 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 18 of 189 PageID #:15133




            36.   In particular, after predictive coding reduced the universe of documents from

2,095,153 to 1,203,157, first-level review teams analyzed each document for relevance, improper

redaction, improper privilege assertion, and five key issues. Documents coded as “Hot” were

distributed to second-level and quality-control teams, and then redistributed again to review

attorneys dedicated to witness deposition preparation. That team synthesized information from

key discovery documents, publicly available documents, and other sources to develop

comprehensive document memoranda for each deposition. A typical deposition required high-

level review of 100-300 documents.

            37.   The review also paid off in briefing—the document review team’s superior

knowledge of the massive universe of documents enabled them to respond quickly to requests for

factual support or research.

            38.   The document review team also developed a comprehensive timeline of the case,

regularly updated as new documents were discovered. This timeline was critical developing

Plaintiffs’ theory of the case and litigation strategy.

            39.   Equally important was review of Plaintiffs’ documents, both the 500,000 actually

produced, and the additional 406,000 collected and reviewed but determined to be not responsive

or privileged. The ESI produced by Plaintiffs created numerous challenges, presenting both

large volumes and a wide variety of record-keeping practices. Plaintiffs also produced a large

number of paper documents, each of which needed to be review for relevance, privilege, and

redaction of personal employee information. All of this was made substantially more difficult

when, on November 7, 2017, Judge Mason ordered Plaintiffs to complete their document

production by December 28, 2017, a deadline with which Plaintiffs complied with great

difficulty.




                                                 - 18 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 19 of 189 PageID #:15134




            40.   The volume of documents was so high because Navistar’s document requests

were extensive, both in number and in scope, and required production of essentially the entire

purchase, sale, and maintenance history of small- and medium-sized trucking businesses, as well

as custodial email files. And Navistar deposed each Named Plaintiff, including many as

corporate representatives under Rule 30(b)(6), requiring the defending attorneys to be familiar

with the documents produced by the Named Plaintiffs.

            41.   In my role as Co-Lead Class Counsel, I am thoroughly familiar with all of the

work done in this case in terms of both quality and quantity, and the contributions of every law

firm that worked on behalf of the Class. Based on my experience and professional opinion, and

in light of all that has occurred in this litigation and remains to be done, and the risks associated

therewith, the work performed was necessary to the successful litigation and, ultimately,

settlement of this case, and the fees requested by Co-Lead Counsel and partner firms are well-

warranted.

            42.   Pursuant to the terms of the Settlement, Co-Lead Class Counsel and Liaison

Counsel are authorized to allocate any award of fees among all firms who did work on behalf of

the class. Settlement § V.A. In my experience, this provision is common, comports with

controlling law, and allows lead counsel to allocate fees based on their familiarity with the

quantity and quality of the work performed in the case for the benefit of the Class.

Expenses Submitted in Support of the Fee and Cost Request

            43.   Since the Court appointed my firm and two others Co-Lead Class Counsel, all

firms working on this case have submitted itemized cost reports, identified by discrete category

codes, to Co-Lead Class Counsel.




                                                - 19 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 20 of 189 PageID #:15135




            44.   For the purposes of this motion, Co-Lead Class Counsel submit $3,511,926.74 in

out of pocket costs from 15 firms, in addition to $10,000 in cost fund contributions from non-

submitting firms.

            45.   This amount does not include approximately $8,000 in costs reported by

additional firms. Co-Lead Counsel intend to reimburse reasonable and necessary costs out of

any fee/costs award.

            46.   The great bulk of the costs were spent through a common cost fund administered

by Co-Lead Counsel. The declaration of Adam J. Levitt Regarding the Litigation Fund describes

how that fund was maintained, accounted, and spent.

            47.   Based on my experience and professional opinion, and in light of all that has

occurred in this litigation and remains to be done, and the risks associated therewith, the costs

requested by Co-Lead Counsel and partner firms are well-warranted.

LCHB’s Time Submission

            48.   All attorneys, paralegals, and law clerks at LCHB are instructed to maintain

contemporaneous time records reflecting the time spent on this and other matter. At my

direction, my firm’s time in this case was reviewed, line-by-line, in the exercise of billing

judgment, and redundant or unnecessary time was removed. This reduction was in addition to

the global metrics described above that were applied to every firm.

            49.   After those reductions, my firm submits 26,019.1 hours and $10,427,135 in

lodestar. A table of timekeepers, hours, rates, and lodestar is attached as Exhibit B. The hours

recorded for this matter are reasonable considering the massive investment required to litigate a

complex, multi-state class action for five years.




                                                 - 20 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 21 of 189 PageID #:15136




            50.   Although the reported hours have a cut-off date of June 30, 2019, counsel’s

responsibilities did not end with the grant of preliminary approval. My firm and others have

spent numerous hours monitoring the Settlement Administrator and responding to hundreds of

Class Member inquiries. Counsel’s duties will continue even after final approval, including

responding to any objector appeals and overseeing the remainder of the claims period and the

process of transmitting benefits to the Class. Indeed, just since preliminary approval on June 12,

2019, my firm has incurred 385 hours, and will incur many more throughout the remaining

claims period, few of which are included in this fee request.

            51.   Biographical information for all partner and associate billers who are currently

with Lieff Cabraser appears in the firm resume attached as Exhibit A. Primary attorney

timekeepers include:

                  a.     My involvement in this case dates to its very inception, as I was the person

at LCHB to whom lawyers at Tousley Brain Stephens brought their client and case to prosecute.

Since then, I have been responsible for overall supervision of LCHB’s work in this case, and,

along with co-lead counsel Adam Levitt and William Audet, strategic decision-making in the

litigation. I also spearheaded communication with lead defense counsel (in both litigation and

mediation phases), and with Judge Anderson. My hourly rates have been approved repeatedly

over the years by courts across the country, and I have never had my hourly rate reduced.

                  b.     Jason Lichtman is a partner in my firm’s New York office. At my

direction, Mr. Lichtman was responsible for managing the day-to-day aspects of this litigation

along with Mr. Kaufman. Among other things, Mr. Lichtman was ultimately given

responsibility for offensive document discovery and defensive document production, was the

primary attorney responsible for Plaintiffs’ damages experts, was one of two attorneys with




                                                 - 21 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 22 of 189 PageID #:15137




primary responsibility for managing Plaintiffs’ liability experts, took key depositions, including

that of Navistar CEO Troy Clarke, and, along with Mr. Kaufman, was LCHB’s primary brief-

writer in this case. Mr. Lichtman’s hourly rates have been approved repeatedly over the years by

courts across the country, and he has never had his hourly rate reduced.

               c.      Kenneth Byrd is a partner in my firm’s Nashville office. Mr. Byrd was the

LCHB attorney primarily responsible for offensive depositions. Mr. Byrd personally took 10

depositions of Navistar employees, including many of the depositions that would have featured

most prominently in Plaintiffs’ motion for class certification, and the deposition of former

Navistar CEO Dan Ustian. Mr. Byrd also defended the deposition of a Named Plaintiff.

               d.      Kristen Law Sagafi was a partner in my firm’s San Francisco office. Ms.

Sagafi was instrumental in the early stages of this case, including plaintiff vetting, complaint

drafting, negotiating the vehicle inspection protocol, and litigating an individual case arising out

of the same facts and pending in the Northern District of Texas.

               e.      Andrew Kaufman is an associate in my firm’s Nashville office. Along

with Mr. Lichtman, Mr. Kaufman was responsible for managing the litigation on a day-to-day

basis for my firm. Mr. Kaufman was also my firm’s lead brief writer in this case along with Mr.

Lichtman, and was responsible for drafting two motions to compel early Navistar document

productions, the opposition to the motion to quash subpoenas served on other truck

manufacturers, the opposition to Navistar’s demands of discovery on withdrawing Named

Plaintiffs, the motion to compel critical evidence on class certification, the opposition to the

motion to compel documents concerning non-class trucks (discovery that, had it been permitted,

would have delayed resolution by many months), and the fully-drafted but never-filed motion for

class certification. Mr. Kaufman also took the 30(b)(6) deposition of Navistar, deposed a senior




                                                - 22 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 23 of 189 PageID #:15138




Navistar engineer, was responsible for document production for a plaintiff who, at the time, was

the largest proposed class representative, and defended the deposition of one Named Plaintiff.

               f.      Avery Halfon is an associate in my firm’s New York office. Mr. Halfon

was responsible for document production for two of the largest, most complicated Named

Plaintiffs. Mr. Halfon also defended the deposition of four Named Plaintiffs (including one

Plaintiff who was deposed twice). Mr. Halfon also played a lead role in responding to thousands

of requests for admission served by Navistar on the eve of the close of discovery. Finally, Mr.

Halfon played a pivotal role in negotiating the details of the settlement agreement.

               g.      Jerome Mayer-Cantu was an associate in my firm’s San Francisco office.

Before he left Lieff Cabraser, Mr. Mayer-Cantu was instrumental in assisting Ms. Sagafi in

plaintiff vetting, individual litigation in the Northern District of Texas, and complaint drafting.

               h.      Abby Bilkiss is a staff attorney in my firm’s San Francisco Office. Ms.

Bilkiss graduated from the University of California, Hastings College of Law in 2003, and

previously worked, among other positions, as a Deputy City Attorney for the City of Emeryville,

CA.

                      i.       Ms. Bilkiss was a critical part of offensive and defensive document

review, and, along with an attorney at Tousley Brain & Stephens, was the principal liaison

between other attorneys and the document review team. Ms. Bilkiss also is, by far, the person

most knowledgeable about the more than 2 million documents produced by Navistar.

                     ii.       Ms. Bilkiss supervised the team’s document review and drafting of

analysis of documents for deposition preparation. In particular, along with Mr. Lichtman and

attorneys from Tousley Brain & Stephens, she played a lead role in selecting and training a team

of document review attorneys, developing training materials, revising coding protocols and




                                                - 23 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 24 of 189 PageID #:15139




creating a series of in-person and phone trainings. Ms. Bilkiss established and managed second-

level review teams to ensure consistency and quality. She coordinated regular document review

team meetings, during which team members would share key documents and collaborate on best

practices. She built and maintained training resources and reference materials , including a

document coding manual, “cast of characters,” and lists of key acronyms and terms.

                    iii.      As a liaison between the document review team and other

attorneys, Ms. Bilkiss was responsible both for creating review teams to respond to particular

inquiries or complete specific projects, and also for evaluating and elevating concerns raised by

the reviewers, such as custodians lacking documents, or search terms returning fewer documents

than expected. She also constituted and managed the deposition preparation teams.

                    iv.       Ms. Bilkiss also played a key role in the difficult process of

collection, review, and production of Plaintiffs’ documents. In addition to managing the

document review team, Ms. Bilkiss spent substantial time on the phone with Named Plaintiffs,

explaining documents requests to them and requesting particular documents.

               i.      Ella Krainsky is a staff attorney in my firm’s San Francisco office. Ms.

Krainsky graduated from The Georgia Washington University Law School in 2001 and, among

previous positions, was formerly an attorney at the U.S. Department of Veterans Affairs Office

of the General Counsel, and the Federal Trade Commission. Ms. Krainsky was responsible for

document review and analysis, work that contributed to deposition preparation and briefing, and

was supervised by Ms. Bilkiss and Mr. Lichtman.

               j.      Andreea Miclut is a staff attorney in Lieff Cabraser’s San Francisco office.

Ms. Miclut graduated from Golden Gate University School of Law in 2007. Ms. Miclut was

responsible for document review and analysis , work that contributed to deposition preparation




                                              - 24 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 25 of 189 PageID #:15140




and briefing, and was supervised by Ms. Bilkiss and Mr. Lichtman. Ms. Miclut served on the

second-level review and deposition-preparation teams.

              k.      Phianh Nguyen is a staff attorney in Lieff Cabraser’s San Francisco office.

Ms. Nguyen graduated from the Golden Gate University School of Law in 2008. Ms. Nguyen

was responsible for document review and analysis, work that contributed to deposition

preparation and briefing, and was supervised by Ms. Bilkiss and Mr. Lichtman.

              l.      Jae Park is a staff attorney in Lieff Cabraser’s San Francisco office. Ms.

Park graduated from the University of Pennsylvania Law School in 2005. Ms. Park was

responsible for document review and analysis, work that contributed to deposition preparation

and briefing, and was supervised by Ms. Bilkiss and Mr. Lichtman. Ms. Park served on the

second-level review and deposition-preparation teams.

              m.      Jerry Shindelbower is a staff attorney in Lieff Cabraser’s San Francisco

office. Mr. Shindelbower graduated from Golden Gate University School of Law in 2011. Mr.

Shindelbower was responsible for document review and analysis, work that contributed to

deposition preparation and briefing, and was supervised by Ms. Bilkiss and Mr. Lichtman. Mr.

Shindelbower served on the second-level review and deposition-preparation teams.

              n.      William Aspinwall is a contract attorney who was retained by Lieff

Cabraser. Mr. Aspinwall was responsible for document review and analysis, work that

contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss and Mr.

Lichtman.

              o.      Philippe Benoit is a contract attorney who was retained by Lieff Cabraser.

He was part of the document review team and was responsible for document review and analysis,




                                             - 25 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 26 of 189 PageID #:15141




work that contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss

and Mr. Lichtman.

              p.      Anita Forbes is a contract attorney who was retained by Lieff Cabraser.

She was part of the document review team and was responsible for document review and

analysis, work that contributed to deposition preparation and briefing, and was supervised by Ms.

Bilkiss and Mr. Lichtman. Ms. Forbes served on the second-level-review team.

              q.      Crystal Fu is a contract attorney who was retained by Lieff Cabraser. She

was part of the document review team and was responsible for document review and analysis,

work that contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss

and Mr. Lichtman.

              r.      Helen Gallego is a contract attorney who was retained by Lieff Cabraser.

She was part of the document review team and was responsible for document review and

analysis, work that contributed to deposition preparation and briefing, and was supervised by Ms.

Bilkiss and Mr. Lichtman.

              s.      Richard Garcia is a contract attorney who was retained by Lieff Cabraser.

He was part of the document review team and was responsible for document review and analysis,

work that contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss

and Mr. Lichtman.

              t.      Eva Guo is a contract attorney who was retained by Lieff Cabraser. She

was part of the document review team and was responsible for document review and analysis,

work that contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss

and Mr. Lichtman.




                                             - 26 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 27 of 189 PageID #:15142




              u.      Stacyann Hunter is a contract attorney who was retained by Lieff

Cabraser. She was part of the document review team and was responsible for document review

and analysis, work that contributed to deposition preparation and briefing, and was supervised by

Ms. Bilkiss and Mr. Lichtman.

              v.      Ai-Lien Li is a contract attorney who was retained by Lieff Cabraser. She

was part of the document review team and was responsible for document review and analysis,

work that contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss

and Mr. Lichtman.

              w.      Sharon Liu is a contract attorney who was retained by Lieff Cabraser. She

was part of the document review team and was responsible for document review and analysis,

work that contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss

and Mr. Lichtman.

              x.      Byron Lopez is a contract attorney who was retained by Lieff Cabraser.

He was part of the document review team and was responsible for document review and analysis,

work that contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss

and Mr. Lichtman.

              y.      Maria Luzetti is a contract attorney who was retained by Lieff Cabraser.

She was part of the document review team and was responsible for document review and

analysis, work that contributed to deposition preparation and briefing, and was supervised by Ms.

Bilkiss and Mr. Lichtman.

              z.      Beverly McNeill is a contract attorney who was retained by Lieff

Cabraser. She was part of the document review team and was responsible for document review




                                             - 27 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 28 of 189 PageID #:15143




and analysis, work that contributed to deposition preparation and briefing, and was supervised by

Ms. Bilkiss and Mr. Lichtman.

                  aa.    Chazz Pearce is a contract attorney who was retained by Lieff Cabraser.

he was part of the document review team and was responsible for document review and analysis,

work that contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss

and Mr. Lichtman.

                  bb.    Louis Phan is a contract attorney who was retained by Lieff Cabraser. He

was part of the document review team and was responsible for document review and analysis,

work that contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss

and Mr. Lichtman. Mr. Phan served on the second-level review team.

                  cc.    Eavon Rolich is a contract attorney who was retained by Lieff Cabraser.

He was part of the document review team and was responsible for document review and analysis,

work that contributed to deposition preparation and briefing, and was supervised by Ms. Bilkiss

and Mr. Lichtman.

                  dd.    Claire Sharman is a contract attorney who was retained by Lieff Cabraser.

She was part of the document review team and was responsible for document review and

analysis, work that contributed to deposition preparation and briefing, and was supervised by Ms.

Bilkiss and Mr. Lichtman. Ms. Sharman served on the second-level review and deposition-

preparation teams.

            52.   LCHB’s rates reflect the market rates in the markets within which LCHB’s

primary offices are located: San Francisco and New York. LCHB’s hourly rates have

periodically been negotiated with and paid on an hourly basis by sophisticated commercial

entities.




                                                - 28 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 29 of 189 PageID #:15144




            53.         For the purposes of this fee motion, LCHB (and all other firms) submit historical

rates, i.e., those charged at the time the work was reported to Co-Lead Class Counsel. Under

prevailing law, counsel could seek fees based on current rates or seek interest on historical rates,

            54.         These rates have been approved by courts throughout the United States. A sample

of courts that have expressly approved LCHB’s standard billing rates and attorneys’ fees as

reasonable are:

                    i.         Hale v. State Farm Mut. Auto. Ins. Co., No. 12-660, 2018 WL 6606079, at

*13-14 (S.D. Ill. Dec. 16, 2018) (awarding requested attorneys’ fees after lodestar cross check);

                   ii.         In re: Whirlpool Corp. Front–loading Washer Prods. Liab. Litig., No. 08-

65000, 2016 WL 5338012, at *25 (N.D. Ohio Sept. 23, 2016) (awarding requested attorneys’

fees);

                  iii.         In re: Sears, Roebuck & Co. Front-Loading Washer Prods. Liab. Litig.,

No. 06-7023, Dkt. 598 (N.D. Ill. Sept. 13, 2016) (awarding requested rates), reversed and

remanded on other grounds, 867 F.3d 791 (7th Cir. 2017);

                  iv.          Allaga v. BP Solar Int’l, Inc., No. 14-560, Dkt. 201 (N.D. Cal. Dec. 22,

2016) (awarding requested fees after lodestar crosscheck, and concluding that the firm’s “hourly

rates, used to calculate the lodestar here, are in line with prevailing rates in this District and have

recently been approved by federal and state courts”);

                   v.          Composite Co, Inc. v. Am. Int’l Grp., Inc., No. 1:13-cv-10491, Dkt. 157, at

7 (D. Mass Apr. 21, 2016) (awarding requested attorneys’ fees);

                  vi.          Perkins v. LinkedIn Corp., No. 13-cv-04303, 2016 WL 613255, at *16

(N.D. Cal. Feb. 16, 2016) (awarding requested attorneys’ fees after lodestar crosscheck);




                                                       - 29 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 30 of 189 PageID #:15145




            vii.       In re Bank of N.Y. Mellon Corp. Forex Transactions Litig., No. 1:14-cv-

05496, Dkt. 98 (S.D.N.Y. Sept. 24, 2015) (Kaplan, J.) (awarding requested attorneys’ fees);

            viii.      In re Ocwen Federal Bank FSB Mortgage Serv. Litig., No. 04-C-2714,

Dkt. No. 476 (N.D. Ill. July 1, 2011) (awarding requested attorneys’ fees);

             ix.       Yarger v. Capital One, N.A., No. 11-154, Dkt. No. 259 (D. Del. Oct. 7,

2014) (awarding requested attorneys’ fees);

              x.       Steinfeld v. Discover Financial Services, et al., No. 3:12-cv-01118-JSW,

Dkt. No. 98 (N.D. Cal. Mar. 31, 2014) (“Class counsel have submitted declarations that show the

hourly rates that they have requested are reasonable and have provided the Court with

information about other cases that approved their rates.”);

             xi.       Nwabueze v. AT&T Inc., No. C 09-01529 SI, 2014 WL 324262, at *2

(N.D. Cal. Jan. 29, 2014) (“[T]he Court also finds that the rates requested are within the range of

reasonable hourly rates for contingency litigation approved in this District.”);

            xii.       Ross v. Trex Co., Inc., No. 09-cv-00670-JSW, Dkt. 341 (N.D. Cal. Dec.

16, 2013) (awarding requested attorneys’ fees);

            xiii.      Walsh v. Kindred Healthcare, No. C 11-00050 JSW, Dkt. 154, 2013 U.S.

Dist. LEXIS 176319, at *9 (N.D. Cal. Dec. 16, 2013) (“The Court concludes Plaintiffs have

shown that the requested rates are reasonable”);

            xiv.       Moore v. Verizon Communs., Inc., No. 09-1823 SBA (JSC), Dkt. 211,

2013 U.S. Dist. LEXIS 170027, at *28 (N.D. Cal. Nov. 27, 2013) (“The Court concludes that the

hourly rates for the attorneys who billed time on this case are reasonable given the geographic

location and experience of counsel.”);




                                               - 30 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 31 of 189 PageID #:15146




              xv.      In re: Imprelis Herbicide Mktg., Sales Practices & Prods. Liability

Litigation, No. 11-md-02284, Dkt. No. 244 (E.D. Pa. Oct. 17, 2013) (awarding requested

attorneys’ fees);

             xvi.      In re TFT-LCD (Flat Panel) Antitrust Litigation, No. M 07-1827 SI, 2013

WL 149692, at *3 (N.D. Cal. Jan. 14, 2013) (awarding requested attorneys’ fees);

            xvii.      In re AXA Rosenberg Investor Litigation, No. 11-00536-JSW, Dkt. 73

(N.D. Cal. April 2, 2012) (“The Court has also reviewed Lead Counsel’s hourly rates and

concludes that these rates are appropriate for attorneys in this locality of Lead Counsel’s skills

and experience.”);

            xviii.     Vedachalam v. Tata Consultancy Services, Ltd., No. C-06-0963-CW, Dkt.

357 (N.D. Cal. July 18, 2013) (Wilken, J.) (“Class Counsel’s hourly rates are reasonable in light

of their experience (as reflected in their declarations and the declarations of their peers in the

field of class action litigation), and the rates charged are comparable to other attorneys in this

field.”);

             xix.      Wehlage, et al. v. Evergreen at Arvin, LLP, No. 4:10-cv-058390-CW, Dkt.

127 (N.D. Cal. Oct. 4, 2012) (Wilken, J.) (“[T]he billing rates used by Class Counsel to calculate

their lodestar are reasonable and in line with prevailing rates in this District for personnel of

comparable experience.”);

              xx.      Arthur, et al. v. Sallie Mae, Inc., No. C10-0198 JLR, Dkt. No. 265 (W.D.

Wash. Sept. 17, 2012) (awarding requested attorneys’ fees);

             xxi.      Holloway v. Best Buy Co., Inc., No. C-05-5056 PJH (MEJ), Dkt. 382

(N.D. Cal. Nov. 9, 2011) (Hamilton, J.) (“The rates used by Class Counsel are reasonable.”);




                                                - 31 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 32 of 189 PageID #:15147




              xxii.          Lonardo v. Travelers Indem. Co., 706 F. Supp. 2d 766, 794 (N.D. Ohio

Mar. 31, 2010) (“Class Counsel consists of experienced attorneys with expertise specific to

complex class actions on a national scale. [] With this in mind, although the rates listed above are

high compared to the average attorney, based on this Court's knowledge of attorneys’ fees in

complex civil litigation and multi-district litigation, the requested rates are reasonable for this

case considering the experience and expertise these particular lawyers have in this particular area

of law.”);

              xxiii.         Fulford v. Logitech, Inc., No. 08-cv-02041 MMC, 2010 WL 807448, at *4

(N.D. Cal. Mar. 5, 2010) (Chesney, J.) (“The Court further finds that Plaintiff’s Counsels’ hourly

rates are reasonable for their skill and the work they performed.”);

              xxiv.          In re Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods.

Liab. Litig., No. Civ.A. 99-20593, MDL No. 1203, 2003 WL 21641958, at *9 (E.D. Pa. May 15,

2003);

              xxv.           Higazi v. Cadence Design Systems, Inc., No. 07-2813-JW, Dkt. 73 (N.D.

Cal. July 7, 2008);

              xxvi.          Adams v. Inter-Con Sec. Sys., Inc., No. C-06-5428 MHP Dkt. 177, at 5

(N.D. Cal. Feb. 28, 2008) (Patel, J.) (“The Court has reviewed the hourly rates used by Class

Counsel in calculating their lodestar fees and concludes that these rates are appropriate for

attorneys in this locality of Class Counsel’s skill and experience.”);

             xxvii.          Fleming v. Kemper Nat. Services, Inc., 373 F. Supp. 2d 1000, 1012 (N.D.

Cal. 2005) (approving rates after objector challenge).

            55.       In addition to the above decisions, my firm has been awarded fees in several

recent decisions in this District, albeit on a percentage rather than lodestar basis:




                                                    - 32 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 33 of 189 PageID #:15148




                  a.     Karpilovsky v. All Web Leads, Inc., No. 17-1307, Dkt. 173 (N.D. Ill. Aug.

8, 2019);

                  b.     Smith v. State Farm Mut. Auto. Ins. Co., No. 13-2018, Dkt. 338 (N.D. Ill.

Dec. 8, 2016);
                  c.     Ossola v. American Express Co., et al., No. 13-4836, Dkts. 379, 380 (N.D.

Ill. Dec. 2, 2016);

                  d.     Wilkins v. HSBC Bank Nevada, N.A., No. 14-190, 2015 WL 890566 (N.D.

Ill. Feb. 27, 2015);

                  e.     In re Capital One Telephone Consumer Protection Act Litig., 80 F. Supp.

3d 781 (N.D. Ill. 2015).

            56.   Just last month, a court in the Northern District of California approves my firm’s

rates as part of a blended rate submitted in support of a lodestar cross check. In re: Lithium Ion

Batteries Antitrust Litig., No. 13-2420, Dkt. 2516 (N.D. Cal. Aug. 16, 2019) (finding that “a

blended rate of $467.10 per hour for attorneys [] is well below the average blended billing rate of

$528.11 per hour for forty approved class action settlements in the Northern District of

California in 2016 and 2017).

            57.   There has been no unnecessary duplication of services for which LCHB now

seeks compensation. In those instances in which two or more attorneys at LCHB participated in

any matter, this joint participation was necessary because of the complexity of the problems

involved and the time constraints which existed. Tasks were delegated—by me—appropriately

among senior attorneys, junior attorneys, and paralegals according to their complexity.

            58.   LCHB has devoted, and will continue to devote, its time and resources to

prosecute the class action claims in this matter on a contingent-fee basis. Thus, LCHB and its




                                                 - 33 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 34 of 189 PageID #:15149




co-counsel have invested—and continue to invest—substantial time in prosecution of this case

with no guarantee of recovery, and have received no compensation to date.

LCHB’s Expenses Submission

            59.   LCHB incurred $1,157,008.59 in unreimbursed expenses in connection with the

investigation, prosecution, and settlement of this case, as set forth in the table attached as

Exhibit C. The expenses listed in Exhibit C are reflected in the books and records LCHB

maintains in the ordinary course of business, which books and records are prepared from expense

vouchers and check records.

            60.   These costs were reasonable and necessary to prosecute this matter, and include

typical litigation costs such as common cost fund contributions, expert work, filing fees,

electronic database research, and travel.

Named Plaintiff Service Awards

            61.   Counsel have requested service awards of $25,000 for each of the 29 Named

Plaintiffs (including any entities with common or overlapping ownership as single entities):

                  a.     Dulce Alvarez, representing the interests of A-Rapid Logistics/Alka

Trucking, Inc.;

                  b.     Binder Trucking, Inc.;

                  c.     Carmichael Leasing Co., Inc.;

                  d.     Cesar Calderon, representing the interests of C & T Transport;

                  e.     Charles Keplinger;

                  f.     David A. Lord d/b/a Lord AG Transportation;

                  g.     Ferraro Foods, Inc.;

                  h.     Fike Logistics, Inc.;




                                                  - 34 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 35 of 189 PageID #:15150




             i.    G&G Specialized Carriers LLC;

             j.    GT Expedited, Inc./Go To Logistics, Inc./ToGo Express, Inc.;

             k.    Jenkins Unlimited, Inc.;

             l.    Joandnas Operations, Inc.;

             m.    Killer B Trucking, LLC;

             n.    Lance R. Edwards;

             o.    Leonard Butler;

             p.    Michael Jackson, Sr.;

             q.    Peninsular Transfer Inc.;

             r.    Phifer Trucking, Inc.;

             s.    Randy Quick;

             t.    Robert Constantine;

             u.    Robert Grieser;

             v.    Ronald L. Anderson/RLA Holdings, LLC/A&K Development Co.;

             w.    Stephen Slough;

             x.    Steven A. Hamilton;

             y.    Storey Trucking Company, Inc./Lakeside Leasing, Inc.;

             z.    The Cross Express;

             aa.   Two Star Trucking, Inc.;

             bb.   Deanna and Natali Garcia, representing the interests of Vera Transport,

LLC; and

             cc.   Victor Caballero.




                                            - 35 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 36 of 189 PageID #:15151




            62.    In my view, the requested service awards are well-justified by the services

rendered by the Named Plaintiffs for the Class, including discovery obligations that equaled or

exceeded any I have ever seen placed upon class representatives.

            63.    Attached as Exhibit D is data reflecting the extensive discovery demands with

which Named Plaintiffs fully complied.

            64.    Navistar served, and each Plaintiff responded to, approximately 60 requests for

production. Exhibit D includes counts of documents and pages produced, reflecting data in

Plaintiffs’ document repository. The document counts are conservatively low as they do not

account for some early productions where paper documents were bundled together and counted

as a single document.

            65.    Navistar served, and each Plaintiff responded to, approximately, 29

interrogatories.

            66.    Navistar served, and each Plaintiff responded to, approximately 40 requests for

admission.

            67.    Each Named Plaintiff sat for deposition, with some sitting for more than one.

Exhibit D includes the dates of each deposition, as well as the deponent name.

            68.    Most Named Plaintiffs made their trucks available for inspection. Exhibit D

includes the dates of those inspections. The Declaration of James Bulthuis attests to the accuracy

of the inspection data in Exhibit D.

            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on September 10, 2019 in New York, New York.

                                             /s/ Jonathan D. Selbin
                                             Jonathan D. Selbin




                                                    - 36 -
1832164.3
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 37 of 189 PageID #:15152




                     EXHIBIT A
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 38 of 189 PageID #:15153




            275 Battery Street, 29th Floor                250 Hudson Street, 8th Floor
            San Francisco, CA 94111-3339                   New York, NY 10013-1413
              Telephone: 415.956.1000                      Telephone: 212.355.9500
              Facsimile: 415.956.1008                       Facsimile: 212.355.9592

                                 222 2nd Avenue South, Suite 1640
                                        Nashville, TN 37201
                                     Telephone: 615.313.9000
                                     Facsimile: 615.313.9965

                                     Email: mail@lchb.com
                                  Website: www.lieffcabraser.com


FIRM PROFILE:
        Lieff Cabraser Heimann & Bernstein, LLP, is a 90-plus attorney AV-rated law firm
founded in 1972 with offices in San Francisco, New York, and Nashville. We have a diversified
practice, successfully representing plaintiffs in the fields of personal injury and mass torts,
securities and financial fraud, employment discrimination and unlawful employment practices,
product defect, consumer protection, antitrust and intellectual property, environmental and
toxic exposures, False Claims Act, digital privacy and data security, and human rights. Our
clients include individuals, classes and groups of people, businesses, and public and private
entities.

        Lieff Cabraser has served as Court-appointed Plaintiffs’ Lead or Class Counsel in state
and federal coordinated, multi-district, and complex litigation throughout the United States.
With co-counsel, we have represented clients across the globe in cases filed in American courts.
Lieff Cabraser is among the largest firms in the United States that only represent plaintiffs.
        Described by The American Lawyer as “one of the nation’s premier plaintiffs’ firms,”
Lieff Cabraser enjoys a national reputation for professional integrity and the successful
prosecution of our clients’ claims. We possess sophisticated legal skills and the financial
resources necessary for the handling of large, complex cases, and for litigating against some of
the nation’s largest corporations. We take great pride in the leadership roles our firm plays in
many of this country’s major cases, including those resulting in landmark decisions and
precedent-setting rulings.



1043044.1
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 39 of 189 PageID #:15154




        Lieff Cabraser has litigated and resolved thousands of individual lawsuits and hundreds
of class and group actions, including some of the most important civil cases in the United States
over the past four decades. We have assisted our clients in recovering over $122 billion in
verdicts and settlements. Twenty-eight cases have been resolved for over $1 billion; another 54
have resulted in verdicts or settlements at or in excess of $100 million.
        The National Law Journal has recognized Lieff Cabraser as one of the nation’s top
plaintiffs’ law firms for fourteen years, and we are a member of its Plaintiffs’ Hot List Hall of
Fame, “representing the best qualities of the plaintiffs’ bar and demonstrating unusual
dedication and creativity.” The National Law Journal separately recognized Lieff Cabraser as
one of the 50 Leading Plaintiffs Firms in America.
         In July of 2019, Public Justice awarded Lieff Cabraser its Trial Lawyer of the Year award.
In March 2019, Benchmark Litigation selected Lieff Cabraser as its “California Plaintiff Firm of
the Year.” For 2020, Lieff Cabraser saw 21 lawyers named to the “Best Lawyers in America”
listing, and we were 2018 finalists for Benchmark Litigation’s “Plaintiff Law Firm of the Year.”
The National Law Journal awarded our firm its 2019 “Elite Trial Lawyer” awards in the fields of
Consumer Protection and Cybersecurity/Data Breach. We were named the Daily Journal’s
“California Lawyers of the Year 2018” as well as having eight lawyers named to Benchmark
Litigation’s “40 and Under Hot List 2018,” and 21 lawyers named to the 2018 Super Lawyers
“Super Lawyer” and “Rising Star” lists.

        U.S. News and Best Lawyers has selected Lieff Cabraser as a national “Law Firm of the
Year” six times in the last eight years, in categories including Mass Torts Litigation/Class
Actions – Plaintiffs and Employment Law – Individuals. In 2017, Lieff Cabraser’s Digital Privacy
and Data Security practice group was named “Privacy Group of the Year” by Law360, and the
firm's Consumer Protection practice group was named “Consumer Protection Group of the Year”
by the publication as well.

         In 2017, Law360 named Lieff Cabraser one of six “California Powerhouse” firms for
litigation, the only plaintiffs’ firm so honored. In 2016, Benchmark Litigation named Lieff
Cabraser to its “Top 10 Plaintiff Firms in America” list, The National Law Journal chose our
firm as one of nine “Elite Trial Lawyers” nationwide, and Law360 selected Lieff Cabraser as one
of the “Top 50 Law Firms Nationwide for Litigation.” The publication separately noted that our
firm “persists as a formidable agency of change, producing world class legal work against some
of the most powerful corporate players in the world today.”

CASE PROFILES:

I.          Personal Injury and Products Liability Litigation

            A.    Current Cases

                  1.    Jane Doe et al. v. George Tyndall and the University of
                        Southern California, Case No. 2:18-cv-05010 (C.D. Cal.). In June of
                        2018, Lieff Cabraser and co-counsel filed a class action lawsuit on behalf
                        of women who were sexually abused, harassed, and molested by
                        gynecologist George Tyndall, M.D., while they were students at University


1043044.1                                       -2-
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 40 of 189 PageID #:15155




                   of Southern California (“USC”). As alleged in the complaint, despite the
                   fact that USC has publicly admitted that it received numerous complaints
                   of Tyndall’s sexually abusive behavior, dating back to at least the year
                   2000, USC actively and deliberately concealed Tyndall’s sexual abuse for
                   years, continuing to grant Tyndall unfettered sexual access to the female
                   USC students in his care. USC hid the complaints despite the fact that
                   many of the complaints came directly from its own employees and staff,
                   including nurses and medical assistants who were physically present
                   during the examinations as “chaperones,” and witnessed the sexual
                   misconduct firsthand. Despite receiving years of serious complaints of
                   significant misconduct about Tyndall, including sexual misconduct, USC
                   failed to take any meaningful action to address the complaints until it was
                   finally forced to do so in June 2016.

                   On February 12, 2019, University of Southern California (USC) students
                   and alumni filed a class action settlement agreement resolving claims
                   related to gynecologist George Tyndall, M.D. that will require USC to
                   adopt and implement significant and permanent procedures for
                   identification, prevention, and reporting of sexual and racial misconduct,
                   as well as recognize all of Tyndall’s patients through a $215 million fund
                   that gives every survivor a choice in how to participate. The settlement
                   proposes a tiered structure for recovery that allows victims to choose the
                   level of engagement they wish to have with the claims process and how
                   they wish to communicate their stories. All women who USC’s records
                   show saw Tyndall for a women’s health visit will automatically get a
                   $2,500 check, and the further tiers are structured to allow victims to
                   choose their level of engagement with the process – if they only want to
                   submit claims in writing, they can choose that, which allows them a
                   certain range of potential claim payments above the 2,500 floor; if they
                   are willing and able to provide an interview, they can be eligible for a
                   range up to the highest $250,000 amount. But at all levels, the settlement
                   is designed to provide victims with a safe process within which to come
                   forward, where they have control over how much they want to engage at
                   their chosen level of comfort.

             2.    Southern California Fire Cases (California Thomas Wildfire &
                   Mudslide Litigation), JCCP No. 4965 (Cal. Supr. Ct.). Lieff Cabraser
                   partners Lexi J. Hazam and Robert J. Nelson serve as Co-Lead Counsel in
                   consolidated individual and class action lawsuits against Southern
                   California Edison over the role of the utility's equipment in starting the
                   devastating Thomas Fire that ravaged Southern California in December
                   2017 and the resulting subsequent mudslides in Montecito that killed 21
                   people. The action seeks restitution for personal and business losses
                   alleged to have occurred as a result of Southern California Edison's failure
                   to properly and safely maintain its electrical infrastructure in Santa
                   Barbara and Ventura Counties.


1043044.1                                  -3-
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 41 of 189 PageID #:15156




                   Thorough post-fire investigations through the spring of 2019 have
                   determined that what became known as the Thomas Fire was a result of
                   the merging of the Ventura County Koenigstein Fire (caused by the
                   separation of an energized conductor near an insulator on an SCE-
                   operated power pole, which then fell to the ground along with molten
                   metal particles and ignited the dry vegetation below) and the
                   ThomaFvolkds Fire (caused by power lines owned by SCE coming into
                   contact with each other during high winds). Both the Koenigstein Fire and
                   the Thomas Fire started on the same electrical circuit; hours after they
                   began, the Koenigstein Fire merged with the Thomas Fire and collectively
                   became known as the Thomas Fire. The fire burned a total of 281,893
                   acres, destroying 1,063 structures and resulting in one civilian and one
                   firefighter fatality.

             3.    2017 California North Bay Fire Cases, JCCP No. 4955 (Cal. Supr.
                   Ct.). Lieff Cabraser founding partner Elizabeth Cabraser and firm partner
                   Lexi Hazam serve as Chairs of the Class Action Committee in the
                   consolidated lawsuits against Pacific Gas & Electric relating to losses from
                   the 2017 San Francisco Bay Wine Country Fires. Cabraser and Hazam also
                   serve on the Individual Plaintiffs Executive Committee in the litigation. In
                   November of 2017, Lieff Cabraser filed individual and class action
                   lawsuits against PG&E for losses relating to the devastating October 2017
                   North Bay Fires. The lawsuit sought to hold PG&E accountable for
                   damages to real and personal property, loss of income, and loss of
                   business arising from the fires. In the wake of the devastating fires that
                   burned throughout northern California in October of 2017, more than 50
                   separate lawsuits were filed in multiple courts seeking to hold PG&E
                   liable.

                   In January 2018, the lawsuits were consolidated into a single action in
                   San Francisco Superior Court. Cal Fire has determined that of the 21
                   major fires last fall in Northern California, at least 17 were caused by
                   power lines, poles and other equipment owned by Pacific Gas and Electric
                   Company. PG&E had attempted to coordinate the actions in five separate
                   clusters, including in counties that to date have no pertinent cases, but the
                   Court held that issues of commonality and efficiency mandated
                   coordination on a single court in San Francisco.

                   PG&E made multiple demurrers to plaintiffs’ inverse condemnation
                   claims, seeking the outright dismissal of plaintiff’s’ claims for damages
                   against the utility unless PG&E was granted the right to pass any damages
                   award on to its ratepaying customers. In May 2018, the Court issued an
                   order overruling PG&E's demurrers. The Court disagreed with PG&E’s
                   arguments on all counts, holding in favor of plaintiffs and directing PG&E
                   to answer plaintiffs’ pending complaints. In June of 2018, PG&E
                   announced that it expected to be held liable for damage from most if not


1043044.1                                  -4-
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 42 of 189 PageID #:15157




                   all of the deadly and widespread fires that coursed through the North San
                   Francisco Bay Area in October of 2017, recording so far a $2.5 billion
                   charge to cover losses. PG&E noted that the $2.5 billion charge represents
                   the low end of its anticipated potential losses.

             4.    Camp Fire Cases, JCCP No. 4995 (Cal. Supr. Court). Lieff Cabraser
                   represents the family of Ernest Francis “Ernie” Foss, beloved father and
                   musician, who was killed in the November 2018 Camp Fire, the deadliest
                   and most destructive wildfire in modern California history. The fire broke
                   out in Northern California near Chico in early November 2018 and
                   quickly grew to massive size, affecting over 140,000 acres and killing at
                   least 80 people, destroying nearly 14,000 homes and nearly obliterating
                   the town of Paradise, and causing the evacuation of over 50,000 area
                   residents.

                   In addition, Lieff Cabraser represents plaintiffs in a class action lawsuit as
                   well as hundreds of individual suits filed against PG&E for the devastating
                   property damage, economic losses, and disruption to homes, businesses,
                   and livelihoods caused by the Camp wildfire. The lawsuits allege the
                   Camp Fire was started by unsafe electrical infrastructure owned,
                   operated, and improperly maintained by PG&E. The plaintiffs further
                   claim that despite PG&E’s knowledge that electrical infrastructure was
                   aging, unsafe, and vulnerable to environmental conditions, PG&E failed to
                   take action that could have prevented the deadliest and most destructive
                   wildfire in California’s history.

             5.    In re PG&E Corporation, Case No. 19-30088 and In re Pacific Gas
                   and Electric Company, Case No. 19-30089 (U.S. Bankruptcy Court, N.D.
                   Cal. – San Francisco Division). In January of 2019, in the face of
                   overwhelming liability from pending wildfire litigation, including the
                   North Bay and Camp Fire JCCPs, PG&E Corporation and Pacific Gas and
                   Electric Company filed voluntary petitions for relief under Chapter 11 of
                   the federal Bankruptcy Code. As a result of the bankruptcy filing, the
                   Camp Fire and North Bay Fires proceedings in state court have been
                   stayed. In February 2019, Andrew R. Vara, the Acting United States
                   Trustee for Region 3, appointed an official committee of tort claimants to
                   represent the interests and act on behalf of all persons with tort claims
                   against PG&E, including wildfire victims, in the bankruptcy proceedings.
                   Lieff Cabraser represents Angela Foss Loo as a member of the Official
                   Committee of Tort Claimants.

             6.    In re Toyota Motor Corp. Unintended Acceleration Marketing,
                   Sales Practices, and Products Liability Litigation, MDL No. 2151
                   (C.D. Cal.). Lieff Cabraser serves as Co-Lead Counsel for the plaintiffs in
                   the Toyota injury cases in federal court representing individuals injured,
                   and families of loved ones who died, in Toyota unintended acceleration


1043044.1                                   -5-
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 43 of 189 PageID #:15158




                   accidents. The complaints charge that Toyota took no action despite years
                   of complaints that its vehicles accelerated suddenly and could not be
                   stopped by proper application of the brake pedal. The complaints further
                   allege that Toyota breached its duty to manufacture and sell safe
                   automobiles by failing to incorporate a brake override system and other
                   readily available safeguards that could have prevented unintended
                   acceleration.

                   In December 2013, Toyota announced its intention to begin to settle the
                   cases. In 2014, Lieff Cabraser played a key role in turning Toyota’s
                   intention into a reality through assisting in the creation of an innovative
                   resolution process that has settled scores of cases in streamlined,
                   individual conferences. The settlements are confidential. Before Toyota
                   agreed to settle the litigation, plaintiffs’ counsel overcame significant
                   hurdles in the challenging litigation. In addition to defeating Toyota’s
                   motion to dismiss the litigation, Lieff Cabraser and co-counsel
                   demonstrated that the highly-publicized government studies that denied
                   unintended acceleration, or attributed it to mechanical flaws and driver
                   error, were flawed and erroneous.

             7.    Individual General Motors Ignition Switch Defect Injury
                   Lawsuits, MDL No. 2543 (S.D. N.Y.). Lieff Cabraser represents over
                   100 persons injured nationwide, and families of loved ones who died, in
                   accidents involving GM vehicles sold with a defective ignition switch.
                   Without warning, the defect can cause the car’s engine and electrical
                   system to shut off, disabling the air bags. For over a decade GM was
                   aware of this defect and failed to inform government safety regulators and
                   public. The defect has been has been implicated in the deaths of over 300
                   people in crashes where the front air bags did not deploy. On August 15,
                   2014, U.S. District Court Judge Jesse M. Furman appointed Elizabeth J.
                   Cabraser as Co-Lead Plaintiffs’ Counsel in the GM ignition switch
                   litigation in federal court.

             8.    Retrievable Inferior Vena Cava Blood Filter Injuries, In re
                   Bard IVC Filters Prods. Liab. Litig., MDL No. 2641 (D. Ariz.).
                   Inferior Vena Cava blood filters or IVC filters are small, basket-like
                   medical devices that are inserted into the inferior vena cava, the main
                   blood vessel that returns blood from the lower half of the body to the
                   heart. Tens of thousands of patients in the U.S. are implanted with IVC
                   filters in order to provide temporary protection from pulmonary
                   embolisms. However, these devices have resulted in multiple
                   complications including device fracture, device migration, perforation of
                   various organs, and an increased risk for venous thrombosis. Due to
                   these complications, patients may have to undergo invasive device
                   removal surgery or suffer heart attacks, hemorrhages, or other major
                   injuries. We represent injured patients and their families in individual


1043044.1                                  -6-
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 44 of 189 PageID #:15159




                   personal injury and wrongful death lawsuits against IVC filter
                   manufacturers, and Lieff Cabraser attorney Wendy R. Fleishman serves
                   on the Plaintiffs Executive Committee in the IVC Filter cases in the federal
                   multidistrict litigation.

             9.    Injury and Death Lawsuits Involving Wrongful Driver
                   Conduct and Defective Tires, Transmissions, Cars and/or
                   Vehicle Parts (Seat Belts, Roof Crush, Defective seats, and
                   Other Defects). Lieff Cabraser has an active practice prosecuting
                   claims for clients injured, or the families of loved ones who have died, by
                   wrongful driver conduct and by unsafe and defective vehicles,
                   tires, restraint systems, seats, and other automotive equipment. The firm
                   also represent clients in actions involving fatalities and serious
                   injuries from tire and transmission failures as well as rollover accidents
                   (and defective roofs, belts, seat back and other parts) as well as defective
                   transmissions and/or shifter gates that cause vehicles to self-shift from
                   park or false park into reverse. Our attorneys have received awards and
                   recognition from California Lawyer magazine (Lawyer of the Year
                   Award), the Consumer Attorneys of California, and the San Francisco
                   Trial Lawyers Association for their dedication to their clients and
                   outstanding success in vehicle injury cases.

             10.   In Re: Abilify (Aripiprazole) Products Liability Litigation, MDL
                   No. 2734 (N.D. Fla.). We represent clients who have incurred crippling
                   financial losses and pain and suffering from compulsive gambling caused
                   by the drug Abilify. In May 2016 the FDA warned that Abilify can lead to
                   damaging compulsive behaviors, including uncontrollable gambling. The
                   gambling additions can be so severe that patients lose their homes,
                   livelihoods, and marriages. The $6+ billion a year-earning drug was
                   prescribed for nearly 9 million patients in 2014 alone. In December 2016,
                   Lieff Cabraser partner Lexi Hazam was appointed by the court overseeing
                   the nationwide Abilify gambling injuries MDL litigation to the Plaintiffs
                   Executive Committee and Co-Chairs the Science and Expert Sub-
                   Committee for the nationwide Abilify MDL litigation. Discovery in the
                   case is ongoing.

             11.   In re Engle Cases, No. 3:09-cv-10000-J-32 JBT (M.D. Fl.). Lieff
                   Cabraser represents Florida smokers, and the spouses and families of
                   loved ones who died, in litigation against the tobacco companies for their
                   50-year conspiracy to conceal the hazards of smoking and the addictive
                   nature of cigarettes.

                   On February 25th, 2015, a settlement was announced of more than 400
                   Florida smoker lawsuits against the major cigarette companies Philip
                   Morris USA Inc., R.J. Reynolds Tobacco Company, and Lorillard Tobacco
                   Company. As a part of the settlement, the companies will collectively pay


1043044.1                                  -7-
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 45 of 189 PageID #:15160




                   $100 million to injured smokers or their families. This was the first
                   settlement ever by the cigarette companies of smoker cases on a group
                   basis.

                   Lieff Cabraser attorneys tried over 20 cases in Florida federal court
                   against the tobacco industry on behalf of individual smokers or their
                   estates, and with co-counsel obtained over $105 million in judgments for
                   our clients. Two of the jury verdicts Lieff Cabraser attorneys obtained in
                   the litigation were ranked by The National Law Journal as among the
                   Top 100 Verdicts of 2014.

             12.   In re Takata Airbag Litigation, MDL No. 2599 (S.D. Fl.). Lieff
                   Cabraser serves on the Plaintiffs’ Steering Committee in the national
                   litigation against Takata Corporation. Nearly 34 million vehicles, mostly
                   manufactured prior to 2009, have been recalled worldwide due to
                   defective and dangerous airbags manufactured by Japanese-based Takata
                   Corporation. This is the largest automotive recall in U.S. history. At least
                   20 deaths and more than 130 injuries have been linked to the airbag
                   defect.

                   The recalled Takata airbags contain a propellant that may cause the
                   airbag to explode upon impact in an accident, shooting metal casing
                   debris towards drivers and passengers. The complaints charge that the
                   company knew of defects in its airbags a decade ago, after conducting
                   secret tests of the products that showed dangerous flaws. Rather than
                   alert federal safety regulators to these risks, Takata allegedly ordered its
                   engineers to delete the test data.

                   In November 2017, the U.S. District Court in Florida granted final
                   approval to an aggregate settlement of $741 with Toyota, BMW, Subaru
                   and Mazda over claims relating to vehicles containing dangerous and
                   defective Takata airbags, linked to more than 100 injuries and 17 deaths
                   worldwide.

             13.   Stryker Metal Hip Implant Litigation, MDL No. 2441 (D. Minn.).
                   Lieff Cabraser represents over 60 hip replacement patients nationwide
                   who received the recalled Stryker Rejuvenate and ABG II modular hip
                   implant systems. Wendy Fleishman serves on the Plaintiffs’ Lead Counsel
                   Committee of the multidistrict litigation cases. These patients have
                   suffered tissue damage and have high metal particle levels in their blood
                   stream. For many patients, the Stryker hip implant failed necessitating
                   painful revision surgery to extract and replace the artificial hip.

                   On November 3, 2014, a settlement was announced in the litigation
                   against Stryker Corporation for the recall of its Rejuvenate and ABG II
                   artificial hip implants. Under the settlement, Stryker will provide a base
                   payment of $300,000 to patients that received the Rejuvenate or ABG II

1043044.1                                   -8-
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 46 of 189 PageID #:15161




                   hip systems and underwent revision surgery by November 3, 2014, to
                   remove and replace the devices. Stryker’s liability is not capped. It is
                   expected that the total amount of payments under the settlement will far
                   exceed $1 billion dollars. Payments under the settlement program are
                   projected for disbursement at the end of 2015.

             14.   DePuy Metal Hip Implants Litigation, MDL No. 2244 (N.D. Tex.).
                   Lieff Cabraser represents nearly 200 patients nationwide who received
                   the ASR XL Acetabular and ASR Hip Resurfacing systems manufactured
                   by DePuy Orthopedics, a unit of Johnson & Johnson. In 2010, DePuy
                   Orthopedics announced the recall of its all-metal ASR hip implants, which
                   were implanted in approximately 40,000 U.S. patients from 2006
                   through August 2010. The complaints allege that DePuy Orthopedics was
                   aware its ASR hip implants were failing at a high rate, yet continued to
                   manufacture and sell the device. In January 2011, in In re DePuy
                   Orthopaedics, Inc. ASR Hip Implant Products, MDL No. 2197, the Court
                   overseeing all DePuy recall lawsuits in federal court appointed Lieff
                   Cabraser attorney Wendy R. Fleishman to the Plaintiffs’ Steering
                   Committee for the organization and coordination of the litigation. In July
                   2011, in the coordinated proceedings in California state court, the Court
                   appointed Lieff Cabraser attorney Robert J. Nelson to serve on the
                   Plaintiffs’ Steering Committee.

                   In 2013, Johnson & Johnson announced its agreement to pay at least $2.5
                   billion to resolve thousands of defective DePuy ASR hip implant lawsuits.
                   Under the settlement, J&J offers to pay a base award of $250,000 to U.S.
                   citizens and residents who are more than 180 days from their hip
                   replacement surgery, and prior to August 31, 2013, had to undergo
                   revision surgery to remove and replace their faulty DePuy hip ASR XL or
                   ASR resurfacing hip. The $250,000 base award payment will be adjusted
                   upward or downward depending on medical factors specific to each
                   patient. Lieff Cabraser also represents nearly 100 patients whose DePuy
                   Pinnacle artificial hips containing a metal insert called the Ultamet metal
                   liner have prematurely failed.

             15.   Mirena Litigation. A widely-used, plastic intrauterine device (IUD)
                   that releases a hormone into the uterus to prevent pregnancy, Mirena is
                   manufactured by Bayer Healthcare Pharmaceuticals. Lieff Cabraser
                   represents patients who have suffered serious injuries linked to the IUD.
                   These injuries include uterine perforation (the IUD tears through the
                   cervix or the wall of the uterus), ectopic pregnancy (when the embryo
                   implants outside the uterine cavity), pelvic infections and pelvic
                   inflammatory disease, and thrombosis (blood clots).

             16.   Birth Defects Litigation. Lieff Cabraser represents children and their
                   parents who have suffered birth defects as a result of problematic


1043044.1                                  -9-
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 47 of 189 PageID #:15162




                   pregnancies and improper medical care, improper prenatal genetic
                   screening, ingestion by the mother of prescription drugs during
                   pregnancy which had devastating effects on their babies. These birth
                   defects range from heart defects, physical malformations, and severe
                   brain damage associated with complex emotional and developmental
                   delays. Taking of antidepressants during pregnancy has been linked to
                   multiple types of birth defects, neonatal abstinence syndrome from
                   experiencing withdrawal of the drug, and persistent pulmonary
                   hypertension of the newborn (PPHN).

             17.   Vaginal Surgical Mesh Litigation. Lieff Cabraser represents more
                   than 300 women nationwide who have been seriously injured as a result
                   of polypropylene vaginal surgical mesh implantation as a treatment for
                   pelvic organ prolapse or stress urinary incontinence. Manufactured by
                   Johnson & Johnson, Boston Scientific, AMS, Bard, Caldera, Coloplast,
                   and others, these products have been linked to serious side effects
                   including erosion into the vaginal wall or other organs, infection, internal
                   organ damage, and urinary problems. As of early 2016, the firm is in all
                   phases of litigation and settlement on these cases.

             18.   Xarelto Litigation. Lieff Cabraser represents patients prescribed
                   Xarelto sold in the U.S. by Janssen Pharmaceuticals, a subsidiary of
                   Johnson & Johnson. The complaints charge that Xarelto, approved to
                   prevent blood clots, is a dangerous and defective drug because it triggers
                   in certain patients uncontrolled bleeding and other life-threatening
                   complications. Unlike Coumadin, an anti-clotting drug approved over 50
                   years ago, the concentration of Xarelto in a patient’s blood cannot be
                   reversed in the case of overdose or other serious complications. If a
                   Xarelto patient has an emergency bleeding event -- such as from a severe
                   injury or major brain or GI tract bleeding -- the results can be fatal.

             19.   Benicar Litigation, MDL No. 2606 (D. N.J.). Lieff Cabraser represents
                   patients prescribed the high blood pressure medication Benicar who have
                   experienced chronic diarrhea with substantial weight loss, severe
                   gastrointestinal problems, and the life-threatening conditions of sprue-
                   like enteropathy and villous atrophy in litigation against Japan-based
                   Daiichi Sankyo, Benicar’s manufacturer, and Forest Laboratories, which
                   marketed Benicar in the U.S.

                   The complaints allege that Benicar was insufficiently tested and not
                   accompanied by adequate instructions and warnings to apprise
                   consumers of the full risks and side effects associated with its use. Lieff
                   Cabraser attorney Lexi J. Hazam serves on the Plaintiffs’ Steering
                   Committee for the nationwide Benicar MDL litigation and was appointed
                   Co-Chair of the Benicar MDL Plaintiffs’ Science and Experts Committee.
                   Plaintiffs recently filed motions to compel defense to produce additional


1043044.1                                  - 10 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 48 of 189 PageID #:15163




                   discovery. The judge ruled with plaintiffs in the fall of 2015. In August
                   2017, a settlement with Daiichi Sankyo Inc. and Forest Laboratories Inc.
                   valued at $300 million covering approximately 2,300 Benicar injury cases
                   in both state and federal courts was announced.

             20.   Risperdal Litigation. In 2013, Johnson & Johnson and its subsidiary
                   Janssen Pharmaceuticals, the manufacture of the antipsychotic
                   prescription drugs Risperdal and Invega, entered into a $2.2 billion
                   settlement with the U.S. Department of Justice for over promoting the
                   drugs. The government alleged that J&J and Janssen knew Risperdal
                   triggered the production of prolactin, a hormone that stimulates breast
                   development (gynecomastia) and milk production.

                   Lieff Cabraser represents parents whose sons developed abnormally large
                   breasts while prescribed Risperdal and Invega in lawsuits charging that
                   Risperdal is a defective and dangerous prescription drug and seeking
                   monetary damages for the mental anguish and physical injuries the young
                   men suffered.

             21.   Power Morcellators Litigation, MDL No. 2652 (D. Kan.). Lieff
                   Cabraser represents women who underwent a hysterectomy (the removal
                   of the uterus) or myomectomy (the removal of uterine fibroids) in which a
                   laparoscopic power morcellator was used. In November 2014, the FDA
                   warned surgeons that they should avoid the use of laparoscopic power
                   morcellators for removing uterine tissue in the vast majority of cases due
                   to the risk of the devices spreading unsuspected cancer. Based on current
                   data, the FDA estimates that 1 in 350 women undergoing hysterectomy or
                   myomectomy for the treatment of fibroids have an unsuspected uterine
                   sarcoma, a type of uterine cancer that includes leiomyosarcoma.

             22.   In re New England Compounding Pharmacy Inc. Products
                   Liability Litigation, MDL No. 2419 (D. Mass.). Lieff Cabraser
                   represents patients injured or killed by a nationwide fungal meningitis
                   outbreak in 2012. More than 14,000 patients across the U.S. were injected
                   with a contaminated medication that caused the outbreak. The New
                   England Compounding Center (“NECC”) in Framingham, Massachusetts,
                   manufactured and sold the drug – an epidural steroid treatment designed
                   to relieve back pain. The contaminated steroid was sold to patients at a
                   number of pain clinics. Nearly 800 patients developed fungal meningitis,
                   and more than 70 patients died.

                   Lieff Cabraser is a member of the Plaintiffs’ Steering Committee in the
                   multi-district litigation, and our attorneys act as federal-state liaison
                   counsel. In May 2015, the U.S. Bankruptcy Court approved a $200 million
                   partial settlement for victims of the outbreak. Bellwether trials against
                   remaining defendants commenced in 2016. Lieff Cabraser is expected to
                   play a lead role in the bellwether trials.

1043044.1                                 - 11 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 49 of 189 PageID #:15164



            B.   Successes

                 23.   Multi-State Tobacco Litigation. Lieff Cabraser represented the
                       Attorneys General of Massachusetts, Louisiana and Illinois, several
                       additional states, and 21 cities and counties in California, in litigation
                       against Philip Morris, R.J. Reynolds and other cigarette manufacturers.
                       The suits were part of the landmark $206 billion settlement announced in
                       November 1998 between the tobacco industry and the states’ attorneys
                       general. The states, cities and counties sought both to recover the public
                       costs of treating smoking-related diseases and require the tobacco
                       industry to undertake extensive modifications of its marketing and
                       promotion activities in order to reduce teenage smoking. In California
                       alone, Lieff Cabraser’s clients were awarded an estimated $12.5 billion to
                       be paid through 2025.

                 24.   In re Vioxx Products Liability Litigation, MDL No. 1657 (E.D. La.).
                       Lieff Cabraser represented patients who suffered heart attacks or strokes,
                       and the families of loved ones who died, after having been prescribed the
                       arthritis and pain medication Vioxx. In individual personal injury lawsuits
                       against Merck, the manufacturer of Vioxx, our clients allege that Merck
                       falsely promoted the safety of Vioxx and failed to disclose the full range of
                       the drug’s dangerous side effects. In April 2005, in the federal
                       multidistrict litigation, the Court appointed Elizabeth J. Cabraser to the
                       Plaintiffs’ Steering Committee, which has the responsibility of conducting
                       all pretrial discovery of Vioxx cases in federal court and pursuing all
                       settlement options with Merck. In August 2006, Lieff Cabraser was co-
                       counsel in Barnett v. Merck, which was tried in the federal court in New
                       Orleans. Lieff Cabraser attorneys Don Arbitblit and Jennifer Gross
                       participated in the trial, working closely with attorneys Mark Robinson
                       and Andy Birchfield. The jury reached a verdict in favor of Mr. Barnett,
                       finding that Vioxx caused his heart attack, and that Merck’s conduct
                       justified an award of punitive damages. In November 2007, Merck
                       announced it had entered into an agreement with the executive
                       committee of the Plaintiffs’ Steering Committee as well as representatives
                       of plaintiffs’ counsel in state coordinated proceedings. Merck paid
                       $4.85 billion into a settlement fund for qualifying claims.

                 25.   In re Silicone Gel Breast Implants Products Liability
                       Litigation, MDL No. 926 (N.D. Ala.). Lieff Cabraser served on the
                       Plaintiffs’ Steering Committee and was one of five members of the
                       negotiating committee which achieved a $4.25 billion global settlement
                       with certain defendants of the action. This was renegotiated in 1995, and
                       is referred to as the Revised Settlement Program (“RSP”). Over 100,000
                       recipients have received initial payments, reimbursement for the
                       explanation expenses and/or long term benefits.




1043044.1                                      - 12 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 50 of 189 PageID #:15165




             26.   Fen-Phen (“Diet Drugs”) Litigation. Since the recall was
                   announced in 1997, Lieff Cabraser has represented individuals who
                   suffered injuries from the “Fen-Phen” diet drugs fenfluramine (sold as
                   Pondimin) and/or dexfenfluramine (sold as Redux). The firm served as
                   counsel for the plaintiff who filed the first nationwide class action lawsuit
                   against the diet drug manufacturers alleging that they had failed to
                   adequately warn physicians and consumers of the risks associated with
                   the drugs. In In re Diet Drugs (Phentermine / Fenfluramine /
                   Dexfenfluramine) Products Liability Litigation, MDL No. 1203 (E.D.
                   Pa.), the Court appointed Elizabeth J. Cabraser to the Plaintiffs’
                   Management Committee which organized and directed the Fen-Phen diet
                   drugs litigation in federal court. In August 2000, the Court approved a
                   $4.75 billion settlement offering both medical monitoring relief for
                   persons exposed to the drug and compensation for persons with
                   qualifying damage. Lieff Cabraser represented over 2,000 persons that
                   suffered valvular heart disease, pulmonary hypertension or other
                   problems (such as needing echocardiogram screening for damage) due
                   to and/or following exposure to Fen-Phen and obtained more than $350
                   million in total for clients in individual cases and/or claims. The firm
                   continues to represent persons who suffered valvular heart disease due to
                   Fen-Phen and received compensation under the Diet Drugs Settlement
                   who now require heart value surgery. These persons may be eligible to
                   submit a new claim and receive additional compensation under the
                   settlement.

             27.   In re Actos (Pioglitazone) Products Liability Litigation, MDL
                   No. 2299 (W.D. La.). Lieff Cabraser represents 90 diabetes patients who
                   developed bladder cancer after exposure to the prescription drug
                   pioglitazone, sold as Actos by Japan-based Takeda Pharmaceutical
                   Company and its American marketing partner, Eli Lilly.

                   Lieff Cabraser is a member of the Plaintiffs’ Steering Committee in the
                   Actos MDL. In 2014, Lieff Cabraser served on the trial team in the case of
                   Allen v. Takeda, working closely with lead trial counsel in federal court in
                   Louisiana. The jury awarded $9 billion in punitive damages, finding that
                   Takeda and Lilly failed to adequately warn about the bladder cancer risks
                   of Actos and had acted with wanton and reckless disregard for patient
                   safety. The trial judge reduced the punitive damage award but upheld the
                   jury’s findings of misconduct, and ruled that a multiplier of 25 to 1 for
                   punitive damages was justified.

                   In April 2015, Takeda agreed to settle all bladder cancer claims brought
                   by Type 2 diabetes patients who took Actos prior to December 1, 2011 and
                   who were diagnosed with bladder cancer on or before April 28, 2015 and
                   were represented by counsel by May 1, 2015. The settlement amount is



1043044.1                                  - 13 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 51 of 189 PageID #:15166




                   $2.4 billion. Average payments of about $250,000 per person will be
                   increased for more severe injuries.

             28.   Yaz and Yasmin Litigation. Lieff Cabraser represented women
                   prescribed Yasmin and Yaz oral contraceptives who suffered blood clots,
                   deep vein thrombosis, strokes, and heart attacks, as well as the families of
                   loved ones who died suddenly while taking these medications. The
                   complaints alleged that Bayer, the manufacturer of Yaz and Yasmin, failed
                   to adequately warn patients and physicians of the increased risk of serious
                   adverse effects from Yasmin and Yaz. The complaints also charged that
                   these oral contraceptives posed a greater risk of serious side effects than
                   other widely available birth control drugs. To date, Bayer has announced
                   settlements of 7,660 claims – totaling $1.6 billion – in the Yaz birth
                   control lawsuits.

             29.   Sulzer Hip and Knee Prosthesis Liability Litigation. In
                   December 2000, Sulzer Orthopedics, Inc., announced the recall of
                   approximately 30,000 units of its Inter-Op Acetabular Shell Hip Implant,
                   followed in May 2001 with a notification of failures of its Natural Knee II
                   Tibial Baseplate Knee Implant. In coordinated litigation in California
                   state court, In re Hip Replacement Cases, JCCP 4165, Lieff Cabraser
                   served as Court-appointed Plaintiffs’ Liaison Counsel and Co-Lead
                   Counsel. In the federal litigation, In re Sulzer Hip Prosthesis and Knee
                   Prosthesis Liability Litigation, MDL No. 1410, Lieff Cabraser played a
                   significant role in negotiating a revised global settlement of the litigation
                   valued at more than $1 billion. The revised settlement, approved by the
                   Court in May 2002, provided patients with defective implants almost
                   twice the cash payment as under an initial settlement. On behalf of our
                   clients, Lieff Cabraser objected to the initial settlement.

             30.   In re Bextra/Celebrex Marketing Sales Practices and Products
                   Liability Litigation, MDL No. 1699 (N.D. Cal.). Lieff Cabraser served
                   as Plaintiffs’ Liaison Counsel and Elizabeth J. Cabraser chaired the
                   Plaintiffs’ Steering Committee (PSC) charged with overseeing all personal
                   injury and consumer litigation in federal courts nationwide arising out of
                   the sale and marketing of the COX-2 inhibitors Bextra and Celebrex,
                   manufactured by Pfizer, Inc. and its predecessor companies Pharmacia
                   Corporation and G.D. Searle, Inc.

                   Under the global resolution of the multidistrict tort and consumer
                   litigation announced in October 2008, Pfizer paid over $800 million to
                   claimants, including over $750 million to resolve death and injury claims.

                   In a report adopted by the Court on common benefit work performed by
                   the PSC, the Special Master stated:




1043044.1                                  - 14 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 52 of 189 PageID #:15167




                          [L]eading counsel from both sides, and the attorneys from
                          the PSC who actively participated in this litigation,
                          demonstrated the utmost skill and professionalism in
                          dealing with numerous complex legal and factual
                          issues. The briefing presented to the Special Master, and
                          also to the Court, and the development of evidence by both
                          sides was exemplary. The Special Master particularly
                          wishes to recognize that leading counsel for both sides
                          worked extremely hard to minimize disputes, and when
                          they arose, to make sure that they were raised with a
                          minimum of rancor and a maximum of candor before the
                          Special Master and Court.

             31.   In re Guidant Implantable Defibrillators Products Liability
                   Litigation, MDL No. 1708 (D. Minn.). Lieff Cabraser served as
                   Plaintiffs’ Co-Lead Counsel in litigation in federal court arising out of the
                   recall of Guidant cardiac defibrillators implanted in patients because of
                   potential malfunctions in the devices. At the time of the recall, Guidant
                   admitted it was aware of 43 reports of device failures, and two patient
                   deaths. Guidant subsequently acknowledged that the actual rate of failure
                   may be higher than the reported rate and that the number of associated
                   deaths may be underreported since implantable cardio-defibrillators are
                   not routinely evaluated after death. In January 2008, the parties reached
                   a global settlement of the action. Guidant’s settlements of defibrillator-
                   related claims will total $240 million.

             32.   In re Copley Pharmaceutical, Inc., “Albuterol” Products
                   Liability Litigation, MDL No. 1013 (D. Wyo.). Lieff Cabraser served
                   on the Plaintiffs’ Steering Committee in a class action lawsuit against
                   Copley Pharmaceutical, which manufactured Albuterol, a bronchodilator
                   prescription pharmaceutical. Albuterol was the subject of a nationwide
                   recall in January 1994 after a microorganism was found to have
                   contaminated the solution, allegedly causing numerous injuries including
                   bronchial infections, pneumonia, respiratory distress and, in some cases,
                   death. In October 1994, the District Court certified a nationwide class on
                   liability issues. In re Copley Pharmaceutical, 161 F.R.D. 456 (D. Wyo.
                   1995). In November 1995, the District Court approved a $150 million
                   settlement of the litigation.

             33.   In re Telectronics Pacing Systems Inc., Accufix Atrial “J”
                   Leads Products Liability Litigation, MDL No. 1057 (S.D. Ohio).
                   Lieff Cabraser served on the Court-appointed Plaintiffs’ Steering
                   Committee in a nationwide products liability action alleging that
                   defendants placed into the stream of commerce defective pacemaker
                   leads. In April 1997, the District Court re-certified a nationwide class of
                   “J” Lead implantees with subclasses for the claims of medical monitoring,


1043044.1                                  - 15 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 53 of 189 PageID #:15168




                   negligence and strict product liability. A summary jury trial, utilizing jury
                   instructions and interrogatories designed by Lieff Cabraser, occurred in
                   February 1998. A partial settlement was approved thereafter by the
                   District Court but reversed by the Court of Appeals. In March 2001, the
                   District Court approved a renewed settlement that included a $58 million
                   fund to satisfy all past, present and future claims by patients for their
                   medical care, injuries, or damages arising from the lead.

             34.   Mraz v. DaimlerChrysler, No. BC 332487 (Cal. Supr. Ct.). In March
                   2007, the jury returned a $54.4 million verdict, including $50 million in
                   punitive damages, against DaimlerChrysler for intentionally failing to
                   cure a known defect in millions of its vehicles that led to the death of
                   Richard Mraz, a young father. Mr. Mraz suffered fatal head injuries when
                   the 1992 Dodge Dakota pickup truck he had been driving at his work site
                   ran him over after he exited the vehicle believing it was in park. The jury
                   found that a defect in the Dodge Dakota’s automatic transmission, called
                   a park-to-reverse defect, played a substantial factor in Mr. Mraz’s death
                   and that DaimlerChrysler was negligent in the design of the vehicle for
                   failing to warn of the defect and then for failing to adequately recall or
                   retrofit the vehicle.

                   For their outstanding service to their clients in Mraz and advancing the
                   rights of all persons injured by defective products, Lieff Cabraser partner
                   Robert J. Nelson, the lead trial counsel, received the 2008 California
                   Lawyer of the Year (CLAY) Award in the field of personal injury law, and
                   was also selected as finalists for Attorney of the Year by the Consumer
                   Attorneys of California and the San Francisco Trial Lawyers Association.

                   In March 2008, a Louisiana-state jury found DaimlerChrysler liable for
                   the death of infant Collin Guillot and injuries to his parents Juli and
                   August Guillot and their then 3-year-old daughter, Madison. The jury
                   returned a unanimous verdict of $5,080,000 in compensatory damages.
                   The jury found that a defect in the Jeep Grand Cherokee’s transmission,
                   called a park-to-reverse defect, played a substantial factor in Collin
                   Guillot’s death and the severe injuries suffered by Mr. and Mrs. Guillot
                   and their daughter. Lieff Cabraser served as co-counsel in the trial.

             35.   Craft v. Vanderbilt University, Civ. No. 3-94-0090 (M.D. Tenn.).
                   Lieff Cabraser served as Lead Counsel of a certified class of over 800
                   pregnant women and their children who were intentionally fed
                   radioactive iron isotopes without consent while receiving prenatal care at
                   the Vanderbilt University hospital as part of a study on iron absorption
                   during pregnancy. The women were not informed of the nature and risks
                   of the study. Instead, they were told that the solution they were fed was a
                   “vitamin cocktail.” In the 1960’s, Vanderbilt conducted a follow-up study
                   to determine the health effects of the plaintiffs’ prior radiation exposure.


1043044.1                                  - 16 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 54 of 189 PageID #:15169




                   Throughout the follow-up study, Vanderbilt concealed from plaintiffs the
                   fact that they had been involuntarily exposed to radiation, and that the
                   purpose of the follow-up study was to determine whether there had been
                   an increased rate of childhood cancers among those exposed in utero.
                   Vanderbilt also did not inform plaintiffs of the results of the follow-up
                   study, which revealed a disproportionately high incidence of cancers
                   among the children born to the women fed the radioactive iron.

                   The facts surrounding the administration of radioactive iron to the
                   pregnant women and their children in utero only came to light as a result
                   of U.S. Energy Secretary Hazel O’Leary’s 1993 disclosures of government-
                   sponsored human radiation experimentation during the Cold War.
                   Defendants’ attempts to dismiss the claims and decertify the class were
                   unsuccessful. 18 F. Supp.2d 786 (M.D. Tenn. 1998). The case was settled
                   in July 1998 for a total of $10.3 million and a formal apology from
                   Vanderbilt.

             36.   Simply Thick Litigation. Lieff Cabraser represented parents whose
                   infants died or suffered gave injuries linked to Simply Thick, a thickening
                   agent for adults that was promoted to parents, caregivers, and health
                   professional for use by infants to assist with swallowing. The individual
                   lawsuits alleged that Simply Thick when fed to infants caused necrotizing
                   enterocolitis (NEC), a life-threatening condition characterized by the
                   inflammation and death of intestinal tissue. In 2014, the litigation was
                   resolved on confidential terms.

             37.   Medtronic Infuse Litigation. Lieff Cabraser represented patients
                   who suffered serious injuries from the off-label use of the Infuse bone
                   graft, manufactured by Medtronic Inc. The FDA approved Infuse for only
                   one type of spine surgery, the anterior lumbar fusion. Many patients,
                   however, received an off-label use of Infuse and were never informed of
                   the off-label nature of the surgery. Serious complications associated with
                   Infuse included uncontrolled bone growth and chronic pain from nerve
                   injuries. In 2014, the litigation was settled on confidential terms.

             38.   Wright Medical Hip Litigation. The Profemur-Z system
                   manufactured by Wright Medical Technology consisted of three separate
                   components: a femoral head, a modular neck, and a femoral stem. Prior
                   to 2009, Profemur-Z hip system included a titanium modular neck
                   adapter and stem which was implanted in 10,000 patients. Lieff Cabraser
                   represented patients whose Profemur-Z hip implant fractured, requiring a
                   revision surgery. In 2013 and 2014, the litigation was resolved on
                   confidential terms.

             39.   In re Zimmer Durom Cup Product Liability Litigation, MDL No.
                   2158 (D. N.J.). Lieff Cabraser served as Co-Liaison Counsel for patients
                   nationwide injured by the defective Durom Cup manufactured by Zimmer

1043044.1                                  - 17 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 55 of 189 PageID #:15170




                   Holdings. First sold in the U.S. in 2006, Zimmer marketed its ‘metal-on-
                   metal’ Durom Cup implant as providing a greater range of motion and
                   less wear than traditional hip replacement components. In July 2008,
                   Zimmer announced the suspension of Durom sales. The complaints
                   charged that the Durom cup was defective and led to the premature
                   failure of the implant. In 2011 and 2012, the patients represented by Lieff
                   Cabraser settled their cases with Zimmer on favorable, confidential terms.

             40.   Luisi v. Medtronic, No. 07 CV 4250 (D. Minn.). Lieff Cabraser
                   represented over seven hundred heart patients nationwide who were
                   implanted with recalled Sprint Fidelis defibrillator leads manufactured by
                   Medtronic Inc. Plaintiffs charge that Medtronic has misrepresented the
                   safety of the Sprint Fidelis leads and a defect in the device triggered their
                   receiving massive, unnecessary electrical shocks. A settlement of the
                   litigation was announced in October 2010.

             41.   Blood Factor VIII And Factor IX Litigation, MDL No. 986 (D. Il.)
                   Working with counsel in Asia, Europe, Central and South America and the
                   Middle East, Lieff Cabraser represented over 1,500 hemophiliacs
                   worldwide, or their survivors and estates, who contracted HIV and/or
                   Hepatitis C (HCV), and Americans with hemophilia who contracted HCV,
                   from contaminated and defective blood factor products produced by
                   American pharmaceutical companies. In 2004, Lieff Cabraser was
                   appointed Plaintiffs’ Lead Counsel of the “second generation” Blood
                   Factor MDL litigation presided over by Judge Grady in the Northern
                   District of Illinois. The case was resolved through a global settlement
                   signed in 2009.

             42.   In Re Yamaha Motor Corp. Rhino ATV Products Liability
                   Litigation, MDL No. 2016 (W.D. Ky.) Lieff Cabraser served as Plaintiffs’
                   Lead Counsel in the litigation in federal court and Co-Lead Counsel in
                   coordinated California state court litigation arising out of serious injuries
                   and deaths in rollover accidents involving the Yamaha Rhino. The
                   complaints charged that the Yamaha Rhino contained numerous design
                   flaws, including the failure to equip the vehicles with side doors, which
                   resulted in repeated broken or crushed legs, ankles or feet for riders.
                   Plaintiffs alleged also that the Yamaha Rhino was unstable due to a
                   narrow track width and high center of gravity leading to rollover accidents
                   that killed and/or injured scores of persons across the nation.

                   On behalf of victims and families of victims and along with the Center for
                   Auto Safety, and the San Francisco Trauma Foundation, Lieff Cabraser
                   advocated for numerous safety changes to the Rhino in reports submitted
                   to the U.S. Consumer Product Safety Commission (CPSC). On March 31,
                   2009, the CPSC, in cooperation with Yamaha Motor Corp. U.S.A.,
                   announced a free repair program for all Rhino 450, 660, and 700 models


1043044.1                                  - 18 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 56 of 189 PageID #:15171




                   to improve safety, including the addition of spacers and removal of a rear
                   only anti-sway bar.

             43.   Advanced Medical Optics Complete MoisturePlus Litigation.
                   Lieff Cabraser represented consumers nationwide in personal injury
                   lawsuits filed against Advanced Medical Optics arising out of the May
                   2007 recall of AMO’s Complete MoisturePlus Multi-Purpose Contact Lens
                   Solution. The product was recalled due to reports of a link between a
                   rare, but serious eye infection, Acanthamoeba keratitis, caused by a
                   parasite and use of AMO’s contact lens solution. Though AMO promoted
                   Complete MoisturePlus Multi-Purpose as “effective against the
                   introduction of common ocular microorganisms,” the complaints charged
                   that AMO’s lens solution was ineffective and vastly inferior to other
                   multipurpose solutions on the market. In many cases, patients were
                   forced to undergo painful corneal transplant surgery to save their vision
                   and some have lost all or part of their vision permanently. The patients
                   represented by Lieff Cabraser resolved their cases with AMO on favorable,
                   confidential terms.

             44.   Gol Airlines Flight 1907 Amazon Crash. Lieff Cabraser served as
                   Plaintiffs’ Liaison Counsel and represents over twenty families whose
                   loved ones died in the Gol Airlines Flight 1907 crash. On September 29,
                   2006, a brand-new Boeing 737-800 operated by Brazilian air carrier Gol
                   plunged into the Amazon jungle after colliding with a smaller plane
                   owned by the American company ExcelAire Service, Inc. None of the 149
                   passengers and six crew members on board the Gol flight survived the
                   accident.

                   The complaint charged that the pilots of the ExcelAire jet were flying at an
                   incorrect altitude at the time of the collision, failed to operate the jet's
                   transponder and radio equipment properly, and failed to maintain
                   communication with Brazilian air traffic control in violation of
                   international civil aviation standards. If the pilots of the ExcelAire
                   aircraft had followed these standards, the complaint charged that the
                   collision would not have occurred.

                   At the time of the collision, the ExcelAire aircraft’s transponder,
                   manufactured by Honeywell, was not functioning. A transponder
                   transmits a plane’s altitude and operates its automatic anti-collision
                   system. The complaint charged that Honeywell shares responsibility for
                   the tragedy because it defectively designed the transponder on the
                   ExcelAire jet, and failed to warn of dangers resulting from foreseeable
                   uses of the transponder. The cases settled after they were sent to Brazil
                   for prosecution.

             45.   Comair CRJ-100 Commuter Flight Crash in Lexington,
                   Kentucky. A Bombardier CRJ-100 commuter plane operated by

1043044.1                                  - 19 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 57 of 189 PageID #:15172




                   Comair, Inc., a subsidiary of Delta Air Lines, crashed on August 27, 2006
                   shortly after takeoff at Blue Grass Airport in Lexington, Kentucky, killing
                   47 passengers and two crew members. The aircraft attempted to take off
                   from the wrong runway. The families represented by Lieff Cabraser
                   obtained substantial economic recoveries in a settlement of the case.

             46.   In re ReNu With MoistureLoc Contact Lens Solution Products
                   Liability Litigation, MDL No. 1785 (D. S.C.). Lieff Cabraser served on
                   the Plaintiffs’ Executive Committee in federal court litigation arising out
                   of Bausch & Lomb’s 2006 recall of its ReNu with MoistureLoc contact
                   lens solution. Consumers who developed Fusarium keratitis, a rare and
                   dangerous fungal eye infection, as well as other serious eye infections,
                   alleged the lens solution was defective. Some consumers were forced to
                   undergo painful corneal transplant surgery to save their vision; others lost
                   all or part of their vision permanently. The litigation was resolved under
                   favorable, confidential settlements with Bausch & Lomb.

             47.   Helios Airways Flight 522 Athens, Greece Crash. On August 14,
                   2005, a Boeing 737 operating as Helios Airways flight 522 crashed north
                   of Athens, Greece, resulting in the deaths of all passengers and crew. The
                   aircraft was heading from Larnaca, Cyprus to Athens International
                   Airport when ground controllers lost contact with the pilots, who had
                   radioed in to report problems with the air conditioning system. Press
                   reports about the official investigation indicate that a single switch for the
                   pressurization system on the plane was not properly set by the pilots, and
                   eventually both were rendered unconscious, along with most of the
                   passengers and cabin crew.

                   Lieff Cabraser represented the families of several victims, and filed
                   complaints alleging that a series of design defects in the Boeing 737-300
                   contributed to the pilots’ failure to understand the nature of the problems
                   they were facing. Foremost among those defects was a confusing
                   pressurization warning “horn” which uses the same sound that alerts
                   pilots to improper takeoff and landing configurations. The families
                   represented by Lieff Cabraser obtained substantial economic recoveries in
                   a settlement of the case.

             48.   Legend Single Engine “Turbine Legend” Kit Plane Crash. On
                   November 19, 2005, a single engine “Turbine Legend” kit plane operated
                   by its owner crashed shortly after takeoff from a private airstrip in
                   Tucson, Arizona, killing both the owner/pilot and a passenger. Witnesses
                   report that the aircraft left the narrow runway during the takeoff roll and
                   although the pilot managed to get the plane airborne, it rolled to the left
                   and crashed.

                   Lieff Cabraser investigated the liability of the pilot and others, including
                   the manufacturer of the kit and the operator of the airport from which the

1043044.1                                  - 20 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 58 of 189 PageID #:15173




                   plane took off. The runway was 16 feet narrower than the minimum width
                   recommended by the Federal Aviation Administration. Lieff Cabraser
                   represented the widow of the passenger, and the case was settled on
                   favorable, confidential terms.

             49.   Manhattan Tourist Helicopter Crash. On June 14, 2005, a Bell 206
                   helicopter operated by Helicopter Flight Services, Inc. fell into the East
                   River shortly after taking off for a tourist flight over New York City. The
                   pilot and six passengers were immersed upside-down in the water as the
                   helicopter overturned. Lieff Cabraser represented a passenger on the
                   helicopter and the case was settled on favorable, confidential terms.

             50.   U.S. Army Blackhawk Helicopter Tower Collision. Lieff Cabraser
                   represented the family of a pilot who died in the November 29, 2004
                   crash of a U.S. Army Black Hawk Helicopter. The Black Hawk was flying
                   during the early morning hours at an altitude of approximately 500 feet
                   when it hit cables supporting a 1,700 foot-tall television tower, and
                   subsequently crashed 30 miles south of Waco, Texas, killing both pilots
                   and five passengers, all in active Army service. The tower warning lights
                   required by government regulations were inoperative. The case was
                   resolved through a successful, confidential settlement.

             51.   Air Algerie Boeing 737 Crash. Together with French co-counsel, Lieff
                   Cabraser represented the families of several passengers who died in the
                   March 6, 2003 crash of a Boeing 737 airplane operated by Air Algerie. The
                   aircraft crashed soon after takeoff from the Algerian city of Tamanrasset,
                   after one of the engines failed. All but one of the 97 passengers were
                   killed, along with six crew members. The families represented by Lieff
                   Cabraser obtained economic recoveries in a settlement of the case.

             52.   In re Baycol Products Litigation, MDL No. 1431 (D. Minn.). Baycol
                   was one of a group of drugs called statins, intended to reduce cholesterol.
                   In August 2001, Bayer A.G. and Bayer Corporation, the manufacturers of
                   Baycol, withdrew the drug from the worldwide market based upon reports
                   that Baycol was associated with serious side effects and linked to the
                   deaths of over 100 patients worldwide. In the federal multidistrict
                   litigation, Lieff Cabraser served as a member of the Plaintiffs’ Steering
                   Committee (PSC) and the Executive Committee of the PSC. In addition,
                   Lieff Cabraser represented approximately 200 Baycol patients who
                   suffered injuries or family members of patients who died allegedly as a
                   result of ingesting Baycol. In these cases, our clients reached confidential
                   favorable settlements with Bayer.

             53.   United Airlines Boeing 747 Disaster. Lieff Cabraser served as
                   Plaintiffs’ Liaison Counsel on behalf of the passengers and families of
                   passengers injured and killed in the United Airlines Boeing 747 cargo
                   door catastrophe near Honolulu, Hawaii on February 24, 1989. Lieff

1043044.1                                  - 21 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 59 of 189 PageID #:15174




                   Cabraser organized the litigation of the case, which included claims
                   brought against United Airlines and The Boeing Company.

                   Among other work, Lieff Cabraser developed a statistical system for
                   settling the passengers' and families’ damages claims with certain
                   defendants, and coordinated the prosecution of successful individual
                   damages trials for wrongful death against the non-settling defendants.

             54.   Aeroflot-Russian International Airlines Airbus Disaster. Lieff
                   Cabraser represented the families of passengers who were on Aeroflot-
                   Russian International Airlines Flight SU593 that crashed in Siberia on
                   March 23, 1994. The plane was en route from Moscow to Hong Kong. All
                   passengers on board died.

                   According to a transcript of the cockpit voice recorder, the pilot’s two
                   children entered the cockpit during the flight and took turns flying the
                   plane. The autopilot apparently was inadvertently turned off during this
                   time, and the pilot was unable to remove his son from the captain’s seat in
                   time to avert the plane’s fatal dive.

                   Lieff Cabraser, alongside French co-counsel, filed suit in France, where
                   Airbus, the plane’s manufacturer, was headquartered. The families Lieff
                   Cabraser represented obtained substantial economic recoveries in
                   settlement of the action.

             55.   Lockheed F-104 Fighter Crashes. In the late 1960s and extending
                   into the early 1970s, the United States sold F-104 Star Fighter jets to the
                   German Air Force that were manufactured by Lockheed Aircraft
                   Corporation in California. Although the F-104 Star Fighter was designed
                   for high-altitude fighter combat, it was used in Germany and other
                   European countries for low-level bombing and attack training missions.

                   Consequently, the aircraft had an extremely high crash rate, with over
                   300 pilots killed. Commencing in 1971, the law firm of Belli Ashe Ellison
                   Choulos & Lieff filed hundreds of lawsuits for wrongful death and other
                   claims on behalf of the widows and surviving children of the pilots.

                   Robert Lieff continued to prosecute the cases after the formation of our
                   firm. In 1974, the lawsuits were settled with Lockheed on terms favorable
                   to the plaintiffs. This litigation helped establish the principle that citizens
                   of foreign countries could assert claims in United States courts and obtain
                   substantial recoveries against an American manufacturer, based upon
                   airplane accidents or crashes occurring outside the United States.




1043044.1                                  - 22 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 60 of 189 PageID #:15175



II.         Securities and Financial Fraud

            A.    Current Cases

                  1.    BlackRock Global Allocation Fund, Inc., et al. v. Valeant
                        Pharmaceuticals International, Inc., et al., No. 3:18-cv-00343
                        (D.N.J.); Senzar Healthcare Master Fund, LP, et al. v. Valeant
                        Pharmaceuticals International, Inc., et al., No. 3:18-cv-02286-
                        MAS-LHG (D.N.J.) (collectively, “Valeant”). Lieff Cabraser represents
                        certain funds and accounts of institutional investors BlackRock and
                        Senzar in these recently-filed individual actions against Valeant
                        Pharmaceuticals International, Inc. and certain of Valeant’s senior
                        officers and directors for violations of the Securities Act of 1933 and/or
                        the Securities Exchange Act of 1934 arising from Defendants’ scheme to
                        generate revenues through massive price increases for Valeant-branded
                        drugs while concealing from investors the truth regarding the Company’s
                        business operations, financial results, and other material facts. In
                        September 2018, the court denied defendants’ partial motions to dismiss
                        in both action, and BlackRock plaintiffs filed an amended complaint.

                  2.    In re Wells Fargo & Company Shareholder Derivative
                        Litigation, No. 3:16-cv-05541 (N.D. Cal.). Lieff Cabraser was appointed
                        as Co-Lead Counsel for Lead Plaintiffs FPPACO and The City of
                        Birmingham Retirement and Relief System in this consolidated
                        shareholder derivative action alleging that, since at least 2011, the Board
                        and executive management of Wells Fargo knew or consciously
                        disregarded that Wells Fargo employees were illicitly creating millions of
                        deposit and credit card accounts for their customers, without those
                        customers’ consent, as part of Wells Fargo’s intense effort to drive up its
                        “cross-selling” statistics. Revelations regarding the scheme, and the
                        defendants’ knowledge or blatant disregard of it, have deeply damaged
                        Wells Fargo’s reputation and cost it millions of dollars in regulatory fines
                        and lost business. In May and October 2017, the court largely denied
                        Wells Fargo’s and the Director and Officer Defendants’ motions to dismiss
                        Lead Plaintiffs’ amended complaint. In May 2019, U.S. District Judge Jon
                        S. Tigar granted preliminary approval to a proposed $320 million
                        settlement that would end shareholders’ derivative litigation relating to
                        Wells Fargo’s fake accounts scandal.

                  3.    Houston Municipal Employees Pension System v. BofI
                        Holding, Inc., et al., No. 3:15-cv-02324-GPC-KSC (S.D. Cal.). Lieff
                        Cabraser serves as lead counsel for court-appointed lead plaintiff,
                        Houston Municipal Employees Pension System (“HMEPS”), in this
                        securities fraud class action against BofI Holding, Inc. and certain of its
                        senior officers. The action charges defendants with issuing materially
                        false and misleading statements and failing to disclose material adverse
                        facts about BofI’s business, operations, and performance The action

1043044.1                                       - 23 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 61 of 189 PageID #:15176




                      charges defendants with issuing materially false and misleading
                      statements and failing to disclose material adverse facts about BofI’s
                      business, operations, and performance. On March 21, 2018, the court
                      issued an order and entered judgment dismissing the third amended
                      complaint, which HMEPS appealed to the Ninth Circuit.

                 4.   Normand, et al. v. Bank of New York Mellon Corp., No. 1:16-cv-
                      00212-LAK-JLC (S.D.N.Y.). Lieff Cabraser, together with co-counsel,
                      represents a proposed class of holders of American Depositary Receipts
                      (“ADRs”) (negotiable U.S. securities representing ownership of publicly
                      traded shares in a non-U.S. corporation), for which BNY Mellon served as
                      the depositary bank. Plaintiffs allege that under the contractual
                      agreements underlying the ADRs, BNY Mellon was responsible for
                      “promptly” converting cash distributions (such as dividends) received for
                      ADRs into U.S. dollars for the benefit of ADR holders, and was required to
                      act without bad faith. Plaintiffs allege that, instead, when doing the ADR
                      cash conversions, BNY Mellon used the range of exchange rates available
                      during the trading session in a manner that was unfavorable for ADR
                      holders, and in doing so, improperly skimmed profits from distributions
                      owed and payable to the class. In September 2016, the court denied, in
                      substantial part, defendant’s motion to dismiss, and plaintiffs
                      subsequently filed a consolidated amended complaint. The case
                      proceeded through substantial discovery and full briefing on class
                      certification before the parties reached a proposed classwide settlement in
                      late 2018.

            B.   Successes

                 1.   Arkansas Teacher Retirement System v. State Street Corp.,
                      Case No. 11cv10230 (MLW) (D. Mass.). Lieff Cabraser served as co-
                      counsel for a nationwide class of institutional custodial clients of State
                      Street, including public pension funds and ERISA plans, who allege that
                      defendants deceptively charged class members on FX trades done in
                      connection with the purchase and sale of foreign securities. The
                      complaint charged that between 1999 and 2009, State Street consistently
                      incorporated hidden and excessive mark-ups or mark-downs relative to
                      the actual FX rates applicable at the times of the trades conducted for
                      State Street’s custodial FX clients.

                      State Street allegedly kept for itself, as an unlawful profit, the “spread”
                      between the prices for foreign currency available to it in the FX
                      marketplace and the rates it charged to its customers. Plaintiffs sought
                      recovery under Massachusetts’ Consumer Protection Law and common
                      law tort and contract theories. On November 2, 2016, U.S. District Senior
                      Judge Mark L. Wolf granted final approval to a $300 million settlement of
                      the litigation.


1043044.1                                    - 24 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 62 of 189 PageID #:15177




             2.    Janus Overseas Fund, et al. v. Petróleo Brasileiro S.A. -
                   Petrobras, et al., No. 1:15-cv-10086-JSR (S.D.N.Y.); Dodge & Cox
                   Global Stock Fund, et al. v. Petróleo Brasileiro S.A. -
                   Petrobras, et al., No. 1:15-cv-10111-JSR (S.D.N.Y.). Lieff Cabraser
                   represented certain Janus and Dodge & Cox funds and investment
                   managers in these individual actions against Petróleo Brasileiro S.A. –
                   Petrobras (“Petrobras”), related Petrobras entities, and certain of
                   Petrobras’s senior officers and directors for misrepresenting and failing to
                   disclose a pervasive and long-running scheme of bribery and corruption
                   at Petrobras. As a result of the misconduct, Petrobras overstated the
                   value of its assets by billions of dollars and materially misstated its
                   financial results during the relevant period. The actions charged
                   defendants with violations of the Securities Act of 1933 (the “Securities
                   Act”) and/or the Securities Exchange Act of 1934 (“Exchange Act”). The
                   action recently settled on confidential terms favorable to plaintiffs.

             3.    In re Facebook, Inc. IPO Securities And Derivative Litigation,
                   MDL No. 12-2389 (RWS) (S.D.N.Y.). Lieff Cabraser is counsel for two
                   individual investor class representatives in the securities class litigation
                   arising under the Private Securities Litigation Reform Act of 1995 (the
                   “PSLRA”) concerning Facebook’s initial public offering in May 2012. In
                   2018, the court granted plaintiffs’ motion for final approval of a
                   settlement of the litigation.

             4.    The Regents of the University of California v. American
                   International Group, No. 1:14-cv-01270-LTS-DCF (S.D.N.Y.). Lieff
                   Cabraser represented The Regents of the University of California in this
                   individual action against American International Group, Inc. (“AIG”) and
                   certain of its officers and directors for misrepresenting and omitting
                   material information about AIG’s financial condition and the extent of its
                   exposure to the subprime mortgage market. The complaint charged
                   defendants with violations of the Exchange Act, as well as common law
                   fraud and unjust enrichment. The litigation settled in 2015.

             5.    Biotechnology Value Fund, L.P. v. Celera Corp., 3:13-cv-03248-
                   WHA (N.D. Cal.). Lieff Cabraser represented a group of affiliated funds
                   investing in biotechnology companies in this individual action arising
                   from misconduct in connection with Quest Diagnostics Inc.’s 2011
                   acquisition of Celera Corporation. Celera, Celera’s individual directors,
                   and Credit Suisse were charged with violations of Sections 14(e) and 20(a)
                   of the Exchange Act and breach of fiduciary duty. In February 2014, the
                   Court denied in large part defendants’ motion to dismiss the second
                   amended complaint. In September 2014, the plaintiffs settled with Credit
                   Suisse for a confidential amount. After the completion of fact and expert
                   discovery, and prior to a ruling on defendants’ motion for summary



1043044.1                                  - 25 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 63 of 189 PageID #:15178




                   judgment, the plaintiffs settled with the Celera defendants in January
                   2015 for a confidential amount.

             6.    The Charles Schwab Corp. v. BNP Paribas Sec. Corp., No. CGC-
                   10-501610 (Cal. Super. Ct.); The Charles Schwab Corp. v. J.P.
                   Morgan Sec., Inc., No. CGC-10-503206 (Cal. Super. Ct.); The Charles
                   Schwab Corp. v. J.P. Morgan Sec., Inc., No. CGC-10-503207 (Cal.
                   Super. Ct.); and The Charles Schwab Corp. v. Banc of America
                   Sec. LLC, No. CGC-10-501151 (Cal. Super. Ct.). Lieff Cabraser, along
                   with co-counsel, represents Charles Schwab in four separate individual
                   securities actions against certain issuers and sellers of mortgage-backed
                   securities (“MBS”) for materially misrepresenting the quality of the loans
                   underlying the securities in violation of California state law. Charles
                   Schwab Bank, N.A., a subsidiary of Charles Schwab, suffered significant
                   damages by purchasing the securities in reliance on defendants’
                   misstatements. The court largely overruled defendants’ demurrers in
                   January 2012. Settlements have been reached with dozens of defendants
                   for confidential amounts.

             7.    Honeywell International Inc. Defined Contribution Plans
                   Master Savings Trust. v. Merck & Co., No. 14-cv 2523-SRC-CLW
                   (S.D.N.Y.); Janus Balanced Fund v. Merck & Co., No. 14-cv-3019-
                   SRC-CLW (S.D.N.Y.); Lord Abbett Affiliated Fund v. Merck & Co.,
                   No. 14-cv-2027-SRC-CLW (S.D.N.Y.); Nuveen Dividend Value Fund
                   (f/k/a Nuveen Equity Income Fund), on its own behalf and as
                   successor in interest to Nuveen Large Cap Value Fund (f/k/a
                   First American Large Cap Value Fund) v. Merck & Co., No. 14-
                   cv-1709-SRC-CLW (S.D.N.Y.). Lieff Cabraser represented certain
                   Nuveen, Lord Abbett, and Janus funds, and two Honeywell International
                   trusts in these individual actions against Merck & Co., Inc. (“Merck”) and
                   certain of its senior officers and directors for misrepresenting the
                   cardiovascular safety profile and commercial viability of Merck’s
                   purported “blockbuster” drug, VIOXX. The actions charged defendants
                   with violations of the Exchange Act. The action settled on confidential
                   terms.

             8.    In re First Capital Holdings Corp. Financial Products
                   Securities Litigation, MDL No. 901 (C.D. Cal.). Lieff Cabraser served
                   as Co-Lead Counsel in a class action brought to recover damages
                   sustained by policyholders of First Capital Life Insurance Company and
                   Fidelity Bankers Life Insurance Company policyholders resulting from the
                   insurance companies’ allegedly fraudulent or reckless investment and
                   financial practices, and the manipulation of the companies’ financial
                   statements. This policyholder settlement generated over $1 billion in
                   restored life insurance policies. The settlement was approved by both



1043044.1                                 - 26 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 64 of 189 PageID #:15179




                   federal and state courts in parallel proceedings and then affirmed by the
                   Ninth Circuit on appeal.

             9.    In re Bank of New York Mellon Corp. Foreign Exchange
                   Transactions Litigation, MDL 2335 (S.D. N.Y.). Lieff Cabraser
                   served as co-lead class counsel for a proposed nationwide class of
                   institutional custodial customers of The Bank of New York Mellon
                   Corporation (“BNY Mellon”). The litigation stemmed from alleged
                   deceptive overcharges imposed by BNY Mellon on foreign currency
                   exchanges (FX) that were done in connection with custodial customers’
                   purchases or sales of foreign securities. Plaintiffs alleged that for more
                   than a decade, BNY Mellon consistently charged its custodial customers
                   hidden and excessive mark-ups on exchange rates for FX trades done
                   pursuant to “standing instructions,” using “range of the day” pricing,
                   rather than the rates readily available when the trades were actually
                   executed.

                   In addition to serving as co-lead counsel for a nationwide class of affected
                   custodial customers, which included public pension funds, ERISA funds,
                   and other public and private institutions, Lieff Cabraser was one of three
                   firms on Plaintiffs’ Executive Committee tasked with managing all
                   activities on the plaintiffs’ side in the multidistrict consolidated litigation.
                   Prior to the cases being transferred and consolidated in the Southern
                   District of New York, Lieff Cabraser defeated, in its entirety, BNY Mellon’s
                   motion to dismiss claims brought on behalf of ERISA and other funds
                   under California’s and New York’s consumer protection laws.

                   The firm’s clients and class representatives in the consolidated litigation
                   included the Ohio Police & Fire Pension Fund, the School Employees
                   Retirement System of Ohio, and the International Union of Operating
                   Engineers, Stationary Engineers Local 39 Pension Trust Fund.

                   In March 2015, a global resolution of the private and governmental
                   enforcement actions against BNY Mellon was announced, in which $504
                   million will be paid back to BNY Mellon customers ($335 million of which
                   is directly attributable to the class litigation).

                   On September 24, 2015, U.S. District Court Judge Lewis A. Kaplan
                   granted final approval to the settlement. Commenting on the work of
                   plaintiffs’ counsel, Judge Kaplan stated, “This really was an extraordinary
                   case in which plaintiff’s counsel performed, at no small risk, an
                   extraordinary service. They did a wonderful job in this case, and I’ve seen
                   a lot of wonderful lawyers over the years. This was a great performance.
                   They were fought tooth and nail at every step of the road. It undoubtedly
                   vastly expanded the costs of the case, but it’s an adversary system, and
                   sometimes you meet adversaries who are heavily armed and well
                   financed, and if you’re going to win, you have to fight them and it costs

1043044.1                                   - 27 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 65 of 189 PageID #:15180




                   money. This was an outrageous wrong committed by the Bank of New
                   York Mellon, and plaintiffs’ counsel deserve a world of credit for taking it
                   on, for running the risk, for financing it and doing a great job.”

             10.   In re Broadcom Corporation Derivative Litigation, No. CV 06-
                   3252-R (C.D. Cal.). Lieff Cabraser served as Court-appointed Lead
                   Counsel in a shareholders derivative action arising out of stock options
                   backdating in Broadcom securities. The complaint alleged that
                   defendants intentionally manipulated their stock option grant dates
                   between 1998 and 2003 at the expense of Broadcom and Broadcom
                   shareholders. By making it seem as if stock option grants occurred on
                   dates when Broadcom stock was trading at a comparatively low per share
                   price, stock option grant recipients were able to exercise their stock option
                   grants at exercise prices that were lower than the fair market value of
                   Broadcom stock on the day the options were actually granted. In
                   December 2009, U.S. District Judge Manuel L. Real granted final
                   approval to a partial settlement in which Broadcom Corporation’s
                   insurance carriers paid $118 million to Broadcom. The settlement
                   released certain individual director and officer defendants covered by
                   Broadcom’s directors’ and officers’ policy.

                   Plaintiffs’ counsel continued to pursue claims against William J. Ruehle,
                   Broadcom’s former Chief Financial Officer, Henry T. Nicholas, III,
                   Broadcom’s co-founder and former Chief Executive Officer, and Henry
                   Samueli, Broadcom’s co-founder and former Chief Technology Officer. In
                   May 2011, the Court approved a settlement with these defendants. The
                   settlement provided substantial consideration to Broadcom, consisting of
                   the receipt of cash and cancelled options from Dr. Nicholas and Dr.
                   Samueli totaling $53 million in value, plus the release of a claim by Mr.
                   Ruehle, which sought damages in excess of $26 million.

                   Coupled with the earlier $118 million partial settlement, the total recovery
                   in the derivative action was $197 million, which constitutes the third-
                   largest settlement ever in a derivative action involving stock options
                   backdating.

             11.   In re Scorpion Technologies Securities Litigation I, No. C-93-
                   20333-EAI (N.D. Cal.); Dietrich v. Bauer, No. C-95-7051-RWS
                   (S.D.N.Y.); Claghorn v. Edsaco, No. 98-3039-SI (N.D. Cal.). Lieff
                   Cabraser served as Lead Counsel in class action suits arising out of an
                   alleged fraudulent scheme by Scorpion Technologies, Inc., certain of its
                   officers, accountants, underwriters and business affiliates to inflate the
                   company’s earnings through reporting fictitious sales. In Scorpion I, the
                   Court found plaintiffs had presented sufficient evidence of liability under
                   Federal securities acts against the accounting firm Grant Thornton for the
                   case to proceed to trial. In re Scorpion Techs., 1996 U.S. Dist. LEXIS


1043044.1                                  - 28 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 66 of 189 PageID #:15181




                   22294 (N.D. Cal. Mar. 27, 1996). In 1988, the Court approved a
                   $5.5 million settlement with Grant Thornton. In 2000, the Court
                   approved a $950,000 settlement with Credit Suisse First Boston
                   Corporation. In April 2002, a federal jury in San Francisco, California
                   returned a $170.7 million verdict against Edsaco Ltd. The jury found that
                   Edsaco aided Scorpion in setting up phony European companies as part of
                   a scheme in which Scorpion reported fictitious sales of its software to
                   these companies, thereby inflating its earnings. Included in the jury
                   verdict, one of the largest verdicts in the U.S. in 2002, was $165 million in
                   punitive damages. Richard M. Heimann conducted the trial for plaintiffs.

                   On June 14, 2002, U.S. District Court Judge Susan Illston commented on
                   Lieff Cabraser’s representation: “[C]ounsel for the plaintiffs did a very
                   good job in a very tough situation of achieving an excellent recovery for
                   the class here. You were opposed by extremely capable lawyers. It was an
                   uphill battle. There were some complicated questions, and then there was
                   the tricky issue of actually collecting anything in the end. I think based on
                   the efforts that were made here that it was an excellent result for the
                   class. . . [T]he recovery that was achieved for the class in this second trial
                   is remarkable, almost a hundred percent.”

             12.   In re Diamond Foods, Inc., Securities Litigation, No. 11-cv-
                   05386-WHA (N.D. Cal.). Lieff Cabraser served as local counsel for Lead
                   Plaintiff Public Employees’ Retirement System of Mississippi
                   (“MissPERS”) and the class of investors it represented in this securities
                   class action lawsuit arising under the PSLRA. The complaint charged
                   Diamond Foods and certain senior executives of the company with
                   violations of the Exchange Act for knowingly understating the cost of
                   walnuts Diamond Foods purchased in order to inflate the price of
                   Diamond Foods’ common stock. In January 2014, the Court granted final
                   approval of a settlement of the action requiring Diamond Foods to pay $11
                   million in cash and issue 4.45 million common shares worth $116.3
                   million on the date of final approval based on the stock’s closing price on
                   that date.

             13.   Merrill Lynch Fundamental Growth Fund and Merrill Lynch
                   Global Value Fund v. McKesson HBOC, No. 02-405792 (Cal. Supr.
                   Ct.). Lieff Cabraser served as counsel for two Merrill Lynch sponsored
                   mutual funds in a private lawsuit alleging that a massive accounting fraud
                   occurred at HBOC & Company (“HBOC”) before and following its 1999
                   acquisition by McKesson Corporation (“McKesson”). The funds charged
                   that defendants, including the former CFO of McKesson HBOC, the name
                   McKesson adopted after acquiring HBOC, artificially inflated the price of
                   securities in McKesson HBOC, through misrepresentations and omissions
                   concerning the financial condition of HBOC, resulting in approximately
                   $135 million in losses for plaintiffs. In a significant discovery ruling in


1043044.1                                  - 29 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 67 of 189 PageID #:15182




                   2004, the California Court of Appeal held that defendants waived the
                   attorney-client and work product privileges in regard to an audit
                   committee report and interview memoranda prepared in anticipation of
                   shareholder lawsuits by disclosing the information to the U.S. Attorney
                   and SEC. McKesson HBOC, Inc. v. Supr. Court, 115 Cal. App. 4th 1229
                   (2004). Lieff Cabraser’s clients recovered approximately $145 million,
                   representing nearly 104% of damages suffered by the funds. This amount
                   was approximately $115-120 million more than the Merrill Lynch funds
                   would have recovered had they participated in the federal class action
                   settlement.

             14.   Informix/Illustra Securities Litigation, No. C-97-1289-CRB (N.D.
                   Cal.). Lieff Cabraser represented Richard H. Williams, the former Chief
                   Executive Officer and President of Illustra Information Technologies, Inc.
                   (“Illustra”), and a class of Illustra shareholders in a class action suit on
                   behalf of all former Illustra securities holders who tendered their Illustra
                   preferred or common stock, stock warrants or stock options in exchange
                   for securities of Informix Corporation (“Informix”) in connection with
                   Informix’s 1996 purchase of Illustra. Pursuant to that acquisition, Illustra
                   stockholders received Informix securities representing approximately 10%
                   of the value of the combined company. The complaint alleged claims for
                   common law fraud and violations of Federal securities law arising out of
                   the acquisition. In October 1999, U.S. District Judge Charles E. Breyer
                   approved a global settlement of the litigation for $136 million,
                   constituting one of the largest settlements ever involving a high
                   technology company alleged to have committed securities fraud. Our
                   clients, the Illustra shareholders, received approximately 30% of the net
                   settlement fund.

             15.   In re Qwest Communications International Securities and
                   “ERISA” Litigation (No. II), No. 06-cv-17880-REB-PAC (MDL
                   No. 1788) (D. Colo.). Lieff Cabraser represented the New York State
                   Common Retirement Fund, Fire and Police Pension Association of
                   Colorado, Denver Employees’ Retirement Plan, San Francisco Employees’
                   Retirement System, and over thirty BlackRock managed mutual funds in
                   individual securities fraud actions (“opt out” cases) against Qwest
                   Communications International, Inc., Philip F. Anschutz, former co-
                   chairman of the Qwest board of directors, and other senior executives at
                   Qwest. In each action, the plaintiffs charged defendants with massively
                   overstating Qwest’s publicly-reported growth, revenues, earnings, and
                   earnings per share from 1999 through 2002. The cases were filed in the
                   wake of a $400 million settlement of a securities fraud class action
                   against Qwest that was announced in early 2006. The cases brought by
                   Lieff Cabraser’s clients settled in October 2007 for recoveries totaling
                   more than $85 million, or more than 13 times what the clients would have
                   received had they remained in the class.


1043044.1                                 - 30 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 68 of 189 PageID #:15183




             16.   In re AXA Rosenberg Investor Litigation, No. CV 11-00536 JSW
                   (N.D. Cal). Lieff Cabraser served as Co-Lead Counsel for a class of
                   institutional investors, ERISA-covered plans, and other investors in
                   quantitative funds managed by AXA Rosenberg Group, LLC and its
                   affiliates (“AXA”). Plaintiffs alleged that AXA breached its fiduciary duties
                   and violated ERISA by failing to discover a material computer error that
                   existed in its system for years, and then failing to remedy it for months
                   after its eventual discovery in 2009. By the time AXA disclosed the error
                   in 2010, investors had suffered losses and paid substantial investment
                   management fees to AXA. After briefing motions to dismiss and working
                   with experts to analyze data obtained from AXA relating to the impact of
                   the error, Lieff Cabraser reached a $65 million settlement with AXA that
                   the Court approved in April 2012.

             17.   In re National Century Financial Enterprises, Inc. Investment
                   Litigation, MDL No. 1565 (S.D. Ohio). Lieff Cabraser served as outside
                   counsel for the New York City Employees’ Retirement System, Teachers’
                   Retirement System for the City of New York, New York City Police
                   Pension Fund, and New York City Fire Department Pension Fund in this
                   multidistrict litigation arising from fraud in connection with NCFE’s
                   issuance of notes backed by healthcare receivables. The New York City
                   Pension Funds recovered more than 70% of their $89 million in losses,
                   primarily through settlements achieved in the federal litigation and
                   another NCFE-matter brought on their behalf by Lieff Cabraser.

             18.   BlackRock Global Allocation Fund v. Tyco International Ltd.,
                   et al., No. 2:08-cv-519 (D. N.J.); Nuveen Balanced Municipal and
                   Stock Fund v. Tyco International Ltd., et al., No. 2:08-cv-518 (D.
                   N.J.). Lieff Cabraser represented multiple funds of the investment firms
                   BlackRock Inc. and Nuveen Asset Management in separate, direct
                   securities fraud actions against Tyco International Ltd., Tyco Electronics
                   Ltd., Covidien Ltd, Covidien (U.S.), L. Dennis Kozlowski, Mark H. Swartz,
                   and Frank E. Walsh, Jr. Plaintiffs alleged that defendants engaged in a
                   massive criminal enterprise that combined the theft of corporate assets
                   with fraudulent accounting entries that concealed Tyco’s financial
                   condition from investors. As a result, plaintiffs purchased Tyco common
                   stock and other Tyco securities at artificially inflated prices and suffered
                   losses upon disclosures revealing Tyco’s true financial condition and
                   defendants’ misconduct. In 2009, the parties settled the claims against
                   the corporate defendants (Tyco International Ltd., Tyco Electronics Ltd.,
                   Covidien Ltd., and Covidien (U.S.). The litigation concluded in 2010. The
                   total settlement proceeds paid by all defendants were in excess of $57
                   million.

             19.   Kofuku Bank and Namihaya Bank v. Republic New York
                   Securities Corp., No. 00 CIV 3298 (S.D.N.Y.); and Kita Hyogo Shinyo-


1043044.1                                  - 31 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 69 of 189 PageID #:15184




                   Kumiai v. Republic New York Securities Corp., No. 00 CIV 4114
                   (S.D.N.Y.). Lieff Cabraser represented Kofuku Bank, Namihaya Bank and
                   Kita Hyogo Shinyo-Kumiai (a credit union) in individual lawsuits against,
                   among others, Martin A. Armstrong and HSBC, Inc., the successor-in-
                   interest to Republic New York Corporation, Republic New York Bank and
                   Republic New York Securities Corporation for alleged violations of federal
                   securities and racketeering laws. Through a group of interconnected
                   companies owned and controlled by Armstrong—the Princeton
                   Companies—Armstrong and the Republic Companies promoted and sold
                   promissory notes, known as the “Princeton Notes,” to more than eighty of
                   the largest companies and financial institutions in Japan. Lieff Cabraser’s
                   lawsuits, as well as the lawsuits of dozens of other Princeton Note
                   investors, alleged that the Princeton and Republic Companies made
                   fraudulent misrepresentations and non-disclosures in connection with the
                   promotion and sale of Princeton Notes, and that investors’ monies were
                   commingled and misused to the benefit of Armstrong, the Princeton
                   Companies and the Republic Companies. In December 2001, the claims
                   of our clients and those of the other Princeton Note investors were settled.
                   As part of the settlement, our clients recovered more than $50 million,
                   which represented 100% of the value of their principal investments less
                   money they received in interest or other payments.

             20.   Alaska State Department of Revenue v. America Online,
                   No. 1JU-04-503 (Alaska Supr. Ct.). In December 2006, a $50 million
                   settlement was reached in a securities fraud action brought by the Alaska
                   State Department of Revenue, Alaska State Pension Investment Board
                   and Alaska Permanent Fund Corporation against defendants America
                   Online, Inc. (“AOL”), Time Warner Inc. (formerly known as AOL Time
                   Warner (“AOLTW”)), Historic TW Inc. When the action was filed, the
                   Alaska Attorney General estimated total losses at $70 million. The
                   recovery on behalf of Alaska was approximately 50 times what the state
                   would have received as a member of the class in the federal securities
                   class action settlement. The lawsuit, filed in 2004 in Alaska State Court,
                   alleged that defendants misrepresented advertising revenues and growth
                   of AOL and AOLTW along with the number of AOL subscribers, which
                   artificially inflated the stock price of AOL and AOLTW to the detriment of
                   Alaska State funds.

                   The Alaska Department of Law retained Lieff Cabraser to lead the
                   litigation efforts under its direction. “We appreciate the diligence and
                   expertise of our counsel in achieving an outstanding resolution of the
                   case,” said Mark Morones, spokesperson for the Department of Law,
                   following announcement of the settlement.

             21.   Allocco v. Gardner, No. GIC 806450 (Cal. Supr. Ct.). Lieff Cabraser
                   represented Lawrence L. Garlick, the co-founder and former Chief


1043044.1                                  - 32 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 70 of 189 PageID #:15185




                   Executive Officer of Remedy Corporation and 24 other former senior
                   executives and directors of Remedy Corporation in a private (non-class)
                   securities fraud lawsuit against Stephen P. Gardner, the former Chief
                   Executive Officer of Peregrine Systems, Inc., John J. Moores, Peregrine’s
                   former Chairman of the Board, Matthew C. Gless, Peregrine’s former
                   Chief Financial Officer, Peregrine’s accounting firm Arthur Andersen and
                   certain entities that entered into fraudulent transactions with Peregrine.
                   The lawsuit, filed in California state court, arose out of Peregrine’s August
                   2001 acquisition of Remedy. Plaintiffs charged that they were induced to
                   exchange their Remedy stock for Peregrine stock on the basis of false and
                   misleading representations made by defendants. Within months of the
                   Remedy acquisition, Peregrine began to reveal to the public that it had
                   grossly overstated its revenue during the years 2000-2002, and
                   eventually restated more than $500 million in revenues.

                   After successfully defeating demurrers brought by defendants, including
                   third parties who were customers of Peregrine who aided and abetted
                   Peregrine’s accounting fraud under California common law, plaintiffs
                   reached a series of settlements. The settling defendants included Arthur
                   Andersen, all of the director defendants, three officer defendants and the
                   third party customer defendants KPMG, British Telecom, Fujitsu,
                   Software Spectrum and Bindview. The total amount received in
                   settlements was approximately $45 million.

             22.   In re Cablevision Systems Corp. Shareholder Derivative
                   Litigation, No. 06-cv-4130-DGT-AKT (E.D.N.Y.). Lieff Cabraser served
                   as Co-Lead Counsel in a shareholders’ derivative action against the board
                   of directors and numerous officers of Cablevision. The suit alleged that
                   defendants intentionally manipulated stock option grant dates to
                   Cablevision employees between 1997 and 2002 in order to enrich certain
                   officer and director defendants at the expense of Cablevision and
                   Cablevision shareholders. According to the complaint, Defendants made
                   it appear as if stock options were granted earlier than they actually were
                   in order to maximize the value of the grants. In September 2008, the
                   Court granted final approval to a $34.4 million settlement of the action.
                   Over $24 million of the settlement was contributed directly by individual
                   defendants who either received backdated options or participated in the
                   backdating activity.

             23.   In re Media Vision Technology Securities Litigation, No. CV-94-
                   1015 (N.D. Cal.). Lieff Cabraser served as Co-Lead Counsel in a class
                   action lawsuit which alleged that certain Media Vision’s officers, outside
                   directors, accountants and underwriters engaged in a fraudulent scheme
                   to inflate the company’s earnings and issued false and misleading public
                   statements about the company’s finances, earnings and profits. By 1998,
                   the Court had approved several partial settlements with many of Media


1043044.1                                  - 33 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 71 of 189 PageID #:15186




                   Vision’s officers and directors, accountants and underwriters which
                   totaled $31 million. The settlement proceeds have been distributed to
                   eligible class members. The evidence that Lieff Cabraser developed in the
                   civil case led prosecutors to commence an investigation and ultimately file
                   criminal charges against Media Vision’s former Chief Executive Officer
                   and Chief Financial Officer. The civil action against Media Vision’s CEO
                   and CFO was stayed pending the criminal proceedings against them. In
                   the criminal proceedings, the CEO pled guilty on several counts, and the
                   CFO was convicted at trial. In October 2003, the Court granted Plaintiffs’
                   motions for summary judgment and entered a judgment in favor of the
                   class against the two defendants in the amount of $188 million.

             24.   In re California Micro Devices Securities Litigation, No. C-94-
                   2817-VRW (N.D. Cal.). Lieff Cabraser served as Liaison Counsel for the
                   Colorado Public Employees’ Retirement Association and the California
                   State Teachers’ Retirement System, and the class they represented. Prior
                   to 2001, the Court approved $19 million in settlements. In May 2001, the
                   Court approved an additional settlement of $12 million, which, combined
                   with the earlier settlements, provided class members an almost complete
                   return on their losses. The settlement with the company included multi-
                   million dollar contributions by the former Chairman of the Board and
                   Chief Executive Officer.

                   Commenting in 2001 on Lieff Cabraser’s work in Cal Micro Devices, U.S.
                   District Court Judge Vaughn R. Walker stated, “It is highly unusual for a
                   class action in the securities area to recover anywhere close to the
                   percentage of loss that has been recovered here, and counsel and the lead
                   plaintiffs have done an admirable job in bringing about this most
                   satisfactory conclusion of the litigation.” One year later, in a related
                   proceeding and in response to the statement that the class had received
                   nearly a 100% recovery, Judge Walker observed, “That’s pretty
                   remarkable. In these cases, 25 cents on the dollar is considered to be a
                   magnificent recovery, and this is [almost] a hundred percent.”

             25.   In re Network Associates, Inc. Securities Litigation, No. C-99-
                   1729-WHA (N.D. Cal.). Following a competitive bidding process, the
                   Court appointed Lieff Cabraser as Lead Counsel for the Lead Plaintiff and
                   the class of investors. The complaint alleged that Network Associates
                   improperly accounted for acquisitions in order to inflate its stock price.
                   In May 2001, the Court granted approval to a $30 million settlement.

                   In reviewing the Network Associates settlement, U.S. District Court
                   Judge William H. Alsup observed, “[T]he class was well served at a good
                   price by excellent counsel . . . We have class counsel who’s one of the
                   foremost law firms in the country in both securities law and class actions.




1043044.1                                 - 34 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 72 of 189 PageID #:15187




                   And they have a very excellent reputation for the conduct of these kinds of
                   cases . . .”

             26.   In re FPI/Agretech Securities Litigation, MDL No. 763 (D. Haw.,
                   Real, J.). Lieff Cabraser served as Lead Class Counsel for investors
                   defrauded in a “Ponzi-like” limited partnership investment scheme. The
                   Court approved $15 million in partial, pretrial settlements. At trial, the
                   jury returned a $24 million verdict, which included $10 million in
                   punitive damages, against non-settling defendant Arthur Young & Co. for
                   its knowing complicity and active and substantial assistance in the
                   marketing and sale of the worthless limited partnership offerings. The
                   Appellate Court affirmed the compensatory damages award and
                   remanded the case for a retrial on punitive damages. In 1994, the Court
                   approved a $17 million settlement with Ernst & Young, the successor to
                   Arthur Young & Co.

             27.   Nguyen v. FundAmerica, No. C-90-2090 MHP (N.D. Cal., Patel, J.),
                   1990 Fed. Sec. L. Rep. (CCH) ¶¶ 95,497, 95,498 (N.D. Cal. 1990). Lieff
                   Cabraser served as Plaintiffs’ Class Counsel in this securities/RICO/tort
                   action seeking an injunction against alleged unfair “pyramid” marketing
                   practices and compensation to participants. The District Court certified a
                   nationwide class for injunctive relief and damages on a mandatory basis
                   and enjoined fraudulent overseas transfers of assets. The Bankruptcy
                   Court permitted class proof of claims. Lieff Cabraser obtained dual
                   District Court and Bankruptcy Court approval of settlements distributing
                   over $13 million in FundAmerica assets to class members.

             28.   In re Brooks Automation, Inc. Securities Litigation, No. 06 CA
                   11068 (D. Mass.). Lieff Cabraser served as Court-Appointed Lead Counsel
                   for Lead Plaintiff the Los Angeles County Employees Retirement
                   Association and co-plaintiff Sacramento County Employees’ Retirement
                   System in a class action lawsuit on behalf of purchasers of Brooks
                   Automation securities. Plaintiffs charged that Brooks Automation, its
                   senior corporate officers and directors violated federal securities laws by
                   backdating company stock options over a six-year period, and failed to
                   disclose the scheme in publicly filed financial statements. Subsequent to
                   Lieff Cabraser’s filing of a consolidated amended complaint in this action,
                   both the Securities and Exchange Commission and the United States
                   Department of Justice filed complaints against the Company’s former
                   C.E.O., Robert Therrien, related to the same alleged practices. In October
                   2008, the Court approved a $7.75 million settlement of the action.

             29.   In re A-Power Energy Generation Systems, Ltd. Securities
                   Litigation, No. 2:11-ml-2302-GW- (CWx) (C.D. Cal.). Lieff Cabraser
                   served as Court-appointed Lead Counsel for Lead Plaintiff in this
                   securities class action that charged defendants with materially


1043044.1                                 - 35 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 73 of 189 PageID #:15188




                       misrepresenting A-Power Energy Generation Systems, Ltd.’s financial
                       results and business prospects in violation of the antifraud provisions of
                       the Securities Exchange Act of 1934. The Court approved a $3.675 million
                       settlement in August 2013.

                 30.   Bank of America-Merrill Lynch Merger Securities Cases. In two
                       cases—DiNapoli, et al. v. Bank of America Corp., No. 10 CV 5563 (S.D.
                       N.Y.) and Schwab S&P 500 Index Fund, et al. v. Bank of America Corp.,
                       et al., No. 11-cv- 07779 PKC (S.D. N.Y.). Lieff Cabraser sought recovery on
                       a direct, non-class basis for losses that a number of public pension funds
                       and mutual funds incurred as a result of Bank of America’s alleged
                       misrepresentations and concealment of material facts in connection with
                       its acquisition of Merrill Lynch & Co., Inc. Lieff Cabraser represented the
                       New York State Common Retirement Fund, the New York State Teachers’
                       Retirement System, the Public Employees’ Retirement Association of
                       Colorado, and fourteen mutual funds managed by Charles Schwab
                       Investment Management. Both cases settled in 2013 on confidential
                       terms favorable for our clients.

                 31.   Albert v. Alex. Brown Management Services; Baker v. Alex.
                       Brown Management Services (Del. Ch. Ct.). In May 2004, on behalf
                       of investors in two investment funds controlled, managed and operated by
                       Deutsche Bank and advised by DC Investment Partners, Lieff Cabraser
                       filed lawsuits for alleged fraudulent conduct that resulted in an aggregate
                       loss of hundreds of millions of dollars. The suits named as defendants
                       Deutsche Bank and its subsidiaries Alex. Brown Management Services
                       and Deutsche Bank Securities, members of the funds’ management
                       committee, as well as DC Investments Partners and two of its principals.
                       Among the plaintiff-investors were 70 high net worth individuals. In the
                       fall of 2006, the cases settled by confidential agreement.

III.        Employment Discrimination and Unfair Employment Practices

            A.   Current Cases

                 1.    Chen-Oster v. Goldman Sachs, No. 10-6950 (S.D.N.Y.). Lieff
                       Cabraser serves as Co-Lead Counsel for plaintiffs in a gender
                       discrimination class action lawsuit against Goldman Sachs alleging
                       Goldman Sachs has engaged in systemic and pervasive discrimination
                       against its female professional employees in violation of Title VII of the
                       Civil Rights Act of 1964 and New York City Human Rights Law. The
                       complaint charges that, among other things, Goldman Sachs pays its
                       female professionals less than similarly situated males, disproportionately
                       promotes men over equally or more qualified women, and offers better
                       business opportunities and professional support to its male professionals.
                       In 2012, the Court denied defendant’s motion to strike class allegations.



1043044.1                                     - 36 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 74 of 189 PageID #:15189




                   On March 10, 2015, Magistrate Judge James C. Francis IV issued a
                   recommendation against certifying the class. In April of 2017, District
                   Court Judge Analisa Torres granted plaintiffs’ motion to amend their
                   complaint and add new representative plaintiffs, denied Goldman Sachs’
                   motions to dismiss the new plaintiffs’ claims, and ordered the parties to
                   submit proposals by April 26, 2017, on a process for addressing
                   Magistrate Judge Francis’ March 2015 Report and Recommendation on
                   class certification.

                   On March 30, 2018, Judge Torres issued an order certifying the plaintiffs’
                   damages class under Federal Rule of Civil Procedure Rule 23(b)(3). Judge
                   Torres certified plaintiffs’ claims for both disparate impact and disparate
                   treatment discrimination, relying on statistical evidence of discrimination
                   in pay, promotions, and performance evaluations, as well as anecdotal
                   evidence of Goldman’s hostile work environment. In so ruling, the court
                   also granted plaintiffs’ motion to exclude portions of Goldman’s expert
                   evidence as unreliable, and denied all of Goldman’s motions to exclude
                   plaintiffs’ expert evidence.

             2.    Moussouris v. Microsoft Corp., No. 15-cv-01483 (W.D. Wash.). Lieff
                   Cabraser and co-counsel represent a former female Microsoft technical
                   professional in a gender discrimination class action lawsuit on behalf of
                   herself and all current and former female technical professionals
                   employed by Microsoft in the U.S. since September 16, 2009. The
                   complaint alleges that Microsoft has engaged in systemic and pervasive
                   discrimination against female employees in technical and engineering
                   roles with respect to performance evaluations, pay, promotions, and other
                   terms and conditions of employment. The unchecked gender bias that
                   pervades Microsoft’s corporate culture has resulted in female technical
                   professionals receiving less compensation than similar men, the
                   promotion of men over equally or more qualified women, and less
                   favorable performance evaluation of female technical professionals
                   compared to male peers. Microsoft’s continuing policy, pattern, and
                   practice of sex discrimination against female technical employees, the
                   complaint alleges, violates federal and state laws, including Title VII of
                   the Civil Rights Act of 1964 and the Washington Law Against
                   Discrimination.

                   Plaintiffs filed a motion for class certification on October 27, 2017, and
                   subsequently filed a reply brief in support of the motion on February 9,
                   2018. The motion seeks certification of a class of female employees who
                   worked in the Engineering or I/T Operations Professions and in stock
                   levels 59-67 from September 16, 2012 to the present. In June 2018, the
                   district court denied plaintiffs’ motion for class certification. In July 2018,
                   plaintiffs petitioned the court for permission to appeal that denial, which



1043044.1                                   - 37 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 75 of 189 PageID #:15190




                   the Ninth Circuit granted. The appeal has been fully briefed and oral
                   argument will be scheduled for Fall 2019.

             3.    Kassman v. KPMG, LLP, Case No. 11-03743 (S.D.N.Y.). Lieff Cabraser
                   serves as Co-Lead Counsel for plaintiffs in a gender discrimination class
                   and collective action lawsuit alleging that KPMG has engaged in systemic
                   and pervasive discrimination against its female Client Service and
                   Support Professionals in pay and promotion, discrimination based on
                   pregnancy, and chronic failure to properly investigate and resolve
                   complaints of discrimination and harassment. The complaint alleges
                   violations of the Equal Pay Act, Title VII of the Civil Rights Act of 1964,
                   the New York Executive Law § 296, and the New York City Administrative
                   Code § 8-107. For purposes of the Equal Pay Act claim, plaintiffs
                   represent a conditionally-certified collective of 1,100 female Client Service
                   and Support Professionals who have opted in to the lawsuit.

                   On November 27, 2018, Plaintiffs filed a motion in U.S. District Court for
                   the Southern District of New York seeking class certification in the long-
                   running lawsuit challenging gender disparities in pay and promotion on
                   behalf of approximately 10,000 female Advisory and Tax professionals.
                   Plaintiffs also sought final certification of the Equal Pay Act collective on
                   behalf of the approximately 1,100 opt-in plaintiffs.

                   On November 30, 2018, the Court declined to certify the class and
                   decertified the Equal Pay Act collective. While the Court acknowledged
                   KPMG’s common pay and promotion policies and its gender disparities in
                   pay and promotion, the Court held that the women challenging KPMG’s
                   pay and promotion policies cannot pursue their claims together. On
                   December 14, 2018, Plaintiffs filed a Petition to Appeal the Denial of Class
                   Certification under Rule 23(f) with the United States Court of Appeals for
                   the Second Circuit. Plaintiffs are awaiting a decision from the Court of
                   Appeals about whether to hear the appeal.

             4.    Strauch v. Computer Sciences Corporation, No. 2:14-cv-00956 (D.
                   Conn.). In 2005, Computer Sciences Corporation (“CSC”) settled for $24
                   million a nationwide class and collective action lawsuit alleging that CSC
                   misclassified thousands of its information technology support workers as
                   exempt from overtime pay in violation of in violation of the federal Fair
                   Labor Standards Act (“FLSA”) and state law. Notwithstanding that
                   settlement, a complaint filed on behalf of current and former CSC IT
                   workers in 2014 by Lieff Cabraser and co-counsel alleges that CSC
                   misclassifies many information technology support workers as exempt
                   even though they perform primarily nonexempt work. Plaintiffs are
                   current and former CSC System Administrators assigned the primary duty
                   of the installation, maintenance, and/or support of computer software
                   and/or hardware for CSC clients. On June 9, 2015, the Court granted


1043044.1                                  - 38 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 76 of 189 PageID #:15191




                   plaintiffs’ motion for conditional certification of a FLSA collective action.
                   Since then, more than 1,000 System Administrators have opted into the
                   case. On June 30, 2017, the Court granted plaintiffs motion for
                   certification of Rule 23 classes for System Administrators in California
                   and Connecticut.

                   On December 20, 2017, a jury in federal court in Connecticut ruled that
                   Computer Sciences Corporation (CSC), which recently merged with
                   Hewlett Packard Enterprise Services to form DXC Technology (NYSE:
                   DXC), wrongly and willfully denied overtime pay to approximately 1,000
                   current and former technology support workers around the country. After
                   deliberating over two days, the Connecticut jury unanimously rejected
                   CSC’s claim that its System Administrators in the “Associate Professional”
                   and “Professional” job titles are exempt under federal, Connecticut and
                   California law, ruling instead that the workers should have been classified
                   as nonexempt and paid overtime. The jury found CSC’s violations to be
                   willful, triggering additional damages. The misclassifications were made
                   despite the fact that, in 2005, CSC paid $24 million to settle similar
                   claims from a previous group of technical support workers. Following the
                   issuance of a Report and Recommendation from a Court-appointed
                   special master, the Court entered judgment ordering CSC to pay damages
                   totaling $18,755,016.46 to class members.

             5.    Senne v. Major League Baseball, No. 14-cv-00608 (N.D. Cal.). Lieff
                   Cabraser represents current and former Minor League Baseball players
                   employed under uniform player contracts in a class and collective action
                   seeking unpaid overtime and minimum wages under the Fair Labor
                   Standards Act and state laws. The complaint alleges that Major League
                   Baseball (“MLB”), the MLB franchises, and other defendants paid minor
                   league players a uniform monthly fixed salary that, in light of the hours
                   worked, amounts to less than the minimum wage and an unlawful denial
                   of overtime pay.

             6.    Jang v. E.I. Du Pont De Nemours & Co., No. 15-03719-NC (N.D.
                   Cal.). Lieff Cabraser represents certain former DuPont employees in a
                   breach of contract action alleging that DuPont unlawfully terminated
                   employees’ unvested stock options. DuPont’s standard stock option award
                   contract states that unvested options will continue to vest in accordance
                   with their vesting schedule. In practice, however, DuPont unilaterally
                   cancelled unvested stock options one year from employees’ termination,
                   regardless of whether the options had vested. The complaint was filed on
                   August 15, 2015. DuPont filed a motion to dismiss the complaint, which
                   was granted by United States Magistrate Judge Nathanael Cousins on
                   November 19, 2015. Plaintiffs appealed the decision to the Ninth Circuit
                   Court of Appeals, and oral argument was held on April 21, 2017. The
                   Ninth Circuit has not yet issued a decision.


1043044.1                                  - 39 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 77 of 189 PageID #:15192



            B.   Successes

                 1.   Butler v. Home Depot, No. C94-4335 SI (N.D. Cal.). Lieff Cabraser
                      and co-counsel represented a class of approximately 25,000 female
                      employees and applicants for employment with Home Depot’s West Coast
                      Division who alleged gender discrimination in connection with hiring,
                      promotions, pay, job assignment, and other terms and conditions of
                      employment. The class was certified in January 1995. In January 1998,
                      the Court approved a $87.5 million settlement of the action that included
                      comprehensive injunctive relief over the term of a five-year Consent
                      Decree. Under the terms of the settlement, Home Depot modified its
                      hiring, promotion, and compensation practices to ensure that interested
                      and qualified women were hired for, and promoted to, sales and
                      management positions.

                      On January 14, 1998, U.S. District Judge Susan Illston commented that
                      the settlement provides “a very significant monetary payment to the class
                      members for which I think they should be grateful to their counsel. . . .
                      Even more significant is the injunctive relief that’s provided for . . .” By
                      2003, the injunctive relief had created thousands of new job opportunities
                      in sales and management positions at Home Depot, generating the
                      equivalent of over approximately $100 million per year in wages for
                      female employees.

                      In 2002, Judge Illston stated that the injunctive relief has been a
                      “win/win . . . for everyone, because . . . the way the Decree has been
                      implemented has been very successful and it is good for the company as
                      well as the company’s employees.”

                 2.   Rosenburg v. IBM, No. C 06-0430 PJH (N.D. Cal.). In July 2007, the
                      Court granted final approval to a $65 million settlement of a class action
                      suit by current and former technical support workers for IBM seeking
                      unpaid overtime. The settlement constitutes a record amount in litigation
                      seeking overtime compensation for employees in the computer industry.
                      Plaintiffs alleged that IBM illegally misclassified its employees who install
                      or maintain computer hardware or software as “exempt” from the
                      overtime pay requirements of federal and state labor laws.

                 3.   Satchell v. FedEx Express, No. C 03-2659 SI; C 03-2878 SI (N.D.
                      Cal.). In 2007, the Court granted final approval to a $54.9 million
                      settlement of the race discrimination class action lawsuit by African
                      American and Latino employees of FedEx Express. The settlement
                      requires FedEx to reform its promotion, discipline, and pay practices.
                      Under the settlement, FedEx will implement multiple steps to promote
                      equal employment opportunities, including making its performance
                      evaluation process less discretionary, discarding use of the “Basic Skills
                      Test” as a prerequisite to promotion into certain desirable positions, and

1043044.1                                     - 40 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 78 of 189 PageID #:15193




                   changing employment policies to demonstrate that its revised practices do
                   not continue to foster racial discrimination. The settlement, covering
                   20,000 hourly employees and operations managers who have worked in
                   the western region of FedEx Express since October 1999, was approved by
                   the Court in August 2007.

             4.    Gonzalez v. Abercrombie & Fitch Stores, No. C03-2817 SI (N.D.
                   Cal.). In April 2005, the Court approved a settlement, valued at
                   approximately $50 million, which requires the retail clothing giant
                   Abercrombie & Fitch to provide monetary benefits of $40 million to the
                   class of Latino, African American, Asian American and female applicants
                   and employees who charged the company with discrimination. The
                   settlement included a six-year period of injunctive relief requiring the
                   company to institute a wide range of policies and programs to promote
                   diversity among its workforce and to prevent discrimination based on race
                   or gender. Lieff Cabraser served as Lead Class Counsel and prosecuted
                   the case with a number of co-counsel firms, including the Mexican
                   American Legal Defense and Education Fund, the Asian Pacific American
                   Legal Center and the NAACP Legal Defense and Educational Fund, Inc.

             5.    Giles v. Allstate, JCCP Nos. 2984 and 2985. Lieff Cabraser represented
                   a class of Allstate insurance agents seeking reimbursement of out-of-
                   pocket costs. The action settled for approximately $40 million.

             6.    Calibuso v. Bank of America Corporation, Merrill Lynch & Co.,
                   No. CV10-1413 (E.D. N.Y.). Lieff Cabraser served as Co-Lead Counsel for
                   female Financial Advisors who alleged that Bank of America and Merrill
                   Lynch engaged in a pattern and practice of gender discrimination with
                   respect to business opportunities and compensation. The complaint
                   charged that these violations were systemic, based upon company-wide
                   policies and practices. In December 2013, the Court approved a $39
                   million settlement. The settlement included three years of programmatic
                   relief, overseen by an independent monitor, regarding teaming and
                   partnership agreements, business generation, account distributions,
                   manager evaluations, promotions, training, and complaint processing and
                   procedures, among other things. An independent consultant also
                   conducted an internal study of the bank’s Financial Advisors’ teaming
                   practices.

             7.    Frank v. United Airlines, No. C-92-0692 MJJ (N.D. Cal.). Lieff
                   Cabraser and co-counsel obtained a $36.5 million settlement in February
                   2004 for a class of female flight attendants who were required to weigh
                   less than comparable male flight attendants. Former U.S. District Court
                   Judge Charles B. Renfrew (ret.), who served as a mediator in the case,
                   stated, “As a participant in the settlement negotiations, I am familiar with
                   and know the reputation, experience and skills of lawyers involved. They


1043044.1                                  - 41 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 79 of 189 PageID #:15194




                   are dedicated, hardworking and able counsel who have represented their
                   clients very effectively.” U.S. District Judge Martin J. Jenkins, in granting
                   final approval to the settlement, found “that the results achieved here
                   could be nothing less than described as exceptional,” and that the
                   settlement “was obtained through the efforts of outstanding counsel.”

             8.    Barnett v. Wal-Mart, No. 01-2-24553-SNKT (Wash.). The Court
                   approved in July 2009 a settlement valued at up to $35 million on behalf
                   of workers in Washington State who alleged they were deprived of meal
                   and rest breaks and forced to work off-the-clock at Wal-Mart stores and
                   Sam’s Clubs. In addition to monetary relief, the settlement provided
                   injunctive relief benefiting all employees. Wal-Mart was required to
                   undertake measures to prevent wage and hour violations at its 50 stores
                   and clubs in Washington, measures that included the use of new
                   technologies and compliance tools.

                   Plaintiffs filed their complaint in 2001. Three years later, the Court
                   certified a class of approximately 40,000 current and former Wal-Mart
                   employees. The eight years of litigation were intense and adversarial.
                   Wal-Mart, currently the world’s third largest corporation, vigorously
                   denied liability and spared no expense in defending itself.

                   This lawsuit and similar actions filed against Wal-Mart across America
                   served to reform the pay procedures and employment practices for Wal-
                   Mart’s 1.4 million employees nationwide. In a press release announcing
                   the Court’s approval of the settlement, Wal-Mart spokesperson Daphne
                   Moore stated, “This lawsuit was filed years ago and the allegations are not
                   representative of the company we are today.” Lieff Cabraser served as
                   Court-appointed Co-Lead Class Counsel.

             9.    Amochaev. v. Citigroup Global Markets, d/b/a Smith Barney,
                   No. C 05-1298 PJH (N.D. Cal.). In August 2008, the Court approved a
                   $33 million settlement for the 2,411 members of the Settlement Class in a
                   gender discrimination case against Smith Barney. Lieff Cabraser
                   represented Female Financial Advisors who charged that Smith Barney,
                   the retail brokerage unit of Citigroup, discriminated against them in
                   account distributions, business leads, referral business, partnership
                   opportunities, and other terms of employment. In addition to the
                   monetary compensation, the settlement included comprehensive
                   injunctive relief for four years designed to increase business opportunities
                   and promote equality in compensation for female brokers.

             10.   Vedachalam v. Tata Consultancy Services, C 06-0963 CW (N.D.
                   Cal.). Lieff Cabraser served as Co-Lead Counsel for 12,700 foreign
                   nationals sent by the Indian conglomerate Tata to work in the U.S. After 7
                   years of hard-fought litigation, the District Court in July 2013 granted
                   final approval to a $29.75 million settlement. The complaint charged that

1043044.1                                  - 42 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 80 of 189 PageID #:15195




                   Tata breached the contracts of its non-U.S.-citizen employees by requiring
                   them to sign over their federal and state tax refund checks to Tata, and by
                   failing to pay its non-U.S.-citizen employees the monies promised to those
                   employees before they came to the United States. In 2007 and again in
                   2008, the District Court denied Tata’s motions to compel arbitration of
                   Plaintiffs’ claims in India. The Court held that no arbitration agreement
                   existed because the documents purportedly requiring arbitration in India
                   applied one set of rules to the Plaintiffs and another set to Tata. In 2009,
                   the Ninth Circuit Court of Appeals affirmed this decision. In July 2011,
                   the District Court denied in part Tata’s motion for summary judgment,
                   allowing Plaintiffs’ legal claims for breach of contract and certain
                   violations of California wage laws to go forward. In 2012, the District
                   Court found that the plaintiffs satisfied the legal requirements for a class
                   action and certified two classes.

             11.   Giannetto v. Computer Sciences Corporation, No. 03-CV-8201
                   (C.D. Cal.). In one of the largest overtime pay dispute settlements ever in
                   the information technology industry, the Court approved a $24 million
                   settlement with Computer Sciences Corporation in 2005. Plaintiffs
                   charged that the global conglomerate had a common practice of refusing
                   to pay overtime compensation to its technical support workers involved in
                   the installation and maintenance of computer hardware and software in
                   violation of the Fair Labor Standards Act, California’s Unfair Competition
                   Law, and the wage and hour laws of 13 states.

             12.   Curtis-Bauer v. Morgan Stanley & Co., Case No. C-06-3903 (TEH).
                   In October 2008, the Court approved a $16 million settlement in the class
                   action against Morgan Stanley. The complaint charged that Morgan
                   Stanley discriminated against African-American and Latino Financial
                   Advisors and Registered Financial Advisor Trainees in the Global Wealth
                   Management Group of Morgan Stanley in compensation and business
                   opportunities. The settlement included comprehensive injunctive relief
                   regarding account distributions, partnership arrangements, branch
                   manager promotions, hiring, retention, diversity training, and complaint
                   processing, among other things. The settlement also provided for the
                   appointment of an independent Diversity Monitor and an independent
                   Industrial Psychologist to effectuate the terms of the agreement.

             13.   Church v. Consolidated Freightways, No. C90-2290 DLJ (N.D.
                   Cal.). Lieff Cabraser was the Lead Court-appointed Class Counsel in this
                   class action on behalf of the exempt employees of Emery Air Freight, a
                   freight forwarding company acquired by Consolidated Freightways in
                   1989. On behalf of the employee class, Lieff Cabraser prosecuted claims
                   for violation of the Employee Retirement Income Security Act, the
                   securities laws, and the Age Discrimination in Employment Act. The case
                   settled in 1993 for $13.5 million.


1043044.1                                 - 43 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 81 of 189 PageID #:15196




             14.   Gerlach v. Wells Fargo & Co., No. C 05-0585 CW (N.D. Cal.). In
                   January 2007, the Court granted final approval to a $12.8 million
                   settlement of a class action suit by current and former business systems
                   employees of Wells Fargo seeking unpaid overtime. Plaintiffs alleged that
                   Wells Fargo illegally misclassified those employees, who maintained and
                   updated Wells Fargo’s business tools according to others’ instructions, as
                   “exempt” from the overtime pay requirements of federal and state labor
                   laws.

             15.   Buccellato v. AT&T Operations, No. C10-00463-LHK (N.D. Cal.).
                   Lieff Cabraser represented a group of current and former AT&T technical
                   support workers who alleged that AT&T misclassified them as exempt and
                   failed to pay them for all overtime hours worked, in violation of federal
                   and state overtime pay laws. In June 2011, the Court approved a $12.5
                   million collective and class action settlement.

             16.   Buttram v. UPS, No. C-97-01590 MJJ (N.D. Cal.). Lieff Cabraser and
                   several co-counsel represented a class of approximately 14,000 African-
                   American part-time hourly employees of UPS’s Pacific and Northwest
                   Regions alleging race discrimination in promotions and job advancement.
                   In 1999, the Court approved a $12.14 million settlement of the action.
                   Under the injunctive relief portion of the settlement, Class Counsel
                   monitored the promotions of African-American part-time hourly
                   employees to part-time supervisor and full-time package car drivers.

             17.   Goddard, et al. v. Longs Drug Stores Corporation, et al.,
                   No. RG04141291 (Cal. Supr. Ct.). Store managers and assistant store
                   managers of Longs Drugs charged that the company misclassified them as
                   exempt from overtime wages. Managers regularly worked in excess of
                   8 hours per day and 40 hours per week without compensation for their
                   overtime hours. Following mediation, in 2005, Longs Drugs agreed to
                   settle the claims for a total of $11 million. Over 1,000 current and former
                   Longs Drugs managers and assistant managers were eligible for
                   compensation under the settlement, over 98% of the class submitted
                   claims.

             18.   Trotter v. Perdue Farms, No. C 99-893-RRM (JJF) (MPT) (D. Del.).
                   Lieff Cabraser represented a class of chicken processing employees of
                   Perdue Farms, Inc., one of the nation’s largest poultry processors, for
                   wage and hour violations. The suit challenged Perdue’s failure to
                   compensate its assembly line employees for putting on, taking off, and
                   cleaning protective and sanitary equipment in violation of the Fair Labor
                   Standards Act, various state wage and hour laws, and the Employee
                   Retirement Income Security Act. Under a settlement approved by the
                   Court in 2002, Perdue paid $10 million for wages lost by its chicken
                   processing employees and attorneys’ fees and costs. The settlement was


1043044.1                                 - 44 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 82 of 189 PageID #:15197




                   in addition to a $10 million settlement of a suit brought by the
                   Department of Labor in the wake of Lieff Cabraser’s lawsuit.

             19.   Gottlieb v. SBC Communications, No. CV-00-04139 AHM (MANx)
                   (C.D. Cal.). With co-counsel, Lieff Cabraser represented current and
                   former employees of SBC and Pacific Telesis Group (“PTG”) who
                   participated in AirTouch Stock Funds, which were at one time part of
                   PTG’s salaried and non-salaried savings plans. After acquiring PTG, SBC
                   sold AirTouch, which PTG had owned, and caused the AirTouch Stock
                   Funds that were included in the PTG employees’ savings plans to be
                   liquidated. Plaintiffs alleged that in eliminating the AirTouch Stock
                   Funds, and in allegedly failing to adequately communicate with
                   employees about the liquidation, SBC breached its duties to 401k plan
                   participants under the Employee Retirement Income Security Act. In
                   2002, the Court granted final approval to a $10 million settlement.

             20.   Ellis v. Costco Wholesale Corp., No. 04-03341-EMC (N.D. Cal.).
                   Lieff Cabraser served as Co-Lead Counsel for current and former female
                   employees who charged that Costco discriminated against women
                   in promotion to management positions. In January 2007, the Court
                   certified a class consisting of over 750 current and former female Costco
                   employees nationwide who were denied promotion to General Manager or
                   Assistant Manager since January 3, 2002. Costco appealed. In
                   September 2011, the U.S. Court of Appeals for the Ninth Circuit remanded
                   the case to the District Court to make class certification findings
                   consistent with the U.S. Supreme Court’s ruling in Wal-Mart v. Dukes,
                   131 S.Ct. 2541 (2011). In September 2012, U.S. District Court Judge
                   Edward M. Chen granted plaintiffs’ motion for class certification and
                   certified two classes of over 1,250 current and former female Costco
                   employees, one for injunctive relief and the other for monetary relief. On
                   May 27, 2014, the Court approved an $8 million settlement.

             21.   In Re Farmers Insurance Exchange Claims Representatives’
                   Overtime Pay Litigation, MDL No. 1439 (D. Ore.). Lieff Cabraser and
                   co-counsel represented claims representatives of Farmers’ Insurance
                   Exchange seeking unpaid overtime. Lieff Cabraser won a liability phase
                   trial on a classwide basis, and then litigated damages on an individual
                   basis before a special master. The judgment was partially upheld on
                   appeal. In August 2010, the Court approved an $8 million settlement.

             22.   Zuckman v. Allied Group, No. 02-5800 SI (N.D. Cal.). In September
                   2004, the Court approved a settlement with Allied Group and Nationwide
                   Mutual Insurance Company of $8 million plus Allied/Nationwide’s share
                   of payroll taxes on amounts treated as wages, providing plaintiffs a 100%
                   recovery on their claims. Plaintiffs, claims representatives of Allied /
                   Nationwide, alleged that the company misclassified them as exempt


1043044.1                                  - 45 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 83 of 189 PageID #:15198




                   employees and failed to pay them and other claims representatives in
                   California overtime wages for hours they worked in excess of eight hours
                   or forty hours per week. In approving the settlement, U.S. District Court
                   Judge Susan Illston commended counsel for their “really good lawyering”
                   and stated that they did “a splendid job on this” case.

             23.   Thomas v. California State Automobile Association, No.
                   CH217752 (Cal. Supr. Ct.). With co-counsel, Lieff Cabraser represented
                   1,200 current and former field claims adjusters who worked for the
                   California State Automobile Association (“CSAA”). Plaintiffs alleged that
                   CSAA improperly classified their employees as exempt, therefore denying
                   them overtime pay for overtime worked. In May 2002, the Court
                   approved an $8 million settlement of the case.

             24.   Higazi v. Cadence Design Systems, No. C 07-2813 JW (N.D. Cal.).
                   In July 2008, the Court granted final approval to a $7.664 million
                   settlement of a class action suit by current and former technical support
                   workers for Cadence seeking unpaid overtime. Plaintiffs alleged that
                   Cadence illegally misclassified its employees who install, maintain, or
                   support computer hardware or software as “exempt” from the overtime
                   pay requirements of federal and state labor laws.

             25.   Zaborowski v. MHN Government Services, No. 12-CV-05109-SI
                   (N.D. Cal.) Lieff Cabraser represented current and former Military and
                   Family Life Consultants (“MFLCs”) in a class action lawsuit against MHN
                   Government Services, Inc. (“MHN”) and Managed Health Network, Inc.,
                   seeking overtime pay under the federal Fair Labor Standards Act and
                   state laws. The complaint charged that MHN misclassified the MFLCs as
                   independent contractors and as “exempt” from overtime and failed to pay
                   them overtime pay for hours worked over 40 per week. In April 2013, the
                   Court denied MHN’s motion to compel arbitration and granted plaintiff’s
                   motion for conditional certification of a FLSA collective action. In
                   December 2014, the U.S. Court of Appeals for the Ninth Circuit upheld
                   the district court’s determination that the arbitration clause in MHN’s
                   employee contract was procedurally and substantively unconscionable.
                   MHN appealed to the United States Supreme Court.

                   MHN did not contest that its agreement had several unconscionable
                   components; instead, it asked the Supreme Court to sever the
                   unconscionable terms of its arbitration agreement and nonetheless send
                   the MFLCs’ claims to arbitration. The Supreme Court granted MHN’s
                   petition for certiorari on October 1, 2015, and was scheduled to hear the
                   case in the 2016 spring term in MHN Gov’t Servs., Inc. v. Zaborowski,
                   No. 14-1458. While the matter was pending before the Supreme Court, an
                   arbitrator approved a class settlement in the matter, which resulted in
                   payment of $7,433,109.19 to class members.


1043044.1                                 - 46 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 84 of 189 PageID #:15199




             26.   Sandoval v. Mountain Center, Inc., et al., No. 03CC00280 (Cal.
                   Supr. Ct.). Cable installers in California charged that defendants owed
                   them overtime wages, as well as damages for missed meal and rest breaks
                   and reimbursement for expenses incurred on the job. In 2005, the Court
                   approved a $7.2 million settlement of the litigation, which was distributed
                   to the cable installers who submitted claims.

             27.   Martin v. Bohemian Club, No. SCV-258731(Cal. Supr. Ct.). Lieff
                   Cabraser and co-counsel represented a class of approximately 659
                   individuals who worked seasonally as camp valets for the Bohemian
                   Club. Plaintiffs alleged that they had been misclassified as independent
                   contractors, and thus were not paid for overtime or meal-and-rest breaks
                   as required under California law. The Court granted final approval of a $7
                   million settlement resolving all claims in September 2016.

             28.   Lewis v. Wells Fargo, No. 08-cv-2670 CW (N.D. Cal.). Lieff Cabraser
                   served as Lead Counsel on behalf of approximately 330 I/T workers who
                   alleged that Wells Fargo had a common practice of misclassifying them as
                   exempt and failing to pay them for all overtime hours worked in violation
                   of federal and state overtime pay laws. In April 2011, the Court granted
                   collective action certification of the FLSA claims and approved a $6.72
                   million settlement of the action.

             29.   Kahn v. Denny’s, No. BC177254 (Cal. Supr. Ct.). Lieff Cabraser
                   brought a lawsuit alleging that Denny’s failed to pay overtime wages to its
                   General Managers and Managers who worked at company-owned
                   restaurants in California. The Court approved a $4 million settlement of
                   the case in 2000.

             30.   Wynne v. McCormick & Schmick’s Seafood Restaurants, No. C
                   06-3153 CW (N.D. Cal.). In August 2008, the Court granted final
                   approval to a settlement valued at $2.1 million, including substantial
                   injunctive relief, for a class of African American restaurant-level hourly
                   employees. The consent decree created hiring benchmarks to increase the
                   number of African Americans employed in front of the house jobs (e.g.,
                   server, bartender, host/hostess, waiter/waitress, and cocktail server), a
                   registration of interest program to minimize discrimination in
                   promotions, improved complaint procedures, and monitoring and
                   enforcement mechanisms.

             31.   Sherrill v. Premera Blue Cross, No. 2:10-cv-00590-TSZ (W.D.
                   Wash.). In April 2010, a technical worker at Premera Blue Cross filed a
                   lawsuit against Premera seeking overtime pay from its misclassification of
                   technical support workers as exempt. In June 2011, the Court approved a
                   collective and class action settlement of $1.45 million.




1043044.1                                 - 47 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 85 of 189 PageID #:15200




               32.    Holloway v. Best Buy, No. C05-5056 PJH (N.D. Cal.). Lieff Cabraser,
                      with co-counsel, represented a class of current employees of Best Buy that
                      alleged Best Buy stores nationwide discriminated against women, African
                      Americans, and Latinos. The complaint charged that these employees
                      were assigned to less desirable positions and denied promotions, and that
                      class members who attained managerial positions were paid less than
                      white males. In November 2011, the Court approved a settlement of the
                      class action in which Best Buy agreed to changes to its personnel policies
                      and procedures that will enhance the equal employment opportunities of
                      the tens of thousands of women, African Americans, and Latinos
                      employed by Best Buy nationwide.

               33.    Lyon v. TMP Worldwide, No. 993096 (Cal. Supr. Ct.). Lieff Cabraser
                      served as Class Counsel for a class of certain non-supervisory employees
                      in an advertising firm. The settlement, approved in 2000, provided
                      almost a 100% recovery to class members. The suit alleged that TMP
                      failed to pay overtime wages to these employees.

               34.    Lusardi v. McHugh, Secretary of the Army, No. 0120133395 (U.S.
                      EEOC). Lieff Cabraser and the Transgender Law Center represent
                      Tamara Lusardi, a transgender civilian software specialist employed by
                      the U.S. Army. In a groundbreaking decision in April 2015, the Equal
                      Employment Opportunity Commission reversed a lower agency decision
                      and held that the employer subjected Lusardi to disparate treatment and
                      harassment based on sex in violation of Title VII of the Civil Rights Act of
                      1964 when (1) the employer restricted her from using the common female
                      restroom (consistent with her gender identity) and (2) a team leader
                      intentionally and repeatedly referred to her by male pronouns and made
                      hostile remarks about her transition and gender.

         Lieff Cabraser attorneys have had experience representing employees in additional
cases, including cases involving race, gender, sexual orientation, gender identity, and age
discrimination; False Claims Act (whistleblower) claims; breach of contract claims; unpaid
wages or exempt misclassification (wage/hour) claims; pension plan abuses under ERISA; and
other violations of the law. For example, as described in the Antitrust section of this resume,
Lieff Cabraser served as plaintiffs’ Co-Lead Counsel in a class action charging that Adobe
Systems Inc., Apple Inc., Google Inc., and Intel Corporation violated antitrust laws by
conspiring to suppress the wages of certain salaried employees.

       Lieff Cabraser is currently investigating charges of discrimination, wage/hour violations,
and wage suppression claims against several companies. In addition, our attorneys frequently
write amicus briefs on cutting-edge legal issues involving employment law.

        In 2015, The Recorder named Lieff Cabraser’s employment group as a Litigation
Department of the Year in the category of California Labor and Employment Law. The
Litigation Department of the Year awards recognize “California litigation practices that deliver


1043044.1                                     - 48 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 86 of 189 PageID #:15201




standout results on their clients’ most critical matters.” The Recorder editors consider the
degree of difficulty, dollar value and importance of each matter to the client; the depth and
breadth of the practice; and the use of innovative approaches.

        U.S. News and Best Lawyers selected Lieff Cabraser as a 2013 national “Law Firm of the
Year” in the category of Employment Law – Individuals. U.S. News and Best Lawyers ranked
firms nationally in 80 different practice areas based on extensive client feedback and
evaluations from 70,000 lawyers nationwide. Only one law firm in the U.S. in each practice area
receives the “Law Firm of the Year” designation.

        Benchmark Plaintiff, a guide to the nation’s leading plaintiffs’ firms, has given Lieff
Cabraser’s employment practice group a Tier 1 national ranking, its highest rating. The Legal
500 guide to the U.S. legal profession has recognized Lieff Cabraser as having one of the leading
plaintiffs’ employment practices in the nation for the past four years.

      Kelly M. Dermody chairs the firm’s employment practice group and leads the firm’s
employment cases. She also serves as Managing Partner of Lieff Cabraser’s San Francisco office.

       In 2015, the College of Labor and Employment Lawyers named Ms. Dermody a Fellow.
Nomination to the College is by ones colleagues only, and recognizes those lawyers who have
demonstrated sustained and exceptional services to their clients, bar, bench, and public, and the
highest level of character, integrity, professional expertise, and leadership.

       The Daily Journal has selected Ms. Dermody as one of the top 100 attorneys in
California (2012-2015), top 75 labor and employment lawyers in California (2011-2015), and top
100 women litigators in California (2007, 2010, 2012-2016). She has been named a Northern
California “Super Lawyer” every year since 2004, including being named a “Top 10 Lawyer” in
2014.

       Since 2010, Ms. Dermody has annually been recognized by her peers for inclusion in The
Best Lawyers in America in the fields of Employment Law – Individuals and Litigation – Labor
and Employment. In 2014, she was named “Lawyer of the Year” by Best Lawyers in the category
of Employment Law – Individuals in San Francisco. In 2007, California Lawyer magazine
awarded Ms. Dermody its prestigious California Lawyer Attorney of the Year (CLAY) Award.

IV.         Consumer Protection

            A.   Current Cases

                 1.    In re Arizona Theranos, Inc. Litigation, No. 2:16-cv-2138-HRH (D.
                       Ariz.). This class action alleges that Walgreens and startup company
                       Theranos Inc. (along with its two top executives) committed fraud and
                       battery by prematurely marketing to consumers blood testing services
                       that were still in-development, not ready-for-market, and dangerously
                       unreliable. Hundreds of thousands of consumers in Arizona and
                       California submitted to these “testing” services and blood draws under


1043044.1                                     - 49 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 87 of 189 PageID #:15202




                   false pretenses. Consumers also made major health decisions (including
                   taking actions and medication, and refraining from taking actions and
                   medications) in reliance on these unreliable tests. Plaintiffs allege that
                   Walgreens’ and Theranos’ conduct violates Arizona and California
                   consumer protection statutes and common law.

             2.    Fiat Chrysler Dodge Jeep Ecodiesel Litigation, 17-MD-02777-
                   EMC. Lieff Cabraser represents owners and lessors of affected Fiat
                   Chrysler vehicles in litigation accusing Fiat Chrysler of using secret
                   software to allow excess emissions in violation of the law for at least
                   104,000 2014-2016 model year diesel vehicles, including Jeep Grand
                   Cherokees and Dodge Ram 1500 trucks with 3-liter diesel engines sold in
                   the United States from late 2013 through 2016 (model years 2014, 2015,
                   and 2016). In June 2017, Judge Edward M. Chen of the Northern District
                   of California named Elizabeth Cabraser sole Lead Counsel for Plaintiffs
                   and Chair of the Plaintiffs’ Steering Committee for consolidated litigation
                   of the case.

                   In May 2019, Judge Chen granted final approval to a $307.5 million
                   settlement of the case, which will provide eligible owners and lessees with
                   substantial cash payments and an extended warranty following the
                   completion of a government-mandated emissions modification to affected
                   vehicles.

                   Under the agreement between consumers and FCA and Bosch,
                   approximately 100,000 owners and lessees of Ram 1500 and Jeep Grand
                   Cherokee 3.0-liter diesel vehicles from model years 2014 to 2016 are
                   eligible to file claims and receive the settlement’s benefits. Most owners
                   will receive $3,075 once the repair – a software reflash – is completed.
                   Current owners and lessees have until February 3, 2021 to submit a claim,
                   and until May 3, 2021 to complete the repair and receive compensation.

             3.    In Re: General Motors Corp. Air Conditioning Marketing and
                   Sales Practices Litigation, MDL No. 2818 (E.D. Mich.). Lieff
                   Cabraser serves as Co-Lead Plaintiffs’ Counsel in a consumer fraud class
                   action MDL against General Motors Company consolidated in Michigan
                   federal court on behalf of all persons who purchased or leased certain GM
                   vehicles equipped with an allegedly defective air conditioning systems.
                   The lawsuit claims the vehicles have a serious defect that causes the air
                   conditioning systems to crack and leak refrigerant, lose pressure, and fail
                   to function properly to provide cooled air into the vehicles. These failures
                   lead owners and lessees to incur significant costs for repair, often
                   successive repairs as the repaired parts prove defective as well. The
                   complaint lists causes of action for violations of various states’ Consumer
                   Protection Acts, fraudulent concealment, breach of warranty, and unjust
                   enrichment, and seeks declaratory and injunctive relief, including an


1043044.1                                  - 50 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 88 of 189 PageID #:15203




                   order requiring GM to permanently repair the affected vehicles within a
                   reasonable time period, as well as compensatory, exemplary, and
                   statutory damages.

             4.    In re Checking Account Overdraft Litigation, MDL No. 2036 (S.D.
                   Fl.). Lieff Cabraser serves on the Plaintiffs’ Executive Committee (“PEC”)
                   in Multi-District Litigation against 35 banks, including Bank of America,
                   Chase, Citizens, PNC, Union Bank, and U.S. Bank. The complaints
                   alleged that the banks entered debit card transactions from the “largest to
                   the smallest” to draw down available balances more rapidly and maximize
                   overdraft fees. In March 2010, the Court denied defendants’ motions to
                   dismiss the complaints. The Court has approved nearly $1 billion in
                   settlements with the banks.

                   In November 2011, the Court granted final approval to a $410 million
                   settlement of the case against Bank of America. Lieff Cabraser was the
                   lead plaintiffs’ law firm on the PEC that prosecuted the case against Bank
                   of America. In approving the settlement with Bank of America, U.S.
                   District Court Judge James Lawrence King stated, “This is a marvelous
                   result for the members of the class.” Judge King added, “[B]ut for the
                   high level of dedication, ability and massive and incredible hard work by
                   the Class attorneys . . . I do not believe the Class would have ever seen . . .
                   a penny.”

                   In September 2012, the Court granted final approval to a $35 million of
                   the case against Union Bank. In approving the settlement, Judge King
                   again complimented plaintiffs’ counsel for their outstanding work and
                   effort in resolving the case: “The description of plaintiffs’ counsel, which
                   is a necessary part of the settlement, is, if anything, understated. In my
                   observation of the diligence and professional activity, it’s superb. I know
                   of no other class action case anywhere in the country in the last couple of
                   decades that’s been handled as efficiently as this one has, which is a
                   tribute to the lawyers.”

             5.    Hale, et al. v. State Farm Mut. Auto. Ins. Co., et al., Case No.
                   3:12-cv-00660-DRH-SCW. In 1997, Lieff Cabraser and co-counsel filed a
                   class action in Illinois state court, accusing State Farm of approving the
                   use of lower-quality non-original equipment manufacturer (non-OEM)
                   automotive parts for repairs to the vehicles of more than 4 million State
                   Farm policyholders, contrary to the company’s policy language. Plaintiffs
                   won a verdict of more than nearly $1.2 billion that included $600 million
                   in punitive damages. The state appeals court affirmed the judgment, but
                   reduced it slightly to $1.05 billion. State Farm appealed to the Illinois
                   Supreme Court in May 2013.

                   A two-plus-year delay in that Court’s decision led to a vacancy in the
                   Illinois Supreme Court. Plaintiffs alleged that State Farm recruited a

1043044.1                                   - 51 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 89 of 189 PageID #:15204




                   little-known trial judge, Judge Lloyd A. Karmeier, to run for the vacant
                   Supreme Court seat, and then managed his campaign behind the scenes,
                   and secretly funded it to the tune of almost $4 million. Then, after Justice
                   Karmeier was elected, State Farm hid its involvement in his campaign to
                   ensure that Justice Karmeier could participate in the pending appeal of
                   the $1.05 billion judgment. State Farm’s scheme was successful: Justice
                   Karmeier joined the otherwise “deadlocked” deliberations and voted to
                   decertify the class and overturn the judgment.

                   In a 2012 lawsuit filed in federal court, Plaintiffs alleged that this secretive
                   scheme to seat a sympathetic justice—and then to lie about it, so as secure
                   that justice’s participation in the pending appeal—violated the Racketeer
                   Influenced and Corrupt Organization Act (“RICO”), and deprived
                   Plaintiffs of their interest in the billion-dollar judgment. Judge David R.
                   Herndon certified the class in October 2016, and the Seventh Circuit
                   denied State Farm’s petition to appeal the ruling in December 2016 and
                   again in May 2017. On August 21, 2018, Judge David R. Herndon issued
                   two new Orders favorable to plaintiffs relating to evidence and testimony
                   to be included in the trial. On September 4, 2018, the day the trial was to
                   begin, Judge Herndon gave preliminary approval to a $250 million
                   settlement of the case, and on December 13, 2018, Judge Herndon gave
                   the settlement final approval.

             6.    Dover v. British Airways, Case No. 1:12-cv-05567 (E.D.N.Y.). Lieff
                   Cabraser represents participants in British Airways’ (“BA”) frequent flyer
                   program, known as the Executive Club, in a breach of contract class action
                   lawsuit. BA imposes a very high “fuel surcharge,” often in excess of $500,
                   on Executive Club reward tickets. Plaintiffs alleged that the “fuel
                   surcharge” was not based upon the price of fuel, and that it therefore
                   violated the terms of the contract. The case was heavily litigated for five
                   years, and settled on the verge of trial for a $42.5 million common fund.
                   Class members have the choice of a cash refund or additional flyer miles
                   based on the number of tickets redeemed during the class period. If all
                   class members claim the miles instead of the cash, the total settlement
                   value will be up to $63 million. U.S. Magistrate Judge Cheryl Pollak
                   signed off on the settlement on May 30, 2018: “In light of the court’s
                   experience throughout the course of this litigation — and particularly in
                   light of the contentiousness of earlier proceedings, the inability of the
                   parties to settle during previous mediation attempts and the parties’
                   initial positions when they appeared for the settlement conferences with
                   the court — the significant benefit that the settlement will provide to class
                   members is remarkable.”

             7.    Telephone Consumer Protection Act Litigation. Lieff Cabraser
                   serves as a leader in nationwide Telephone Consumer Protection Act
                   (“TCPA”) class actions challenging abusing and harassing automated


1043044.1                                   - 52 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 90 of 189 PageID #:15205




                   calls. Based on Lieff Cabraser’s experience and expertise in these cases,
                   Judge Amy J. St. Eve appointed Lieff Cabraser as lead counsel in
                   consolidated TCPA class actions against State Farm. Smith v. State
                   Farm Mut. Auto. Ins. Co., 301 F.R.D. 284 (N.D. Ill. 2014). Lieff
                   Cabraser also maintains leadership roles in ongoing nationwide class
                   actions against American Express (Ossola v. American Express Co.,
                   et al., Case No. 1:13-CV-4836 (N.D. Ill)), DirecTV (Brown v. DirecTV
                   LLC, Case No. 2:13-cv-01170-DMG-E (C.D. Cal.)), National Grid
                   (Jenkins v. National Grid USA, et al., Case No. 2:15-cv-01219-JS-
                   GRB (E.D.N.Y.), and several other companies that make automated debt-
                   collection or telemarketing calls.

             8.    Rushing v. The Walt Disney Company, et al., Case No. 3:17-cv-
                   4419 (N.D. Cal.); Rushing v. Viacom, Inc., et al., Case No. 3:17-cv-
                   4492 (N.D. Cal.); McDonald, et al. v. Kiloo Aps, et al., Case No.
                   3:17-cv-4344 (N.D. Cal.). Lieff Cabraser represents parents, on behalf of
                   their children, in federal class action litigation against numerous online
                   game and app producers including Disney, Viacom, and the makers of the
                   vastly popular Subway Surfers game (Kiloo), over allegations the
                   companies unlawfully collected, used, and disseminated the personal
                   information of children who played the gaming apps on smart phones,
                   tablets, and other mobile device. The actions are proceeding under time-
                   honored laws protecting privacy: a California common law invasion of
                   privacy claim, a California Constitution right of privacy claim, a California
                   unfair competition claim, a New York General Business Law claim, a
                   Massachusetts Unfair and Deceptive Trade Practices claim, and a
                   Massachusetts statutory right to privacy claim.

             9.    The People of the State of California v. J.C. Penny Corporation,
                   Inc., Case No. BC643036 (Los Angeles County Sup. Ct); The People of
                   the State of California v. Kohl's Department Stores, Inc., Case
                   No. BC643037 (Los Angeles County Sup. Ct); The People of the State
                   of California v. Macy's, Inc., Case No. BC643040 (Los Angeles
                   County Sup. Ct); The People of the State of California v. Sears,
                   Roebuck and Co., et al., Case No. BC643039 (Los Angeles County Sup.
                   Ct). Working with the office of the Los Angeles City Attorney, Lieff
                   Cabraser and co-counsel represent the People of California in consumer
                   fraud and false advertising civil enforcement actions against national
                   retailers J.C. Penney, Kohl’s, Macy’s, and Sears alleging that each of these
                   companies has pervasively used “false reference pricing” schemes —
                   whereby the companies advertise products at a purported “discount” from
                   false “original” or “regular” prices — to mislead customers into believing
                   they are receiving bargains. Because such practices are misleading — and
                   effective — California law prohibits them. The suits seek civil penalties
                   and injunctive relief. The cases are ongoing.



1043044.1                                  - 53 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 91 of 189 PageID #:15206




             10.   Cody v. SoulCycle, Inc., Case No. 2:15-cv-06457 (C.D. Cal.). Lieff
                   Cabraser represents consumers in a class action lawsuit alleging that
                   indoor cycling fitness company SoulCycle sells illegally expiring gift
                   certificates. The suit alleges that SoulCycle defrauded customers by
                   forcing them to buy gift certificates with short enrollment windows and
                   keeping the expired certificates' unused balances in violation of the U.S.
                   Electronic Funds Transfer Act and California’s Unfair Competition Law,
                   and seeks reinstatement of expired classes or customer reimbursements
                   as well as policy changes. In October of 2017, U.S. District Judge Michael
                   W. Fitzgerald granted final approval to a settlement of the litigation
                   valued between $6.9 million and $9.2 million that provides significant
                   economic consideration to settlement class members as well as
                   meaningful changes to SoulCycle's business practices.

             11.   Moore v. Verizon Communications, No. 09-cv-01823-SBA (N.D.
                   Cal.); Nwabueze v. AT&T, No. 09-cv-1529 SI (N.D. Cal.); Terry v.
                   Pacific Bell Telephone Co., No. RG 09 488326 (Alameda County Sup.
                   Ct.). Lieff Cabraser, with co-counsel, represents nationwide classes of
                   landline telephone customers subjected to the deceptive business practice
                   known as “cramming.” In this practice, a telephone company bills
                   customers for unauthorized third-party charges assessed by billing
                   aggregators on behalf of third-party providers. A U.S. Senate committee
                   has estimated that Verizon, AT&T, and Qwest place 300 million such
                   charges on customer bills each year (amounting to $2 billion in charges),
                   many of which are unauthorized. Various sources estimate that 90-99%
                   of third-party charges are unauthorized. Both Courts have granted
                   preliminary approval of settlements that allow customers to receive 100%
                   refunds for all unauthorized charges from 2005 to the present, plus
                   extensive injunctive relief to prevent cramming in the future. The
                   Nwabueze and Terry cases are ongoing.

             12.   James v. UMG Recordings, Inc., No. CV-11-1613 (N.D. Cal);
                   Zombie v. UMG Recordings, Inc., No. CV-11-2431 (N.D. Cal). Lieff
                   Cabraser and its co-counsel represent music recording artists in
                   a proposed class action against Universal Music Group. Plaintiffs allege
                   that Universal failed to pay the recording artists full royalty
                   income earned from customers’ purchases of digitally downloaded music
                   from vendors such as Apple iTunes. The complaint alleges that Universal
                   licenses plaintiffs’ music to digital download providers, but in its
                   accounting of the royalties plaintiffs have earned, treats such licenses as
                   “records sold” because royalty rate for “records sold” is lower than the
                   royalty rate for licenses. Plaintiffs legal claims include breach of contract
                   and violation of California unfair competition laws. In November 2011
                   the Court denied defendant’s motion to dismiss plaintiffs’ unfair
                   competition law claims.



1043044.1                                  - 54 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 92 of 189 PageID #:15207




             13.   White v. Experian Information Solutions, No. 05-CV-1070 DOC
                   (C.D. Cal.). In 2005, plaintiffs filed nationwide class action lawsuits on
                   behalf of 750,000 claimants against the nation’s three largest repositories
                   of consumer credit information, Experian Information Solutions, Inc.,
                   Trans Union, LLC, and Equifax Information Services, LLC. The
                   complaints charged that defendants violated the Fair Credit Reporting Act
                   (“FCRA”) by recklessly failing to follow reasonable procedures to ensure
                   the accurate reporting of debts discharged in bankruptcy and by refusing
                   to adequately investigate consumer disputes regarding the status of
                   discharged accounts. In April 2008, the District Court approved a partial
                   settlement of the action that established an historic injunction. This
                   settlement required defendants comply with detailed procedures for the
                   retroactive correction and updating of consumers’ credit file information
                   concerning discharged debt (affecting one million consumers who had
                   filed for bankruptcy dating back to 2003), as well as new procedures to
                   ensure that debts subject to future discharge orders will be similarly
                   treated. As noted by the District Court, “Prior to the injunctive relief
                   order entered in the instant case, however, no verdict or reported decision
                   had ever required Defendants to implement procedures to cross-check
                   data between their furnishers and their public record providers.” In 2011,
                   the District Court approved a $45 million settlement of the class claims
                   for monetary relief. In April 2013, the Court of Appeals for the Ninth
                   Circuit reversed the order approving the monetary settlement and
                   remanded the case for further proceedings.

             14.   Healy v. Chesapeake Appalachia, No. 1:10cv00023 (W.D. Va.);
                   Hale v. CNX Gas, No. 1:10cv00059 (W.D. Va.); Estate of Holman v.
                   Noble Energy, No. 03 CV 9 (Dist. Ct., Co.); Droegemueller v.
                   Petroleum Development Corporation, No. 07 CV 2508 JLK (D.
                   Co.); Anderson v. Merit Energy Co., No. 07 CV 00916 LTB (D. Co.);
                   Holman v. Petro-Canada Resources (USA), No. 07 CV 416 (Dist.
                   Ct., Co.). Lieff Cabraser serves as Co-Lead Counsel in several cases
                   pending in federal court in Virginia, in which plaintiffs allege that certain
                   natural gas companies improperly underpaid gas royalties to the owners
                   of the gas. In one case that recently settled, the plaintiffs recovered
                   approximately 95% of the damages they suffered. Lieff Cabraser also
                   achieved settlements on behalf of natural gas royalty owners in five other
                   class actions outside Virginia. Those settlements -- in which class
                   members recovered between 70% and 100% of their damages, excluding
                   interest -- were valued at more than $160 million.

             15.   Adkins v. Morgan Stanley, No. 12 CV 7667 (S.D.N.Y.). Five African-
                   American residents from Detroit, Michigan, joined by Michigan Legal
                   Services, have brought a class action lawsuit against Morgan Stanley for
                   discrimination in violation of the Fair Housing Act and other civil rights
                   laws. The plaintiffs charge that Morgan Stanley actively ensured the


1043044.1                                  - 55 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 93 of 189 PageID #:15208




                       proliferation of high-cost mortgage loans with specific risk factors in
                       order to bundle and sell mortgage-backed securities to investors. The
                       lawsuit is the first to seek to hold a bank in the secondary market
                       accountable for the adverse racial impact of such policies and conduct.
                       Plaintiffs seek certification of the case as a class action for as many as
                       6,000 African-Americans homeowners in the Detroit area who may have
                       suffered similar discrimination. Lieff Cabraser serves as plaintiffs’
                       counsel with the American Civil Liberties Union, the ACLU of Michigan,
                       and the National Consumer Law Center.

                 16.   Marcus A. Roberts et al. v. AT&T Mobility LLC, No. 3:15-cv-3418
                       (N.D. Cal.). Lieff Cabraser represents consumers in a proposed class
                       action lawsuit against AT&T claiming that AT&T falsely advertised that its
                       “unlimited” mobile phone plans provide “unlimited” data, while
                       purposefully failing to disclose that it regularly “throttles” (i.e.,
                       intentionally slows) customers’ data speed once they reach certain data
                       usage thresholds. The lawsuit also challenges AT&T’s attempts to force
                       consumers into non-class arbitration, claiming that AT&T’s arbitration
                       clause in its Wireless Customer Agreement violates consumers’
                       fundamental constitutional First Amendment right to petition courts for a
                       redress of grievances.

            B.   Successes

                 1.    In re Volkswagen ‘Clean Diesel’ Marketing, Sales Practices,
                       and Products Liability Litigation, MDL No. 2672 (N.D. Cal.). In
                       September of 2015, the U.S. Environmental Protection Agency issued a
                       Notice of Violation to Volkswagen relating to 475,000 diesel-powered cars
                       in the United States sold since 2008 under the VW and Audi brands on
                       which VW installed “cheat device” software that intentionally changed the
                       vehicles’ emissions production during official testing. Only when the
                       programming detected that the vehicles were undergoing official
                       emissions testing did the cars turn on their full emission control systems.
                       The controls were turned off during actual road use, producing up to 40x
                       more pollutants than the testing amounts in an extraordinary violation of
                       U.S. clean air laws.

                       Private vehicle owners, state governments, agencies, and attorneys
                       general, as well as federal agencies, all sought compensation and relief
                       from VW through litigation in U.S. courts. More than 1,000 individual
                       civil cases and numerous accompanying government claims were
                       consolidated in federal court in Northern California, and U.S. District
                       Judge Charles R. Breyer appointed Lieff Cabraser founding partner
                       Elizabeth Cabraser as Lead Counsel and Chair of the 22-member Plaintiffs
                       Steering Committee in February of 2016.




1043044.1                                     - 56 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 94 of 189 PageID #:15209




                   After nine months of intensive negotiation and extraordinary
                   coordination led on the class plaintiffs’ side by Elizabeth Cabraser, a set of
                   interrelated settlements totaling $14.7 billion were given final approval by
                   Judge Breyer on October 25, 2016. The settlements offer owners and
                   lessees of Volkswagen and Audi 2.0-liter diesel vehicles substantial
                   compensation through buybacks and lease terminations, government-
                   approved emissions modifications, and cash payments, while fixing or
                   removing these polluting vehicles from the road. On May 11, 2017, a
                   further settlement with a value of at least $1.2 billion relating to VW’s 3.0-
                   liter engine vehicles received final approval. This deal offers a
                   combination of a projected emissions modification or buybacks for older
                   3.0-liter models. If a government-approved modification can’t be found,
                   VW will have to buy back all the vehicles, which could increase its costs
                   for the 3.0-liter model settlement to as much as $4 billion.

                   The consumer class settlements have garnered overwhelming approval
                   and response. Over 380,000 diesel owners have already signed up for the
                   settlement, most doing so even before final approval was granted by
                   Judge Breyer, who is overseeing all federal “clean diesel” litigation.

                   The Volkswagen emissions settlement is one of the largest payments in
                   American history and the largest known consumer class settlement. It
                   exemplifies the best of the American judicial system, illustrating the
                   resolution of a significant portion of one of the most massive multidistrict
                   class actions at what Law360 referred to as “lightning speed.” The
                   settlements are unprecedented also for their scope and complexity,
                   involving the Department of Justice, Environmental Protection Agency
                   (EPA), California Air Resources Board (CARB) and California Attorney
                   General, the Federal Trade Commission (FTC) and private plaintiffs.

             2.    Williamson v. McAfee, Inc., No. 14-cv-00158-EJD (N.D. Cal.). This
                   nationwide class action alleged that McAfee falsely represented the prices
                   of its computer anti-virus software to customers enrolled in its “auto-
                   renewal” program. Plaintiffs alleged that McAfee: (a) offers non-auto-
                   renewal subscriptions at stated “discounts” from a “regular” sales price;
                   however, the stated discounts are false because McAfee does not ever sell
                   subscriptions at the stated “regular” price to non-auto-renewal customers;
                   and (b) charges the auto-renewal customers the amount of the false
                   “regular” sales price, claiming it to be the “current” regular price even
                   though it does not sell subscriptions at that price to any other
                   customer. Plaintiffs alleged that McAfee’s false reference price scheme
                   violated California’s and New York’s unfair competition and false
                   advertising laws. In 2017, a class settlement was approved that included
                   monetary payments to claimants and practice changes.




1043044.1                                  - 57 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 95 of 189 PageID #:15210




             3.    Hansell v. TracFone Wireless, No. 13-cv-3440-EMC (N.D. Cal.);
                   Blaqmoor v. TracFone Wireless, No. 13-cv-05295-EMC (N.D. Cal.);
                   Gandhi v. TracFone Wireless, No. 13-cv-05296-EMC (N.D. Cal.). In
                   January 2015, Michael W. Sobol, the chair of Lieff Cabraser’s consumer
                   protection practice group, announced that consumers nationwide who
                   purchased service plans with “unlimited data” from TracFone Wireless,
                   Inc., were eligible to receive payments under a $40 million settlement of a
                   series of class action lawsuits. One of the nation’s largest wireless
                   carriers, TracFone uses the brands Straight Talk, Net10, Telcel America,
                   and Simple Mobile to sell mobile phones with prepaid wireless plans at
                   Walmart and other retail stores nationwide. The class action alleged that
                   TracFone falsely advertised its wireless mobile phone plans as providing
                   “unlimited data,” while actually maintaining monthly data usage limits
                   that were not disclosed to customers. It further alleged that TracFone
                   regularly throttled (i.e. significantly reduces the speed of) or terminated
                   customers’ data plans pursuant to the secret limits. Approved by the
                   Court in July 2015, the settlement permanently enjoins TracFone from
                   making any advertisement or other representation about amount of data
                   its cell phone plans offer without disclosing clearly and conspicuously all
                   material restrictions on the amount and speed of the data plan. Further,
                   TracFone and its brands may not state in their advertisements and
                   marketing materials that any plan provides “unlimited data” unless there
                   is also clear, prominent, and adjoining disclosure of any applicable
                   throttling caps or limits. The litigation is notable in part because,
                   following two years of litigation by class counsel, the Federal Trade
                   Commission joined the litigation and filed a Consent Order with TracFone
                   in the same federal court where the class action litigation is pending. All
                   compensation to consumers will be provided through the class action
                   settlement.

             4.    Gutierrez v. Wells Fargo Bank, No. C 07-05923 WHA (N.D. Cal.).
                   Following a two week bench class action trial, U.S. District Court Judge
                   William Alsup in August 2010 issued a 90-page opinion holding that
                   Wells Fargo violated California law by improperly and illegally assessing
                   overdraft fees on its California customers and ordered $203 million in
                   restitution to the certified class. Instead of posting each transaction
                   chronologically, the evidence presented at trial showed that Wells Fargo
                   deducted the largest charges first, drawing down available balances more
                   rapidly and triggering a higher volume of overdraft fees.

                   Wells Fargo appealed. In December 2012, the Appellate Court issued an
                   opinion upholding and reversing portions of Judge Alsup’s order, and
                   remanded the case to the District Court for further proceedings. In May
                   2013, Judge Alsup reinstated the $203 million judgment against Wells
                   Fargo and imposed post-judgment interest bringing the total award to



1043044.1                                 - 58 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 96 of 189 PageID #:15211




                   nearly $250 million. On October 29, 2014, the Appellate Court affirmed
                   the Judge Alsup’s order reinstating the judgment.

                   For his outstanding work as Lead Trial Counsel and the significance of the
                   case, California Lawyer magazine recognized Richard M. Heimann with a
                   California Lawyer Attorney of the Year (CLAY) Award. In addition, the
                   Consumer Attorneys of California selected Mr. Heimann and Michael W.
                   Sobol as Finalists for the Consumer Attorney of the Year Award for their
                   success in the case.

                   In reviewing counsel’s request for attorneys’ fees, Judge Alsup stated on
                   May 21, 2015: “Lieff, Cabraser, on the other hand, entered as class
                   counsel and pulled victory from the jaws of defeat. They bravely
                   confronted several obstacles including the possibility of claim preclusion
                   based on a class release entered in state court (by other counsel), federal
                   preemption, hard-fought dispositive motions, and voluminous discovery.
                   They rescued the case [counsel that originally filed] had botched and
                   secured a full recovery of $203 million in restitution plus injunctive
                   relief. Notably, Attorney Richard Heimann’s trial performance ranks as
                   one of the best this judge has seen in sixteen years on the bench. Lieff,
                   Cabraser then twice defended the class on appeal. At oral argument on the
                   present motion, in addition to the cash restitution, Wells Fargo
                   acknowledged that since 2010, its posting practices changed nationwide,
                   in part, because of the injunction. Accordingly, this order allows a
                   multiplier of 5.5 mainly on account of the fine results achieved on behalf
                   of the class, the risk of non-payment they accepted, the superior quality of
                   their efforts, and the delay in payment.”

             5.    Kline v. The Progressive Corporation, Circuit No. 02-L-6 (Circuit
                   Court of the First Judicial Circuit, Johnson County, Illinois). Lieff
                   Cabraser served as settlement class counsel in a nationwide consumer
                   class action challenging Progressive Corporation’s private passenger
                   automobile insurance sales practices. Plaintiffs alleged that the
                   Progressive Corporation wrongfully concealed from class members the
                   availability of lower priced insurance for which they qualified. In 2002,
                   the Court approved a settlement valued at approximately $450 million,
                   which included both cash and equitable relief. The claims program,
                   implemented upon a nationwide mail and publication notice program,
                   was completed in 2003.

             6.    Catholic Healthcare West Cases, JCCP No. 4453 (Cal. Supr. Ct.).
                   Plaintiff alleged that Catholic Healthcare West (“CHW”) charged
                   uninsured patients excessive fees for treatment and services, at rates far
                   higher than the rates charged to patients with private insurance or on
                   Medicare. In January 2007, the Court approved a settlement that
                   provides discounts, refunds and other benefits for CHW patients valued at


1043044.1                                 - 59 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 97 of 189 PageID #:15212




                   $423 million. The settlement requires that CHW lower its charges and
                   end price discrimination against all uninsured patients, maintain
                   generous charity case policies allowing low-income and uninsured
                   patients to receive free or heavily discounted care, and protect uninsured
                   patients from unfair collections practices. Lieff Cabraser served as Lead
                   Counsel in the coordinated action.

             7.    In re Neurontin Marketing and Sales Practices Litigation, MDL
                   No. 1629 (D. Mass.). Lieff Cabraser served on the Plaintiffs’ Steering
                   Committee in multidistrict litigation arising out of the sale and marketing
                   of the prescription drug Neurontin, manufactured by Parke-Davis, a
                   division of Warner-Lambert Company, which was later acquired by Pfizer,
                   Inc. Lieff Cabraser served as co-counsel to Kaiser Foundation Health
                   Plan, Inc. and Kaiser Foundation Hospitals (“Kaiser”) in Kaiser’s trial
                   against Pfizer in the litigation. On March 25, 2010, a federal court jury
                   determined that Pfizer violated a federal antiracketeering law by
                   promoting its drug Neurontin for unapproved uses and found Pfizer must
                   pay Kaiser damages up to $142 million. At trial, Kaiser presented
                   evidence that Pfizer knowingly marketed Neurontin for unapproved uses
                   without proof that it was effective. Kaiser said it was misled into believing
                   neuropathic pain, migraines, and bipolar disorder were among the
                   conditions that could be treated effectively with Neurontin, which was
                   approved by the FDA as an adjunctive therapy to treat epilepsy and later
                   for post-herpetic neuralgia, a specific type of neuropathic pain. In
                   November 2010, the Court issued Findings of Fact and Conclusions of
                   Law on Kaiser’s claims arising under the California Unfair Competition
                   Law, finding Pfizer liable and ordering that it pay restitution to Kaiser of
                   approximately $95 million. In April 2013, the First Circuit Court of
                   Appeals affirmed both the jury’s and the District Court’s verdicts. In
                   November 2014, the Court approved a $325 million settlement on behalf
                   of a nationwide class of third party payors.

             8.    Sutter Health Uninsured Pricing Cases, JCCP No. 4388 (Cal. Supr.
                   Ct.). Plaintiffs alleged that they and a Class of uninsured patients treated
                   at Sutter hospitals were charged substantially more than patients with
                   private or public insurance, and many times above the cost of providing
                   their treatment. In December 2006, the Court granted final approval to a
                   comprehensive and groundbreaking settlement of the action. As part of
                   the settlement, Class members were entitled to make a claim for refunds
                   or deductions of between 25% to 45% from their prior hospital bills, at an
                   estimated total value of $276 million. For a three year period, Sutter
                   agreed to provide discounted pricing policies for uninsureds. In addition,
                   Sutter agreed to maintain more compassionate collections policies that
                   will protect uninsureds who fall behind in their payments. Lieff Cabraser
                   served as Lead Counsel in the coordinated action.



1043044.1                                  - 60 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 98 of 189 PageID #:15213




             9.    Citigroup Loan Cases, JCCP No. 4197 (San Francisco Supr. Ct., Cal.).
                   In 2003, the Court approved a settlement that provided approximately
                   $240 million in relief to former Associates’ customers across America.
                   Prior to its acquisition in November 2000, Associates First Financial,
                   referred to as The Associates, was one of the nation’s largest “subprime”
                   lenders. Lieff Cabraser represented former customers of The Associates
                   charging that the company added unwanted and unnecessary insurance
                   products onto mortgage loans and engaged in improper loan refinancing
                   practices. Lieff Cabraser served as nationwide Plaintiffs’ Co-Liaison
                   Counsel.

             10.   Telephone Consumer Protection Act Litigation. Lieff Cabraser
                   has spearheaded a series of groundbreaking class actions under the
                   Telephone Consumer Protection Act (“TCPA”), which prohibits abusive
                   telephone practices by lenders and marketers, and places strict limits on
                   the use of autodialers to call or send texts to cell phones. The settlements
                   in these cases have collectively put a stop to millions of harassing calls by
                   debt collectors and others and resulted in the recovery by consumers
                   across America of over $300 million.

                   In 2012, Lieff Cabraser achieved a $24.15 million class settlement with
                   Sallie Mae – the then-largest settlement in the history of the TCPA. See
                   Arthur v. Sallie Mae, Inc., No. C10-0198 JLR, 2012 U.S. Dist. LEXIS
                   132413 (W.D. Wash. Sept. 17, 2012). In subsequent cases, Lieff Cabraser
                   and co-counsel eclipsed this record, including a $32,083,905 settlement
                   with Bank of America (Duke v. Bank of America, No. 5:12-cv-04009-
                   EJD (N.D. Cal.)), a $39,975,000 settlement with HSBC (Wilkins v.
                   HSBC Bank Nev., N.A., Case No. 14-cv-190 (N.D. Ill.)), and a
                   $75,455,098.74 settlement with Capital One (In re Capital One
                   Telephone Consumer Protection Act Litigation, Master Docket
                   No. 1:12-cv-10064 (N.D. Ill.)). In the HSBC matter, Judge James F.
                   Holderman commented on “the excellent work” and “professionalism” of
                   Lieff Cabraser and its co-counsel. As noted above, Lieff Cabraser’s class
                   settlements in TCPA cases have collectively resulted in the recovery by
                   consumers of over $300 million.

             11.   Thompson v. WFS Financial, No. 3-02-0570 (M.D. Tenn.);
                   Pakeman v. American Honda Finance Corporation, No. 3-02-
                   0490 (M.D. Tenn.); Herra v. Toyota Motor Credit Corporation,
                   No. CGC 03-419 230 (San Francisco Supr. Ct.). Lieff Cabraser with co-
                   counsel litigated against several of the largest automobile finance
                   companies in the country to compensate victims of—and stop future
                   instances of—racial discrimination in the setting of interest rates in
                   automobile finance contracts. The litigation led to substantial changes in
                   the way Toyota Motor Credit Corporation (“TMCC”), American Honda
                   Finance Corporation (“American Honda”) and WFS Financial, Inc. sell


1043044.1                                  - 61 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 99 of 189 PageID #:15214




                   automobile finance contracts, limiting the discrimination that can occur.
                   In approving the settlement in Thompson v. WFS Financial, the Court
                   recognized the “innovative” and “remarkable settlement” achieved on
                   behalf of the nationwide class. In 2006 in Herra v. Toyota Motor Credit
                   Corporation, the Court granted final approval to a nationwide class action
                   settlement on behalf of all African-American and Hispanic customers of
                   TMCC who entered into retail installment contracts that were assigned to
                   TMCC from 1999 to 2006. The monetary benefit to the class was
                   estimated to be between $159-$174 million.

             12.   In re John Muir Uninsured Healthcare Cases, JCCP No. 4494
                   (Cal. Supr. Ct.). Lieff Cabraser represented nearly 53,000 uninsured
                   patients who received care at John Muir hospitals and outpatient centers
                   and were charged inflated prices and then subject to overly aggressive
                   collection practices when they failed to pay. In November 2008, the
                   Court approved a final settlement of the John Muir litigation. John Muir
                   agreed to provide refunds or bill adjustments of 40-50% to uninsured
                   patients who received medical care at John Muir over a six year period,
                   bringing their charges to the level of patients with private insurance, at a
                   value of $115 million. No claims were required. Every class member
                   received a refund or bill adjustment. Furthermore, John Muir was
                   required to (1) maintain charity care policies to give substantial
                   discounts—up to 100%—to low income, uninsured patients who meet
                   certain income requirements; (2) maintain an Uninsured Patient
                   Discount Policy to give discounts to all uninsured patients, regardless of
                   income, so that they pay rates no greater than those paid by patients with
                   private insurance; (3) enhance communications to uninsured patients so
                   they are better advised about John Muir’s pricing discounts, financial
                   assistance, and financial counseling services; and (4) limit the practices
                   for collecting payments from uninsured patients.

             13.   Providian Credit Card Cases, JCCP No. 4085 (San Francisco Supr.
                   Ct.). Lieff Cabraser served as Co-Lead Counsel for a certified national
                   Settlement Class of Providian credit cardholders who alleged that
                   Providian had engaged in widespread misconduct by charging
                   cardholders unlawful, excessive interest and late charges, and by
                   promoting and selling to cardholders “add-on products” promising
                   illusory benefits and services. In November 2001, the Court granted final
                   approval to a $105 million settlement of the case, which also required
                   Providian to implement substantial changes in its business practices. The
                   $105 million settlement, combined with an earlier settlement by
                   Providian with Federal and state agencies, represents the largest
                   settlement ever by a U.S. credit card company in a consumer protection
                   case.




1043044.1                                  - 62 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 100 of 189 PageID #:15215




             14.   In re Chase Bank USA, N.A. “Check Loan” Contract Litigation,
                   MDL No. 2032 (N.D. Cal.). Lieff Cabraser served as Plaintiffs’ Liaison
                   Counsel and on the Plaintiffs’ Executive Committee in Multi-District
                   Litigation (“MDL”) charging that Chase Bank violated the implied
                   covenant of good faith and fair dealing by unilaterally modifying the
                   terms of fixed rate loans. The MDL was established in 2009 to coordinate
                   more than two dozen cases that were filed in the wake of the conduct at
                   issue. The nationwide, certified class consisted of more than 1 million
                   Chase cardholders who, in 2008 and 2009, had their monthly minimum
                   payment requirements unilaterally increased by Chase by more than
                   150%. Plaintiffs alleged that Chase made this change, in part, to induce
                   cardholders to give up their promised fixed APRs in order to avoid the
                   unprecedented minimum payment hike. In November 2012, the Court
                   approved a $100 million settlement of the case.

             15.   In re Synthroid Marketing Litigation, MDL No. 1182 (N.D. Ill.).
                   Lieff Cabraser served as Co-Lead Counsel for the purchasers of the
                   thyroid medication Synthroid in litigation against Knoll Pharmaceutical,
                   the manufacturer of Synthroid. The lawsuits charged that Knoll misled
                   physicians and patients into keeping patients on Synthroid despite
                   knowing that less costly, but equally effective drugs, were available. In
                   2000, the District Court gave final approval to a $87.4 million settlement
                   with Knoll and its parent company, BASF Corporation, on behalf of a class
                   of all consumers who purchased Synthroid at any time from 1990 to 1999.
                   In 2001, the Court of Appeals upheld the order approving the settlement
                   and remanded the case for further proceedings. 264 F.3d 712 (7th Cir.
                   2001). The settlement proceeds were distributed in 2003.

             16.   R.M. Galicia v. Franklin; Franklin v. Scripps Health, No. IC
                   859468 (San Diego Supr. Ct., Cal.). Lieff Cabraser served as Lead Class
                   Counsel in a certified class action lawsuit on behalf of 60,750 uninsured
                   patients who alleged that the Scripps Health hospital system imposed
                   excessive fees and charges for medical treatment. The class action
                   originated in July 2006, when uninsured patient Phillip Franklin filed a
                   class action cross-complaint against Scripps Health after Scripps sued
                   Mr. Franklin through a collection agency. Mr. Franklin alleged that he,
                   like all other uninsured patients of Scripps Health, was charged
                   unreasonable and unconscionable rates for his medical treatment. In
                   June 2008, the Court granted final approval to a settlement of the action
                   which includes refunds or discounts of 35% off of medical bills,
                   collectively worth $73 million. The settlement also required Scripps
                   Health to modify its pricing and collections practices by (1) following an
                   Uninsured Patient Discount Policy, which includes automatic discounts
                   from billed charges for Hospital Services; (2) following a Charity Care
                   Policy, which provides uninsured patients who meet certain income tests
                   with discounts on Health Services up to 100% free care, and provides for


 1043044.1                                - 63 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 101 of 189 PageID #:15216




                   charity discounts under other special circumstances; (3) informing
                   uninsured patients about the availability and terms of the above financial
                   assistance policies; and (4) restricting certain collections practices and
                   actively monitoring outside collection agents.

             17.   In re Lawn Mower Engine Horsepower Marketing and Sales
                   Practices Litigation, MDL No. 1999 (E.D. Wi.). Lieff Cabraser served
                   as co-counsel for consumers who alleged manufacturers of certain
                   gasoline-powered lawn mowers misrepresented, and significantly
                   overstated, the horsepower of the product. As the price for lawn mowers is
                   linked to the horsepower of the engine -- the higher the horsepower, the
                   more expensive the lawn mower -- defendants’ alleged misconduct caused
                   consumers to purchase expensive lawn mowers that provided lower
                   horsepower than advertised. In August 2010, the Court approved a $65
                   million settlement of the action.

             18.   Strugano v. Nextel Communications, No. BC 288359 (Los Angeles
                   Supr. Ct). In May 2006, the Los Angeles Superior Court granted final
                   approval to a class action settlement on behalf of all California customers
                   of Nextel from January 1, 1999 through December 31, 2002, for
                   compensation for the harm caused by Nextel’s alleged unilateral
                   (1) addition of a $1.15 monthly service fee and/or (2) change from second-
                   by-second billing to minute-by-minute billing, which caused “overage”
                   charges (i.e., for exceeding their allotted cellular plan minutes). The total
                   benefit conferred by the Settlement directly to Class Members was
                   between approximately $13.5 million and $55.5 million, depending on
                   which benefit Class Members selected.

             19.   Curry v. Fairbanks Capital Corporation, No. 03-10895-DPW (D.
                   Mass.). In 2004, the Court approved a $55 million settlement of a class
                   action lawsuit against Fairbanks Capital Corporation arising out of
                   charges against Fairbanks of misconduct in servicing its customers’
                   mortgage loans. The settlement also required substantial changes in
                   Fairbanks’ business practices and established a default resolution
                   program to limit the imposition of fees and foreclosure proceedings
                   against Fairbanks’ customers. Lieff Cabraser served as nationwide Co-
                   Lead Counsel for the homeowners.

             20.   Payment Protection Credit Card Litigation. Lieff Cabraser
                   represented consumers in litigation in federal court against some of the
                   nation’s largest credit card issuers, challenging the imposition of charges
                   for so-called “payment protection” or “credit protection” programs. The
                   complaints charged that the credit card companies imposed payment
                   protection without the consent of the consumer and/or deceptively
                   marketed the service, and further that the credit card companies unfairly
                   administered their payment protection programs to the detriment of


 1043044.1                                 - 64 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 102 of 189 PageID #:15217




                   consumers. In 2012 and 2013, the Courts approved monetary settlements
                   with HSBC ($23.5 million), Bank of America ($20 million), and Discover
                   ($10 million) that also required changes in the marketing and sale of
                   payment protection to consumers.

             21.   California Title Insurance Industry Litigation. Lieff Cabraser, in
                   coordination with parallel litigation brought by the Attorney General,
                   reached settlements in 2003 and 2004 with the leading title insurance
                   companies in California, resulting in historic industry-wide changes to the
                   practice of providing escrow services in real estate closings. The
                   settlements brought a total of $50 million in restitution to California
                   consumers, including cash payments. In the lawsuits, plaintiffs alleged,
                   among other things, that the title companies received interest payments
                   on customer escrow funds that were never reimbursed to their customers.
                   The defendant companies include Lawyers’ Title, Commonwealth Land
                   Title, Stewart Title of California, First American Title, Fidelity National
                   Title, and Chicago Title.

             22.   Vytorin/Zetia Marketing, Sales Practices & Products Liability
                   Litigation, MDL No. 1938 (D. N.J.). Lieff Cabraser served on the
                   Executive Committee of the Plaintiffs’ Steering Committee representing
                   plaintiffs alleging that Merck/Schering-Plough Pharmaceuticals falsely
                   marketed anti-cholesterol drugs Vytorin and Zetia as being more effective
                   than other anti-cholesterol drugs. Plaintiffs further alleged that
                   Merck/Schering-Plough Pharmaceuticals sold Vytorin and Zetia at higher
                   prices than other anti-cholesterol medication when they were no more
                   effective than other drugs. In 2010, the Court approved a $41.5 million
                   settlement for consumers who bought Vytorin or Zetia between November
                   2002 and February 2010.

             23.   Morris v. AT&T Wireless Services, No. C-04-1997-MJP (W.D.
                   Wash.). Lieff Cabraser served as class counsel for a nationwide settlement
                   class of cell phone customers subjected to an end-of-billing cycle
                   cancellation policy implemented by AT&T Wireless in 2003 and alleged to
                   have breached customers’ service agreements. In May 2006, the New
                   Jersey Superior Court granted final approval to a class settlement that
                   guarantees delivery to the class of $40 million in benefits. Class members
                   received cash-equivalent calling cards automatically, and had the option
                   of redeeming them for cash. Lieff Cabraser had been prosecuting the
                   class claims in the Western District of Washington when a settlement in
                   New Jersey state court was announced. Lieff Cabraser objected to that
                   settlement as inadequate because it would have only provided $1.5 million
                   in benefits without a cash option, and the Court agreed, declining to
                   approve it. Thereafter, Lieff Cabraser negotiated the new settlement
                   providing $40 million to the class, and the settlement was approved.



 1043044.1                                - 65 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 103 of 189 PageID #:15218




             24.   Berger v. Property I.D. Corporation, No. CV 05-5373-GHK (C.D.
                   Cal.). In January 2009, the Court granted final approval to a
                   $39.4 million settlement with several of the nation’s largest real estate
                   brokerages, including companies doing business as Coldwell Banker,
                   Century 21, and ERA Real Estate, and California franchisors for
                   RE/MAX and Prudential California Realty, in an action under the Real
                   Estate Settlement Procedures Act on behalf of California
                   home sellers. Plaintiffs charged that the brokers and Property I.D.
                   Corporation set up straw companies as a way to disguise kickbacks for
                   referring their California clients’ natural hazard disclosure report business
                   to Property I.D. (the report is required to sell a home in California).
                   Under the settlement, hundreds of thousands of California home sellers
                   were eligible to receive a full refund of the cost of their report, typically
                   about $100.

             25.   In re Tri-State Crematory Litigation, MDL No. 1467 (N.D. Ga.). In
                   March 2004, Lieff Cabraser delivered opening statements and began
                   testimony in a class action by families whose loved ones were improperly
                   cremated and desecrated by Tri-State Crematory in Noble, Georgia. The
                   families also asserted claims against the funeral homes that delivered the
                   decedents to Tri-State Crematory for failing to ensure that the crematory
                   performed cremations in the manner required under the law and by
                   human decency. One week into trial, settlements with the remaining
                   funeral home defendants were reached and brought the settlement total
                   to approximately $37 million. Trial on the class members’ claims against
                   the operators of crematory began in August 2004. Soon thereafter, these
                   defendants entered into a $80 million settlement with plaintiffs. As part
                   of the settlement, all buildings on the Tri-State property were razed. The
                   property will remain in a trust so that it will be preserved in peace and
                   dignity as a secluded memorial to those whose remains were mistreated,
                   and to prevent crematory operations or other inappropriate activities
                   from ever taking place there. Earlier in the litigation, the Court granted
                   plaintiffs’ motion for class certification in a published order. 215 F.R.D.
                   660 (2003).

             26.   In re American Family Enterprises, MDL No. 1235 (D. N.J.). Lieff
                   Cabraser served as Co-Lead Counsel for a nationwide class of persons who
                   received any sweepstakes materials sent under the name “American
                   Family Publishers.” The class action lawsuit alleged that defendants
                   deceived consumers into purchasing magazine subscriptions and
                   merchandise in the belief that such purchases were necessary to win an
                   American Family Publishers’ sweepstakes prize or enhanced their chances
                   of winning a sweepstakes prize. In September 2000, the Court granted
                   final approval of a $33 million settlement of the class action. In April
                   2001, over 63,000 class members received refunds averaging over
                   $500 each, representing 92% of their eligible purchases. In addition,


 1043044.1                                 - 66 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 104 of 189 PageID #:15219




                   American Family Publishers agreed to make significant changes to the
                   way it conducts the sweepstakes.

             27.   Walsh v. Kindred Healthcare Inc., No. 3:11-cv-00050 (N.D.
                   Cal.). Lieff Cabraser and co-counsel represented a class of 54,000 current
                   and former residents, and families of residents, of skilled nursing care
                   facilities in a class action against Kindred Healthcare for failing to
                   adequately staff its nursing facilities in California. Since January 1, 2000,
                   skilled nursing facilities in California have been required to provide at
                   least 3.2 hours of direct nursing hours per patient day (NHPPD), which
                   represented the minimum staffing required for patients at skilled nursing
                   facilities.

                   The complaint alleged a pervasive and intentional failure by Kindred
                   Healthcare to comply with California’s required minimum standard for
                   qualified nurse staffing at its facilities. Understaffing is uniformly viewed
                   as one of the primary causes of the inadequate care and often unsafe
                   conditions in skilled nursing facilities. Studies have repeatedly shown a
                   direct correlation between inadequate skilled nursing care and serious
                   health problems, including a greater likelihood of falls, pressure sores,
                   significant weight loss, incontinence, and premature death. The
                   complaint further charged that Kindred Healthcare collected millions of
                   dollars in payments from residents and their family members, under the
                   false pretense that it was in compliance with California staffing laws and
                   would continue to do so.

                   In December 2013, the Court approved a $8.25 million settlement which
                   included cash payments to class members and an injunction requiring
                   Kindred Healthcare to consistently utilize staffing practices which would
                   ensure they complied with applicable California law. The injunction,
                   subject to a third party monitor, was valued at between $6 to $20 million.

             28.   Cincotta v. California Emergency Physicians Medical Group,
                   No. 07359096 (Cal. Supr. Ct.). Lieff Cabraser served as class counsel for
                   nearly 100,000 uninsured patients that alleged they were charged
                   excessive and unfair rates for emergency room service across 55 hospitals
                   throughout California. The settlement, approved on October 31, 2008,
                   provided complete debt elimination, 100% cancellation of the bill, to
                   uninsured patients treated by California Emergency Physicians Medical
                   Group during the 4-year class period. These benefits were valued at
                   $27 million. No claims were required, so all of these bills were cancelled.
                   In addition, the settlement required California Emergency Physicians
                   Medical Group prospectively to (1) maintain certain discount policies for
                   all charity care patients; (2) inform patients of the available discounts by
                   enhanced communications; and (3) limit significantly the type of
                   collections practices available for collecting from charity care patients.


 1043044.1                                 - 67 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 105 of 189 PageID #:15220




             29.   In re Ameriquest Mortgage Co. Mortgage Lending Practices
                   Litigation, MDL No. 1715. Lieff Cabraser served as Co-Lead Counsel for
                   borrowers who alleged that Ameriquest engaged in a predatory lending
                   scheme based on the sale of loans with illegal and undisclosed fees and
                   terms. In August 2010, the Court approved a $22 million settlement.

             30.   ING Bank Rate Renew Cases, Case No. 11-154-LPS (D. Del.). Lieff
                   Cabraser represented borrowers in class action lawsuits charging that
                   ING Direct breached its promise to allow them to refinance their
                   mortgages for a flat fee. From October 2005 through April 2009, ING
                   promoted a $500 or $750 flat-rate refinancing fee called “Rate Renew” as
                   a benefit of choosing ING for mortgages over competitors. Beginning in
                   May 2009, however, ING began charging a higher fee of a full monthly
                   mortgage payment for refinancing using “Rate Renew,” despite ING’s
                   earlier and lower advertised price. As a result, the complaint alleged that
                   many borrowers paid more to refinance their loans using “Rate Renew”
                   than they should have, or were denied the opportunity to refinance their
                   loan even though the borrowers met the terms and conditions of ING’s
                   original “Rate Renew” offer. In August 2012, the Court certified a class of
                   consumers in ten states who purchased or retained an ING mortgage from
                   October 2005 through April 2009. A second case on behalf of California
                   consumers was filed in December 2012. In October 2014, the Court
                   approved a $20.35 million nationwide settlement of the litigation. The
                   settlement provided an average payment of $175 to the nearly 100,000
                   class members, transmitted to their accounts automatically and without
                   any need to file a claim form.

             31.   Yarrington v. Solvay Pharmaceuticals, No. 09-CV-2261 (D.
                   Minn.). In March 2010, the Court granted final approval to a
                   $16.5 million settlement with Solvay Pharmaceuticals, one of the
                   country’s leading pharmaceutical companies. Lieff Cabraser served as Co-
                   Lead Counsel, representing a class of persons who purchased Estratest—a
                   hormone replacement drug. The class action lawsuit alleged that Solvay
                   deceptively marketed and advertised Estratest as an FDA-approved drug
                   when in fact Estratest was not FDA-approved for any use. Under the
                   settlement, consumers obtained partial refunds for up to 30% of the
                   purchase price paid of Estratest. In addition, $8.9 million of the
                   settlement was allocated to fund programs and activities devoted to
                   promoting women’s health and well-being at health organizations,
                   medical schools, and charities throughout the nation.

             32.   Reverse Mortgage Cases, JCCP No. 4061 (San Mateo County Supr.
                   Ct., Cal.). Transamerica Corporation, through its subsidiary
                   Transamerica Homefirst, Inc., sold “reverse mortgages” marketed under
                   the trade name “Lifetime.” The Lifetime reverse mortgages were sold
                   exclusively to seniors, i.e., persons 65 years or older. Lieff Cabraser, with


 1043044.1                                 - 68 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 106 of 189 PageID #:15221




                   co-counsel, filed suit on behalf of seniors alleging that the terms of the
                   reverse mortgages were unfair, and that borrowers were misled as to the
                   loan terms, including the existence and amount of certain charges and
                   fees. In 2003, the Court granted final approval to an $8 million
                   settlement of the action.

             33.   Brazil v. Dell, No. C-07-01700 RMW (N.D. Cal.). Lieff Cabraser served
                   as Class Counsel representing a certified class of online consumers in
                   California who purchased certain Dell computers based on the
                   advertisement of an instant-off (or “slash-through”) discount. The
                   complaint challenged Dell’s pervasive use of “slash-through” reference
                   prices in its online marketing. Plaintiffs alleged that these “slash-
                   through” reference prices were interpreted by consumers as representing
                   Dell’s former or regular sales prices, and that such reference prices (and
                   corresponding representations of “savings”) were false because Dell
                   rarely, if ever, sold its products at such prices. In October 2011, the Court
                   approved a settlement that provided a $50 payment to each class member
                   who submitted a timely and valid claim. In addition, in response to the
                   lawsuit, Dell changed its methodology for consumer online advertising,
                   eliminating the use of “slash-through” references prices.

             34.   Hepting v. AT&T Corp., Case No. C-06-0672-VRW (N.D.
                   Cal.). Plaintiffs alleged that AT&T collaborated with the National Security
                   Agency in a massive warrantless surveillance program that illegally
                   tracked the domestic and foreign communications and communications
                   records of millions of Americans in violation of the U.S. Constitution,
                   Electronic Communications Privacy Act, and other statutes. The case was
                   filed on January 2006. The U.S. government quickly intervened and
                   sought dismissal of the case. By the Spring of 2006, over 50 other
                   lawsuits were filed against various telecommunications companies, in
                   response to a USA Today article confirming the surveillance of
                   communications and communications records. The cases were combined
                   into a multi-district litigation proceeding entitled In re National Security
                   Agency Telecommunications Record Litigation, MDL No. 06-1791. In
                   June of 2006, the District Court rejected both the government’s attempt
                   to dismiss the case on the grounds of the state secret privilege and AT&T’s
                   arguments in favor of dismissal. The government and AT&T appealed the
                   decision and the U.S. Court of Appeals for the Ninth Circuit heard
                   argument one year later. No decision was issued. In July 2008, Congress
                   granted the government and AT&T “retroactive immunity” for liability for
                   their wiretapping program under amendments to the Foreign Intelligence
                   Surveillance Act that were drafted in response to this litigation. Signed
                   into law by President Bush in 2008, the amendments effectively
                   terminated the litigation. Lieff Cabraser played a leading role in the
                   litigation working closely with co-counsel from the Electronic Frontier
                   Foundation.


 1043044.1                                 - 69 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 107 of 189 PageID #:15222




                  35.   In Re Apple and AT&T iPad Unlimited Data Plan Litigation, No.
                        5:10-cv-02553 RMW (N.D. Ca.). Lieff Cabraser served as class counsel in
                        an action against Apple and AT&T charging that Apple and AT&T
                        misrepresented that consumers purchasing an iPad with 3G capability
                        could choose an unlimited data plan for a fixed monthly rate and switch in
                        and out of the unlimited plan on a monthly basis as they wished. Less
                        than six weeks after its introduction to the U.S. market, AT&T and Apple
                        discontinued their unlimited data plan for any iPad 3G customers not
                        currently enrolled and prohibited current unlimited data plan customers
                        from switching back and forth from a less expensive, limited data plan. In
                        March 2014, Apple agreed to compensate all class members $40 and
                        approximately 60,000 claims were paid. In addition, sub-class members
                        who had not yet entered into an agreement with AT&T were offered a data
                        plan.

 V.          Economic Injury Product Defects

             A.   Current Cases

                  1.    Front-Loading Washer Products Liability Litigation. Lieff
                        Cabraser represents consumers in multiple states who have filed separate
                        class action lawsuits against Whirlpool, Sears and LG Corporations. The
                        complaints charge that certain front-loading automatic washers
                        manufactured by these companies are defectively designed and that the
                        design defects create foul odors from mold and mildew that permeate
                        washing machines and customers’ homes. Many class members have
                        spent money for repairs and on other purported remedies. As the
                        complaints allege, none of these remedies eliminates the problem.

                  2.    In Re General Motors LLC Ignition Switch Litigation, MDL No.
                        2543 (S.D. N.Y.). Lieff Cabraser represents proposed nationwide classes
                        of GM vehicle owners and lessees whose cars include defective ignition
                        switches in litigation focusing on economic loss claims. On August 15,
                        2014, U.S. District Court Judge Jesse M. Furman appointed Elizabeth J.
                        Cabraser as Co-Lead Plaintiffs’ Counsel in the litigation, which seeks
                        compensation on behalf of consumers who purchased or leased GM
                        vehicles containing a defective ignition switch, over 500,000 of which
                        have now been recalled. The consumer complaints allege that the ignition
                        switches in these vehicles share a common, uniform, and defective
                        design. As a result, these cars are of a lesser quality than GM represented,
                        and class members overpaid for the cars. Further, GM’s public disclosure
                        of the ignition switch defect has caused the value of these cars to
                        materially diminish. The complaints seek monetary relief for the
                        diminished value of the class members’ cars.

                  3.    Honda Window Defective Window Litigation. Case No. 2:21-cv-
                        01142-SVW-PLA (C.D. CA). Lieff Cabraser represents consumers in a


 1043044.1                                     - 70 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 108 of 189 PageID #:15223




                   class action lawsuit filed against Honda Motor Company, Inc. for
                   manufacturing and selling vehicles with allegedly defective window
                   regulator mechanisms. Windows in these vehicles allegedly can, without
                   warning, drop into the door frame and break or become permanently
                   stuck in the fully-open position.

                   The experience of one Honda Element owner, as set forth in the
                   complaint, exemplifies the problem: The driver’s side window in his
                   vehicle slid down suddenly while he was driving on a smooth road. A few
                   months later, the window on the passenger side of the vehicle also slid
                   down into the door and would not move back up. The owner incurred
                   more than $300 in repair costs, which Honda refused to pay for.
                   Discovery in the action is ongoing.

             4.    Moore, et al. v. Samsung Electronics America and Samsung
                   Electronics Co., Ltd., Case No. 2:16-cv-4966 (D.N.J.). Lieff Cabraser
                   represents consumers in federal court in New Jersey in cases focusing on
                   complaints about Samsung top-loading washing machines that explode in
                   the home, causing damage to walls, doors, and other equipment and
                   presenting significant injury risks. Owners report Samsung top-load
                   washers exploding as early as the day of installation, while others have
                   seen their machines explode months or even more than a year after
                   purchase. The lawsuit seeks injunctive relief as well as remedial and
                   restitutionary actions and damages.

             5.    In re Chinese-Manufactured Drywall Products Liability
                   Litigation, No. 10-30568 (E.D. La.). Lieff Cabraser with co-counsel
                   represents a proposed class of builders who suffered economic losses as a
                   result of the presence of Chinese-manufactured drywall in homes and
                   other buildings they constructed. From 2005 to 2008, hundreds-of-
                   millions of square feet of gypsum wallboard manufactured in China were
                   exported to the U.S., primarily to the Gulf Coast states, and installed in
                   newly-constructed and reconstructed properties. After installation of this
                   drywall, owners and occupants of the properties began noticing unusual
                   odors, blackening of silver and copper items and components, and the
                   failure of appliances, including microwaves, refrigerators, and air-
                   conditioning units. Some residents of the affected homes also experienced
                   health problems, such as skin and eye irritation, respiratory issues, and
                   headaches.

                   Lieff Cabraser’s client, Mitchell Company, Inc., was the first to perfect
                   service on Chinese defendant Taishan Gypsum Co. Ltd. (“TG”), and
                   thereafter secured a default judgment against TG. Lieff Cabraser
                   participated in briefing that led to the District Court’s denial of TG’s
                   motion to dismiss the class action complaint for lack of personal
                   jurisdiction. On May 21, 2014, the U.S. Court of Appeals for the Fifth


 1043044.1                                 - 71 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 109 of 189 PageID #:15224




                       Court affirmed the District Court’s default judgment against TG, finding
                       jurisdiction based on ties of the company and its agent with state
                       distributors. 753 F.3d 521 (5th Cir. 2014).

             B.   Successes

                  1.   Allagas v. BP Solar, No. 3:14-cv-00560-SI (N.D. Cal.). Lieff Cabraser
                       and co-counsel represented California consumers in a class action lawsuit
                       against BP Solar and Home Depot charging the companies sold solar
                       panels with defective junction boxes that caused premature failures and
                       fire risks. In January 2017, Judge Susan Illston granted final approval to a
                       consumer settlement valued at more than $67 million that extends relief
                       to a nationwide class as well as eliminating the serious fire risks.

                  2.   In re Mercedes-Benz Tele-Aid Contract Litigation, MDL No. 1914
                       (D. N.J.). Lieff Cabraser represented owners and lessees of Mercedes-
                       Benz cars and SUVs equipped with the Tele-Aid system, an emergency
                       response system which links subscribers to road-side assistance operators
                       by using a combination of global positioning and cellular technology. In
                       2002, the Federal Communications Commission issued a rule, effective
                       2008, eliminating the requirement that wireless phone carriers provide
                       analog-based networks. The Tele-Aid system offered by Mercedes-Benz
                       relied on analog signals. Plaintiffs charged that Mercedes-Benz
                       committed fraud in promoting and selling the Tele-Aid system without
                       disclosing to buyers of certain model years that the Tele-Aid system as
                       installed would become obsolete in 2008.

                       In an April 2009 published order, the Court certified a nationwide class of
                       all persons or entities in the U.S. who purchased or leased a Mercedes-
                       Benz vehicle equipped with an analog-only Tele Aid system after
                       August 8, 2002, and (1) subscribed to Tele Aid service until being
                       informed that such service would be discontinued at the end of 2007, or
                       (2) purchased an upgrade to digital equipment. In September 2011, the
                       Court approved a settlement that provided class members between a $650
                       check or a $750 to $1,300 certificate toward the purchase or lease of new
                       Mercedes-Benz vehicle, depending upon whether or not they paid for an
                       upgrade of the analog Tele Aid system and whether they still owned their
                       vehicle. In approving the settlement, U.S. District Court Judge Dickinson
                       R. Debevoise stated, “I want to thank counsel for the . . . very effective
                       and good work . . . . It was carried out with vigor, integrity and
                       aggressiveness with never going beyond the maxims of the Court.”

                  3.   McLennan v. LG Electronics USA, No. 2:10-cv-03604 (D.
                       N.J.). Lieff Cabraser represented consumers who alleged several LG
                       refrigerator models had a faulty design that caused the interior lights to
                       remain on even when the refrigerator doors were closed (identified as the
                       “light issue”), resulting in overheating and food spoilage. In March 2012,

 1043044.1                                     - 72 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 110 of 189 PageID #:15225




                   the Court granted final approval to a settlement of the nationwide class
                   action lawsuit. The settlement provides that LG reimburse class members
                   for all out-of-pocket costs (parts and labor) to repair the light issue prior
                   to the mailing of the class notice and extends the warranty with respect to
                   the light issue for 10 years from the date of the original retail purchase of
                   the refrigerator. The extended warranty covers in-home refrigerator
                   repair performed by LG and, in some cases, the cost of a replacement
                   refrigerator. In approving the settlement, U.S. District Court Judge
                   William J. Martini stated, “The Settlement in this case provides for both
                   the complete reimbursement of out-of-pocket expenses for repairs fixing
                   the Light Issue, as well as a warranty for ten years from the date of
                   refrigerator purchase. It would be hard to imagine a better recovery for
                   the Class had the litigation gone to trial. Because Class members will
                   essentially receive all of the relief to which they would have been entitled
                   after a successful trial, this factor weighs heavily in favor of settlement.”

             4.    Grays Harbor Adventist Christian School v. Carrier
                   Corporation, No. 05-05437 (W.D. Wash.). In April 2008, the Court
                   approved a nationwide settlement for current and past owners of high-
                   efficiency furnaces manufactured and sold by Carrier Corporation and
                   equipped with polypropylene-laminated condensing heat exchangers
                   (“CHXs”). Carrier sold the furnaces under the Carrier, Bryant, Day &
                   Night and Payne brand-names. Plaintiffs alleged that starting in 1989
                   Carrier began manufacturing and selling high efficiency condensing
                   furnaces manufactured with a secondary CHX made of inferior materials.
                   Plaintiffs alleged that as a result, the CHXs, which Carrier warranted and
                   consumers expected to last for 20 years, failed prematurely. The
                   settlement provides an enhanced 20-year warranty of free service and free
                   parts for consumers whose furnaces have not yet failed. The settlement
                   also offers a cash reimbursement for consumers who already paid to
                   repair or replace the CHX in their high-efficiency Carrier furnaces.

                   An estimated three million or more consumers in the U.S. and Canada
                   purchased the furnaces covered under the settlement. Plaintiffs valued
                   the settlement to consumers at over $300 million based upon the
                   combined value of the cash reimbursement and the estimated cost of an
                   enhanced warranty of this nature.

             5.    Carideo v. Dell, No. C06-1772 JLR (W.D. Wash.). Lieff Cabraser
                   represented consumers who owned Dell Inspiron notebook computer
                   model numbers 1150, 5100, or 5160. The class action lawsuit complaint
                   charged that the notebooks suffered premature failure of their cooling
                   system, power supply system, and/or motherboards. In December 2010,
                   the Court approved a settlement which provided class members that paid
                   Dell for certain repairs to their Inspiron notebook computer a
                   reimbursement of all or a portion of the cost of the repairs.


 1043044.1                                 - 73 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 111 of 189 PageID #:15226




             6.    Cartwright v. Viking Industries, No. 2:07-cv-2159 FCD (E.D. Cal.)
                   Lieff Cabraser represented California homeowners in a class action
                   lawsuit which alleged that over one million Series 3000 windows
                   produced and distributed by Viking between 1989 and 1999 were
                   defective. The plaintiffs charged that the windows were not watertight
                   and allowed for water to penetrate the surrounding sheetrock, drywall,
                   paint or wallpaper. Under the terms of a settlement approved by the
                   Court in August 2010, all class members who submitted valid claims were
                   entitled to receive as much as $500 per affected property.

             7.    Pelletz v. Advanced Environmental Recycling Technologies
                   (W.D. Wash.). Lieff Cabraser served as Co-Lead Counsel in a case alleging
                   that ChoiceDek decking materials, manufactured by AERT, developed
                   persistent and untreatable mold spotting throughout their surface. In a
                   published opinion in January 2009, the Court approved a settlement that
                   provided affected consumers with free and discounted deck treatments,
                   mold inhibitor applications, and product replacement and
                   reimbursement.

             8.    Create-A-Card v. Intuit, No. C07-6452 WHA (N.D. Cal.). Lieff
                   Cabraser, with co-counsel, represented business users of QuickBooks Pro
                   for accounting that lost their QuickBooks data and other files due to faulty
                   software code sent by Intuit, the producer of QuickBooks. In September
                   2009, the Court granted final approval to a settlement that provided all
                   class members who filed a valid claim with a free software upgrade and
                   compensation for certain data-recovery costs. Commenting on the
                   settlement and the work of Lieff Cabraser on September 17, 2009, U.S.
                   District Court Judge William H. Alsup stated, “I want to come back to
                   something that I observed in this case firsthand for a long time now. I
                   think you’ve done an excellent job in the case as class counsel and the
                   class has been well represented having you and your firm in the case.”

             9.    Weekend Warrior Trailer Cases, JCCP No. 4455 (Cal. Supr. Ct.).
                   Lieff Cabraser, with co-counsel, represented owners of Weekend Warrior
                   trailers manufactured between 1998 and 2006 that were equipped with
                   frames manufactured, assembled, or supplied by Zieman Manufacturing
                   Company. The trailers, commonly referred to as “toy haulers,” were used
                   to transport outdoor recreational equipment such as motorcycles and all-
                   terrain vehicles. Plaintiffs charged that Weekend Warrior and Zieman
                   knew of design and performance problems, including bent frames,
                   detached siding, and warped forward cargo areas, with the trailers, and
                   concealed the defects from consumers. In February 2008, the Court
                   approved a $5.5 million settlement of the action that provided for the
                   repair and/or reimbursement of the trailers. In approving the settlement,
                   California Superior Court Judge Thierry P. Colaw stated that class counsel



 1043044.1                                - 74 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 112 of 189 PageID #:15227




                   were “some of the best” and “there was an overwhelming positive reaction
                   to the settlement” among class members.

             10.   Lundell v. Dell, No. C05-03970 (N.D. Cal.). Lieff Cabraser served as
                   Lead Class Counsel for consumers who experienced power problems with
                   the Dell Inspiron 5150 notebook. In December 2006, the Court granted
                   final approval to a settlement of the class action which extended the one-
                   year limited warranty on the notebook for a set of repairs related to the
                   power system. In addition, class members that paid Dell or a third party
                   for repair of the power system of their notebook were entitled to a 100%
                   cash refund from Dell.

             11.   Kan v. Toshiba American Information Systems, No. BC327273
                   (Los Angeles Super. Ct.). Lieff Cabraser served as Co-Lead Counsel for a
                   class of all end-user persons or entities who purchased or otherwise
                   acquired in the United States, for their own use and not for resale, a new
                   Toshiba Satellite Pro 6100 Series notebook. Consumers alleged a series of
                   defects were present in the notebook. In 2006, the Court approved a
                   settlement that extended the warranty for all Satellite Pro 6100
                   notebooks, provided cash compensation for certain repairs, and
                   reimbursed class members for certain out-of-warranty repair expenses.

             12.   Foothill/DeAnza Community College District v. Northwest
                   Pipe Company, No. C-00-20749 (N.D. Cal.). In June 2004, the Court
                   approved the creation of a settlement fund of up to $14.5 million for
                   property owners nationwide with Poz-Lok fire sprinkler piping that fails.
                   Since 1990, Poz-Lok pipes and pipe fittings were sold in the U.S. as part of
                   fire suppression systems for use in residential and commercial buildings.
                   After leaks in Poz-Lok pipes caused damage to its DeAnza Campus Center
                   building, Foothill/DeAnza Community College District in California
                   retained Lieff Cabraser to file a class action lawsuit against the
                   manufacturers of Poz-Lok. The college district charged that Poz-Lok pipe
                   had manufacturing and design defects that resulted in the premature
                   corrosion and failure of the product. Under the settlement, owners whose
                   Poz-Lok pipes are leaking today, or over the next 15 years, may file a claim
                   for compensation.

             13.   Toshiba Laptop Screen Flicker Settlement. Lieff Cabraser
                   negotiated a settlement with Toshiba America Information Systems, Inc.
                   (“TAIS”) to provide relief for owners of certain Toshiba Satellite 1800
                   Series, Satellite Pro 4600 and Tecra 8100 personal notebook computers
                   whose screens flickered, dimmed or went blank due to an issue with the
                   FL Inverter Board component. In 2004 under the terms of the
                   Settlement, owners of affected computers who paid to have the FL
                   Inverter issue repaired by either TAIS or an authorized TAIS service
                   provider recovered the cost of that repair, up to $300 for the Satellite


 1043044.1                                 - 75 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 113 of 189 PageID #:15228




                   1800 Series and the Satellite Pro 4600 personal computers, or $400 for
                   the Tecra 8100 personal computers. TAIS also agreed to extend the
                   affected computers’ warranties for the FL Inverter issue by 18 months.

             14.   McManus v. Fleetwood Enterprises, Inc., No. SA-99-CA-464-FB
                   (W.D. Tex.). Lieff Cabraser served as Class Counsel on behalf of original
                   owners of 1994-2000 model year Fleetwood Class A and Class C motor
                   homes. In 2003, the Court approved a settlement that resolved lawsuits
                   pending in Texas and California about braking while towing with 1994
                   Fleetwood Class A and Class C motor homes. The lawsuits alleged that
                   Fleetwood misrepresented the towing capabilities of new motor homes it
                   sold, and claimed that Fleetwood should have told buyers that a
                   supplemental braking system is needed to stop safely while towing heavy
                   items, such as a vehicle or trailer. The settlement paid $250 to people
                   who bought a supplemental braking system for Fleetwood motor homes
                   that they bought new. Earlier, the appellate court found that common
                   questions predominated under purchasers’ breach of implied warranty of
                   merchantability claim. 320 F.3d 545 (5th Cir. 2003).

             15.   Richison v. American Cemwood Corp., No. 005532 (San Joaquin
                   Supr. Ct., Cal.). Lieff Cabraser served as Co-Lead Class Counsel for an
                   estimated nationwide class of 30,000 owners of homes and other
                   structures on which defective Cemwood Shakes were installed. In
                   November 2003, the Court granted final approval to a $75 million Phase 2
                   settlement in the American Cemwood roofing shakes national class action
                   litigation. This amount was in addition to a $65 million partial settlement
                   approved by the Court in May 2000, and brought the litigation to a
                   conclusion.

             16.   ABS Pipe Litigation, JCCP No. 3126 (Contra Costa County Supr. Ct.,
                   Cal.). Lieff Cabraser served as Lead Class Counsel on behalf of property
                   owners whose ABS plumbing pipe was allegedly defective and caused
                   property damage by leaking. Six separate class actions were filed in
                   California against five different ABS pipe manufacturers, numerous
                   developers of homes containing the ABS pipe, as well as the resin supplier
                   and the entity charged with ensuring the integrity of the product.
                   Between 1998 and 2001, Lieff Cabraser achieved 12 separate settlements
                   in the class actions and related individual lawsuits for approximately
                   $78 million.

                   Commenting on the work of Lieff Cabraser and co-counsel in the case,
                   California Superior Court (now appellate) Judge Mark B. Simons stated
                   on May 14, 1998: “The attorneys who were involved in the resolution of
                   the case certainly entered the case with impressive reputations and did
                   nothing in the course of their work on this case to diminish these




 1043044.1                                - 76 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 114 of 189 PageID #:15229




                   reputations, but underlined, in my opinion, how well deserved those
                   reputations are.”

             17.   Williams v. Weyerhaeuser, No. 995787 (San Francisco Supr. Ct.).
                   Lieff Cabraser served as Class Counsel on behalf of a nationwide class of
                   hundreds of thousands or millions of owners of homes and other
                   structures with defective Weyerhaeuser hardboard siding. A California-
                   wide class was certified for all purposes in February 1999, and withstood
                   writ review by both the California Court of Appeals and Supreme Court of
                   California. In 2000, the Court granted final approval to a nationwide
                   settlement of the case which provides class members with compensation
                   for their damaged siding, based on the cost of replacing or, in some
                   instances, repairing, damaged siding. The settlement has no cap, and
                   requires Weyerhaeuser to pay all timely, qualified claims over a nine year
                   period.

             18.   Naef v. Masonite, No. CV-94-4033 (Mobile County Circuit Ct., Ala.).
                   Lieff Cabraser served as Co-Lead Class Counsel on behalf of a nationwide
                   Class of an estimated 4 million homeowners with allegedly defective
                   hardboard siding manufactured and sold by Masonite Corporation, a
                   subsidiary of International Paper, installed on their homes. The Court
                   certified the class in November 1995, and the Alabama Supreme Court
                   twice denied extraordinary writs seeking to decertify the Class, including
                   in Ex Parte Masonite, 681 So. 2d 1068 (Ala. 1996). A month-long jury
                   trial in 1996 established the factual predicate that Masonite hardboard
                   siding was defective under the laws of most states. The case settled on the
                   eve of a second class-wide trial, and in 1998, the Court approved a
                   settlement. Under a claims program established by the settlement that
                   ran through 2008, class members with failing Masonite hardboard siding
                   installed and incorporated in their property between January 1, 1980 and
                   January 15, 1998 were entitled to make claims, have their homes
                   evaluated by independent inspectors, and receive cash payments for
                   damaged siding. Combined with settlements involving other alleged
                   defective home building products sold by Masonite, the total cash paid to
                   homeowners exceeded $1 billion.

             19.   In re General Motors Corp. Pick-Up Fuel Tank Products
                   Liability Litigation, MDL No. 961 (E.D. Pa.). Lieff Cabraser served as
                   Court-appointed Co-Lead Counsel representing a class of 4.7 million
                   plaintiffs who owned 1973-1987 GM C/K pickup trucks with allegedly
                   defective gas tanks. The Consolidated Complaint asserted claims under
                   the Lanham Act, the Magnuson-Moss Act, state consumer protection
                   statutes, and common law. In 1995, the Third Circuit vacated the District
                   Court settlement approval order and remanded the matter to the District
                   Court for further proceedings. In July 1996, a new nationwide class
                   action was certified for purposes of an enhanced settlement program


 1043044.1                                - 77 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 115 of 189 PageID #:15230




                   valued at a minimum of $600 million, plus funding for independent fuel
                   system safety research projects. The Court granted final approval of the
                   settlement in November 1996.

             20.   In re Louisiana-Pacific Inner-Seal Siding Litigation, No. C-95-
                   879-JO (D. Ore.). Lieff Cabraser served as Co-Lead Class Counsel on
                   behalf of a nationwide class of homeowners with defective exterior siding
                   on their homes. Plaintiffs asserted claims for breach of warranty, fraud,
                   negligence, and violation of consumer protection statutes. In 1996, U.S.
                   District Judge Robert E. Jones entered an Order, Final Judgment and
                   Decree granting final approval to a nationwide settlement requiring
                   Louisiana-Pacific to provide funding up to $475 million to pay for
                   inspection of homes and repair and replacement of failing siding over the
                   next seven years.

             21.   In re Intel Pentium Processor Litigation, No. CV 745729 (Santa
                   Clara Supr. Ct., Cal.). Lieff Cabraser served as one of two Court-
                   appointed Co-Lead Class Counsel, and negotiated a settlement, approved
                   by the Court in June 1995, involving both injunctive relief and damages
                   having an economic value of approximately $1 billion.

             22.   Cox v. Shell, No. 18,844 (Obion County Chancery Ct., Tenn.). Lieff
                   Cabraser served as Class Counsel on behalf of a nationwide class of
                   approximately 6 million owners of property equipped with defective
                   polybutylene plumbing systems and yard service lines. In November
                   1995, the Court approved a settlement involving an initial commitment by
                   Defendants of $950 million in compensation for past and future expenses
                   incurred as a result of pipe leaks, and to provide replacement pipes to
                   eligible claimants. The deadline for filing claims expired in 2009.

             23.   Hanlon v. Chrysler Corp., No. C-95-2010-CAL (N.D. Cal.). In 1995,
                   the District Court approved a $200+ million settlement enforcing
                   Chrysler’s comprehensive minivan rear latch replacement program, and
                   to correct alleged safety problems with Chrysler’s pre-1995 designs. As
                   part of the settlement, Chrysler agreed to replace the rear latches with
                   redesigned latches. The settlement was affirmed on appeal by the Ninth
                   Circuit in Hanlon v. Chrysler Corp., 150 F.3d 1011 (1998).

             24.   Gross v. Mobil, No. C 95-1237-SI (N.D. Cal.). Lieff Cabraser served as
                   Plaintiffs’ Class Counsel in this nationwide action involving an estimated
                   2,500 aircraft engine owners whose engines were affected by Mobil AV-1,
                   an aircraft engine oil. Plaintiffs alleged claims for strict liability,
                   negligence, misrepresentation, violation of consumer protection statutes,
                   and for injunctive relief. Plaintiffs obtained a preliminary injunction
                   requiring Defendant Mobil Corporation to provide notice to all potential
                   class members of the risks associated with past use of Defendants’ aircraft
                   engine oil. In addition, Plaintiffs negotiated a proposed Settlement,

 1043044.1                                - 78 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 116 of 189 PageID #:15231




                         granted final approval by the Court in November 1995, valued at over
                         $12.5 million, under which all Class Members were eligible to participate
                         in an engine inspection and repair program, and receive compensation for
                         past repairs and for the loss of use of their aircraft associated with damage
                         caused by Mobil AV-1.

 VI.         Antitrust/Trade Regulation/Intellectual Property

             A.    Current Cases

                   1.    In Re: Railway Industry Employee No-Poach Antitrust
                         Litigation, MDL No. 2850 (W.D. Pa.). Lieff Cabraser serves as interim
                         Co-Lead Class Counsel for plaintiffs in the consolidated “no-poach”
                         employee antitrust litigation against rail equipment companies Knorr-
                         Bremse and Wabtec.

                   2.    In re California Bail Bond Antitrust Litig., 3:19-cv-00717-JST
                         (N.D. Cal.). Lieff Cabraser serves as Interim lead Class Counsel for a
                         proposed class of purchasers of bail bonds in California. This first-of-its-
                         kind case alleges a conspiracy among sureties and bail agents to inflate
                         bail bond prices.

                   3.    Charles Schwab Bank, N.A. v. Bank of America Corp., MDL No.
                         2262 (N.D. Cal.). Lieff Cabraser serves as counsel for The Charles Schwab
                         Corporation and several of The Charles Schwab Family of Funds and the
                         Bay Area Toll Authority (“BATA”) in individual lawsuits against Bank of
                         America Corporation, Credit Suisse Group AG, J.P. Morgan Chase & Co.,
                         Citibank, Inc., and additional banks for allegedly manipulating the
                         London Interbank Offered Rate (“LIBOR”).

                         The complaints allege that beginning in 2007, the defendants conspired
                         to understate their true costs of borrowing, causing the calculation of
                         LIBOR to be set artificially low. As a result, Schwab, the Schwab Fund
                         Series, and BATA received less than their rightful rates of return on their
                         LIBOR-based investments. The complaints assert claims under federal
                         and state law, including the Sherman Act and the statutory and common
                         law of California. The cases are pending.

                   4.    In Re: Generic Pharmaceuticals Pricing Antitrust Litigation,
                         MDL No. 2724 (E.D. Pa.). Beginning in February 2015, Lieff Cabraser
                         conducted an extensive investigation into dramatic price increases of
                         certain generic prescription drugs. Lieff Cabraser worked alongside
                         economists and industry experts and interviewed industry participants to
                         evaluate possible misconduct.

                         In December of 2016, Lieff Cabraser, with co-counsel, filed the first case
                         alleging price-fixing of Levothyroxine, the primary treatment for


 1043044.1                                       - 79 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 117 of 189 PageID #:15232




                   hypothyroidism, among the most widely prescribed drugs in the world.
                   Lieff Cabraser also played a significant role in similar litigation over the
                   drug Propranolol, and the drug Clomipramine. These cases, and other
                   similar cases, were consolidated and transferred to the Eastern District of
                   Pennsylvania as In Re: Generic Pharmaceuticals Pricing Antitrust
                   Litigation, MDL No. 2724. Lieff Cabraser is a member of the End-Payer
                   Plaintiffs’ Steering Committee.

             5.    In re Lithium-Ion Batteries Antitrust Litigation, MDL No. 2420
                   (N.D. Cal.). Lieff Cabraser serves as Interim Co-Lead Indirect Purchaser
                   Counsel representing consumers in a class action filed against LG, GS
                   Yuasa, NEC, Sony, Sanyo, Panasonic, Hitachi, LG Chem, Samsung,
                   Toshiba, and Sanyo for allegedly conspiring from 2002 to 2011 to fix and
                   raise the prices of lithium-ion rechargeable batteries. The defendants are
                   the world’s leading manufacturers of lithium-ion rechargeable batteries,
                   which provide power for a wide variety of consumer electronic products.
                   As a result of the defendants' alleged anticompetitive and unlawful
                   conduct, consumers across the U.S. paid artificially inflated prices for
                   lithium-ion rechargeable batteries. In late 2014, the Court denied in large
                   part defendants' motion to dismiss. Indirect Purchasers have settled with
                   Hitachi, LG Chem, NEC Corp., and Sony for a combined total of $64.45
                   million. Indirect Purchasers have moved for class certification, which is
                   currently pending before the court.

             6.    In re Restasis Antitrust Litigation, MDL No. 2819 (pending). Lieff
                   Cabraser serves as interim co-lead counsel for indirect purchasers (i.e.,
                   consumers) of Restasis, a blockbuster drug used to treat dry-eye disease,
                   in a case alleging a broad-based and ongoing anticompetitive scheme by
                   pharmaceutical giant Allergan, Inc. (“Allergan”). The alleged scheme’s
                   goal was and is to maintain Allergan’s monopoly. Lieff Cabraser, together
                   with co-counsel, filed the first two class actions on behalf of indirect
                   purchasers.

                   The complaints allege that Allergan (1) fraudulently procured patents it
                   knew were invalid, (2) caused those invalid patents to be listed in the
                   FDA’s “Orange Book” as being applicable to Restasis, (3) used the
                   improper Orange Book listings as grounds for filing baseless patent-
                   infringement litigation, (4) abused the FDA’s “citizen petition” process,
                   and (5) used a “sham” transfer of the invalid patents to the Saint Regis
                   Mohawk Tribe to obtain tribal sovereign immunity and protect the
                   patents from challenge. This alleged scheme of government petitioning
                   delayed competition from generic equivalents to Restasis that would have
                   been just as safe and cheaper for consumers.

                   The complaints assert claims under federal and state law, including the
                   Sherman Act and the statutory and common law of numerous states.


 1043044.1                                 - 80 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 118 of 189 PageID #:15233




                   Several similar lawsuits have since been filed, and the Judicial Panel on
                   Multidistrict Litigation has granted Lieff Cabraser’s motion to centralize
                   all cases for pretrial proceedings in the Eastern District of New York
                   before the Hon. Nina Gershon.

             7.    Nashville General v. Momenta Pharmaceuticals, et al., No. 3:15-
                   cv-01100 (M.D. Tenn.). Lieff Cabraser represents Nashville General
                   Hospital (the Hospital Authority of Metropolitan Government of
                   Nashville) and American Federation of State, County and Municipal
                   Employees District Council 37 Health & Security Plan in a proposed class-
                   action antitrust case against defendants Momenta Pharmaceuticals and
                   Sandoz, Inc., for their alleged price-fixing of enoxaparin, the generic
                   version of the anti-coagulant blood clotting drug Lovenox.

                   Lovenox, developed by Sanofi-Aventis, is a highly profitable drug with
                   annual sales of more than $1 billion. The drug entered the market in 1995
                   and its patent was invalidated by the federal government in 2008, making
                   generic production possible. The complaint alleges Momenta and Sandoz
                   colluded to manipulate the process by which the federal government
                   allows drugs to become generic in order to ensure that defendants were
                   the only producers of generic enoxaparin, thereby restraining trade and
                   disrupting the market at consumers’ expense.

                   Plaintiffs filed an amended complaint in December 2017. Discovery is
                   ongoing.

             8.    In re Capacitors Antitrust Litigation, No. 3:14-cv-03264 (N.D.
                   Cal.). Lieff Cabraser is a member of the Plaintiffs’ Steering Committee
                   representing indirect purchasers in an electrolytic and film price-fixing
                   class action lawsuit filed against the world's largest manufacturers of
                   capacitors, used to store and regulate current in electronic circuits and
                   computers, phones, appliances, and cameras worldwide. The defendants
                   include Panasonic Corp., Elna Co. Ltd., Hitachi Chemical Co., Ltd.,
                   Nitsuko Electronics Corp., NEC Tokin Corp., SANYO Electric Co., Ltd.,
                   Matsuo Electric Co., Okaya Electric Industries Co., Nippon Chemi-con
                   Corp., Nichicon Corp., Rubycon Corp., Taitsu Corp., and Toshin Kogyo
                   Co., Ltd. Lieff Cabraser has played a central role in discovery efforts, and
                   assisted in opposing Defendants’ motions to dismiss and in opposing
                   Defendants’ motions for summary judgment.

                   Settlements with defendants NEC Tokin Corp., Nitsuko Electronics Corp.,
                   and Okaya Electric Industries Co., Ltd. have received final approval, and a
                   settlement with Hitachi Chemical and Soshin Electric Co., Ltd. has
                   received preliminary approval. Discovery continues with respect to the
                   remaining defendants.




 1043044.1                                 - 81 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 119 of 189 PageID #:15234




             9.    In re Disposable Contact Lens Antitrust Litigation, MDL No.
                   2626 (M.D. Fla.). Lieff Cabraser represents consumers who purchased
                   disposable contact lenses manufactured by Alcon Laboratories, Inc.,
                   Johnson & Johnson Vision Care, Inc., Bausch + Lomb, and Cooper Vision,
                   Inc. The complaint challenges the use by contact lens manufacturers of
                   minimum resale price maintenance agreements with independent eye
                   care professionals (including optometrists and ophthalmologists) and
                   wholesalers. These agreements, the complaint alleges, operate to raise
                   retail prices and eliminate price competition and discounts on contact
                   lenses, including from “big box” retail stores, discount buying clubs, and
                   online retailers. As a result, the consumers across the United States have
                   paid artificially inflated prices.

             10.   In re Domestic Airline Travel Antitrust Litigation, 1:15-mc-
                   01404 (District of Columbia). Lieff Cabraser represents consumers in a
                   class action lawsuit against the four largest U.S. airline carriers:
                   American Airlines, Delta Air, Southwest, and United. These airlines
                   collectively account for over 80 percent of all domestic airline travel. The
                   complaint alleges that for years the airlines colluded to restrain capacity,
                   eliminate competition in the market, and increase the price of domestic
                   airline airfares in violation of U.S. antitrust law. The proposed class
                   consists of all persons and entities who purchased domestic airline tickets
                   directly from one or more defendants from July 2, 2011 to the present. In
                   February 2016, Judge Kollar-Kotelly appointed Lieff Cabraser to the
                   three-member Plaintiffs’ Executive Committee overseeing this
                   multidistrict airline price-fixing litigation. Defendants filed a motion to
                   dismiss, which was denied in October 2016. Subsequently, a settlement
                   with Southwest Airlines was granted preliminary approval. Discovery as
                   to the remaining defendants is underway.

             11.   Seaman v. Duke University, No. 1:15-cv-00462 (M.D. N.C.). Lieff
                   Cabraser represents Dr. Danielle M. Seaman and a certified class of over
                   5,000 academic doctors at Duke and UNC in a class action lawsuit against
                   Duke University and Duke University Health System. The complaint
                   charges that Duke and UNC entered into an express, secret agreement not
                   to compete for each other’s faculty. The lawsuit seeks to recover damages
                   and obtain injunctive relief, including treble damages, for defendants’
                   alleged violations of federal and North Carolina antitrust law.

                   On January 5, 2018, Judge Eagles granted final approval to a partial
                   settlement of antitrust class action claims against Duke University, UNC,
                   and other related parties. The partial settlement implements a variety of
                   measures by the UNC Defendants to ensure that they will not enter into or
                   enforce any unlawful no-hire agreements or similar restraints on
                   competition. The settlement also requires the UNC Defendants to



 1043044.1                                 - 82 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 120 of 189 PageID #:15235




                       cooperate in providing documents, data and testimony to Dr. Seaman as
                       she continues to pursue her case against the Duke Defendants.

                       On February 1, 2018, Judge Eagles issued an order certifying a faculty
                       class.

                       A proposed settlement of $54.5 million is now pending approval. The
                       settlement includes an unprecedented role for the United States
                       Department of Justice to monitor and enforce extensive injunctive relief.
                       Assistant Attorney General Delrahim remarked: “Permitting the United
                       States to become part of this settlement agreement in this private
                       antitrust case, and thereby to obtain all of the relief and protections it
                       likely would have sought after a lengthy investigation, demonstrates the
                       benefits that can be obtained efficiently for the American worker when
                       public and private enforcement work in tandem.”

             B.   Successes

                  1.   In re High-Tech Employee Antitrust Litigation, No. 11 CV 2509
                       (N.D. Cal.). Lieff Cabraser served as Co-Lead Class Counsel in a
                       consolidated class action charging that Adobe Systems Inc., Apple Inc.,
                       Google Inc., Intel Corporation, Intuit Inc., Lucasfilm Ltd., and Pixar
                       violated antitrust laws by conspiring to suppress the pay of technical,
                       creative, and other salaried employees. The complaint alleged that the
                       conspiracy among defendants restricted recruiting of each other’s
                       employees. On October 24, 2013, U.S. District Court Judge Lucy H. Koh
                       certified a class of approximately 64,000 persons who worked in
                       Defendants’ technical, creative, and/or research and development jobs
                       from 2005-2009. On September 2, 2015, the Court approved a $415
                       million settlement with Apple, Google, Intel, and Adobe. Earlier, on May
                       15, 2014, the Court approved partial settlements totaling $20 million
                       resolving claims against Intuit, Lucasfilm, and Pixar. The Daily Journal
                       described the case as the “most significant antitrust employment case in
                       recent history,” adding that it “has been widely recognized as a legal and
                       public policy breakthrough.”

                  2.   Cipro Cases I and II, JCCP Nos. 4154 and 4220 (Cal. Supr. Ct.). Lieff
                       Cabraser represented California consumers and third party payors in a
                       class action lawsuit filed in California state court charging that Bayer
                       Corporation, Barr Laboratories, and other generic prescription drug
                       manufacturers conspired to restrain competition in the sale of Bayer’s
                       blockbuster antibiotic drug Ciprofloxacin, sold as Cipro. Between 1997
                       and 2003, Bayer paid its would-be generic drug competitors nearly $400
                       million to refrain from selling more affordable versions of Cipro. As a
                       result, consumers were forced to pay inflated prices for the drug --
                       frequently prescribed to treat urinary tract, prostate, abdominal, and
                       other infections.

 1043044.1                                    - 83 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 121 of 189 PageID #:15236




                   The Trial Court granted defendants’ motion for summary judgment,
                   which the Appellate Court affirmed in October 2011. Plaintiffs sought
                   review before the California Supreme Court and were successful.
                   Following briefing, the case was stayed pending the U.S. Supreme Court’s
                   decision in FTC v. Actavis. After the U.S. Supreme Court in Actavis
                   overturned the Appellate Court’s ruling that pay-for-delay deals in the
                   pharmaceutical industry are generally legal, plaintiffs and Bayer entered
                   into settlement negotiations. In November 2013, the Trial Court
                   approved a $74 million settlement with Bayer.

                   On May 7, 2015, the California Supreme Court reversed the grant of
                   summary judgment to Defendants and resoundingly endorsed the rights
                   of consumers to challenge pharmaceutical pay-for-delay settlements
                   under California competition law. The Court held that “[p]arties illegally
                   restrain trade when they privately agree to substitute consensual
                   monopoly in place of potential competition.”

                   Additional settlements were reached with the remaining defendants,
                   bringing total settlements to $399 million (exceeding plaintiffs’ damages
                   estimate by approximately $68 million), a result the Trial Court described
                   as “extraordinary.” The Trial Court granted final approval on April 21,
                   2017, adding that it was “not aware of any case” that “has taken roughly 17
                   years,” where, net of fees, end-payor “claimants will get basically 100
                   cents on the dollar[.]”

                   Some objectors are appealing the settlements. Objectors and their counsel
                   objected to part of the settlement notice and to the attorneys’ fees. As of
                   early 2018, the appeals are slowly progressing.

                   In 2017, the American Antitrust Institute honored Lieff Cabraser’s Cipro
                   team with its Outstanding Private Practice Antitrust Achievement Award
                   for their extraordinary work on the Cipro price-fixing and exclusionary
                   drug-pricing agreements case. In addition, their work on the Cipro case
                   led Lieff Cabraser attorneys Eric B. Fastiff, Brendan P. Glackin, and Dean
                   M. Harvey to recognition by California Lawyer and the Daily Journal
                   with the 2016 California Lawyer of the Year Award.

             3.    In re Municipal Derivatives Litigation, MDL No. 1950 (S.D.N.Y.).
                   Lieff Cabraser represented the City of Oakland, the County of Alameda,
                   City of Fresno, Fresno County Financing Authority, and East Bay Delta
                   Housing and Finance Agency in a class action lawsuit brought on behalf of
                   themselves and other California entities that purchased guaranteed
                   investment contracts, swaps, and other municipal derivatives products
                   from Bank of America, N.A., JP Morgan Chase & Co., Piper Jaffray & Co.,
                   Societe Generale SA, UBS AG, and other banks, brokers and financial
                   institutions. The complaint charged that Defendants conspired to give
                   cities, counties, school districts, and other governmental agencies

 1043044.1                                - 84 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 122 of 189 PageID #:15237




                   artificially low bids for guaranteed investment contracts, swaps, and other
                   municipal derivatives products, which are used by public entities to earn
                   interest on bond proceeds.

                   The complaint further charged that Defendants met secretly to discuss
                   prices, customers, and markets of municipal derivatives sold in the U.S.
                   and elsewhere; intentionally created the false appearance of competition
                   by engaging in sham auctions in which the results were pre-determined or
                   agreed not to bid on contracts; and covertly shared their unjust profits
                   with losing bidders to maintain the conspiracy.

             4.    Natural Gas Antitrust Cases, JCCP Nos. 4221, 4224, 4226 & 4228
                   (Cal. Supr. Ct.). In 2003, the Court approved a landmark of $1.1 billion
                   settlement in class action litigation against El Paso Natural Gas Co. for
                   manipulating the market for natural gas pipeline transmission capacity
                   into California. Lieff Cabraser served as Plaintiffs’ Co-Lead Counsel and
                   Co-Liaison Counsel in the Natural Gas Antitrust Cases I-IV.

                   In June 2007, the Court granted final approval to a $67.39 million
                   settlement of a series of class action lawsuits brought by California
                   business and residential consumers of natural gas against a group of
                   natural gas suppliers, Reliant Energy Services, Inc., Duke Energy Trading
                   and Marketing LLC, CMS Energy Resources Management Company, and
                   Aquila Merchant Services, Inc.

                   Plaintiffs charged defendants with manipulating the price of natural gas
                   in California during the California energy crisis of 2000-2001 by a variety
                   of means, including falsely reporting the prices and quantities of natural
                   gas transactions to trade publications, which compiled daily and monthly
                   natural gas price indices; prearranged wash trading; and, in the case of
                   Reliant, “churning” on the Enron Online electronic trading platform,
                   which was facilitated by a secret netting agreement between Reliant and
                   Enron.

                   The 2007 settlement followed a settlement reached in 2006 for
                   $92 million partial settlement with Coral Energy Resources, L.P.; Dynegy
                   Inc. and affiliates; EnCana Corporation; WD Energy Services, Inc.; and
                   The Williams Companies, Inc. and affiliates.

             5.    In the Matter of the Arbitration between CopyTele and AU
                   Optronics, Case No. 50 117 T 009883 13 (Internat’l Centre for Dispute
                   Resolution). Lieff Cabraser successfully represented CopyTele, Inc. in a
                   commercial dispute involving intellectual property. In 2011, CopyTele
                   entered into an agreement with AU Optronics (“AUO”) under which both
                   companies would jointly develop two groups of products incorporating
                   CopyTele’s patented display technologies. CopyTele charged that AUO
                   never had any intention of jointly developing the CopyTele technologies,

 1043044.1                                - 85 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 123 of 189 PageID #:15238




                   and instead used the agreements to fraudulently obtain and transfer
                   licenses of CopyTele’s patented technologies. The case required the
                   review of thousands of pages of documents in Chinese and in English
                   culminating in a two week arbitration hearing. In December 2014, after
                   the hearing, the parties resolved the matter, with CopyTele receiving $9
                   million.

             6.    Wholesale Electricity Antitrust Cases I & II, JCCP Nos. 4204 &
                   4205 (Cal. Supr. Ct.). Lieff Cabraser served as Co-Lead Counsel in the
                   private class action litigation against Duke Energy Trading & Marketing,
                   Reliant Energy, and The Williams Companies for claims that the
                   companies manipulated California’s wholesale electricity markets during
                   the California energy crisis of 2000-2001. Extending the landmark
                   victories for California residential and business consumers of electricity,
                   in September 2004, plaintiffs reached a $206 million settlement with
                   Duke Energy Trading & Marketing, and in August 2005, plaintiffs reached
                   a $460 million settlement with Reliant Energy, settling claims that the
                   companies manipulated California’s wholesale electricity markets during
                   the California energy crisis of 2000-01. Lieff Cabraser earlier entered into
                   a settlement for over $400 million with The Williams Companies.

             7.    In re TFT-LCD (Flat Panel) Antitrust Litigation, MDL No. 1827
                   (N.D. Cal.). Lieff Cabraser served as Court-appointed Co-Lead Counsel
                   for direct purchasers in litigation against the world’s leading
                   manufacturers of Thin Film Transistor Liquid Crystal Displays. TFT-
                   LCDs are used in flat-panel televisions as well as computer monitors,
                   laptop computers, mobile phones, personal digital assistants, and other
                   devices. Plaintiffs charged that defendants conspired to raise and fix the
                   prices of TFT-LCD panels and certain products containing those panels
                   for over a decade, resulting in overcharges to purchasers of those panels
                   and products. In March 2010, the Court certified two nationwide classes
                   of persons and entities that directly purchased TFT-LCDs from January 1,
                   1999 through December 31, 2006, one class of panel purchasers, and one
                   class of buyers of laptop computers, computer monitors, and televisions
                   that contained TFT-LCDs. Over the course of the litigation, the classes
                   reached settlements with all defendants except Toshiba. The case against
                   Toshiba proceeded to trial. In July 2012, the jury found that Toshiba
                   participated in the price-fixing conspiracy. The case was subsequently
                   settled, bringing the total settlements in the litigation to over $470
                   million. For his outstanding work in the precedent-setting litigation,
                   California Lawyer recognized Richard M. Heimann with a 2013 California
                   Lawyer of the Year award.

             8.    Sullivan v. DB Investments, No. 04-02819 (D. N.J.). Lieff Cabraser
                   served as Class Counsel for consumers who purchased diamonds from
                   1994 through March 31, 2006, in a class action lawsuit against the De


 1043044.1                                - 86 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 124 of 189 PageID #:15239




                   Beers group of companies. Plaintiffs charged that De Beers conspired to
                   monopolize the sale of rough diamonds in the U.S. In May 2008, the
                   District Court approved a $295 million settlement for purchasers of
                   diamonds and diamond jewelry, including $130 million to consumers.
                   The settlement also barred De Beers from continuing its illegal business
                   practices and required De Beers to submit to the jurisdiction of the Court
                   to enforce the settlement. In December 2011, the Third Circuit Court of
                   Appeals affirmed the District Court’s order approving the settlement. 667
                   F.3d 273 (3rd Cir. 2011).

                   For sixty years, De Beers has flouted U.S. antitrust laws. In 1999, De
                   Beers’ Chairman Nicholas Oppenheimer stated that De Beers “likes to
                   think of itself as the world’s . . . longest-running monopoly. [We seek] to
                   manage the diamond market, to control supply, to manage prices and to
                   act collusively with our partners in the business.” The hard-fought
                   litigation spanned several years and nations. Despite the tremendous
                   resources available to the U.S. Department of Justice and state attorney
                   generals, it was only through the determination of plaintiffs’ counsel that
                   De Beers was finally brought to justice and the rights of consumers were
                   vindicated. Lieff Cabraser attorneys played key roles in negotiating the
                   settlement and defending it on appeal. Discussing the DeBeers case, The
                   National Law Journal noted that Lieff Cabraser was “among the plaintiffs’
                   firms that weren’t afraid to take on one of the business world’s great white
                   whales.”

             9.    Haley Paint Co. v. E.I. Dupont De Nemours and Co. et al., No.
                   10-cv-00318-RDB (D. Md.). Lieff Cabraser served as Co-Lead Counsel for
                   direct purchasers of titanium dioxide in a nationwide class action lawsuit
                   against Defendants E.I. Dupont De Nemours and Co., Huntsman
                   International LLC, Kronos Worldwide Inc., and Cristal Global (fka
                   Millennium Inorganic Chemicals, Inc.), alleging these corporations
                   participated in a global cartel to fix the price of titanium dioxide.
                   Titanium dioxide, a dry chemical powder, is the world’s most widely used
                   pigment for providing whiteness and brightness in paints, paper, plastics,
                   and other products. Plaintiffs charged that defendants coordinated
                   increases in the prices for titanium dioxide despite declining demand,
                   decreasing raw material costs, and industry overcapacity.

                   Unlike some antitrust class actions, Plaintiffs proceeded without the
                   benefit of any government investigation or proceeding. Plaintiffs
                   overcame attacks on the pleadings, discovery obstacles, a rigorous class
                   certification process that required two full rounds of briefing and expert
                   analysis, and multiple summary judgment motions. In August 2012, the
                   Court certified the class. Plaintiffs prepared fully for trial and achieved a
                   settlement with the final defendant on the last business day before



 1043044.1                                 - 87 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 125 of 189 PageID #:15240




                   trial. In December 2013, the Court approved a series of settlements with
                   defendants totaling $163 million.

             10.   In re Lupron Marketing and Sales Practices Litigation, MDL
                   No. 1430 (D. Mass.). In May 2005, the Court granted final approval to a
                   settlement of a class action lawsuit by patients, insurance companies and
                   health and welfare benefit plans that paid for Lupron, a prescription drug
                   used to treat prostate cancer, endometriosis and precocious puberty. The
                   settlement requires the defendants, Abbott Laboratories, Takeda
                   Pharmaceutical Company Limited, and TAP Pharmaceuticals, to pay
                   $150 million, inclusive of costs and fees, to persons or entities who paid
                   for Lupron from January 1, 1985 through March 31, 2005. Plaintiffs
                   charged that the defendants conspired to overstate the drug’s average
                   wholesale price (“AWP”), which resulted in plaintiffs paying more for
                   Lupron than they should have paid. Lieff Cabraser served as Co-Lead
                   Plaintiffs’ Counsel.

             11.   Marchbanks Truck Service v. Comdata Network, No. 07-cv-
                   01078 (E.D. Pa.). In July 2014, the Court approved a $130 million
                   settlement of a class action brought by truck stops and other retail fueling
                   facilities that paid percentage-based transaction fees to Comdata on
                   proprietary card transactions using Comdata’s over-the-road fleet card.
                   The complaint challenged arrangements among Comdata, its parent
                   company Ceridian LLC, and three national truck stop chains: defendants
                   TravelCenters of America LLC and its wholly owned subsidiaries, Pilot
                   Travel Centers LLC and its predecessor Pilot Corporation, and Love’s
                   Travel Stops & Country Stores, Inc. The alleged anticompetitive conduct
                   insulated Comdata from competition, enhanced its market power, and led
                   to independent truck stops’ paying artificially inflated transaction fees.
                   In addition to the $130 million payment, the settlement required
                   Comdata to change certain business practices that will promote
                   competition among payment cards used by over-the-road fleets and
                   truckers and lead to lower merchant fees for the independent truck stops.
                   Lieff Cabraser served as Co-Lead Class Counsel in the litigation.

             12.   California Vitamins Cases, JCCP No. 4076 (Cal. Supr. Ct.). Lieff
                   Cabraser served as Co-Liaison Counsel and Co-Chairman of the Plaintiffs’
                   Executive Committee on behalf of a class of California indirect vitamin
                   purchasers in every level of the chain of distribution. In January 2002,
                   the Court granted final approval of a $96 million settlement with certain
                   vitamin manufacturers in a class action alleging that these and other
                   manufacturers engaged in price fixing of particular vitamins. In
                   December 2006, the Court granted final approval to over $8.8 million in
                   additional settlements.




 1043044.1                                - 88 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 126 of 189 PageID #:15241




             13.   In re Buspirone Antitrust Litigation, MDL No. 1413 (S.D. N.Y.). In
                   November 2003, Lieff Cabraser obtained a $90 million cash settlement
                   for individual consumers, consumer organizations, and third party payers
                   that purchased BuSpar, a drug prescribed to alleviate symptoms of
                   anxiety. Plaintiffs alleged that Bristol-Myers Squibb Co. (BMS), Danbury
                   Pharmacal, Inc., Watson Pharmaceuticals, Inc. and Watson Pharma, Inc.
                   entered into an unlawful agreement in restraint of trade under which
                   BMS paid a potential generic manufacturer of BuSpar to drop its
                   challenge to BMS’ patent and refrain from entering the market. Lieff
                   Cabraser served as Plaintiffs’ Co-Lead Counsel.

             14.   Meijer v. Abbott Laboratories, Case No. C 07-5985 CW (N.D. Cal.).
                   Lieff Cabraser served as co-counsel for the group of retailers charging that
                   Abbott Laboratories monopolized the market for AIDS medicines used in
                   conjunction with Abbott’s prescription drug Norvir. These drugs, known
                   as Protease Inhibitors, have enabled patients with HIV to fight off the
                   disease and live longer. In January 2011, the Court denied Abbott’s
                   motion for summary judgment on plaintiffs’ monopolization claim. Trial
                   commenced in February 2011. After opening statements and the
                   presentation of four witnesses and evidence to the jury, plaintiffs and
                   Abbott Laboratories entered into a $52 million settlement. The Court
                   granted final approval to the settlement in August 2011.

             15.   In re Carpet Antitrust Litigation, MDL No. 1075 (N.D. Ga.). Lieff
                   Cabraser served as Class Counsel and a member of the trial team for a
                   class of direct purchasers of twenty-ounce level loop polypropylene
                   carpet. Plaintiffs, distributors of polypropylene carpet, alleged that
                   Defendants, seven manufacturers of polypropylene carpet, conspired to
                   fix the prices of polypropylene carpet by agreeing to eliminate discounts
                   and charge inflated prices on the carpet. In 2001, the Court approved a
                   $50 million settlement of the case.

             16.   In re Lasik/PRK Antitrust Litigation, No. CV 772894 (Cal. Supr.
                   Ct.). Lieff Cabraser served as a member of Plaintiffs’ Executive
                   Committee in class actions brought on behalf of persons who underwent
                   Lasik/PRK eye surgery. Plaintiffs alleged that defendants, the
                   manufacturers of the laser system used for the laser vision correction
                   surgery, manipulated fees charged to ophthalmologists and others who
                   performed the surgery, and that the overcharges were passed onto
                   consumers who paid for laser vision correction surgery. In December
                   2001, the Court approved a $12.5 million settlement of the litigation.

             17.   Methionine Cases I and II, JCCP Nos. 4090 & 4096 (Cal. Supr. Ct.).
                   Lieff Cabraser served as Co-Lead Counsel on behalf of indirect purchasers
                   of methionine, an amino acid used primarily as a poultry and swine feed
                   additive to enhance growth and production. Plaintiffs alleged that the


 1043044.1                                - 89 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 127 of 189 PageID #:15242




                        companies illegally conspired to raise methionine prices to super-
                        competitive levels. The case settled.

                  18.   In re Electrical Carbon Products Antitrust Litigation, MDL
                        No. 1514 (D.N.J.). Lieff Cabraser represented the City and County of San
                        Francisco and a class of direct purchasers of carbon brushes and carbon
                        collectors on claims that producers fixed the price of carbon brushes and
                        carbon collectors in violation of the Sherman Act.

 VII.        Environmental and Toxic Exposures

             A.   Current Cases

                  1.    In Re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
                        of Mexico, MDL No. 2179 (E.D. La.). Lieff Cabraser serves on the Court-
                        appointed Plaintiffs’ Steering Committee (“PSC”) and with co-counsel
                        represents fishermen, property owners, business owners, wage earners,
                        and other harmed parties in class action litigation against BP,
                        Transocean, Halliburton, and other defendants involved in the Deepwater
                        Horizon oil rig blowout and resulting oil spill in the Gulf of Mexico on
                        April 20, 2010. The Master Complaints allege that the defendants were
                        insouciant in addressing the operations of the well and the oil rig, ignored
                        warning signs of the impending disaster, and failed to employ and/or
                        follow proper safety measures, worker safety laws, and environmental
                        protection laws in favor of cost-cutting measures.

                        In 2012, the Court approved two class action settlements that will fully
                        compensate hundreds of thousands of victims of the tragedy. The
                        settlements resolve the majority of private economic loss, property
                        damage, and medical injury claims stemming from the Deepwater
                        Horizon Oil Spill, and hold BP fully accountable to individuals and
                        businesses harmed by the spill. Under the settlements, there is no dollar
                        limit on the amount BP will pay. In 2014, the U.S. Supreme Court denied
                        review of BP’s challenge to its own class action settlement. Approval of
                        that settlement is now final, and has so far delivered $11.2 billion to
                        compensate claimants’ losses. The medical settlement is also final, and an
                        additional $1 billion settlement has been reached with defendant
                        Halliburton.

                  2.    Andrews, et al. v. Plains All American Pipeline, et al., No. 2:15-
                        cv-04113-PSG-JEM (C.D. Cal.). Lieff Cabraser is Court-appointed Class
                        Counsel in this action arising from an oil spill in Santa Barbara County in
                        May 2015. A pipeline owned by Plains ruptured, and oil from the pipeline
                        flowed into the Pacific Ocean, soiling beaches and impacting local
                        fisheries. Lieff Cabraser represents homeowners who lost the use of the
                        beachfront amenity for which they pay a premium, local oil platform
                        workers who were laid off as a result of the spill and subsequent closure of


 1043044.1                                     - 90 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 128 of 189 PageID #:15243




                   the pipeline, as well as fishers whose catch was impacted by the oil spill.
                   Plaintiffs allege that defendants did not follow basic safety protocols when
                   they installed the pipeline, failed to properly monitor and maintain the
                   pipeline, ignored clear signs that the pipeline was corroded and in danger
                   of bursting, and failed to promptly respond to the oil spill when the
                   inevitable rupture occurred.

                   The Federal District Court recently certified a plaintiff class composed of
                   fishers whose catch diminished as a result of the spill and fish industry
                   businesses that were affected as a result of the decimated fish population.
                   Lieff Cabraser has recently filed a motion to certify additional classes of
                   groups harmed by the spill, including private property owners and lessees
                   near the soiled shoreline, and oil industry workers and businesses that
                   suffered economic injuries associated with the closure of the pipeline.

             3.    Southern California Gas Leak Cases, JCCP No. 4861. Lieff Cabraser
                   has been selected by the Los Angeles County Superior Court to help lead
                   two important class action cases on behalf of homeowners and businesses
                   that suffered economic injuries in the wake of the massive Porter Ranch
                   gas leak, which began in October of 2015 and lasted into February of
                   2016. During this time, huge quantities of natural gas spewed out of an
                   old well at Southern California Gas’s Aliso Canyon Facility and into the air
                   of Porter Ranch, a neighborhood located adjacent to the Facility and 25
                   miles northwest of Los Angeles.

                   This large-scale environmental disaster forced thousands of residents to
                   leave their homes for months on end while the leak continued and for
                   several months thereafter. It also caused local business to dry up during
                   the busy holiday season, as many residents had evacuated the
                   neighborhood and visitors avoided the area. Evidence suggests the leak
                   was caused by at least one old and malfunctioning well used to inject and
                   retrieve gas. Southern California Gas Company allegedly removed the
                   safety valve on the well that could have prevented the leak. As a result,
                   the gas leak has left a carbon footprint larger than the Deepwater Horizon
                   oil spill.

                   Together with other firms chosen to pursue class relief for these victims,
                   Lieff Cabraser filed two class action complaints − one on behalf of Porter
                   Ranch homeowners, and another on behalf of Porter Ranch businesses.
                   Southern California Gas argued in response that the injuries suffered by
                   homeowners and businesses cannot proceed as class actions. In May
                   2017, the Superior Court rejected these arguments. The class action cases
                   are proceeding with discovery into Southern California Gas Company’s
                   role in this disaster.




 1043044.1                                 - 91 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 129 of 189 PageID #:15244



             B.   Successes

                  1.   In re Exxon Valdez Oil Spill Litigation, No. 3:89-cv-0095 HRH (D.
                       Al.). The Exxon Valdez ran aground on March 24, 1989, spilling
                       11 million gallons of oil into Prince William Sound. Lieff Cabraser served
                       as one of the Court-appointed Plaintiffs’ Class Counsel. The class
                       consisted of fisherman and others whose livelihoods were gravely affected
                       by the disaster. In addition, Lieff Cabraser served on the Class Trial Team
                       that tried the case before a jury in federal court in 1994. The jury
                       returned an award of $5 billion in punitive damages.

                       In 2001, the Ninth Circuit Court of Appeals ruled that the original
                       $5 billion punitive damages verdict was excessive. In 2002, U.S. District
                       Court Judge H. Russell Holland reinstated the award at $4 billion. Judge
                       Holland stated that, “Exxon officials knew that carrying huge volumes of
                       crude oil through Prince William sound was a dangerous business, yet
                       they knowingly permitted a relapsed alcoholic to direct the operation of
                       the Exxon Valdez through Prince William Sound.” In 2003, the Ninth
                       Circuit again directed Judge Holland to reconsider the punitive damages
                       award under United States Supreme Court punitive damages guidelines.
                       In January 2004, Judge Holland issued his order finding that Supreme
                       Court authority did not change the Court’s earlier analysis.

                       In December 2006, the Ninth Circuit Court of Appeals issued its ruling,
                       setting the punitive damages award at $2.5 billion. Subsequently, the
                       U.S. Supreme Court further reduced the punitive damages award to
                       $507.5 million, an amount equal to the compensatory damages. With
                       interest, the total award to the plaintiff class was $977 million.

                  2.   In re Imprelis Herbicide Marketing, Sales Practices and
                       Products Liability Litigation, MDL No. 2284 (E.D. Pa.). Lieff
                       Cabraser served as Co-Lead Counsel for homeowners, golf course
                       companies and other property owners in a nationwide class action lawsuit
                       against E.I. du Pont de Nemours & Company (“DuPont”), charging that its
                       herbicide Imprelis caused widespread death among trees and other non-
                       targeted vegetation across the country. DuPont marketed Imprelis as an
                       environmentally friendly alternative to the commonly used 2,4-D
                       herbicide. Just weeks after Imprelis’ introduction to the market in late
                       2010, however, complaints of tree damage began to surface. Property
                       owners reported curling needles, severe browning, and dieback in trees
                       near turf that had been treated with Imprelis. In August 2011, the U.S.
                       Environmental Protection Agency banned the sale of Imprelis.

                       The complaint charged that DuPont failed to disclose the risks Imprelis
                       posed to trees, even when applied as directed, and failed to provide
                       instructions for the safe application of Imprelis. In response to the
                       litigation, DuPont created a process for property owners to submit claims

 1043044.1                                    - 92 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 130 of 189 PageID #:15245




                   for damages. Approximately $400 million was paid to approximately
                   25,000 claimants. In October 2013, the Court approved a settlement of
                   the class action that substantially enhanced the DuPont claims process,
                   including by adding an extended warranty, a more limited release of
                   claims, the right to appeal the denial of claim by DuPont to an
                   independent arborist, and publication of DuPont’s tree payment schedule.

             3.    In re GCC Richmond Works Cases, JCCP No. 2906 (Cal. Supr. Ct.).
                   Lieff Cabraser served as Co-Liaison Counsel and Lead Class Counsel in
                   coordinated litigation arising out of the release on July 26, 1993, of a
                   massive toxic sulfuric acid cloud which injured an estimated 50,000
                   residents of Richmond, California. The Coordination Trial Court granted
                   final approval to a $180 million class settlement for exposed residents.

             4.    In re Unocal Refinery Litigation, No. C 94-04141 (Cal. Supr. Ct.).
                   Lieff Cabraser served as one of two Co-Lead Class Counsel and on the
                   Plaintiffs’ Steering Committee in this action against Union Oil Company
                   of California (“Unocal”) arising from a series of toxic releases from
                   Unocal’s San Francisco refinery in Rodeo, California. The action was
                   settled in 1997 on behalf of approximately 10,000 individuals for
                   $80 million.

             5.    West v. G&H Seed Co., et al., No. 99-C-4984-A (La. State Ct.). With
                   co-counsel, Lieff Cabraser represented a certified class of 1,500 Louisiana
                   crawfish farmers who charged in a lawsuit that Fipronil, an insecticide
                   sold under the trade name ICON, damaged their pond-grown crawfish
                   crops. In Louisiana, rice and crawfish are often farmed together, either in
                   the same pond or in close proximity to one another.

                   After its introduction to the market in 1999, ICON was used extensively in
                   Louisiana to kill water weevils that attacked rice plants. The lawsuit
                   alleged that ICON also had a devastating effect on crawfish harvests with
                   some farmers losing their entire crawfish crop. In 2004, the Court
                   approved a $45 million settlement with Bayer CropScience, which during
                   the litigation purchased Aventis CropScience, the original manufacturer
                   of ICON. The settlement was reached after the parties had presented
                   nearly a month’s worth of evidence at trial and were on the verge of
                   making closing arguments to the jury.

             6.    Kingston, Tennessee TVA Coal Ash Spill Litigation, No. 3:09-cv-
                   09 (E.D. Tenn.). Lieff Cabraser represented hundreds of property owners
                   and businesses harmed by the largest coal ash spill in U.S. history. On
                   December 22, 2008, more than a billion gallons of coal ash slurry spilled
                   when a dike burst on a retention pond at the Kingston Fossil Plant
                   operated by the Tennessee Valley Authority (TVA) in Roane County,
                   Tennessee. A wall of coal ash slurry traveled across the Emory River,
                   polluting the river and nearby waterways, and covering nearly 300 acres

 1043044.1                                - 93 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 131 of 189 PageID #:15246




                   with toxic sludge, including 12 homes and damaging hundreds of
                   properties. In March 2010, the Court denied in large part TVA’s motion
                   to dismiss the litigation. In the Fall of 2011, the Court conducted a four
                   week bench trial on the question of whether TVA was liable for releasing
                   the coal ash into the river system. The issue of damages was reserved for
                   later proceedings. In August 2012, the Court found in favor of plaintiffs
                   on their claims of negligence, trespass, and private nuisance. In August
                   2014, the case came to a conclusion with TVA’s payment of $27.8 million
                   to settle the litigation.

             7.    In re Sacramento River Spill Cases I and II, JCCP Nos. 2617 &
                   2620 (Cal. Supr. Ct.). On July 14, 1991, a Southern Pacific train tanker car
                   derailed in northern California, spilling 19,000 gallons of a toxic
                   pesticide, metam sodium, into the Sacramento River near the town of
                   Dunsmir at a site along the rail lines known as the Cantara Loop. The
                   metam sodium mixed thoroughly with the river water and had a
                   devastating effect on the river and surrounding ecosystem. Within a
                   week, every fish, 1.1 million in total, and all other aquatic life in a 45-mile
                   stretch of the Sacramento River was killed. In addition, many residents
                   living along the river became ill with symptoms that included headaches,
                   shortness of breath, and vomiting. The spill considered the worst inland
                   ecological disaster in California history.

                   Lieff Cabraser served as Court-appointed Plaintiffs’ Liaison Counsel and
                   Lead Class Counsel, and chaired the Plaintiffs’ Litigation Committee in
                   coordinated proceedings that included all of the lawsuits arising out of
                   this toxic spill. Settlement proceeds of approximately $16 million were
                   distributed pursuant to Court approval of a plan of allocation to four
                   certified plaintiff classes: personal injury, business loss, property
                   damage/diminution, and evacuation.

             8.    Kentucky Coal Sludge Litigation, No. 00-CI-00245 (Cmmw. Ky.).
                   On October 11, 2000, near Inez, Kentucky, a coal waste storage facility
                   ruptured, spilling 1.25 million tons of coal sludge (a wet mixture produced
                   by the treatment and cleaning of coal) into waterways in the region and
                   contaminating hundreds of properties. This was one of the worst
                   environmental disasters in the Southeastern United States. With co-
                   counsel, Lieff Cabraser represented over 400 clients in property damage
                   claims, including claims for diminution in the value of their homes and
                   properties. In April 2003, the parties reached a confidential settlement
                   agreement on favorable terms to the plaintiffs.

             9.    Toms River Childhood Cancer Incidents, No. L-10445-01 MT (Sup.
                   Ct. NJ). With co-counsel, Lieff Cabraser represented 69 families in Toms
                   River, New Jersey, each with a child having cancer, that claimed the
                   cancers were caused by environmental contamination in the Toms River


 1043044.1                                 - 94 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 132 of 189 PageID #:15247




                           area. Commencing in 1998, the parties—the 69 families, Ciba Specialty
                           Chemicals, Union Carbide and United Water Resources, Inc., a water
                           distributor in the area—participated in an unique alternative dispute
                           resolution process, which lead to a fair and efficient consideration of the
                           factual and scientific issues in the matter. In December 2001, under the
                           supervision of a mediator, a confidential settlement favorable to the
                           families was reached.

 VIII. False Claims Act

             A.     Current Cases

                     Lieff Cabraser represents whistleblowers in a wide range of False Claims Act
             cases, including Medicare kickback and healthcare fraud, defense contractor fraud, and
             securities and financial fraud. We have more than a dozen whistleblower cases currently
             under seal and investigation in federal and state jurisdictions across the U.S. For that
             reason, we do not list all of our current False Claims Act and qui tam cases in our
             resume.

                    1.     United States ex rel. Matthew Cestra v. Cephalon, No. 14-01842
                           (E.D. Pa.); United States ex rel. Bruce Boise et al. v. Cephalon,
                           No. 08-287 (E.D. Pa.) Lieff Cabraser, with co-counsel, represents four
                           whistleblowers bringing claims on behalf of the U.S. Government and
                           various states under the federal and state False Claims Acts against
                           Cephalon, Inc., a pharmaceutical company. The complaints allege that
                           Cephalon has engaged in unlawful off-label marketing of certain of its
                           drugs, largely through misrepresentations, kickbacks, and other unlawful
                           or fraudulent means, causing the submission of hundreds of thousands of
                           false claims for reimbursement to federal and state health care programs.
                           The Boise case involves Provigil and its successor drug Nuvigil, limited-
                           indication wakefulness drugs that are unsafe and/or not efficacious for
                           the wide array of off-label psychiatric and neurological conditions for
                           which Cephalon has marketed them, according to the allegations. The
                           Cestra case involves an expensive oncological drug called Treanda, which
                           is approved only for second-line treatment of indolent non-Hodgkin’s
                           Lymphoma despite what the relators allege to be the company’s off-label
                           marketing of the drug for first-line treatment. Various motions are
                           pending.

             B.     Successes

                    1.     United States ex rel. Mary Hendow and Julie Albertson v.
                           University of Phoenix, No. 2:03-cv-00457-GEB-DAD (E.D. Cal.).
                           Lieff Cabraser obtained a record whistleblower settlement against the
                           University of Phoenix that charged the university had violated the
                           incentive compensation ban of the Higher Education Act (HEA) by
                           providing improper incentive pay to its recruiters. The HEA prohibits


 1043044.1                                         - 95 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 133 of 189 PageID #:15248




                   colleges and universities whose students receive federal financial aid from
                   paying their recruiters based on the number of students enrolled, which
                   creates a risk of encouraging recruitment of unqualified students who,
                   Congress has determined, are more likely to default on their loans. High
                   student loan default rates not only result in wasted federal funds, but the
                   students who receive these loans and default are burdened for years with
                   tremendous debt without the benefit of a college degree.

                   The complaint alleged that the University of Phoenix defrauded the U.S.
                   Department of Education by obtaining federal student loan and Pell Grant
                   monies from the federal government based on false statements of
                   compliance with HEA. In December 2009, the parties announced a
                   $78.5 million settlement. The settlement constitutes the second-largest
                   settlement ever in a False Claims Act case in which the federal
                   government declined to intervene in the action and largest settlement
                   ever involving the Department of Education. The University of Phoenix
                   case led to the Obama Administration passing new regulations that took
                   away the so-called “safe harbor” provisions that for-profit universities
                   relied on to justify their alleged recruitment misconduct. For his
                   outstanding work as Lead Counsel and the significance of the case,
                   California Lawyer magazine recognized Lieff Cabraser attorney Robert J.
                   Nelson with a California Lawyer of the Year (CLAY) Award.

             2.    State of California ex rel. Sherwin v. Office Depot, No. BC410135
                   (Cal. Supr. Ct.). In February 2015, the Court approved a $77.5 million
                   settlement with Office Depot to settle a whistleblower lawsuit brought
                   under the California False Claims Act. The whistleblower was a former
                   Office Depot account manager. The City of Los Angeles, County of Santa
                   Clara, Stockton Unified School District, and 16 additional California cities,
                   counties, and school districts intervened in the action to assert their
                   claims (including common-law fraud and breach of contract) against
                   Office Depot directly. The governmental entities purchased office
                   supplies from Office Depot under a nationwide supply contract known as
                   the U.S. Communities contract. Office Depot promised in the U.S.
                   Communities contract to sell office supplies at its best governmental
                   pricing nationwide. The complaint alleged that Office Depot repeatedly
                   failed to give most of its California governmental customers the lowest
                   price it was offering other governmental customers. Other pricing
                   misconduct was also alleged.

             3.    State of California ex rel. Rockville Recovery Associates v.
                   Multiplan, No. 34-2010-00079432 (Sacramento Supr. Ct., Cal.). In a
                   case that received widespread media coverage, Lieff Cabraser represented
                   whistleblower Rockville Recovery Associates in a qui tam suit for civil
                   penalties under the California Insurance Frauds Prevention Act (“IFPA”),
                   Cal. Insurance Code § 1871.7, against Sutter Health, one of California’s


 1043044.1                                 - 96 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 134 of 189 PageID #:15249




                   largest healthcare providers, and obtained the largest penalty ever
                   imposed under the statute. The parties reached a $46 million settlement
                   that was announced in November 2013, shortly before trial was scheduled
                   to commence.

                   The complaint alleged that the 26 Sutter hospitals throughout California
                   submitted false, fraudulent, or misleading charges for anesthesia services
                   (separate from the anesthesiologist’s fees) during operating room
                   procedures that were already covered in the operating room bill.

                   After Lieff Cabraser defeated Sutter Health’s demurrer and motion to
                   compel arbitration, California Insurance Commissioner Dave Jones
                   intervened in the litigation in May 2011. Lieff Cabraser attorneys
                   continued to serve as lead counsel, and litigated the case for over two
                   more years. In all, plaintiffs defeated no less than 10 dispositive motions,
                   as well as three writ petitions to the Court of Appeals.

                   In addition to the monetary recovery, Sutter Health agreed to a
                   comprehensive series of billing and transparency reforms, which
                   California Insurance Commissioner Dave Jones called “a groundbreaking
                   step in opening up hospital billing to public scrutiny.” On the date the
                   settlement was announced, the California Hospital Association recognized
                   its significance by issuing a press release stating that the settlement
                   “compels industry-wide review of anesthesia billing.” Defendant
                   Multiplan, Inc., a large leased network Preferred Provider Organization,
                   separately paid a $925,000 civil penalty for its role in enabling Sutter’s
                   alleged false billing scheme.

             4.    United States ex rel. Dye v. ATK Launch Systems, No. 1:06-CV-
                   39-TS (D. Utah). Lieff Cabraser served as co-counsel for a whistleblower
                   who alleged that ATK Launch Systems knowingly sold defective and
                   potentially dangerous illumination flares to the United States military in
                   violation of the federal False Claims Act. The specialized flares were used
                   in nighttime combat, covert missions, and search and rescue operations.
                   A key design specification set by the Defense Department was that these
                   highly flammable and dangerous items ignite only under certain
                   conditions. The complaint alleged that the ATK flares at issue could ignite
                   when dropped from a height of less than 10 feet – and, according to ATK’s
                   own analysis, from as little as 11.6 inches – notwithstanding contractual
                   specifications that they be capable of withstanding such a drop. In April
                   2012, the parties reached a settlement valued at $37 million.

             5.    United States ex rel. Mauro Vosilla and Steven Rossow v.
                   Avaya, Inc., No. CV04-8763 PA JTLx (C.D. Cal.). Lieff Cabraser
                   represented a whistleblower in litigation alleging that defendants Avaya,
                   Lucent Technologies, and AT&T violated the Federal False Claims Act and
                   state false claims statutes. The complaint alleged that defendants charged

 1043044.1                                 - 97 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 135 of 189 PageID #:15250




                         governmental agencies for the lease, rental, and post-warranty
                         maintenance of telephone communications systems and services that the
                         governmental agencies no longer possessed and/or were no longer
                         maintained by defendants. In November 2010, the parties entered into a
                         $21.75 million settlement of the litigation.

                   6.    State of California ex rel. Associates Against FX Insider State
                         Street Corp., No. 34-2008-00008457 (Sacramento Supr. Ct., Cal.)
                         (“State Street I”). Lieff Cabraser served as co-counsel for the
                         whistleblowers in this action against State Street Corporation. The
                         Complaint alleged that State Street violated the California False Claims
                         Act with respect to certain foreign exchange transactions it executed with
                         two California public pension fund custodial clients. The California
                         Attorney General intervened in the case in October 2009.

 IX.         Digital Privacy and Data Security

             A.    Current Cases

                   1.    Balderas v. Tiny Lab Productions, et al., Case 6:18-cv-00854 (D.
                         New Mexico). Lieff Cabraser, with co-counsel, is working with the
                         Attorney General of the State of New Mexico to represent parents, on
                         behalf of their children, in a federal lawsuit seeking to protect children in
                         the state from a foreign developer of child-directed apps and its marketing
                         partners. The lawsuit alleges that the child-app developer Tiny Lab
                         Productions and its co-defendants (including Google, Twitter, and
                         AdMob) surreptitiously harvest children’s personal information for the
                         purpose of profiling and targeting children for commercial exploitation,
                         without adequate disclosures and verified parental consent. When
                         children play Tiny Lab’s gaming apps on their mobile devices, their
                         geolocation, demographic characteristics, online activity, and other
                         personal data, are exfiltrated to third-parties and their marketing
                         networks in order to target the children with advertisements. The apps at
                         issue, clearly and indisputably designed for children, include Fun Kid
                         Racing, Candy Land Racing, and GummyBear and Friends Speed Racing.
                         The action brings claims under the federal Children's Online Privacy
                         Protection Act, as well as New Mexico state laws.

                   2.    In re Google Inc. Street View Electronic Communications
                         Litigation, No. 3:10-md-021784-CRB (N.D. Cal.). Lieff Cabraser
                         represents individuals whose right to privacy was violated when Google
                         intentionally equipped its Google Maps “Street View” vehicles with Wi-Fi
                         antennas and software that collected data transmitted by those persons’
                         Wi-Fi networks located in their nearby homes. Google collected not only
                         basic identifying information about individuals’ Wi-Fi networks, but also
                         personal, private data being transmitted over their Wi-Fi networks such
                         as emails, usernames, passwords, videos, and documents. Plaintiffs allege


 1043044.1                                       - 98 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 136 of 189 PageID #:15251




                   that Google’s actions violated the federal Wiretap Act, as amended by the
                   Electronic Communications Privacy Act. On September 10, 2013, the
                   Ninth Circuit Court of Appeals held that Google’s actions are not exempt
                   from the Act.

             3.    Campbell v. Facebook, No. 4:13-cv-05996 (N.D. Cal.). Lieff Cabraser
                   serves as Co-Lead Counsel in a nationwide class action lawsuit alleging
                   that Facebook intercepts certain private data in users’ personal and
                   private messages on the social network and profits by sharing that
                   information with third parties. When a user composes a private Facebook
                   message and includes a link (a “URL”) to a third party website, Facebook
                   allegedly scans the content of the message, follows the URL, and searches
                   for information to profile the message-sender’s web activity. This enables
                   Facebook to data mine aspects of user data and profit from that data by
                   sharing it with advertisers, marketers, and other data aggregators. In
                   December 2014, the Court in large part denied Facebook’s motion to
                   dismiss. In rejecting one of Facebook’s core arguments, U.S. District
                   Court Judge Phyllis Hamilton stated: “An electronic communications
                   service provider cannot simply adopt any revenue-generating practice and
                   deem it ‘ordinary’ by its own subjective standard.” In August of 2017,
                   Judge Hamilton granted final approval to an injunctive relief settlement
                   of the action. As part of the settlement, Facebook has ceased the offending
                   practices and has made changes to its operative relevant user disclosures.

             4.    In re Carrier IQ Privacy Litigation, MDL No. 2330 (N.D. Cal.).
                   Lieff Cabraser represents a plaintiff in Multi-District Litigation against
                   Samsung, LG, Motorola, HTC, and Carrier IQ alleging that smartphone
                   manufacturers violated privacy laws by installing tracking software, called
                   IQ Agent, on millions of cell phones and other mobile devices that use the
                   Android operating system. Without notifying users or obtaining consent,
                   IQ Agent tracks users’ keystrokes, passwords, apps, text messages,
                   photos, videos, and other personal information and transmits this data to
                   cellular carriers. In a 96-page order issued in January 2015, U.S. District
                   Court Judge Edward Chen granted in part, and denied in part,
                   defendants’ motion to dismiss. Importantly, the Court permitted the core
                   Wiretap Act claim to proceed as well as the claims for violations of the
                   Magnuson-Moss Warranty Act and the California Unfair Competition Law
                   and breach of the common law duty of implied warranty.

             5.    Diaz v. Intuit, No. 5:15-CV-01778-PSG (N.D. Cal.). Lieff Cabraser
                   represents identity theft victims in a nationwide class action lawsuit
                   against Intuit for allegedly failing to protect consumers’ data from
                   foreseeable and preventable breaches, and by facilitating the filing of
                   fraudulent tax returns through its TurboTax software program. The
                   complaint alleges that Intuit failed to protect data provided by consumers
                   who purchased TurboTax, used to file an estimated 30 million tax returns


 1043044.1                                - 99 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 137 of 189 PageID #:15252




                       for American taxpayers every year, from easy access by hackers and other
                       cybercriminals. The complaint further alleges that Intuit was aware of the
                       widespread use of TurboTax exclusively for the filing of fraudulent tax
                       returns. Yet, Intuit failed to adopt basic cyber security policies to prevent
                       this misuse of TurboTax. As a result, fraudulent tax returns were filed in
                       the names of the plaintiffs and thousands of other individuals across
                       America, including persons who never purchased TurboTax.

                  6.   Henson v. Turn, No. 3:15-CV-01497 (N.D. Cal.). Lieff Cabraser
                       represents plaintiffs in class action litigation alleging that internet
                       marketing company Turn, Inc. violates users’ digital privacy by installing
                       software tracking beacons on smartphones, tablets, and other mobile
                       computing devices. The complaint alleges that in an effort to thwart
                       standard privacy settings and features, Turn deploys so-called “zombie
                       cookies” that cannot be detected or deleted, and that track smartphone
                       activity across various browsers and applications. Turn uses the data
                       harvested by these cookies to build robust user profiles and sell targeted
                       and profitable advertising, all without the user’s knowledge or consent.
                       The complaint alleges that Turn’s conduct violates consumer protection
                       laws and amounts to trespass.

                  7.   McDowell v. CGI Group, No. 1:15-cv-01157-GK (D.D.C.). Lieff
                       Cabraser represents individuals in class action litigation against CGI
                       Group, Inc. and CGI Federal, Inc. (collectively “CGI”) for allegedly
                       facilitating a data breach affecting more than 1,000 U.S. citizens. The
                       U.S. government contracts with CGI to manage all U.S. passport
                       application activities. Passport applicants must provide their name, date
                       of birth, city of birth, state of birth, country of birth, social security
                       number, sex, height, hair color, eye color, occupation, and evidence of
                       U.S. citizenship, such as a previously issued U.S. passport, or U.S. birth
                       certificate. Between 2010 and May 2, 2015, CGI employees allegedly stole
                       and sold personal information of passport applicants to cybercriminals.
                       The mass identity theft allowed cybercriminals to use stolen information
                       to buy cell phones and computers, and to obtain lines of credit. The
                       complaint alleges that CGI failed to fulfill its legal duty to protect
                       customers’ sensitive personal and financial information.

             B.   Successes

                  1.   Fowles v. Anthem, No. 3:15-cv-2249 (N.D. Cal.). Lieff Cabraser
                       represents individuals in a class action lawsuit against Anthem for its
                       alleged failure to safeguard and secure the medical records and other
                       personally identifiable information of its members. The second largest
                       health insurer in the U.S., Anthem provides coverage for 37.5 million
                       Americans. Anthem’s customer database was allegedly attacked by
                       international hackers on December 10, 2014. Anthem says it discovered


 1043044.1                                    - 100 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 138 of 189 PageID #:15253




                   the breach on January 27, 2015, and reported it about a week later on
                   February 4, 2015. California customers were informed around March 18,
                   2015. The theft included names, birth dates, social security numbers,
                   billing information, and highly confidential health information. The
                   complaint charged that Anthem violated its duty to safeguard and protect
                   consumers’ personal information, and violated its duty to disclose the
                   breach to consumers in a timely manner. In addition, the complaint
                   charged that Anthem was on notice about the weaknesses in its computer
                   security defenses for at least a year before the breach occurred.

                   In August 2018, Judge Lucy H. Koh of the U. S. District Court for the
                   Northern District of California granted final approval to a class action
                   settlement which required Anthem to undertake significant additional
                   cybersecurity measures to better safeguard information going forward,
                   and to pay $115 million into a settlement fund from which benefits to
                   settlement class members will be paid.

             2.    Matera v. Google Inc., No. 5:15-cv-04062 (N.D. Cal.). Lieff Cabraser
                   represented consumers in a digital privacy class action against Google Inc.
                   over claims the popular Gmail service conducted unauthorized scanning
                   of email messages to build marketing profiles and serve targeted ads. The
                   complaint alleged that Google routinely scanned email messages that
                   were sent by non-Gmail users to Gmail subscribers, analyzed the content
                   of those messages, and then shared that data with third parties in order to
                   target ads to Gmail users, an invasion of privacy that violated the
                   California Invasion of Privacy Act and the federal Electronic
                   Communications Privacy Act. In February 2018, the Court granted final
                   approval to a $2.2 million settlement of the action. Under the settlement,
                   Google made business-related changes to its Gmail service, as part of
                   which, Google will no longer scan the contents of emails sent to Gmail
                   accounts for advertising purposes, whether during the transmission
                   process or after the emails have been delivered to the Gmail user’s inbox.
                   The proposed changes, which will not apply to scanning performed to
                   prevent the spread of spam or malware, will run for at least three years.

             3.    Ebarle et al. v. LifeLock Inc., No. 3:15-cv-00258 (N.D. Cal.). Lieff
                   Cabraser represented consumers who subscribed to LifeLock’s identity
                   theft protection services in a nationwide class action fraud lawsuit. The
                   complaint alleged LifeLock did not protect the personal information of its
                   subscribers from hackers and criminals, and specifically that, contrary to
                   its advertisements and statements, LifeLock lacked a comprehensive
                   monitoring network, failed to provide “up-to-the-minute” alerts of
                   suspicious activity, and did an inferior job of providing the same theft
                   protection services that banks and credit card companies provide, often
                   for free. On September 21, 2016, U.S. District Judge Haywood Gilliam, Jr.
                   granted final approval to a $68 million settlement of the case.


 1043044.1                                - 101 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 139 of 189 PageID #:15254




                   4.    Perkins v. LinkedIn, No. 13-CV-04303-LHK (N.D. Cal.). Lieff
                         Cabraser represented individuals who joined LinkedIn's network and,
                         without their consent or authorization, had their names and likenesses
                         used by LinkedIn to endorse LinkedIn's services and send repeated emails
                         to their contacts asking that they join LinkedIn. On February 16, 2016,
                         the Court granted final approval to a $13 million settlement, one of the
                         largest per-class member settlements ever in a digital privacy class action.
                         In addition to the monetary relief, LinkedIn agreed to make significant
                         changes to Add Connections disclosures and functionality. Specifically,
                         LinkedIn revised disclosures to real-time permission screens presented to
                         members using Add Connections, agreed to implement new functionality
                         allowing LinkedIn members to manage their contacts, including viewing
                         and deleting contacts and sending invitations, and to stop reminder
                         emails from being sent if users have sent connection invitations
                         inadvertently.

                   5.    Corona v. Sony Pictures Entertainment, No. 2:14-CV-09660-RGK
                         (C.D. Cal.). Lieff Cabraser served as Plaintiffs’ Co-Lead Counsel in class
                         action litigation against Sony for failing to take reasonable measures to
                         secure the data of its employees from hacking and other attacks. As a
                         result, personally identifiable information of thousands of current and
                         former Sony employees and their families was obtained and published on
                         websites across the Internet. Among the staggering array of personally
                         identifiable information compromised were medical records, Social
                         Security Numbers, birth dates, personal emails, home addresses, salaries,
                         tax information, employee evaluations, disciplinary actions, criminal
                         background checks, severance packages, and family medical histories.
                         The complaint charged that Sony owed a duty to take reasonable steps to
                         secure the data of its employees from hacking. Sony allegedly breached
                         this duty by failing to properly invest in adequate IT security, despite
                         having already succumbed to one of the largest data breaches in history
                         only three years ago. In October 2015, an $8 million settlement was
                         reached under which Sony agreed to reimburse employees for losses and
                         harm.

 X.          International and Human Rights Litigation

             A.    Successes

                   1.    Holocaust Cases. Lieff Cabraser was one of the leading firms that
                         prosecuted claims by Holocaust survivors and the heirs of Holocaust
                         survivors and victims against banks and private manufacturers and other
                         corporations who enslaved and/or looted the assets of Jews and other
                         minority groups persecuted by the Nazi Regime during the Second World
                         War era. The firm served as Settlement Class Counsel in the case against
                         the Swiss banks for which the Court approved a U.S. $1.25 billion
                         settlement in July 2000. Lieff Cabraser donated its attorneys’ fees in the

 1043044.1                                      - 102 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 140 of 189 PageID #:15255




                   Swiss Banks case, in the amount of $1.5 million, to endow a Human
                   Rights clinical chair at Columbia University Law School. The firm was
                   also active in slave labor and property litigation against German and
                   Austrian defendants, and Nazi-era banking litigation against French
                   banks. In connection therewith, Lieff Cabraser participated in multi-
                   national negotiations that led to Executive Agreements establishing an
                   additional approximately U.S. $5 billion in funds for survivors and
                   victims of Nazi persecution.

                   Commenting on the work of Lieff Cabraser and co-counsel in the litigation
                   against private German corporations, entitled In re Holocaust Era
                   German Industry, Bank & Insurance Litigation (MDL No. 1337), U.S.
                   District Court Judge William G. Bassler stated on November 13, 2002:

                          Up until this litigation, as far as I can tell, perhaps with
                          some minor exceptions, the claims of slave and forced
                          labor fell on deaf ears. You can say what you want to say
                          about class actions and about attorneys, but the fact of the
                          matter is, there was no attention to this very, very large
                          group of people by Germany, or by German industry until
                          these cases were filed. . . . What has been accomplished
                          here with the efforts of the plaintiffs’ attorneys and defense
                          counsel is quite incredible. . . . I want to thank counsel for
                          the assistance in bringing us to where we are today. Cases
                          don’t get settled just by litigants. It can only be settled by
                          competent, patient attorneys.

             2.    Cruz v. U.S., Estados Unidos Mexicanos, Wells Fargo Bank, et
                   al., No. 01-0892-CRB (N.D. Cal.). Working with co-counsel, Lieff
                   Cabraser succeeded in correcting an injustice that dated back 60 years.
                   The case was brought on behalf of Mexican workers and laborers, known
                   as Braceros (“strong arms”), who came from Mexico to the United States
                   pursuant to bilateral agreements from 1942 through 1946 to aid American
                   farms and industries hurt by employee shortages during World War II in
                   the agricultural, railroad, and other industries. As part of the Braceros
                   program, employers held back 10% of the workers’ wages, which were to
                   be transferred via United States and Mexican banks to savings accounts
                   for each Bracero. The Braceros were never reimbursed for the portion of
                   their wages placed in the forced savings accounts.

                   Despite significant obstacles including the aging and passing away of
                   many Braceros, statutes of limitation hurdles, and strong defenses to
                   claims under contract and international law, plaintiffs prevailed in a
                   settlement in February 2009. Under the settlement, the Mexican
                   government provided a payment to Braceros, or their surviving spouses or
                   children, in the amount of approximately $3,500 (USD). In approving the


 1043044.1                                - 103 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 141 of 189 PageID #:15256




                        settlement on February 23, 2009, U.S. District Court Judge Charles
                        Breyer stated:

                               I’ve never seen such litigation in eleven years on the bench
                               that was more difficult than this one. It was enormously
                               challenging. . . . It had all sorts of issues . . . that
                               complicated it: foreign law, constitutional law, contract
                               law, [and] statute of limitations. . . . Notwithstanding all
                               of these issues that kept surfacing . . . over the years, the
                               plaintiffs persisted. I actually expected, to tell you the
                               truth, at some point that the plaintiffs would just give up
                               because it was so hard, but they never did. They never did.
                               And, in fact, they achieved a settlement of the case, which I
                               find remarkable under all of these circumstances.



 FIRM BIOGRAPHY:

             PARTNERS

         ELIZABETH J. CABRASER, Admitted to practice in California, 1978; U.S. Supreme
 Court, 1996; U.S. Tax Court, 1979; California Supreme Court, 1978; U.S. District Court,
 Northern District of California, 1978; U.S. District Court, Eastern District of California, 1979;
 U.S. District Court, Central District of California and Southern District of California, 1992; U.S.
 District Court, Eastern District of Michigan, 2005; U.S. Court of Appeals, First Circuit, 2011;
 U.S. Court of Appeals, Second Circuit, 2009; U.S. Court of Appeals, Third Circuit, 1994; U.S.
 Court of Appeals, Fifth Circuit, 1992; U.S. Court of Appeals, Sixth Circuit, 1992; U.S. Court of
 Appeals, Seventh Circuit, 2001; U.S. Court of Appeals, Ninth Circuit, 1979; U.S. Court of
 Appeals, Tenth Circuit, 1992; U.S. Court of Appeals, Eleventh Circuit, 1992; U.S. District Court,
 District of Hawaii, 1986; Fourth Circuit Court of Appeals, 2013. Education: University of
 California, Berkeley, School of Law (Berkeley Law), Berkeley, California (J.D., 1978); University
 of California at Berkeley (A.B., 1975). Awards and Honors: AV Preeminent Peer Review Rated,
 Martindale-Hubbell; selected for inclusion by peers in The Best Lawyers in America in the fields
 of “Mass Tort Litigation/Class Actions – Plaintiffs” and “Personal Injury Litigation – Plaintiffs,
 Product Liability Litigation – Plaintiffs,” 2005-2019; “Northern California Super Lawyer,” Super
 Lawyers, 2004-2019; “Lawyer of the Year,” Best Lawyers, recognized in the category of Mass
 Tort Litigation/Class Actions - Plaintiffs and Product Liability Litigation - Plaintiffs for San
 Francisco, 2014, 2016, 2019; “Elite Women of the Plaintiffs Bar,” National Law Journal, 2018;
 “Champion of Justice,” Public Justice, 2018; “Titan of the Plaintiffs’ Bar,” Law360, 2018; “Top
 California Women Lawyers,” Daily Journal, 2007-2019; “National Trial Lawyers Hall of Fame,”
 National Trial Lawyers Association, 2018; “Lifetime Achievement Award,” National Law
 Journal, 2017; “Plaintiff Lawyer of the Year,” Benchmark Litigation, 2017; “Top 250 Women in
 Litigation,” Benchmark Litigation, 2016-2018; “Top Plaintiff Lawyers,” Daily Journal, 2016-
 2017, 2019; “Leader in the Field” for General Commercial Litigation (California); Product
 Liability – Plaintiffs (Nationwide), Chambers USA, 2017; “Energy and Environmental Law
 Trailblazer,” National Law Journal, 2017; “Top 10 Northern California Super Lawyers,” Super

 1043044.1                                     - 104 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 142 of 189 PageID #:15257




 Lawyers, 2011-2018; “Top 50 Women Northern California Super Lawyers,” Super Lawyers,
 2005-2018; “Top 100 Northern California Super Lawyers,” Super Lawyers, 2005-2019;
 “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2017; “California
 Litigation Star,” Benchmark Litigation, 2012-2017; “Litigator of the Week,” American Lawyer
 Litigation Daily, October 28, 2016; “25 Most Influential Women in Securities Law,” Law360,
 2016 ; “MVP for Class Action Law,” Law360, 2016; “Judge Learned Hand Award,” American
 Jewish Committee, 2016; “Top 10 Female Litigators,” Benchmark Litigation, 2016-2017;
 “Women Trailblazers in the Law,” Senior Lawyers Division, American Bar Association, 2015
 “Top 100 Trial Lawyers in America,” Benchmark Litigation, 2015; “Top Trial Lawyer,”
 Benchmark Litigation, 2016; “Top 100 Attorneys in California,” Daily Journal, 2002-2007,
 2010-2016; “Lawdragon 500 Leading Lawyers in America,” Lawdragon, 2006-2019;
 “Outstanding Women Lawyer,” National Law Journal, 2015; “Top 10 Northern California Super
 Lawyer,” Super Lawyers, 2011-2018; “Recommended Lawyer,” The Legal 500 (U.S. edition,
 2000-2014); “100 Most Influential Lawyers in America,” The National Law Journal, 1997,
 2000, 2006, & 2013; “Lifetime Achievement Award,” American Association for Justice, 2012;
 “Outstanding Achievement Award,” Chambers USA, 2012; “Margaret Brent Women Lawyers of
 Achievement Award,” American Bar Association Commission on Women in the Profession,
 2010; “Edward Pollock Award,” Consumer Attorneys of California, 2008; “Lawdragon 500
 Leading Plaintiffs’ Lawyers,” Lawdragon, Winter 2007; “50 Most Influential Women Lawyers in
 America,” The National Law Journal, 1998 & 2007; “Award For Public Interest Excellence,”
 University of San Francisco School of Law Public Interest Law Foundation, 2007; “Top 75
 Women Litigators,” Daily Journal, 2005-2006; “Lawdragon 500 Leading Litigators in
 America,” Lawdragon, 2006; “Distinguished Leadership Award,” Legal Community Against
 Violence, 2006; “Women of Achievement Award,” Legal Momentum (formerly the NOW Legal
 Defense & Education Fund), 2006; “Top 30 Securities Litigator,” Daily Journal, 2005; “Top 50
 Women Litigators,” Daily Journal, 2004; “Citation Award,” University of California, Berkeley,
 School of Law (Berkeley Law), 2003; “Distinguished Jurisprudence Award,” Anti-Defamation
 League, 2002; “Top 30 Women Litigators,” California Daily Journal, 2002; “Top Ten Women
 Litigators,” The National Law Journal, 2001; “Matthew O. Tobriner Public Service Award,”
 Legal Aid Society, 2000; “California Law Business Top 100 Lawyers,” California Daily Journal,
 2000; “California Lawyer of the Year (CLAY),” California Lawyer, 1998; “Presidential Award of
 Merit,” Consumer Attorneys of California, 1998; “Public Justice Achievement Award,” Public
 Justice, 1997. Publications & Presentations: Editor-in-Chief, California Class Actions Practice
 and Procedure, LexisNexis (updated annually); “Punitive Damages,” Proving and Defending
 Damage Claims, Chapter 8, Aspen Publishers (updated annually); “Symposium: Enforcing the
 Social Contract through Representative Litigation,” 33 Connecticut Law Review 1239 (Summer
 2011); “Apportioning Due Process: Preserving The Right to Affordable Justice,” 87 Denver U.
 L.Rev. 437 (2010); “Due Process Pre-Empted: Stealth Preemption As a Consequence of Agency
 Capture” (2010); “When Worlds Collide: The Supreme Court Confronts Federal Agencies with
 Federalism in Wyeth v. Levine,” 84 Tulane L. Rev. 1275 (2010); “Just Choose: The
 Jurisprudential Necessity to Select a Single Governing Law for Mass Claims Arising from
 Nationally Marketed Consumer Goods and Services,” Roger Williams University Law Review
 (Winter 2009); “California Class Action Classics,” Consumer Attorneys of California
 (January/February Forum 2009); Executive Editor, ABA Section of Litigation, Survey of State
 Class Action Law, 2008-2010; Coordinating Editor, ABA Section of Litigation, Survey of State
 Class Action Law, 2006-2007; “The Manageable Nationwide Class: A Choice-of-Law Legacy of


 1043044.1                                   - 105 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 143 of 189 PageID #:15258




 Phillips Petroleum Co. v. Shutts,” University of Missouri- Kansas City Law Review, Volume 74,
 Number 3, Spring 2006; Co-Author with Fabrice N. Vincent, “Class Actions Fairness Act of
 2005,” California Litigation, Vol. 18, No. 3 (2005); Co-Author with Joy A. Kruse, Bruce Leppla,
 “Selective Waiver: Recent Developments in the Ninth Circuit and California,” (pts. 1 & 2),
 Securities Litigation Report (West Legalworks May & June 2005); Editor-in-Chief, California
 Class Actions Practice and Procedures (2003); “A Plaintiffs’ Perspective On The Effect of State
 Farm v. Campbell On Punitive Damages in Mass Torts” (May 2003); Co-Author, “Decisions
 Interpreting California’s Rules of Class Action Procedure,” Survey of State Class Action Law,
 updated and re-published in 5 Newberg on Class Actions (ABA 2001-2004); Co-Author, “Mass
 But Not (Necessarily) Class: Emerging Aggregation Alternatives Under the Federal Rules,” ABA
 8th Annual National Institute on Class Actions, New York (Oct. 15, 2004), New Orleans (Oct.
 29, 2004); Co-Author, “2004 ABA Toxicology Monograph-California State Law,” (January
 2004); “Mass Tort Class Actions,” ATLA's Litigating Tort Cases, Vol. 1, Chapter 9 (June 2003);
 “Human Rights Violations as Mass Torts: Compensation as a Proxy for Justice in the United
 States Civil Litigation System”; Co-Author with Fabrice N. Vincent, “Ethics and Admissibility:
 Failure to Disclose Conflicts of Interest in and/or Funding of Scientific Studies and/or Data May
 Warrant Evidentiary Exclusions,” Mealey’s December Emerging Drugs Reporter (December
 2002); Co-Author with Fabrice N. Vincent, “The Shareholder Strikes Back: Varied Approaches
 to Civil Litigation Claims Are Available to Help Make Shareholders Whole,” Mealey’s Emerging
 Securities Litigation Reporter (September 2002); Coordinating Editor and Co-Author of
 California section of the ABA State Class Action Survey (2001-2002); “Unfinished Business:
 Reaching the Due Process Limits of Punitive Damages in Tobacco Litigation Through Unitary
 Classwide Adjudication,” 36 Wake Forest Law Review 979 (Winter 2001); “Symposium:
 Enforcing the Social Contract through Representative Litigation,” 33 Connecticut Law Review
 1239 (Summer 2001); “Equity for the Victims, Equity for the Transgressor: The Classwide
 Treatment of Punitive Damages Claims,” 74 Tulane Law Review 2005 (June 2000); “Class
 Action Trends and Developments After Amchem and Ortiz,” in Civil Practice and Litigation
 Techniques in Federal and State Courts (ALI-ABA Course of Study 1999); Contributor/Editor,
 Moore’s Federal Practice (1999); Co-Author, “Preliminary Issues Regarding Forum Selection,
 Jurisdiction, and Choice of Law in Class Actions,” (December 1999); “Life After Amchem: The
 Class Struggle Continues,” 31 Loyola Law Review 373 (1998); “Recent Developments in
 Nationwide Products Liability Litigation: The Phenomenon of Non-Injury Products Cases, the
 Impact of Amchem and the Trend Toward State Court Adjudication,” Products Liability (ABA
 February 1998); Contributor/Editor, California Causes of Action (1998); “Beyond Bifurcation:
 Multi-Phase Structure in Mass Tort Class Actions,” Class Actions & Derivative Suits (Spring
 1997); “The Road Not Taken: Thoughts on the Fifth Circuit’s Decertification of the Castano
 Class,” SB24 ALI-ABA 433 (1996); “Getting the Word Out: Pre-Certification Notice to Class
 Members Under Rule 23(d)(2),” Class Actions & Derivative Suits Newsletter (October 1995);
 “Mass Tort Class Action Settlements,” 24 CTLA Forum 11 (January-February 1994); “Do You
 Know the Way from San Jose? The Evolution of Environmental and Toxic Nuisance Class
 Actions,” Class Actions & Derivative Suits (Spring 1994); “An Oracle of Change? Realizing the
 Potential of Emerging Fee Award Methodologies for Enhancing The Role and Control of
 Investors in Derivative and Class Action Suits,” Principles of Corporate Governance (ALI
 October 1994); “How To Streamline Complex Litigation: Tailor a Case Management Order to
 Your Controversy,” 21 The Brief 12 (ABA/TIPS Summer 1992); “The Applicability of the Fraud-
 On-The-Market Theory to Undeveloped Markets: When Fraud Creates the Market,” 12 Class


 1043044.1                                    - 106 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 144 of 189 PageID #:15259




 Action Reports 402 (1989); “Mandatory Certification of Settlement Classes,” 10 Class Action
 Reports 151 (1987). Member: American Academy of Arts and Sciences (Fellow); American
 Association for Justice (Fight for Justice Campaign; Women Trial Lawyers Caucus; California
 State Liaison); American Bar Association (Committee on Mass Torts, Past Co-Chair; Committee
 on Class Actions and Derivative Suits; Tort and Insurance Practice Section; Rules & Procedures
 Committee, Past Vice-Chair; Civil Procedure & Evidence News Letter, Contributor; Business
 Law Section); American Constitution Society, Board of Advisors; American Law Institute (1993 -
 present; Council, 1999 - present; Adviser, the Restatement Third, Consumer Contracts project
 and the Restatement Third, Torts: Liability for Economic Harm; Members Consultative Group,
 the Restatement Third, Torts: Liability for Physical Harm; past Adviser, the Recognition &
 Enforcement of Foreign Judgments project and the Principles of the Law of Aggregate Litigation
 project); Association of Business Trial Lawyers; Bar Association of the Fifth Federal Circuit; Bar
 Association of San Francisco (Past President, Securities Litigation Section; Board of Directors,
 1997 - 1998; Judiciary Committee); Bay Area Lawyers for Individual Freedom; California
 Constitution Revision Commission (1993 -1996); California Women Lawyers; Consumer
 Attorneys of California; Federal Bar Association; Federal Bar Association (Northern District of
 California Chapter); Federal Civil Rules Advisory Committee (Appointed by Supreme Court,
 2011); Lawyers Club of San Francisco; National Center for State Courts (Board Member; Mass
 Tort Conference Planning Committee); National Judicial College (Board of Trustees); Ninth
 Circuit Judicial Conference (Lawyer Delegate, 1992 - 1995); Northern District of California Civil
 Justice Reform Act (Advisory Committee; Advisory Committee on Professional Conduct);
 Northern District of California Civil Justice Reform Act (CJRA) Advisory Committee; Public
 Justice Foundation; Queen’s Bench; State Bar of California.

         RICHARD M. HEIMANN, Admitted to practice in Pennsylvania, 1972; District of
 Columbia, 1974; California, 1975; New York, 2000; U.S. Supreme Court, 1980; U.S. Court of
 Appeals, Second Circuit, 2013; U.S. Court of Appeals, Ninth Circuit, 1999; U.S. Court of Appeals,
 Eleventh Circuit, 2015; U.S. Court of Appeals, D.C. Circuit, 1973; U.S. District Court, Central
 District of California, 2001; U.S. District Court, Northern District of California, 1975; U.S.
 District Court, Southern District of California, 2005; U.S. District Court, District of Hawaii,
 1985;U.S. District Court, District of Colorado, 2006. Education: Georgetown University (J.D.,
 1972); Georgetown Law Journal, 1971-72; University of Florida (B.S.B.A., with honors, 1969).
 Prior Employment: Mr. Heimann served as Deputy District Attorney and Acting Assistant
 District Attorney for Tulare County, California, 1974-75, and as an Assistant Public Defender in
 Philadelphia, Pennsylvania, 1972-74. As a private civil law attorney, Mr. Heimann has tried over
 30 civil jury cases, including complex cases such as the successful FPI/Agretech and Edsaco
 securities class action trials. In April 2002 in the Edsaco case, a federal jury in San Francisco,
 California returned a $170.7 million verdict against Edsaco Ltd., which included $165 million in
 punitive damages. Awards & Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell;
 Selected for inclusion by peers in The Best Lawyers in America in fields of “Bet the Company
 Litigation,” “Litigation – Antitrust,” “Litigation – Securities,” and “Mass Tort Litigation/Class
 Actions – Plaintiffs,” 2007-2019; “Lawdragon 500 Leading Lawyers in America,” Lawdragon,
 2019; “Northern California Super Lawyer,” Super Lawyers, 2004-2019; “Lawyer of the Year,”
 Best Lawyers, Litigation-Securities for San Francisco, 2016-2017; “Top 100 Trial Lawyers in
 America,” Benchmark Litigation, 2017; “Outstanding Private Practice Antitrust Achievement,”
 American Antitrust Institute, 2017; “California Litigation Star,” Benchmark Litigation, 2013-


 1043044.1                                    - 107 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 145 of 189 PageID #:15260




 2016; “Trial Ace,” Law360 (one of 50 attorneys in the U.S. recognized by Law360 in 2015 as the
 foremost trial lawyers in America); Legal 500 recommended lawyer, LegalEase, 2013; "Top 100
 Northern California Super Lawyers," Super Lawyers, 2013; “Consumer Attorney of the Year
 Finalist,” Consumer Attorneys of California, 2011; California Lawyer of the Year (CLAY) Award,
 California Lawyer, 2011, 2013; “Lawdragon Finalist,” Lawdragon, 2009-2011; “Top 100
 Attorneys in California,” Daily Journal, 2010-2011; “Top Attorneys In Securities Law,” Super
 Lawyers Corporate Counsel Edition, 2010, 2012. Publications & Presentations: Securities Law
 Roundtable, California Lawyer (March 2013); Securities Law Roundtable, California Lawyer
 (September 2010); Securities Law Roundtable, California Lawyer (March 2009); Securities
 Law Roundtable, California Lawyer (April 2008); Securities Law Roundtable, California
 Lawyer (April 2007); Co-Author, “Preliminary Issues Regarding Forum Selection, Jurisdiction,
 and Choice of Law in Class Actions” (December 1999). Member: State Bar of California; Bar
 Association of San Francisco.

         WILLIAM BERNSTEIN, Admitted to practice in California, 1975; U.S. Court of
 Appeals, Ninth Circuit, 1987; U.S. District Court, Northern District of California, 1975; New York
 and U.S. Supreme Court, 1985; U.S. District Court, Central and Eastern Districts of California,
 1991; U.S. District Court, Southern District of California, 1992; U.S. Court of Appeals, Third
 Circuit, 2008. Education: University of San Francisco (J.D., 1975); San Francisco Law Review,
 1974-75; University of Pennsylvania (B.A., general honors, 1972). Community Service: Adjunct
 Professor of Law, University of San Francisco, Settlement Law, 2006-present; Judge Pro Tem
 for San Francisco Superior Court, 2000-present; Marin Municipal Court, 1984; Discovery
 Referee for the Marin Superior Court, 1984-89; Arbitrator for the Superior Court of Marin,
 1984-1990. Awards & Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell;
 “California Litigation Star,” Benchmark Plaintiff (ranked as one of California’s leading litigators
 in antitrust law); Selected for inclusion by peers in The Best Lawyers in America in field of
 “Litigation - Antitrust,” 2013-2019; “Northern California Super Lawyer,” Super Lawyers, 2004-
 2019; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2014;
 “Lawdragon Finalist,” Lawdragon, 2009-2011; “Top Attorneys In Antitrust Law,” Super
 Lawyers Corporate Counsel Edition, 2010, 2012; Princeton Premier Registry, Business Leaders
 and Professionals, 2008-2009; “Top 100 Trial Lawyers in California,” American Trial Lawyers
 Association, 2008; Who’s Who Legal, 2007; Unsung Hero Award, Appleseed, 2006.
 Publications & Presentations: “The Rise and Fall of Enron’s One-To-Many Trading Platform,”
 American Bar Association Antitrust Law Section, Annual Spring Meeting (2005); Co-Author
 with Donald C. Arbitblit, “Effective Use of Class Action Procedures in California Toxic Tort
 Litigation,” Hastings West-Northwest Journal of Environmental and Toxic Torts Law and
 Policy, No. 3 (Spring 1996). Member: Board of Governors, Association of Business Trial
 Lawyers; Bar Association of San Francisco; Marin County Bar Association (Admin. of Justice
 Committee, 1988); State Bar of California.

         DONALD C. ARBITBLIT, Admitted to practice in Vermont, 1979; California and U.S.
 District Court, Northern District of California, 1986. Education: University of California,
 Berkeley, School of Law (Berkeley Law) (J.D., 1979); Order of the Coif; Tufts University (B.S.,
 magna cum laude, 1974). Awards and Honors: AV Preeminent Peer Review Rated,
 Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in America in fields of
 “Mass Tort Litigation/Class Actions - Plaintiffs” and “Personal Injury Litigation – Plaintiffs,”


 1043044.1                                     - 108 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 146 of 189 PageID #:15261




 2012-2019; Northern California Super Lawyers,” Super Lawyers, 2004, 2006-2008, 2014-2019;
 Legal 500 recommended lawyer, LegalEase, 2013; “Lawdragon Finalist,” Lawdragon, 2009-
 2011. Publications & Presentations: Co-Author with Wendy Fleishman, “The Risky Business of
 Off-Label Use,” Trial (March 2005); “Comment on Joiner: Decision on the Daubert Test of
 Admissibility of Expert Testimony,” 6 Mealey’s Emerging Toxic Torts, No. 18 (December 1997);
 Co-author with William Bernstein, “Effective Use of Class Action Procedures in California Toxic
 Tort Litigation,” 3 Hastings West-Northwest Journal of Environmental Law and Policy, No. 3
 (Spring 1996); “The Plight of American Citizens Injured by Transboundary River Pollution,”
 8 Ecology Law Quarterly, No. 2 (1979). Appointments: Co-Chair, California JCCP Yaz Science
 Committee, 2010-Present; Member of the Federal Court-appointed Science Executive
 Committee, and Chair of the Epidemiology/Clinical Trials Subcommittee, In re Vioxx Products
 Liability Litigation, MDL No. 1657 (E.D. La.); Member of the Federal Court-appointed Science
 and Expert Witness Committees in In re Diet Drugs (Phentermine/Fenfluramine
 /Dexfenfluramine) Products Liability Litigation, MDL No. 1203 (E.D. Pa.), In re Baycol
 Products Litigation, MDL No. 1431 (D. Minn.) and Rezulin Products Liability Litigation, MDL
 No. 1348 (S.D.N.Y.). Member: State Bar of California; Bar Association of San Francisco.

         STEVEN E. FINEMAN, Managing Partner. Admitted to practice in California, 1989;
 U.S. District Court, Northern, Eastern and Central Districts of California and U.S. Court of
 Appeals, Ninth Circuit, 1995; U.S. Court of Appeals, Fifth Circuit, 1996; New York, U.S. District
 Court, Eastern and Southern Districts of New York, U.S. District Court, District of Colorado,
 2006; U.S. Court of Appeals, Second Circuit and U.S. Supreme Court, 1997; U.S. District Court
 for the District of Columbia, 1997. Education: University of California, Hastings College of the
 Law (J.D., 1988); University of California, San Diego (B.A., 1985); Stirling University, Scotland
 (English Literature and Political Science, 1983-84). Awards & Honors: Selected for inclusion by
 peers in The Best Lawyers in America in the fields of “Mass Tort Litigation/Class Actions –
 Plaintiffs,” 2006-2019; “Super Lawyer for New York Metro,” Super Lawyers, 2006-2019;
 “Lawyer of the Year,” Best Lawyers, recognized in the category of Mass Tort Litigation/Class
 Actions – Plaintiffs for New York City, 2016; "New York Litigation Star," Benchmark Litigation,
 2013-2016; Member, Best Lawyers Advisory Board, a select group of U.S. and international law
 firm leaders and general counsel, 2011-2012; “Lawdragon Finalist,” Lawdragon, 2009-present;
 “Top Attorneys In Securities Law,” Super Lawyers Business Edition, 2008-present; Consultant
 to the Office of Attorney General, State of New York, in connection with an industry-wide
 investigation and settlement concerning health insurers’ use of the “Ingenix database” to
 determine usual and customary rates for out-of-network services, April 2008-February 2009;
 “100 Managing Partners You Need to Know,” Lawdragon, 2008; “40 Under 40,” selected as one
 of the country’s most successful litigators under the age of 40, The National Law Journal, 2002.
 Publications & Presentations: American Association for Justice, The Future of Class Actions:
 Teamwork, Savvy Defense, and Smart Offense, Panel Member, “Going on Offense: Developing a
 Proactive Plan” (May 11, 2017, Nashville, Tennessee); University of Haifa Faculty of Law,
 Dispute Resolution of Consumer Mass Disputes, Panelist, “The Role of the Lead Lawyer in
 Consumer Class Actions” (March 17, 2017, Haifa, Israel); Global Justice Forum, Presented by
 Robert L. Lieff – Moderator of Financial Fraud Litigation Panel and Participant on Financing of
 Litigation Panel (October 4, 2011, Columbia Law School, New York, New York); The Canadian
 Institute, The 12th Annual Forum on Class Actions – Panel Member, Key U.S. and Cross-Border
 Trends: Northbound Impacts and Must-Have Requirements (September 21, 2011, Toronto,


 1043044.1                                    - 109 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 147 of 189 PageID #:15262




 Ontario, Canada); Co-Author with Michael J. Miarmi, “The Basics of Obtaining Class
 Certification in Securities Fraud Cases: U.S. Supreme Court Clarifies Standard, Rejecting Fifth
 Circuit’s ‘Loss Causation’ Requirement,” Bloomberg Law Reports (July 5, 2011); Stanford
 University Law School, Guest Lecturer for Professor Deborah Hensler’s course on Complex
 Litigation, Representing Plaintiffs in Large-Scale Litigation (March 2, 2011, Stanford,
 California); Stanford University Law School — Panel Member, Symposium on the Future of the
 Legal Profession, (March 1, 2011, Stanford, California); Stanford University Law School,
 Member, Advisory Forum, Center of the Legal Profession (2011-Present); 4th Annual
 International Conference on the Globalization of Collective Litigation — Panel Member, Funding
 Issues: Public versus Private Financing (December 10, 2010, Florida International University
 College of Law, Miami, Florida); “Bill of Particulars, A Review of Developments in New York
 State Trial Law,” Column, The Supreme Court’s Decisions in Iqbol and Twombly Threaten
 Access to Federal Courts (Winter 2010); American Constitution Society for Law and Policy,
 Access to Justice in Federal Courts — Panel Member, The Iqbal and Twombly Cases (January 21,
 2010, New York, New York); American Bar Association, Section of Litigation, The 13th Annual
 National Institute on Class Actions — Panel Member, Hydrogen Peroxide Will Clear It Up Right
 Away: Developments in the Law of Class Certification (November 20, 2009, Washington, D.C.);
 Global Justice Forum, Presented by Robert L. Lieff and Lieff, Cabraser, Heimann & Bernstein,
 LLP — Conference Co-Host and Moderator of Mediation/Arbitration Panel (October 16, 2009,
 Columbia Law School, New York, New York); Stanford University Law School, Guest Lecturer
 for Professor Deborah Hensler’s course on Complex Litigation, Foreign Claimants in U.S.
 Courts/U.S. Lawyers in Foreign Courts (April 6, 2009, Stanford, California); Consultant to the
 Office of Attorney General, State of New York, in connection with an industry-wide investigation
 and settlement concerning health insurers’ use of the “Ingenix database” to determine usual and
 customary rates for out-of-network services, April 2008-February 2009; Stanford University
 Law School, Guest Lecturer for Professor Deborah Hensler’s course on Complex Litigation,
 Foreign Claimants in U.S. Courts/U.S. Lawyers in Foreign Courts (April 16, 2008, Stanford,
 California); Benjamin N. Cardozo Law School, The American Constitution Society for Law &
 Policy, and Public Justice, Co-Organizer of conference and Master of Ceremonies for conference,
 Justice and the Role of Class Actions (March 28, 2008, New York, New York); Stanford
 University Law School and The Centre for Socio-Legal Studies, Oxford University, Conference
 on The Globalization of Class Actions, Panel Member, Resolution of Class and Mass Actions
 (December 13 and 14, 2007, Oxford, England); Editorial Board and Columnist, “Federal Practice
 for the State Court Practitioner,” New York State Trial Lawyers Association’s “Bill of
 Particulars,” (2005-present); “Bill of Particulars, A Review of Developments in New York State
 Trial Law,” Federal Multidistrict Litigation Practice (Fall 2007); “Bill of Particulars, A Review
 of Developments in New York State Trial Law,” Pleading a Federal Court Complaint (Summer
 2007); Stanford University Law School, Guest Lecturer for Professor Deborah Hensler’s course
 on Complex Litigation, Foreign Claimants in U.S. Courts (April 17, 2007, Palo Alto, California);
 “Bill of Particulars, A Review of Developments in New York State Law,” Initiating Litigation
 and Electronic Filing in Federal Court (Spring 2007); “Bill of Particulars, A Review of
 Developments in New York State Trial Law,” Column, Federal Court Jurisdiction: Getting to
 Federal Court By Choice or Removal (Winter 2007); American Constitution Society for Law and
 Policy, 2006 National Convention, Panel Member, Finding the Balance: Federal Preemption of
 State Law (June 16, 2006, Washington, D.C.); Global Justice Forum, Presented by Lieff,
 Cabraser, Heimann & Bernstein, LLP — Conference Moderator and Panel Member on Securities


 1043044.1                                    - 110 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 148 of 189 PageID #:15263




 Litigation (May 19, 2006, Paris, France); Stanford University Law School, Guest Lecturer for
 Professor Deborah Hensler’s course on Complex Litigation, Foreign Claimants in U.S. Court
 (April 25, 2006, Stanford, California); Global Justice Forum, Presented by Lieff, Cabraser,
 Heimann & Bernstein, LLP — Conference Moderator and Speaker and Papers, The Basics of
 Federal Multidistrict Litigation: How Disbursed Claims are Centralized in U.S. Practice and
 Basic Principles of Securities Actions for Institutional Investors (May 20, 2005, London,
 England); New York State Trial Lawyers Institute, Federal Practice for State Practitioners,
 Speaker and Paper, Federal Multidistrict Litigation Practice, (March 30, 2005, New York, New
 York), published in “Bill of Particulars, A Review of Developments in New York State Trial Law”
 (Spring 2005); Stanford University Law School, The Stanford Center on Conflict and
 Negotiation, Interdisciplinary Seminar on Conflict and Dispute Resolution, Guest Lecturer, In
 Search of “Global Settlements”: Resolving Class Actions and Mass Torts with Finality (March 16,
 2004, Stanford, California); Lexis/Nexis, Mealey’s Publications and Conferences Group, Wall
 Street Forum: Mass Tort Litigation, Co-Chair of Event (July 15, 2003, New York, New York);
 Northstar Conferences, The Class Action Litigation Summit, Panel Member on Class Actions in
 the Securities Industry, and Paper, Practical Considerations for Investors’ Counsel - Getting the
 Case (June 27, 2003, Washington, D.C.); The Manhattan Institute, Center for Legal Policy,
 Forum Commentator on Presentation by John H. Beisner, Magnet Courts: If You Build Them,
 Claims Will Come (April 22, 2003, New York, New York); Stanford University Law School,
 Guest Lecturer for Professor Deborah Hensler’s Courses on Complex Litigation, Selecting The
 Forum For a Complex Case — Strategic Choices Between Federal And State Jurisdictions, and
 Alternative Dispute Resolution ADR In Mass Tort Litigation, (March 4, 2003, Stanford,
 California); American Bar Association, Tort and Insurance Practice Section, Emerging Issues
 Committee, Member of Focus Group on Emerging Issues in Tort and Insurance Practice
 (coordinated event with New York University Law School and University of Connecticut Law
 School, August 27, 2002, New York, New York); Duke University and University of Geneva,
 “Debates Over Group Litigation in Comparative Perspective,” Panel Member on Mass Torts and
 Products Liability (July 21-22, 2000, Geneva, Switzerland); New York Law Journal, Article,
 Consumer Protection Class Actions Have Important Position, Applying New York’s Statutory
 Scheme (November 23, 1998); Leader Publications, Litigation Strategist, “Fen-Phen,” Article,
 The Admissibility of Scientific Evidence in Fen-Phen Litigation and Daubert Developments:
 Something For Plaintiffs, Defense Counsel (June 1998, New York, New York); “Consumer
 Protection Class Actions Have Important Position, Applying New York’s Statutory Scheme,”
 New York Law Journal (November 23, 1998); The Defense Research Institute and Trial Lawyer
 Association, Toxic Torts and Environmental Law Seminar, Article and Lecture, A Plaintiffs’
 Counsels’ Perspective: What’s the Next Horizon? (April 30, 1998, New York, New York);
 Lexis/Nexis, Mealey’s Publications and Conference Group, Mealey’s Tobacco Conference:
 Settlement and Beyond 1998, Article and Lecture, The Expanding Litigation (February 21, 1998,
 Washington, D.C.); New York State Bar Association, Expert Testimony in Federal Court After
 Daubert and New Federal Rule 26, Article and Lecture, Breast Implant Litigation: Plaintiffs’
 Perspective on the Daubert Principles (May 23, 1997, New York, New York); Plaintiff Toxic Tort
 Advisory Council, Lexis/Nexis, Mealey’s Publications and Conferences Group (January 2002-
 2005). Member: American Association for Justice; American Bar Association; American
 Constitution Society (Board of Directors, 2016-present); Anti-Defamation League, National
 Commission Member; Anti-Defamation League New York Region, Chair (2019); Association of
 the Bar of the City of New York; Bar Association of the District of Columbia; Civil Justice


 1043044.1                                    - 111 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 149 of 189 PageID #:15264




 Foundation (Board of Trustees, 2004-present); Fight for Justice Campaign; Human Rights
 First; National Association of Shareholder and Consumer Attorneys (Executive Committee,
 2009-present); New York State Bar Association; New York State Trial Lawyers Association
 (Board of Directors, 2001-2004); New York State Trial Lawyers Association’s “Bill of
 Particulars” (Editorial Board and Columnist, “Federal Practice for the State Court Practitioner,”
 2005-present); Plaintiff Toxic Tort Advisory Council (Lexis/Nexis, Mealey’s Publications and
 Conferences Group, 2002-2005); Public Justice Foundation (President, 2011-2012; Executive
 Committee, July 2006-present; Board of Directors, July 2002-present); Co-Chair, Major
 Donors/Special Gifts Committee, July 2009-present; Class Action Preservation Project
 Committee, July 2005-present); State Bar of California; Supreme Court Historical Society.

         ROBERT J. NELSON, Admitted to practice in California, 1987; California Supreme
 Court; U.S. District Court, Central District of California, 1987; U.S. District Court, Northern
 District of California, 1988; U.S. Court of Appeals, Ninth Circuit, 1988; U.S. Court of Appeals,
 Sixth Circuit, 1995; U.S. Court of Appeals, Seventh Circuit, 2016; District of Columbia, 1998;
 U.S. District Court, Eastern District of California, 2006; U.S. District Court, Northern District of
 Ohio; U.S. District Court, Southern District of Ohio; U.S. District Court, Middle District of
 Tennessee. Education: New York University School of Law (J.D., 1987): Order of the Coif,
 Articles Editor, New York University Law Review; Root-Tilden-Kern Scholarship Program.
 Cornell University (A.B., cum laude 1982): Member, Phi Beta Kappa; College Scholar Honors
 Program. London School of Economics (General Course, 1980-81): Graded First. Prior
 Employment: Judicial Clerk to Judge Stephen Reinhardt, U.S. Court of Appeals, Ninth Circuit,
 1987-88; Assistant Federal Public Defender, Northern District of California, 1988-93; Legal
 Research and Writing Instructor, University of California-Hastings College of the Law, 1989-91
 (Part-time position). Awards & Honors: Selected for inclusion by peers in The Best Lawyers in
 America in fields of “Personal Injury Litigation – Plaintiffs” and “Product Liability Litigation –
 Plaintiffs,” 2012-2019; “Trial Lawyer of the Year,” 2019, Public Justice; “Northern California
 Super Lawyer,” Super Lawyers, 2004-2019; “California Litigation Star,” Benchmark Litigation,
 2013-2016; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2007,
 2010, 2014-2015; Legal 500 recommended lawyer, LegalEase, 2013-Present; “Lawdragon
 Finalist,” Lawdragon, 2009-2011; “California Lawyer Attorney of the Year (CLAY)” Award,
 California Lawyer, 2008, 2010; “San Francisco Trial Lawyer of the Year Finalist,” San
 Francisco Trial Lawyers’ Association, 2007. Publications: False Claims Roundtable, California
 Lawyer (January 2013); False Claims Roundtable, California Lawyer (April 2012); False Claims
 Roundtable, California Lawyer (June 2011); False Claims Roundtable, California Lawyer (June
 2010); Product Liability Roundtable, California Lawyer (March 2010); Product Liability
 Roundtable, California Lawyer (July 2009); “Class Action Treatment of Punitive Damages
 Issues after Philip Morris v. Williams: We Can Get There from Here,” 2 Charleston Law Review
 2 (Spring 2008) (with Elizabeth J. Cabraser); Product Liability Roundtable, California Lawyer
 (December 2007); Contributing Author, California Class Actions Practice and Procedures
 (Elizabeth J. Cabraser editor in chief, 2003); “The Importance of Privilege Logs,” The Practical
 Litigator, Vol. II, No. 2 (March 2000) (ALI-ABA Publication); “To Infer or Not to Infer a
 Discriminatory Purpose: Rethinking Equal Protection Doctrine,” 61 New York University Law
 Review 334 (1986). Member: American Association for Justice, Fight for Justice Campaign;
 American Bar Association; American Civil Liberties Union of Northern California; Bar
 Association of San Francisco; Bar of the District of Columbia; Consumer Attorneys of California;


 1043044.1                                      - 112 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 150 of 189 PageID #:15265




 Human Rights Watch California Committee North; RE-volv, Board Member; San Francisco
 Trial Lawyers Association; State Bar of California.

         KELLY M. DERMODY, Admitted to practice in California (1994); U.S. Supreme Court
 (2013); U.S. Court of Appeals for the First Circuit (2012); U.S. Court of Appeals for the Second
 Circuit (2010); U.S. Court of Appeals for the Third Circuit (2001); U.S. Court of Appeals for the
 Fourth Circuit (2008); U.S. Court of Appeals for the Sixth Circuit (2008); U.S. Court of Appeals
 for the Seventh Circuit (2006); U.S. Court of Appeals for the Ninth Circuit (2007); U.S. District
 Court, Northern District of California (1995); U.S. District Court, Central District of California
 (2005); U.S. District Court, Eastern District of California (2012); U.S. District Court of Colorado
 (2007). Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D.
 1993); Moot Court Executive Board (1992-1993); Articles Editor, Industrial Relations Law
 Journal/Berkeley Journal of Employment and Labor Law (1991-1992); Harvard University
 (A.B. magna cum laude, 1990), Senior Class Ames Memorial Public Service Award. Prior
 Employment: Law Clerk to Chief Judge John T. Nixon, U.S. District Court, Middle District of
 Tennessee, 1993-1994; Adjunct Professor of Law, Golden Gate University School of Law,
 Employment Law (Spring 2001). Awards & Honors: AV Preeminent Peer Review Rated,
 Martindale-Hubbell; “Margaret Brent Women Lawyers of Achievement Award,” American Bar
 Association Commission on Women in the Profession, 2019; “Top California Women Lawyers,”
 Daily Journal, 2007, 2010, 2012-2018; Selected for inclusion by peers in The Best Lawyers in
 America in fields of “Employment Law – Individuals” and “Litigation – Labor and
 Employment,” 2010-2019; “500 Leading Lawyers in America,” Lawdragon, 2010-2017, 2019;
 “Employment Law Trailblazer, National Law Journal, 2019; “Northern California Super
 Lawyer,” Super Lawyers, 2004-2019; “Lawyer of the Year,” Best Lawyers, Employment Law-
 Individuals for San Francisco, 2014, 2018; “Top Labor & Employment Lawyers," Daily Journal,
 2018; “Top 250 Women in Litigation,” Benchmark Litigation, 2016-2018; “Gender Justice
 Honoree,” Equal Rights Advocates, 2017; “California Litigation Star,” Benchmark Litigation,
 2013-2017; Fellow, The College of Labor and Employment Lawyers, 2015; “Top 100 Attorneys in
 California, Daily Journal, 2012-2015; “Top 75 Labor and Employment Attorneys in California,”
 Daily Journal, 2011-2015; “Top 50 Women Northern California Super Lawyers,” Super
 Lawyers, 2007-2018; “Top 100 Northern California Super Lawyers,” Super Lawyers, 2007,
 2009-2016; Distinguished Jurisprudence Award, Anti-Defamation League, 2014; “Lawyer of the
 Year,” Best Lawyers, recognized in the category of Employment Law – Individuals for San
 Francisco, 2014, 2018; “Top 10 Northern California Super Lawyers, Super Lawyers, 2014;
 “Dolores Huerta Adelita Award,” California Rural Assistance, 2013; “Recommended Lawyer,”
 The Legal 500 (U.S. edition, 2013); “Women of Achievement Award,” Legal Momentum
 (formerly the NOW Legal Defense & Education Fund), 2011; “Irish Legal 100” Finalist, The Irish
 Voice, 2010; “Florence K. Murray Award,” National Association of Women Judges, 2010 (for
 influencing women to pursue legal careers, opening doors for women attorneys, and advancing
 opportunities for women within the legal profession); “Lawdragon Finalist,” Lawdragon, 2007-
 2009; “Community Service Award,” Bay Area Lawyers for Individual Freedom, 2008;
 “Community Justice Award,” Centro Legal de la Raza, 2008; “Award of Merit,” Bar Association
 of San Francisco, 2007; “California Lawyer Attorney of the Year (CLAY) Award,” California
 Lawyer, 2007; “500 Leading Plaintiffs’ Lawyers in America,” Lawdragon, Winter 2007; “Trial
 Lawyer of the Year Finalist,” Public Justice Foundation, 2007; “Consumer Attorney of the Year”
 Finalist, Consumer Attorneys of California, 2006; “California’s Top 20 Lawyers Under 40,”


 1043044.1                                     - 113 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 151 of 189 PageID #:15266




 Daily Journal, 2006; “Living the Dream Partner,” Lawyers’ Committee for Civil Rights of the
 San Francisco Bay Area, 2005; “Top Bay Area Employment Attorney,” The Recorder, 2004.
 Member: American Law Institute, Elected Member, 2019; American Bar Association, Labor and
 Employment Law Section (Governing Council, 2009-present; Co-Chair, Section Conference,
 2008-2009; Vice-Chair, Section Conference, 2007-2008; Co-Chair, Committee on Equal
 Opportunity in the Legal Profession, 2006-2007); American Bar Association, Section of
 Litigation (Attorney Client Privilege Task Force, 2017-2018); Bar Association of San Francisco
 (Board of Directors, 2005-2012; President, 2011-2012; President-Elect, 2010-2011; Treasurer,
 2009-2010; Secretary, 2008-2009; Litigation Section; Executive Committee, 2002-2005); Bay
 Area Lawyers for Individual Freedom; Lawyers’ Committee for Civil Rights of the San Francisco
 Bay Area (Board of Directors, 1998-2005; Secretary, 1999-2003; Co-Chair, 2003-2005;
 Member, 1997-Present); Carver Healthy Environments and Response to Trauma in Schools
 (Steering Committee, 2007); College of Labor and Employment Lawyers (Fellow, 2015);
 Consumer Attorneys of California; Equal Rights Advocates (Litigation Committee, 2000-2002);
 National Association of Women Judges (Independence of the Judiciary Co-Chair, 2011-2014;
 Resource Board, Co-Chair, 2009-2011, Member, 2005-2014); National Center for Lesbian
 Rights (Board of Directors, 2002-2008; Co-Chair, 2005-2006); National Employment Lawyers’
 Association; Northern District of California Historical Society (Board of Directors, 2015-
 Present); Northern District of California Lawyer Representative to the Ninth Circuit Judicial
 Conference (2007-2010); Pride Law Fund (Board of Directors, 1995-2002; Secretary, 1995-
 1997; Chairperson, 1997-2002); Public Justice Foundation; State Bar of California.

         JONATHAN D. SELBIN, Admitted to practice in California, 1994; District of
 Columbia, 2000; New York, 2001; U.S. Supreme Court, 2012; U.S. Court of Appeals, Second
 Circuit, 2016; U.S. Court of Appeals, Third Circuit, 2009; U.S. Court of Appeals, Fifth Circuit,
 2002; U.S. Court of Appeals, Sixth Circuit, 2012; U.S. Court of Appeals, Ninth Circuit, 2007;
 U.S. Court of Appeals, Tenth Circuit, 2014; U.S. District Court, Northern District of California,
 1997; U.S. District Court, Central District of California, 1995; U.S. District Court, Northern
 District of Florida, 2009; U.S. District Court Northern District of Illinois, 2010; U.S. District
 Court, Southern District of New York, 2001; U.S. District Court, Eastern District of New York,
 2008; U.S. District Court, Eastern District of Michigan, 2007; U.S. District Court, Eastern
 District of Wisconsin, 2013. Education: Harvard Law School (J.D., magna cum laude, 1993);
 University of Michigan (B.A., summa cum laude, 1989). Prior Employment: Law Clerk to
 Judge Marilyn Hall Patel, U.S. District Court, Northern District of California, 1993-95.
 Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in field of
 “ Product Liability Litigation – Plaintiffs,” 2013-2019; “New York Super Lawyers,” Super
 Lawyers, 2006-2018; Distinguished Service Award, American Association for Justice, 2016;
 “New York Litigation Star,” Benchmark Litigation, 2013-2016; “Lawdragon Finalist,”
 Lawdragon, 2009. Publications & Presentations: On Class Actions (2009); Contributing
 Author, “Ninth Circuit Reshapes California Consumer-Protection Law,” American Bar
 Association (July 2012); Contributing Author, California Class Actions Practice and Procedures
 (Elizabeth J. Cabraser editor-in-chief, 2003); “Bashers Beware: The Continuing
 Constitutionality of Hate Crimes Statutes After R.A.V.,” 72 Oregon Law Review 157 (Spring,
 1993). Member: American Association for Justice; American Bar Association; District of
 Columbia Bar Association; Equal Justice Works, Board of Counselors; New York Advisory



 1043044.1                                    - 114 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 152 of 189 PageID #:15267




 Board, Alliance for Justice; New York State Bar Association; New York State Trial Lawyers
 Association; State Bar of California.

         MICHAEL W. SOBOL, Admitted to practice in Massachusetts, 1989; California, 1998;
 United States District Court, District of Massachusetts, 1990; U.S. District Court, Northern
 District of California, 2001; U.S. District Court, Central District of California, 2005; U.S. District
 Court, Eastern District of California, 2011; U.S. District Court, Southern District of California,
 2010; U.S. Court of Appeals for the Ninth Circuit (2009); U.S. Court of Appeals for the Eleventh
 Circuit (2012). Education: Boston University (J.D., 1989); Hobart College (B.A., cum laude,
 1983). Prior Employment: Lecturer in Law, Boston University School of Law, 1995-1997.
 Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in fields of
 “Mass Tort Litigation/Class Actions – Plaintiffs” and “Product Liability Litigation – Plaintiffs,”
 2013-2019; “Super Lawyer for Northern California,” Super Lawyers, 2012 – 2019; “Top
 Cyber/Artificial Intelligence Lawyer,” Daily Journal, 2018-2019; “MVP for Cybersecurity and
 Privacy,” Law360, 2017; “Cybersecurity & Data Privacy Trailblazer,” The National Law Journal,
 2017; California Litigation Star,” Benchmark Litigation, 2013-2015; “Top 100 Northern
 California Super Lawyers,” Super Lawyers, 2013; “Top 100 Attorneys in California,” Daily
 Journal, 2012-2013; “Trial Lawyer of the Year Finalist,” Public Justice, 2012; “Consumer
 Attorney of the Year Finalist,” Consumer Attorneys of California, 2011; “Lawdragon Finalist,”
 Lawdragon, 2009; “New York Litigation Star,”. Publications & Presentations: Panelist,
 National Consumer Law Center’s 15th Annual Consumer Rights Litigation Conference, Class
 Action Symposium; Panelist, Continuing Education of the Bar (C.E.B.) Seminar on Unfair
 Business Practices—California’s Business and Professions Code Section 17200 and Beyond;
 Columnist, On Class Actions, Association of Business Trial Lawyers, 2005 to present; The Fall of
 Class Action Waivers (2005); The Rise of Issue Class Certification (2006); Proposition 64’s
 Unintended Consequences (2007); The Reach of Statutory Damages (2008). Member: State
 Bar of California; Bar Association of San Francisco; Consumer Attorneys of California, Board of
 Governors, (2007-2008, 2009-2010); National Association of Consumer Advocates.

         FABRICE N. VINCENT, Admitted to practice in California, 1992; U.S. District Court,
 Northern District of California, Central District of California, Eastern District of California,
 Ninth Circuit Court of Appeals, 1992. Education: Cornell Law School (J.D., cum laude, 1992);
 University of California at Berkeley (B.A., 1989). Awards & Honors: Selected for inclusion by
 peers in The Best Lawyers in America in fields of “Mass Tort Litigation/Class Actions –
 Plaintiffs,” “Product Liability Litigation – Plaintiffs,” and “Personal Injury Litigation –
 Plaintiffs,” 2012-2019; “Super Lawyer for Northern California,” Super Lawyers, 2006–2019;
 "Outstanding Subcommittee Chair for the Class Actions & Derivative Suits," ABA Section of
 Litigation, 2013. Publications & Presentations: Lead Author, Citizen Report on Utility Terrain
 Vehicle (UTV) Hazards and Urgent Need to Improve Safety and Performance Standards; and
 Request for Urgent Efforts To Increase Yamaha Rhino Safety and Avoid Needless New
 Catastrophic Injuries, Amputations and Deaths, Lieff Cabraser Heimann & Bernstein, LLP
 (2009); Co-Author with Elizabeth J. Cabraser, “Class Actions Fairness Act of 2005,” California
 Litigation, Vol. 18, No. 3 (2005); Co-Editor, California Class Actions Practice and Procedures
 (2003-06); Co-Author, “Ethics and Admissibility: Failure to Disclose Conflicts of Interest in
 and/or Funding of Scientific Studies and/or Data May Warrant Evidentiary Exclusions,”
 Mealey’s December Emerging Drugs Reporter (December 2002); Co-author, “The Shareholder


 1043044.1                                      - 115 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 153 of 189 PageID #:15268




 Strikes Back: Varied Approaches to Civil Litigation Claims Are Available to Help Make
 Shareholders Whole,” Mealey’s Emerging Securities Litigation Reporter (September 2002);
 Co-Author, “Decisions Interpreting California’s Rules of Class Action Procedure,” Survey of
 State Class Action Law (ABA 2000-09), updated and re-published in 5 Newberg on Class
 Actions (2001-09); Coordinating Editor and Co-Author of California section of the ABA State
 Class Action Survey (2001-06); Co-Editor-In-Chief, Fen-Phen Litigation Strategist (Leader
 Publications 1998-2000); Author of “Off-Label Drug Promotion Permitted” (Oct. 1999); Co-
 Author, “The Future of Prescription Drug Products Liability Litigation in a Changing
 Marketplace,” and “Six Courts Certify Medical Monitoring Claims for Class Treatment,”
 29 Forum 4 (Consumer Attorneys of California 1999); Co-Author, Class Certification of Medical
 Monitoring Claims in Mass Tort Product Liability Litigation (ALI-ABA Course of Study 1999);
 Co-Author, “How Class Proofs of Claim in Bankruptcy Can Help in Medical Monitoring Cases,”
 (Leader Publications 1999); Author, “AHP Loses Key California Motion In Limine,” (February
 2000); Co-Author, Introduction, “Sanctioning Discovery Abuses in the Federal Court,” (LRP
 Publications 2000); “With Final Approval, Diet Drug Class Action Settlement Avoids Problems
 That Doomed Asbestos Pact,” (Leader Publications 2000); Author, “Special Master Rules
 Against SmithKline Beecham Privilege Log,” (November 1999). Member: American Association
 for Justice; Association of Business Trial Lawyers; State Bar of California; Bar Association of
 San Francisco; American Bar Association; Fight for Justice Campaign; Association of Business
 Trial Lawyers; Society of Automotive Engineers.

        DAVID S. STELLINGS, Admitted to practice in New York, 1994; New Jersey; 1994;
 U.S. District Court, Southern District of New York, 1994. Education: New York University
 School of Law (J.D., 1993); Editor, Journal of International Law and Politics; Cornell
 University (B.A., cum laude, 1990). Awards & Honors: “Super Lawyer for New York Metro,”
 Super Lawyers, 2012-2017; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of
 California, 2017; “Trial Lawyer of the Year Finalist,” Public Justice, 2012; “Lawdragon Finalist,
 Lawdragon, 2009. Member: New York State Bar Association; New Jersey State Association;
 Bar Association of the City of New York; American Bar Association.

         ERIC B. FASTIFF, Admitted to practice in California, 1996; District of Columbia, 1997;
 U.S. Courts of Appeals for the Third, Ninth and Federal Circuit; U.S. District Courts for the
 Northern, Southern, Eastern, and Central Districts of California, District of Columbia; U.S.
 District Court, Eastern District of Wisconsin; U.S. Court of Federal Claims. Education: Cornell
 Law School (J.D., 1995); Editor-in-Chief, Cornell International Law Journal; London School of
 Economics (M.Sc.(Econ.), 1991); Tufts University (B.A., cum laude, magno cum honore in thesi,
 1990). Prior Employment: Law Clerk to Hon. James T. Turner, U.S. Court of Federal Claims,
 1995-1996; International Trade Specialist, Eastern Europe Business Information Center, U.S.
 Department of Commerce, 1992. Awards & Honors: Selected for inclusion by peers in The Best
 Lawyers in America in the field of “Litigation - Antitrust,” 2013-2019; “Lawdragon 500 Leading
 Lawyers in America,” Lawdragon, 2019 ; “Northern California Super Lawyer,” Super Lawyers,
 2010-2019; “Top Plaintiff Lawyers,” Daily Journal, 2016-2017; “Plaintiffs’ Law Trailblazer,”
 National Law Journal, 2018; “Leader in the Field” for Antitrust (California), Antitrust
 (National), Chambers USA, 2017; “Outstanding Private Practice Antitrust Achievement,”
 American Antitrust Institute, 2017; “California Litigation Star,” Benchmark Litigation, 2013-
 2015; Legal 500 recommended lawyer, LegalEase, 2013; ”Top 100 Lawyers in California,” Daily


 1043044.1                                     - 116 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 154 of 189 PageID #:15269




 Journal, 2013; “Top Attorneys in Business Law,” Super Lawyers Corporate Counsel Edition,
 2012; “Lawdragon Finalist,” Lawdragon, 2009. Publications & Presentations: General Editor,
 California Class Actions Practice and Procedures, (2003-2009); Coordinating Editor and Co-
 Author of California section of the ABA State Class Action Survey (2003-2008); Author, “US
 Generic Drug Litigation Update,” 1 Journal of Generic Medicines 212 (2004); Author, “The
 Proposed Hague Convention on the Recognition and Enforcement of Civil and Commercial
 Judgments: A Solution to Butch Reynolds’s Jurisdiction and Enforcement Problems,”
 28 Cornell International Law Journal 469 (1995). Member: American Antitrust Institute
 (Advisory Board, 2012-Present); Committee to Support the Antitrust Laws, President, 2017; Bar
 Association of San Francisco; Children’s Day School (Board of Trustees); District of Columbia
 Bar Association; Journal of Generic Medicines (Editorial Board Member, 2003-Present); State
 Bar of California; U.S. Court of Federal Claims Bar Association.

         WENDY R. FLEISHMAN, Admitted to practice in New York, 1992; Pennsylvania,
 1977; U.S. Supreme Court, 2000; U.S. Court of Appeals 2nd Circuit, 1998; U.S. Court of Appeals
 3rd Circuit, 2010; U.S. Court of Appeals 8th Circuit, 2009; U.S. Court of Appeals 9th Circuit,
 2010; U.S. District Court, District of Arizona, 2013; U.S. District Court, Western District of New
 York, 2012; U.S. District Court Eastern District of New York, 1999; U.S. District Court Northern
 District of New York, 1999; U.S. District Court Southern District of New York, 1995; U.S. District
 Court, Eastern District of Wisconsin, 2013; U.S. District Court, Eastern District of Pennsylvania,
 1984; U.S. District Court, Western District of Pennsylvania, 2001; U.S. Court of Appeals 5th
 Circuit, March 5, 2014. Education: University of Pennsylvania (Post-Baccalaureate Pre-Med,
 1982); Temple University (J.D., 1977); Sarah Lawrence College (B.A., 1974). Prior Employment:
 Skadden, Arps, Slate, Meagher & Flom LLP in New York (Counsel in the Mass Torts and
 Complex Litigation Department), 1993-2001; Fox, Rothschild O’Brien & Frankel (partner),
 1988-93 (tried more than thirty civil, criminal, employment and jury trials, and AAA
 arbitrations, including toxic tort, medical malpractice and serious injury and wrongful death
 cases); Ballard Spahr Andrews & Ingersoll (associate), 1984-88 (tried more than thirty jury
 trials on behalf of the defense and the plaintiffs in civil personal injury and tort actions as well as
 employment—and construction—related matters); Assistant District Attorney in Philadelphia,
 PA, 1977-84 (in charge of and tried major homicide and sex crime cases). Awards and Honors:
 Life Fellow, American Bar Foundation; AV Preeminent Peer Review Rated, Martindale-Hubbell;
 “Top 100 Trial Lawyers,” The National Trial Lawyers; Selected for inclusion by peers in The Best
 Lawyers in America in the field of “Mass Tort Litigation/Class Actions – Plaintiffs,” 2019; “New
 York Super Lawyers,” Super Lawyers, 2006-2018; “New York Litigation Star,” Benchmark
 Litigation, 2013-2016; Legal 500 recommended lawyer, LegalEase, 2013; Officer of New York
 State Trial Lawyers Association, 2010-present; New York State Academy of Trial Lawyers, 2011;
 “Lawdragon Finalist,” Lawdragon, 2009. Publications & Presentations: Moderator,
 “Jurisdiction: Defining State Courts’ Authority,” Pound Civil Justice Institute Judges Forum;
 Boston, MA, July 2017; Speaker, “Diversity in Mass Torts,” AAJ Education Programs, Boston,
 MA, July 2017; Speaker, “Mass Torts & Criminality,” JAMS Mass Torts Judicial Forum, New
 York, NY, April 2017; Speaker, “Settling Strategies for MDLs,” JAMS Mass Torts Judicial
 Forum, New York, NY, April 2016; Moderator & Chair, “Toxic, Environmental & Pharmaceutical
 Torts,” American Association for Justice Annual Convention, Baltimore, MD, July 2014; "Where
 Do You Want To Be? Don't Get Left Behind, Creating a Vision for Your Practice," Minority
 Caucus and Women Trial Lawyers Caucus (July 22, 2013); Editor, Brown & Fleishman, “Proving


 1043044.1                                       - 117 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 155 of 189 PageID #:15270




 and Defending Damage Claims: A Fifty-State Guide” (2007-2010); Co-Author with Donald
 Arbitblit, “The Risky Business of Off-Label Use,” Trial (March 2005); Co-Author, “From the
 Defense Perspective,” Scientific Evidence, Chapter 6, Aspen Law Pub (1999); Editor, Trial
 Techniques Newsletter, Tort and Insurance Practices Section, American Bar Association (1995-
 1996; 1993-1994); “How to Find, Understand, and Litigate Mass Torts,” NYSTLA Mass Torts
 Seminar (April 2009); “Ethics of Fee Agreements in Mass Torts,” AAJ Education Programs (July
 2009). Appointments: Plaintiffs’ Executive Committee, IVC Filters Litigation; Lead Counsel,
 Joint Coordinated California Litigation, Amo Lens Solution Litigation; Co-Liaison, In re
 Zimmer Durom Cup Hip Implant Litigation; Plaintiffs’ Steering Committee, DePuy ASR Hip
 Implant Litigation; Liaison, NJ Ortho Evra Patch Product Liability Litigation; Co-Liaison, NJ
 Reglan Mass Tort Litigation; Co-Chair, Mealey’s Drug & Medical Device Litigation Conference
 (2007); Executive Committee, In re ReNu MoistureLoc Product Liability Litigation, MDL;
 Discovery Chair, In re Guidant Products Liability Litigation; Co-Chair Science Committee, In re
 Baycol MDL Litigation; Pricing Committee, In re Vioxx MDL Litigation. Member: New York
 State Trial Lawyers Association (Treasurer, 2010-present; Board of Directors, 2004-Present);
 Association of the Bar of the City of New York (Product Liability Committee, 2007-present;
 Judiciary Committee, 2004-Present); American Bar Association (Annual Meeting, Torts &
 Insurance Practices Section, NYC, Affair Chair, 1997; Trial Techniques Committee, Torts and
 Insurance Practices, Chair-Elect, 1996); American Association for Justice (Board of Governors);
 American Association for Justice (Board of Governors, Women Trial Lawyers’ Caucus);
 Pennsylvania Bar Association (Committee on Legal Ethics and Professionalism, 1993-Present;
 Committee on Attorney Advertising, 1993-Present; Vice-Chair, Task Force on Attorney
 Advertising, 1991-92); State Bar of New York; Federal Bar Association; Member, Gender and
 Race Bias Task Force of the Second Circuit, 1994-present; Deputy Counsel, Governor Cuomo’s
 Screening Committee for New York State Judicial Candidates, 1993-94; New York Women’s Bar
 Association; New York County Lawyers; Fight for Justice Campaign; PATLA; Philadelphia Bar
 Association (Member of Committee on Professionalism 1991-92).

         RACHEL GEMAN, Admitted to practice in New York, 1998; Southern and Eastern
 Districts of New York, 1999; U.S. District Court, Eastern District of Michigan, 2005; U.S.
 District Court of Colorado, 2007; U.S. Supreme Court, 2013. Education: Columbia University
 School of Law (J.D. 1997); Stone Scholar; Equal Justice America Fellow; Human Rights Fellow;
 Editor, Columbia Journal of Law and Social Problems; Harvard University (A.B. cum laude
 1993). Prior Employment: Adjunct Professor, New York Law School; Special Advisor, United
 States Mission to the United Nations, 2000; Law Clerk to Judge Constance Baker Motley, U.S.
 District Court, Southern District of New York, 1997-98. Awards & Honors: AV Preeminent Peer
 Review Rated, Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in
 America in field of “Employment Law – Individuals,” 2012-2019; “Lawyer of the Year,” Best
 Lawyers, recognized in the category of Employment Law – Individuals for New York City, 2014-
 2019; "Super Lawyer for New York Metro," Super Lawyers, 2011, 2013-2018; Legal 500
 recommended lawyer, LegalEase, 2013; “Rising Star for New York Metro,” Super Lawyers,
 2011; Distinguished Honor Award, United States Department of State, 2001. Publications &
 Presentations: Speaker and Moderator, “Statistics for Lawyers - Even Those Who Hate Math,”
 National Employment Lawyers Association Annual Convention (2015); Speaker, “Gender Pay
 Disparities: Enforcement, Litigation, and Remedies,” New York City Conference on
 Representing Employees (2015); Speaker, “Protecting Pay: Representing Workers With Wage


 1043044.1                                   - 118 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 156 of 189 PageID #:15271




 and Hour Claims,” National Employment Lawyers Association (2015); Speaker and Author,
 “What Employment Lawyers Need to Know About Non-Employment Class Actions,” ABA
 Section of Labor and Employment Law Conference (2014); Moderator, “Dodd-Frank and
 Sarbanes-Oxley Whistleblower Issues,” National Employment Lawyers Association/New York
 (2014); Author, “Whistleblower Under Pressure,” Trial Magazine (April 2013); Panelist, “Class
 Certification Strategies: Dukes in the Rear View Mirror,” Impact Fund Class Action Conference
 (2013); Author & Panelist, “Who is an Employer Under the FLSA?” National Employment
 Lawyers Association Conference (2013); Panelist, “Fraud and Consumer Protection: Plaintiff
 and Defense Strategies,” Current Issues in Pharmaceutical and Medical Device Litigation, ABA
 Section of Litigation (2012); Participant and Moderator, “Ask the EEOC: Current Insights on
 Enforcement and Litigation,” ABA Section of Labor and Employment Law (2011); Panelist,
 “Drafting Class Action Complaints,” New York State Bar Association (2011); Participant and
 Moderator, “Ask the EEOC: Current Insights on Enforcement and Litigation,” ABA Section of
 Labor and Employment Law (2011); The New York Employee Advocate, Co-Editor (2005-
 2009), Regular Contributor (2008-present); Moderator, “Hot Topics in Wage and Hour Class
 and Collective Actions,” American Association for Justice Tele-Seminar (2010); Author &
 Panelist, “Class Action Considerations: Certification, Settlement, and More,” American
 Conference Institute Advanced Forum (2009); Panelist, “Rights Without Remedies,” American
 Constitutional Society National Convention, Revitalizing Our Democracy: Progress and
 Possibilities (2008); Panelist, Fair Measure: Toward Effective Attorney Evaluations, American
 Bar Association Annual Meeting (2008); Panelist, “Getting to Know You: Use and Misuse of
 Selection Devices for Hiring and Promotion,” ABA Labor & Employment Section Annual
 Meeting (2008); Author, “’Don’t I Think I Know You Already?’: Excessive Subjective Decision-
 Making as an Improper Tool for Hiring and Promotion,” ABA Labor & Employment Section
 Annual Meeting (2008); Author & Panelist, “Ethical Issues in Representing Workers in Wage &
 Hour Actions,” Representing Workers in Individuals & Collective Actions under the FLSA
 (2007); Author & Panelist, “Evidence and Jury Instructions in FLSA Actions,” Georgetown Law
 Center/ACL-ABA (2007); Author & Panelist, “Crucial Events in the ‘Life’ of an FLSA Collective
 Action: Filing Considerations and the Two-step ‘Similarly-Situated’ Analysis,” National
 Employment Lawyers Association, Annual Convention (2006); Author & Panelist, “Time is
 Money, Except When It’s Not: Compensable Time and the FLSA,” National Employment
 Lawyers Association, Impact Litigation Conference (2005); Panelist, “Electronic Discovery,”
 Federal Judicial Center & Institute of Judicial Administration, Workshop on Employment Law
 for Federal Judges (2005); “Image-Based Discrimination and the BFOQ Defense,” EEO Today:
 The Newsletter of the EEO Committee of the ABA’s Section of Labor and Employment Law,
 Vol. 9, Issue 1 (2004); “Fair Labor Standards Act Overtime Exemptions: Proposed Regulatory
 Changes,” New York State Bar Association Labor and Employment Newsletter (2004); Chair &
 Panelist, “Current Topics in Fair Labor Standards Act Litigation,” Conference, Association of the
 Bar of the City of New York (2003); Moderator, “Workforce Without Borders,” ABA Section of
 Labor & Employment Law, EEOC Midwinter Meeting (2003). Member: American Bar
 Association [Labor and Employment Law Section, Standing Committee on Equal Employment
 Opportunity (Member, Past Employee Co-Chair, 2009-2011)]; Association of the Bar of the City
 of New York; Certified Fraud Examiners, New York Chapter, Member; National Employment
 Lawyers’ Association - New York Chapter (Chair of Amicus Committee, 2017; Board Member,
 2005-2011); National Employment Lawyers’ Association – National; Public Justice Foundation;



 1043044.1                                    - 119 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 157 of 189 PageID #:15272




 Rutter Federal Employment Guide, Contributing Editor (2017-present); Taxpayers Against
 Fraud Education Fund.

         BRENDAN P. GLACKIN, Admitted to practice in California, 1998; New York, 2000;
 U.S. District Court, Northern, Central, Eastern and Southern Districts of California, 2001; U.S.
 Court of Appeals for the Ninth Circuit, 2004; U.S. District Court, Southern District of New York,
 2001; U.S. Court of Appeals for the Second Circuit, 2013; U.S. Court of Appeals for the Fourth
 Circuit, 2016; U.S. Court of Appeals for the Ninth Circuit. Education: Harvard Law School
 (J.D., cum laude, 1998); University of Chicago (A.B., Phi Beta Kappa, 1995). Prior
 Employment: Contra Costa Public Defender, 2005-2007; Boies, Schiller & Flexner, 2000-2005;
 Willkie Farr & Gallagher, 1999-2000; Law Clerk to Honorable William B. Shubb, U.S. District
 Court, Eastern District of California, 1998-1999. Awards & Honors: “Northern California Super
 Lawyer,” Super Lawyers, 2013-2019; “California Lawyer Attorney of the Year,” California
 Lawyer, 2016. Member: State Bar of California; BASF Antitrust Section, Executive Committee.
 Seminars: Ramifications of American Needle, Inc. v. National Football League, 2010; Antitrust
 Institute 2011: Developments & Hot Topics, 2011; Antitrust Trials: The View From the Trenches,
 2013; Applying Settlement Offsets to Antitrust Judgments, ABA Spring Meetings, 2013;
 California Trial Advocacy, PLI, 2013; Building Trial Skills, NITA, 2013, California Trial
 Advocacy, PLI, 2013, Applying Settlements Offsets to Antiftust Judgments, ABA Spring
 Meetings, 2013, Antitrust Trials: The View From the Trenches, 2013, Antitrust and Silicon
 Valley: New Themes and Direction in Competition Law and Policy, Santa Clara University
 School of Law, March 2019.

         MARK P. CHALOS, Admitted to practice in Tennessee, 1998; U.S. Court of Appeals,
 Sixth Circuit, 1998; U.S. Court of Appeals, Seventh Circuit, 2012; U.S. District Court, Middle
 District of Tennessee, 2000; U.S. District Court, Western District of Tennessee, 2002; U.S.
 District Court, Eastern District of Tennessee, 2006; U.S. District Court, Northern District of
 Florida, 2006; U.S. District Court, Northern District of California, 2007; U.S. Supreme Court,
 2012. Education: Emory University School of Law (J.D., 1998); Dean’s List; Award for Highest
 Grade, Admiralty Law; Research Editor, Emory International Law Review; Phi Delta Phi Legal
 Fraternity; Vanderbilt University (B.A., 1995). Honors & Awards: AV Peer Review Rated,
 Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in America in the field
 of “Mass Tort Litigation/Class Actions – Plaintiffs,” 2012-2019; American Bar Foundation
 Fellow, 2016; “Tennessee Litigation Star,” Benchmark Litigation, 2013-2015; “Best of the Bar,”
 Nashville Business Journal, 2008-2010, 2015-2016; "Super Lawyer for Mid-South," Super
 Lawyers, 2011 - 2018; “Tennessee Top 100,” Super Lawyers, 2015; "Rising Star for Mid-South,"
 Super Lawyers, 2008 - 2010; “Top 40 Under 40,” The Tennessean, 2004. Publications &
 Presentations: "Supreme Court Limits The Reach Of Alien Tort Statute In Kiobel," Legal
 Solutions Blog, April 2013; “The Rise of Bellwether Trials,” Legal Solutions Blog, March 2013;
 “Amgen: The Supreme Court Refuses to Erect New Class Action Bar,” Legal Solutions Blog,
 March 2013; “Are International Wrongdoers Above the Law?,” The Trial Lawyer Magazine,
 January 2013; “Kiobel v. Royal Dutch Petroleum: Supreme Court to Decide Role of US Courts
 Abroad,” ABA Journal, January 2013. “Legislation Protects the Guilty [in Deadly Meningitis
 Outbreak],” The Tennessean, December 2012; Litigating International Torts in United States
 Courts, 2012 ed., Thomson Reuters/West (2012); “Successfully Suing Foreign Manufacturers,”
 TRIAL Magazine, November 2008; “Washington Regulators Versus American Juries: The


 1043044.1                                    - 120 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 158 of 189 PageID #:15273




 United States Supreme Court Shifts the Balance in Riegel v. Medtronic,” Nashville Bar Journal,
 2008; “Washington Bureaucrats Taking Over American Justice System,” The Tennessean
 (December 2007); “The End of Meaningful Punitive Damages,” Nashville Bar Journal,
 November 2001; “Is Civility Dead?” Nashville Bar Journal, October 2003; “The FCC: The
 Constitution, Censorship, and a Celebrity Breast,” Nashville Bar Journal, April 2005. Member:
 American Bar Foundation (Fellow, 2016); American Association for Justice (Chair, Public
 Education Committee, 2015); American Bar Association (Past-Chair, YLD Criminal & Juvenile
 Justice Committee; Tort Trial and Insurance Practice Section Professionalism Committee); First
 Center for the Visual Arts (Founding Member, Young Professionals Program); Harry Phillips
 American Inn of Court; Kappa Chapter of Kappa Sigma Fraternity Alumni Association
 (President); Metropolitan Nashville Arts Commission (Grant Review Panelist); Nashville Bar
 Association (YLD Board of Directors; Nashville Bar Association YLD Continuing Legal
 Education and Professional Development Director); Nashville Bar Journal (Editorial Board);
 Tennessee Association for Justice (Board of Directors, 2008-2011; Legislative Committee);
 Tennessee Bar Association (Continuing Legal Education Committee); Tennessee Trial Lawyers
 Association (Board of Directors; Vice-President, 2018-2019; Treasurer & Secretary, 2017-2018);
 Historic Belcourt Theatre (Past Board Chair; Board of Directors); Nashville Cares (Board of
 Directors).

         PAULINA do AMARAL, Admitted to practice in New York, 1997; California, 1998;
 U.S. Court of Appeals, Ninth Circuit, 1999; U.S. District Court, Southern District of New York,
 2004; U.S. District Court, Western District of Michigan, 2004; U.S. District Court, Eastern
 District of Michigan, 2007. Education: University of California Hastings College of Law (J.D.,
 1996); Executive Editor, Hastings Constitutional Law Quarterly; National Moot Court
 Competition Team, 1995; Moot Court Executive Board; University of Rochester (B.A., 1988).
 Employment: Law Clerk to Chief Judge Richard Alan Enslen, U.S. District Court, Western
 District of Michigan, 1996-98. Publications & Presentations: Co-Chair, HarrisMartin Opioid
 Litigation Conference, San Francisco, 2018; “Rapid Response: Opioid Litigation,” American
 Association for Justice Seminar, September 2017; Co-Author, “Class Action Fairness Act of
 2005,” California Litigation, Vol. 18, No. 3, 2005. Awards & Honors: Selected for inclusion by
 peers in The Best Lawyers in America in the field of “Mass Tort Litigation/Class Actions –
 Plaintiffs,” 2017-2019; Legal 500 recommended lawyer, LegalEase, 2013. Member: American
 Association for Justice; UC Hastings College of the Law, Board of Trustees; Association of the
 Bar of the City of New York, (2007-2010, Committee on the Judiciary); American Bar
 Association; State Bar of New York; State Bar of California; Bar Association of San Francisco;
 American Trial Lawyers Association; New York State Trial Lawyers Association.

         KENNETH S. BYRD, Admitted to practice in Tennessee, 2004; U.S. District Court of
 Appeals, 6th Circuit, 2009; U.S. District Court, Western District of Tennessee, 2007; U.S.
 District Court, Eastern District of Tennessee, 2006; U.S. District Court, Middle District of
 Tennessee, 2005. Education: Boston College Law School (J.D., cum laude, 2004), Law Student
 Association (President, 2003-2004), National Moot Court Team (Regional Champion, 2003-
 2004), American Constitution Society (Secretary, 2002-2003), Judicial Process Clinic (2003),
 Criminal Justice Clinic (2003-2004); Samford University (B.S., cum laude, in Mathematics with
 Honors, minor in Journalism, 1995). Prior Employment: Harwell Howard Hyne Gabbert &
 Manner, P.C., 2004-2010; Summer Associate, Harwell Howard Hyne Gabbert & Manner, P.C.,


 1043044.1                                    - 121 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 159 of 189 PageID #:15274




 2003; Summer Associate, Edward, Angell, Palmer, Dodger, LLP, 2003. Awards: Selected for
 inclusion by peers in The Best Lawyers in America in fields of Consumer Protection Law,
 Personal Injury Litigation-Plaintiffs, and Product Liability Litigation-Plaintiffs, 2018-2019;
 “Paladin Award,” Tennessee Association for Justice, 2015; “Rising Star for Mid-South,” Super
 Lawyers, 2014. Member: American Bar Association; American Constitution Society, Nashville
 Chapter (Member & Chair of 2008 Supreme Court Preview Event); Tennessee Trial Lawyers
 Association (Board of Governors, 2018-2019); Camp Ridgecrest Alumni & Friends (Board
 Member); Harry Phillips American Inn of Court, Nashville Chapter (Associate Member, 2008-
 2010; Barrister, 2010-2014); Historic Edgefield, Inc. (President, 2009-2011); Nashville Bar
 Association; Tennessee Bar Association.

         LIN Y. CHAN, Admitted to practice in California, 2008; U.S. District Court, Northern
 District of California, 2008; U.S. District Court, Central District of California, 2010; U.S. Court
 of Appeals for the Fifth Circuit, 2011; U.S. Court of Appeals for the Ninth Circuit, 2011; U.S.
 Court of Appeals for the Tenth Circuit, 2010. Education: Wellesley College (B.A. summa cum
 laude 2001); Stanford Law School (J.D. 2007); Editor-in-Chief, Stanford Journal of Civil Rights
 and Civil Liberties; Fundraising Chair, Shaking the Foundations Progressive Lawyering
 Conference. Prior Employment: Associate, Goldstein, Borgen, Dardarian & Ho (formerly
 Goldstein, Demchak Baller Borgen & Dardarian), 2008-2013; Law Clerk to Judge Damon J.
 Keith, Sixth Circuit Court of Appeals, 2007-2008; Clinic Student, Stanford Immigrants’ Rights
 Clinic, 2006-2007; Union Organizer, SEIU and SEIU Local 250, 2002-2004; Wellesley-
 Yenching Teaching Fellow, Chinese University of Hong Kong, 2001-2002. Awards & Honors:
 “Super Lawyer for Northern California,” Super Lawyers, 2019; “Rising Star for Northern
 California,” Super Lawyers, 2015-2018; “40 and Under Hot List,” Benchmark Litigation, 2018”;
 “Outstanding Antitrust Litigation Achievement by a Young Lawyer,” American Antitrust
 Institute, 2017; “Outstanding Private Practice Antitrust Achievement,” American Antitrust
 Institute, 2017. Presentations & Publications: Moderator, “Antitrust for HR: No-Poach and
 Wage Fixing Agreements,” Bar Association of San Francisco (January 2018); Author, “Do
 Federal Associated General Contractors Standing Requirements Apply to State Illinois Brick
 Repealer Statutes?,” Business Torts & Rico News, Winter 2015; Panelist, “Federal and State
 Whistleblower Laws: What You Need to Know,” Asian American Bar Association (November
 2014); Author, "California Supreme Court Clarifies State Class Certification Standards in
 Brinker,” American Bar Association Labor & Employment Law Newsletter (April 2013);
 Presenter, “Rule 23 Basics in Employment Cases,” Impact Fund’s 11th Annual Employment
 Discrimination Class Action Conference (February 2013); Chapter Author, The Class Action
 Fairness Act: Law and Strategies; Co-Author, “Clash of the Titans: Iqbal and Wage and Hour
 Class/Collective Actions,” BNA, Daily Labor Report, 80 DLR L-1 (April 2010); Chapter Co-
 Chair, Lindemann & Grossman, Employment Discrimination Law Treatise, Fifth Edition;
 Chapter Monitor, Lindemann & Grossman, Employment Discrimination Law Treatise 2010
 Cumulative Supplement. Member: American Antitrust Institute, Advisory Board, 2018; Asian
 Americans Advancing Justice - Asian Law Caucus, Board Member, 2013 – Present, Annual
 Dinner Committee Co-Chair, 2015; Asian American Bar Association, Civil Rights Committee Co-
 Chair, 2011 - Present; American Bar Association, Fair and Impartial Courts Committee Vice-
 Chair, 2014 – Present; Bar Association of San Francisco; Public Justice; State Bar of California.




 1043044.1                                     - 122 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 160 of 189 PageID #:15275




         DANIEL P. CHIPLOCK, Admitted to practice in New York, 2001; U.S. District Court,
 Southern District of New York, 2001; U.S. District Court, Eastern District of New York, 2001;
 U.S. District Court, District of Colorado, 2006; U.S. Court of Appeals for the Second Circuit,
 2009; U.S. Court of Appeals for the Third Circuit, 2016; U.S. Court of Appeals for the Sixth
 Circuit, 2011; U.S. Supreme Court, 2011. Education: Stanford Law School (J.D., 2000); Article
 Review Board, Stanford Environmental Law Journal; Recipient, Keck Award for Public Service;
 Columbia University (B.A., summa cum laude, 1994); Phi Beta Kappa. Awards & Honors:
 “Super Lawyer for New York Metro,” Super Lawyers, 2016-2017; “Keck Award for Public
 Service,” Stanford Law School, 2000. Member: State Bar of New York; American Association
 for Justice; Fight for Justice Campaign; Public Justice; National Association of Shareholder and
 Consumer Attorneys (Executive Committee/Secretary); American Constitution Society for Law
 and Policy (Advocate’s Circle). Classes/Seminars: “Fraud on the Market,” Federal Bar Council,
 Feb. 25, 2014 (CLE panel participant).

         DOUGLAS CUTHBERTSON, Admitted to practice in New York, 2008; U.S. Court of
 Appeals for the Eleventh Circuit, 2017; U.S. Court of Appeals for the Second Circuit, 2016; U.S.
 Court of Appeals for the Seventh Circuit, 2015; U.S. District Court, District of Connecticut, 2017;
 U.S. District Court, Northern District of New York, 2018; U.S. District Court, Eastern District of
 New York, 2008; U.S. District Court, Southern District of New York, 2008; U.S. District Court,
 District of Colorado, 2013; U.S. District Court, Eastern District of Wisconsin, 2013; U.S. District
 Court, Western District of Wisconsin, 2014; U.S. District Court, Northern District of Illinois,
 2014. Education: Fordham University School of Law (J.D. cum laude 2007); President,
 Fordham Law School Chapter of Just Democracy; Senior Articles Editor, Fordham Urban Law
 Journal; Fordham University School of Law Legal Writing Award, 2004-2005; Legal Writing
 Teaching Assistant, 2005-2006; Dean’s List, 2004-2007; Alpha Sigma Nu Jesuit Honor Society.
 Bowdoin College (B.A. summa cum laude, 1999), Sarah and James Bowdoin Scholar for
 Academic Excellence (1995-1999). Prior Employment: Associate, Debevoise & Plimpton, LLP,
 2009-2012; Law Clerk to Honorable Magistrate Judge Andrew J. Peck, U.S. District Court,
 Southern District of New York, 2007-2009. Awards & Honors: “Rising Star for New York
 Metro,” Super Lawyers, 2013-2017. Member: Federal Bar Council; New York Civil Liberties
 Union, Board of Directors; New York State Bar Association.

         NIMISH R. DESAI, Admitted to practice in Texas, 2017; Admitted to practice in
 California, 2006; U.S. Court of Appeals, Ninth Circuit, 2009; US District Court, Northern
 District of California, 2007; Texas, 2017; US District Court, Central District of California, 2008;
 US District Court, Northern District of Florida, 2009; US District Court, Eastern District of
 Texas, 2017; US District Court, Southern District of Texas, 2019. Education: University of
 California, Berkeley, School of Law (Berkeley Law) (J.D., 2006), Finalist and Best Brief,
 McBaine Moot Court Competition (2006), Moot Court Best Brief Award (2004); University of
 Texas, Austin, (B.S. & B.A., High Honors, 2002). Prior Employment: Extern, Sierra Club
 Environmental Law Program, 2004; Researcher, Public Citizen, 2003; Center for Energy and
 Environmental Resources, 2001-2002. Awards & Honors: Selected for inclusion by peers in The
 Best Lawyers in America in field of “Qui Tam Law,” 2016-2019; “Northern California Super
 Lawyer,” Super Lawyers, 2013-2019; “Consumer Attorney of the Year Finalist,” Consumer
 Attorneys of California, 2014; “Rising Star for Northern California,” Super Lawyers, 2012.
 Publications & Presentations: “BP, Exxon Valdez, and Class-Wide Punitive Damages,” 21 Class


 1043044.1                                     - 123 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 161 of 189 PageID #:15276




 Action and Derivative Suit Committee Newsletter (Fall 2010); “American Chemistry Council v.
 Johnson: Community Right to Know, But About What? D.C. Circuit Takes Restrictive View of
 EPCRA,” 33 Ecology L.Q. 583 (Winter 2006); “Lessons Learned and Unlearned: A Case Study of
 Medical Malpractice Award Caps in Texas,” The Subcontinental, (Winter 2004, Vol. 1, Issue 4,
 pp. 81-87); “Separation of Fine Particulate Matter Emitted from Gasoline and Diesel Vehicles
 Using Chemical Mass Balancing Techniques,” Environmental Science Technology, (2003;
 37(17) pp. 3904-3909); “Analysis of Motor Vehicle Emissions in a Houston Tunnel during Texas
 Air Quality Study 2000,” Atmospheric Environment, 38, 3363-3372 (2004). Member: State Bar
 of California; Bar Association of San Francisco; Consumer Attorneys of California; American Bar
 Association; American Constitution Society; East Bay Community Law Center (Board Member,
 2010-present); South Asian Bar Association (Board Member, 2010-present). Languages:
 Gujarati (conversational).

         NICHOLAS DIAMAND, Admitted to practice in England & Wales, 1999; New York,
 2003; U.S. District Court for the District of Colorado, 2007; U.S. District Court, Southern,
 Eastern, and Western Districts of New York; US. Court of Appeals, Seventh Circuit, Ninth
 Circuit; U.S. Supreme Court, 2013; U.S. Court of Appeals, Second Circuit, 2016. Education:
 Columbia University School of Law (LL.M., Stone Scholar, 2002); College of Law, London,
 England (C.P.E.; L.P.C.; Commendation, 1997); Columbia University (B.A., magna cum laude,
 1992). Awards & Honors: “Super Lawyer for New York Metro,” Super Lawyers, 2013-2018;
 “Super Lawyers Business Edition” (Securities Edition), Super Lawyers, 2016; “Rising Star for
 New York Metro,” Super Lawyers, 2012. Prior Employment: Solicitor, Herbert Smith, London
 (1999-2001); Law Clerk to the Honorable Edward R. Korman, Chief Judge, U.S. District Court,
 Eastern District of New York (2002-03). Publications & Presentations: Panelist, Federal Bar
 Council: Webinar on Amendment to Fed R. Civ. P. 23: Impact on Securities, Antitrust,
 Consumer & Date Breach Class Action Practice, December 2018; “Spokeo Still Standing: No
 Sign of a Circuit Split” (with Andrew Kaufman), Law360, 2016; “Spotlight on Spokeo: A Win for
 Consumers” (with Andrew Kaufman), Law360, 2016; “U.S. Securities Litigation & Enforcement
 Action,” Corporate Disputes magazine, April-June 2015; Speaker, Strafford CLE webinar
 “Ethical Risks in Class Litigation,” 2015; Speaker, International Corporate Governance Network
 Conference, 2014; “Fraud on the Market in a Post-Amgen World” (with M. Miarmi), Trial
 Magazine, November 2013; Contributing Author, California Class Actions Practice and
 Procedure (Elizabeth J. Cabraser, Editor-in-Chief), 2006; Panelist, “Obstacles to Access to
 Justice in Pharmaceutical Cases,” Pharmaceutical Regulation and Product Liability, British
 Institute of International and Comparative Law, April 21, 2006; Panelist, “Pre-Trial Discovery in
 the United States,” Union Internationale des Avocats, Winter Seminar, February 2006.
 Member: American Association for Justice (Chair, Consumer Privacy/Data Breach Litigation
 Group, 2016); New York City Bar Association; New York State Bar Association; Public Justice
 Foundation; International Corporate Governance Network; Peer Articles Reviewer; Trial
 magazine.

         DEAN M. HARVEY, Admitted to practice in California, 2007; U.S. District Court,
 Northern District of California, 2007; U.S. District Court, Central District of California, 2007;
 U.S. District Court, Eastern District of California, 2008; U.S. District Court, Southern District of
 California, 2008; U.S. Court of Appeals for the Ninth Circuit, 2008; U.S. District Court, Eastern
 District of Wisconsin, 2013; U.S. Court of Appeals for the Fourth Circuit, 2016; U.S. Supreme


 1043044.1                                     - 124 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 162 of 189 PageID #:15277




 Court, 2018. Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D.
 2006); Articles Editor, California Law Review (2005-2006); Assistant Editor, Berkeley Journal
 of International Law (2004); University of Minnesota, Twin Cities (B.A. summa cum laude,
 2002). Prior Employment: Partner, Lieff Cabraser Heimann & Bernstein, LLP (2013-Present);
 Associate, Lieff Cabraser Heimann & Bernstein, LLP (2009-2013); Associate, Boies, Schiller &
 Flexner LLP (2007-2008); Law Clerk, The Honorable James V. Selna, U.S. District Court for the
 Central District of California (2006-2007); Law Clerk, U.S. Department of Justice, Antitrust
 Division, San Francisco Field Office (2006); Summer Law Intern, U.S. Department of Justice
 (2005); Summer Associate, Boies, Schiller & Flexner LLP (2005). Awards & Honors: “Super
 Lawyer for Northern California,” Super Lawyers, 2013-2019; “On the Rise – Top 40 Young
 Lawyers,” American Bar Association, 2017; “Top 40 Under 40” Lawyer in California, Daily
 Journal, 2017; “Outstanding Private Practice Antitrust Achievement,” American Antitrust
 Institute, 2017; “California Lawyer Attorney of the Year (CLAY) Award,” California Lawyer,
 2016; "Lawyers on the Fast Track," The Recorder, 2013; “Rising Star for Northern California,”
 Super Lawyers, 2010-2012; “William E. Swope Antitrust Writing Prize,” 2006. Publications &
 Presentations: Speaker, “Current and Future Antitrust and Labor Issues,” National Association
 of Attorneys General, April 2019; Panelist, “Competition Tort Claims Around the Globe,” ABA
 Antitrust Section Spring Meeting, March 2019; Speaker, “Antitrust and Silicon Valley: New
 Themes and Direction in Competition Law and Policy,” Santa Clara University School of Law,
 March 2019Speaker, “Antitrust Analysis in Two-Sided Markets,” California Lawyers Association,
 February 2019; Speaker, “Latest Developments in No-Poach Agreements,” California Lawyers
 Association (January 2019); Panelist, “Antitrust and Workers — Agreements, Mergers, and
 Monopsony,” American Antitrust Institute Conference (June 2018); Speaker, “Anticompetitive
 Practices in the Labor Market,” Unrigging the Market Program, Harvard Law School (June
 2018); Speaker, “Tech-Savvy and Talented: Competition in Employment Practices,” American
 Bar Association (May 2018); Speaker, “Antitrust for HR: No-Poach and Wage Fixing
 Agreements,” Bar Association of San Francisco (January 2018); Moderator, “Competition Torts
 in the Trenches: Lessons From Recent High-Profile Cases,” American Bar Association
 (November 2016); Speaker, “Are Computers About to Eat Your Lunch (Or At Least Change the
 Way You Practice)?”, Association of Business Trial Lawyers Panel (August 2016); Moderator,
 “The Law and Economics of Employee Non-Compete Agreements,” American Bar Association
 Panel (June 2016); Speaker, “Lessons from the Headlines: In re: High-Tech Employee Antitrust
 Litigation,” The Recorder and Corporate Counsel’s 13th Annual General Counsel Conference
 West Coast (November 2015); Speaker, “The Future of Private Antitrust Enforcement,”
 American Antitrust Institute Panel (November 2015); Moderator, “From High-Tech Labor to
 Sandwich Artists: The Law and Economics of Employee Solicitation and Hiring,” American Bar
 Association Panel (March 2015); Panelist, "Tech Sector 'No Poaching' Case Update - What
 Antitrust Counselors and HR Departments Need to Know," American Bar Association (2015);
 Speaker, "Cases at the Intersection of Class Actions and Employee Protection Regulations," Law
 Seminars International (2015); Speaker, Town Hall Meeting, American Bar Association Section
 of Antitrust Law Business Torts & Civil RICO Committee (December 2014); Panelist, "If You
 Don't Steal My Employees, I Won't Steal Yours: The Antitrust Treatment of Non-Poaching and
 Non-Solicitation Agreements," American Bar Association (2013); Panelist, "In the Wake of
 AT&T Mobility v. Concepcion: Perspectives on the Future of Class Litigation," American Bar
 Association (2011);Co-Author, “Play Ball: Potential Private Rights of Action Emerging From the
 FIFA Corruption Scandal,” 11 Business Torts & RICO News 1 (Summer 2015); Contributing


 1043044.1                                  - 125 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 163 of 189 PageID #:15278




 Author, The Class Action Fairness Act: Law and Strategy, American Bar Association, 2013;
 Contributing Author, Concurrent Antitrust Criminal and Civil Proceedings: Identifying
 Problems and Planning for Success, American Bar Association (2013); Co-Editor, California
 Class Actions Practice and Procedures (2010-2013); Articles Editor, Competition (the Journal
 of the Antitrust and Unfair Competition Law Section of the State Bar of California) (2012);
 Contributing Author, ABA Annual Review of Antitrust Law Developments (2011); New
 Guidance for Standard Setting Organizations: Broadcom Corp. v. Qualcomm Inc. and In the
 Matter of Rambus, Inc., 5 ABA Sherman Act Section 1 Newsl. 35 (2008); Anticompetitive Social
 Norms as Antitrust Violations, 94 Calif. L. Rev. 769 (2006). Member: American Antitrust
 Institute, Advisory Board; American Bar Association (Antitrust Section), and Co-Chair,
 Competition Torts Committee; Bar Association of San Francisco; San Francisco Trial Lawyers
 Association.

         LEXI J. HAZAM, Admitted to practice in California, 2003; U.S. Court of Appeals for
 the Second Circuit, 2008; U.S. Court of Appeals for the Seventh Circuit, 2006; U.S. Court of
 Appeals for the Eighth Circuit, 2008; U.S. District Court, Northern District of California, 2003;
 U.S. District Court, Southern District of CA, 2013; U.S. District Court, Western District of
 Michigan, 2017. Education: Stanford University (B.A., 1995, M.A., 1996), Phi Beta Kappa.
 University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2001); California Law
 Review and La Raza Law Journal (Articles Editor); Berkeley Law Foundation Summer Grant
 for Public Service; Federal Practice Clinic; Hopi Appellate Clinic). Prior Employment: Law
 Clerk, Mexican American Legal Defense and Education Fund, 1999; Law Clerk, Judge Henry H.
 Kennedy, Jr., U.S. District Court for the District of Columbia, 2001-2002; Associate, Lieff
 Cabraser Heimann & Bernstein, LLP, 2002-2006; Partner, Lieff Global LLP, 2006-2008.
 Honors & Awards: Selected for inclusion by peers in The Best Lawyers in America in the field
 of “Mass Tort Litigation/Class Actions – Plaintiffs” and “Qui Tam Law,” 2015-2019; “Northern
 California Super Lawyer,” Super Lawyers, 2015-2019; “Lawyer of the Year,” The Best Lawyers
 in America, Mass Tort Litigation/Class Actions-Plaintiffs for San Francisco, 2017; “California
 Litigation Star,” Benchmark Litigation, 2016; “California Future Star,” Benchmark Litigation,
 2015; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2015; Legal
 500 recommended lawyer, LegalEase, 2013; “Northern California Rising Stars,” Super
 Lawyers, 2009-2011, 2013. Publications & Presentations: “Supreme Court Review of Escobar,”
 Qui Tam Litigation Group and “Opioid Litigation: the Next Tobacco?” Litigation at Sunrise,
 American Association for Justice Annual Convention, Boston, 2017; “Discovery Following the
 2015 Federal Rules Amendments: What Does Proportionality Mean in the Class Action and
 Mass Tort Contexts?” ABA 4th Annual Western Regional CLE on Class Actions & Mass Torts,
 San Francisco, 2017; “Increasing the Number of Women & Minority Lawyers Appointed to
 Leadership Positions in Class Actions & MDLs,” Duke Law Center for Judicial Studies
 Conference, Atlanta, 2017; “2015 Rules Amendments,” “Search Methodology and Technology,”
 “New Forms of Communications and Data Protection,” Innovation in eDiscovery Conference,
 San Francisco, 2016; “Technology-Assisted Review: Advice for Requesting Parties,” Practical
 Law, October/November 2016; “Technology-Assisted Review,” Sedona Conference Working
 Group 1 Drafting Team, 2015; “The Benicar Litigation,” Mass Torts Made Perfect, Las Vegas,
 2015; “The Benicar Litigation,” HarrisMartin’s MDL Conference, San Diego, 2015; “Now You
 See Them, Now You Don’t: The Skill of Finding, Retaining, and Preparing Expert Witnesses For
 Trial,” Women En Mass, Aspen; 2014. Member: American Association for Justice (Chair,


 1043044.1                                    - 126 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 164 of 189 PageID #:15279




 Section on Toxic, Environmental, and Pharmaceutical Torts, 2017); American Association for
 Justice (Co-Secretary, Section on Qui Tam Litigation, 2016); Consumer Attorneys of California;
 Board of Governors, Consumer Attorneys of California (2015); Bar Association of San Francisco;
 San Francisco Trial Lawyers Association; State Bar of California.

         ROGER N. HELLER, Admitted to practice in California, 2001; U.S. District Court,
 Northern District of California, 2001; U.S. District Court, Eastern District of California, 2017;
 U.S. District Court, District of Colorado, 2015; U.S. Court of Appeals for the Second Circuit,
 2017; U.S. Court of Appeals for the Ninth Circuit, 2001. Education: Columbia University School
 of Law (J.D., 2001); Columbia Law Review, Senior Editor. Emory University (B.A., 1997). Prior
 Employment: Extern, Honorable Michael Dolinger, U.S. District Court, Southern District of
 New York, 1999; Associate, O’Melveny & Myers LLP, 2001-2005; Senior Staff Attorney,
 Disability Rights Advocates, 2005-2008. Honors & Awards: “Northern California Super
 Lawyer,” Super Lawyers, 2013-2019; “Partners Council Rising Star,” National Consumer Law
 Center, 2015; “Rising Star,” Law 360, 2014-2015; “Finalist for Consumer Attorney of the Year,”
 Consumer Attorneys of California, 2012-2013; “Trial Lawyer of the Year Finalist,” Public Justice,
 2012; “Northern California Rising Star,” Super Lawyers, 2011-2012; Harlan Fiske Stone
 Scholar, 1998-2001. Publications & Presentations: Co-author, Fighting For Troops on the
 Homefront, Trial Magazine (September 2006). Member: American Bar Association; Bar
 Association of San Francisco; Consumer Attorneys of California; State Bar of California;
 Advisory Committee Member, Santa Venetia Community Plan.

         DANIEL M. HUTCHINSON, Admitted to practice in California, 2005; U.S. District
 Court, Central District of California, 2012; U.S. District Court, Southern District of California,
 2012; U.S. Court of Appeals for the Eleventh Circuit, 2018; U.S. Court of Appeals for the First
 Circuit, 2012; U.S. Court of Appeals for the Ninth Circuit, 2006; U.S. District Court, Northern
 District of California, 2006; U.S. Court of Appeals for the Fourth Circuit, 2008; U.S. District
 Court Eastern District of Wisconsin, 2013; U.S. District, Northern District of Illinois, 2014.
 Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2005),
 Senior Articles Editor, African-American Law & Policy Report, Prosser Prizes in Constitutional
 Law and Employment Law; University of California, Berkeley, School of Law (Berkeley Law)
 Teaching & Curriculum Committee (2003-2004); University of California, Berkeley Extension
 (Multiple Subject Teaching Credential, 2002); Brown University (B.A., 1999), Mellon Mays
 Fellowship (1997-1999). Prior Employment: Judicial Extern to the Hon. Martin J. Jenkins, U.S.
 District Court, Northern District of California, 2004; Law Clerk, Lewis & Feinberg, P.C., 2003-
 2004; Teacher, Oakland Unified School District, 1999-2002. Honors & Awards: “Northern
 California Super Lawyer,” Super Lawyers, 2013-2019; “Rising Star,” Law360, 2014; Legal 500
 recommended lawyer, LegalEase, 2013; “50 Lawyers on the Fast Track,” The Recorder, 2012;
 “Northern California Rising Stars,” Super Lawyers, 2009-2012. Publications & Presentations:
 Panelist, “Ascertainability isn’t a thing. Or is it?” Impact Fund Class Action Conference,
 February 2019; Panelist, “Employment Discrimination Class Actions Post-Dukes,” Consumer
 Attorneys of California 50th Annual Convention (2011); “Ten Points from Dukes v. Wal-Mart
 Stores, Inc.,” 20(3) CADS Report 1 (Spring 2010); Panelist, “Rethinking Pro Bono: Private
 Lawyers and Public Service in the 21st Century,” UCLA School of Law (2008); Author and
 Panelist, “Pleading an Employment Discrimination Class Action” and “EEO Litigation: From
 Complaint to the Courthouse Steps,” ABA Section of Labor and Employment Law Second


 1043044.1                                    - 127 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 165 of 189 PageID #:15280




 Annual CLE Conference (2008); Co-Presenter, “Rule 23 Basics in Employment Cases,” Strategic
 Conference on Employment Discrimination Class Actions (2008). Member: American Bar
 Association (Section of Labor & Employment Law Leadership Development Program, 2009 -
 2010); Association of Business Trial Lawyers (Leadership Development Committee, 2008 -
 2010); Bar Association of San Francisco (Vice Chair, Cybersecurity and Privacy Law Section);
 Consumer Attorneys of California; Lawyer’s Committee for Civil Rights of the San Francisco Bay
 Area (Board Chair, 2015; Chair-Elect, 2014; Board Secretary, 2011 - 2013; Board of Directors,
 2009 - Present); National Bar Association; National Employment Lawyers Association; State
 Bar of California.

        SHARON M. LEE, Admitted to practice in New York, 2002; U.S. District Court,
 Southern District of New York, 2003; U.S. District Court, Eastern District of New York, 2003;
 Washington State, 2005; U.S. District Court, Western District of Washington, 2015. Education:
 St. John’s University School of Law (J.D. 2001); New York International Law Review, Notes &
 Comments Editor, 2000-2001; St. John’s University (M.A. 1998); St. John’s University (B.A.
 1997). Prior Employment: Milberg Weiss & Bershad, LLP, 2003-2007. Publications &
 Presentations: Author, The Development of China’s Securities Regulatory Framework and the
 Insider Trading Provisions of the New Securities Law, 14 N.Y. Int’l L.Rev. 1 (2001); Co-author,
 Post-Tellabs Treatment of Confidential Witnesses in Federal Securities Litigation, 2 J. Sec.
 Law, Reg. and Compliance 205 (3d ed. 2009). Member: American Bar Association; Asian Bar
 Association of Washington; Washington State Bar Association; Washington State Joint Asian
 Judicial Evaluation Committee.

         BRUCE W. LEPPLA, Admitted to practice in California, 1976; New York, 1978;
 Colorado, 2006; U.S. Court of Appeals Ninth Circuit, 1976; U.S. District Court Central District of
 California, 1976; U.S. District Court Eastern District of California, 1976; U.S. District Court
 Northern District of California, 1976; U.S. District Court Southern District of New York, 2015.
 Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., M.G. Reade
 Scholarship Award); University of California at Berkeley (M.S., Law and Economics,
 Quantitative Economics); Yale University (B.A., magna cum laude, Highest Honors in
 Economics). Prior Employment: California-licensed Real Estate Broker (2009-present); FINRA
 and California-licensed Registered Investment Adviser (2008-present); Chairman, Leppla
 Capital Management LLC (2008-present); Chairman, Susquehanna Corporation (2006-
 present); Partner, Lieff Cabraser Heimann & Bernstein, LLP (2004-2008), Counsel (2002-
 2003); CEO and President, California Bankers Insurance Services Inc., 1999-2001; CEO and
 President, Redwood Bank (1985-1998), CFO and General Counsel (1981-1984); Brobeck,
 Phleger & Harrison (1980); Davis Polk & Wardwell (1976-80). Publications: Author or co-
 author of 11 different U.S. and International patents in electronic commerce and commercial
 product design, including “A Method for Storing and Retrieving Digital Data Transmissions,”
 United States Patent No. 5,659,746, issued August 19, 1997; “Stay in the Class or Opt-Out?
 Institutional Investors Are Increasingly Opting-Out of Securities Class Litigation,” Securities
 Litigation Report, Vol. 3, No. 8, September 2006, West LegalWorks; reprinted by permission of
 the author in Wall Street Lawyer, October 2006, Vol. 10, No. 10, West LegalWorks; “Selected
 Waiver: Recent Developments in the Ninth Circuit and California, Part 1;” Elizabeth J.
 Cabraser, Joy A. Kruse and Bruce W. Leppla; Securities Litigation Report, May 2005, Vol. I,
 No. 9, pp. 1, 3-7; “Selected Waiver: Recent Developments in the Ninth Circuit and California,


 1043044.1                                    - 128 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 166 of 189 PageID #:15281




 Part 2;” Elizabeth J. Cabraser, Joy A. Kruse and Bruce W. Leppla; Securities Litigation Report,
 June 2005, Vol. I, No. 10, pp. 1, 3-9; Author, “Securities Powers for Community Banks,”
 California Bankers Association Legislative Journal (Nov. 1987). Teaching Positions: Lecturer,
 University of California at Berkeley, Haas School of Business, Real Estate Law and Finance
 (1993-96); Lecturer, California Bankers Association General Counsel Seminars, Lending
 Documentation, Financial Institutions Litigation and similar topics (1993-96). Panel
 Presentations: Union Internationale des Avocats, Spring Meeting 2010, Frankfurt, Germany,
 “Recent Developments in Cross-Border Litigation;” Union Internationale des Avocats, Winter
 Meeting 2010, Park City, Utah, “Legal and Economic Aspects of Securities Class and Opt-out
 Litigation;” EPI European Pension Fund Summit, Montreux, Switzerland, “Legal and Global
 Economic Implications of the U.S. Subprime Lending Crisis,” May 2, 2008; Bar Association of
 San Francisco, “Impact of Spitzer’s Litigation and Attempted Reforms on the Investment
 Banking and Insurance Industries,” May 19, 2005; Opal Financial Conference, National Public
 Fund System Legal Conference, Phoenix, AZ, “Basic Principles of Securities Litigation,”
 January 14, 2005; American Enterprise Institute, “Betting on the Horse After the Race is Over—
 In Defense of Mutual Fund Litigation Related to Undisclosed After Hours Order Submission,”
 September 30, 2004. Member: American Association for Justice; Bar Association of San
 Francisco, Barrister’s Club, California Bankers Association, Director, 1993 – 1999, California
 State Small Business Development Board, 1989 – 1997, Community Reinvestment Institute,
 Founding Director, 1989 – 1990, National Association of Public Pension Attorneys, New York
 State Bar Association, San Francisco Chamber of Commerce, Leadership Council, 1990 – 1992,
 State Bar of California, Union Internationale des Avocats, Winter Corporate Governance
 Seminar, Seminar Chairman, 2012; University of California at Berkeley, University of California,
 Berkeley, School of Law (Berkeley Law) Alumni, Board of Directors, 1993 – 1996, Wall Street
 Lawyer, Member, Editorial Board, Yale University Alumni Board of Directors, Director, 2001 -
 2005.

         JASON L. LICHTMAN, Admitted to practice in Illinois, 2006; New Jersey, 2011; New
 York, 2011; U.S. Supreme Court, 2012; District of Columbia, 2007; U.S. Court of Appeals,
 Second Circuit, 2016; U.S. Court of Appeals, Third Circuit, 2012; U.S. Court of Appeals, Fifth
 Circuit, 2016; U.S. Court of Appeals, Sixth Circuit, 2010; U.S. Court of Appeals, Seventh Circuit,
 2011; U.S. Court of Appeals, Ninth Circuit, 2012; U.S. Court of Appeals, Tenth Circuit, 2014;
 U.S. Court of Appeals, Eleventh Circuit, 2013; U.S. District Court, Northern District of Illinois,
 2006; U.S. District Court, New Jersey, 2011; U.S. District Court, Northern District of Ohio,
 2010; U.S. District Court, Eastern District of New York, 2012, U.S. District Court, Southern
 District of New York, 2012; U.S. Court of Appeals Federal Circuit, 2015; U.S. District Court,
 Eastern District of Wisconsin, 2014; U.S. District Court, Eastern District of Texas, 2016.
 Education: University of Michigan Law School (J.D., cum laude, 2006), Campbell Moot Court
 Executive Board; Clarence T. Darrow Scholar; Northwestern University (B.A. in Economics,
 2000). Prior Employment: Judicial Law Clerk to Honorable Kathleen M. O’Malley, United
 States District Court, Northern District of Ohio, 2008-2010; Litigation Associate, Howrey LLP,
 2006-2008; Summer Associate, Howrey LLP, 2005; Summer Associate, Reed Smith LLP, 2004.
 Awards & Honors: “Rising Star,” Consumer Protection, Law360, 2017; “Super Lawyer for New
 York Metro,” Super Lawyers, 2017-2018; “Rising Star for New York Metro,” Super Lawyers,
 2013-2016. Member: American Association for Justice; Public Justice; Chair, Class Action
 Committee, Public Justice; Sedona Conference. Publications and Presentations: Contributing


 1043044.1                                     - 129 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 167 of 189 PageID #:15282




 Author, “Ninth Circuit Reshapes California Consumer-Protection Law,” American Bar
 Association (July 2012).

         SARAH R. LONDON, Admitted to practice in California, 2009; U.S. District Court,
 Northern District of California, 2009; U.S. Court of Appeals for the Ninth Circuit, 2009; U.S.
 District Court, Central District of California, 2010; U.S. Court of Appeals for the Eleventh
 Circuit, 2012. Education: National Institute for Trial Advocacy, Building Trial Skills: Boston
 (Winter 2013); University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2009),
 Order of the Coif, National Runner-Up Constance Baker Motley Moot Court Competition;
 Northwestern University (B.A., cum laude, 2002). Prior Employment: Public Policy Manager,
 Planned Parenthood of Kansas and Mid-Missouri (2004-2006). Publications & Presentations:
 “Reproductive Justice: Developing a Lawyering Model,” Berkeley Journal of African-American
 Law & Policy (Volume 13, Numbers 1 & 2, 2011); “Building the Case for Closing Argument: Mass
 Torts,” Presentation at Consumer Attorneys of California Annual Conference (Fall
 2014). Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in the
 fields of “Mass Tort Litigation/Class Actions - Plaintiffs,” 2017-2019; "Rising Star for Northern
 California," Super Lawyers, 2012-2019; “Street Fighter of the Year Award Finalist,” Consumer
 Attorneys of California,”2015; Coro Fellow in Public Affairs (St. Louis, 2002-2003). Member:
 American Association for Justice (Executive Committee Member, Section on Toxic,
 Environmental, and Pharmaceutical Torts, 2016); The Bar Association of San Francisco;
 Consumer Attorneys of California (Board of Governors 2012-2013); San Francisco Trial Lawyers
 Association; State Bar of California; Bar Association San Francisco; American Association for
 Justice; YWCA San Francisco and Marin County (Board of Directors 2014-2016).

         ANNIKA K. MARTIN, Admitted to practice in New York, 2005; U.S. District Court,
 Southern District of New York, 2005; U.S. District Court Eastern District of New York, 2005.
 Education: Law Center, University of Southern California (J.D., 2004); Review of Law &
 Women’s Studies; Jessup Moot Court; Medill School of Journalism, Northwestern University
 (B.S.J., 2001); Stockholm University (Political Science, 1999). Publications & Presentations:
 Faculty Member, “Mass Tort MDL Certificate Program,” Duke Law School Bolch Judicial
 Institute, March 2019; Speaker, “Certifying a Class on Women’s Issues – Pay Equity, Sexual
 Assault, and More,” Women’s Issues in Litigation Conference, Santa Monica, CA, October 25,
 2018; Co-founder and Producer, “Complex Litigation E-Discovery Forum; Speaker,
 “Proportionality: What’s Happened since the Amendments,” Minneapolis, MN, September 28,
 2018; Producer & Speaker, “Getting the Most Out of Your Team,” AAJ Class Action Litigation
 Group CLE, Denver, CO, July 18, 2018; Speaker, “Careful What You Wish For: Protecting Data
 Security in Discovery,” ABA 12th Annual National Institute on E-Discovery, Chicago, IL, May 18,
 2018; Speaker, “Class Certification,” HB Class Action Mastery Conference, New York, NY, May
 9, 2018; Producer & Faculty Member, AAJ Effective Legal Writing Workshop, New York, NY,
 April 12-13, 2018; Co-Editor-in-Chief, “The Sedona Conference Federal Rule of Civil Procedure
 34 Primer,” 19 Sedona Conf. J. 447, March 2018; aserSpeaker, “Lawyers as Managers,” Emory
 Law’s Institute for Complex Litigation & Mass Claims Leadership Conference - Atlanta, GA,
 January 19, 2018; Speaker, “From Terabytes to Binders: Fusing Discovery and Advocacy
 Strategies,” Georgetown Law’s 14th Annual Advanced eDiscovery Institute - Washington DC,
 November 17, 2017; Co-Editor-in-Chief & Steering Committee Liaison, “The Sedona Conference
 Federal Rule of Civil Procedure 34 Primer,” The Sedona Conference Working Group Series,


 1043044.1                                    - 130 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 168 of 189 PageID #:15283




 September 2017; Drafting Team Member, “The Sedona Conference Commentary on
 Proportionality in Electronic Discovery,” The Sedona Conference Journal, Volume 18, May 2017;
 Producer & Moderator, “The Future of Class Actions,” AAJ Class Action Litigation Group
 seminar – Nashville, TN, May 11, 2017; Producer & Speaker, “Examining Amended Rule 34,”
 The Sedona Conference Working Group 1 Mid-Year Meeting – Minneapolis, MN, May 4-5, 2017;
 Speaker, “The Economic Influence and Role of the Class Representative – Ethical and Policy
 Issues,” Class Action Money & Ethics Conference – New York, NY, May 1, 2017; Producer &
 Speaker, “Diversity in Law: The Challenges and How to Overcome Them,” AAJ Education
 webinar, March 27, 2017; Co-chair, “Staying Ahead of the eDiscovery Curve: Retooling Your
 Practice Under the New Federal Rules,” 10th Annual Sedona Conference Institute Program on
 eDiscovery, March 2-3, 2017; Faculty Member, “The Sedona Conference eDiscovery Negotiation
 Training: Practical Cooperative Strategies,” Miami, FL, February 8-9, 2017; Speaker,
 “Proportionality: What’s Happened since the Amendments,” Western Trial Lawyers Association
 CLE, Steamboat Springs, CO, February 2017; “Quality In, Quality Out,” Trial Magazine, January
 2017; Testified before the Federal Rules Advisory Committee concerning proposed amendments
 to Federal Rule 23, Phoenix, AZ, January 4, 2017; Profiled in “Women of Legal Tech: From
 Journalism to Law”, LegalTech News – December 8, 2016; Speaker, "Closure Mechanisms,”
 Federal Judicial Center / Judicial Panel on Multidistrict Litigation Conference, Atlanta, GA,
 December 15, 2016; Speaker, “Getting Selected for Leadership – What Decisionmakers Look For
 and How to Overcome Common Barriers,” Emory Law Insitute for Complex Litigation & Mass
 Claims, Atlanta, GA, December 14, 2016; Producer & Speaker, “Mitigating Explicit and Implicit
 Bias in Associate Recruitment and Retention,” AAJ Hot Topics: Diversity in the Law, Charlotte,
 NC, November 30, 2016; Speaker, “The New Rules x 1 Year: Sanctions,” Georgetown Law
 Advanced E-Discovery Institute, Washington DC, November 10-11, 2016; Faculty Member, AAJ
 Effective Legal Writing Workshop, Washington DC, November 3-4, 2016; Speaker,
 “Proportionality under the Amended FRCP 26”, Complex Litigation E-Discovery Forum,
 Minneapolis, MN, September 25, 2016; Speaker, “Proportionality: What’s Happened since the
 Amendments,” Complex Litigation E-Discovery Forum, Minneapolis, MN, September 23, 2016;
 Moderator, “Who Will Write Your Rules—Your State Court or the Federal Judiciary?,” Pound
 Civil Justice Institute Forum for State Appellate Court Judges, Los Angeles, CA, July 23, 2016;
 Producer, Moderator & Speaker, “Dissecting the U.S. Supreme Court Decision in Spokeo, Inc. v.
 Robins,” American Association for Justice webinar, May 26, 2016; Moderator & Speaker,
 “Consumer Class Actions,” HB Litigation Conference, San Juan, PR, May 4, 2016; Faculty
 Member, The Sedona Conference eDiscovery Negotiation Training: Practical Cooperative
 Strategies, Washington, DC, March 1-2, 2016; Producer & Speaker, “The 2015 Amendments to
 the Federal Rules of Civil Procedure,” New York, NY, February 9, 2016; “How to Stop Worrying
 and Love Predictive Coding,” Trial Magazine, January 2016; Speaker, “How Will New Rule
 26(b)(1) on Proportionality Impact Search and the Use of Search Technology?,” Innovation in E-
 Discovery Conference, New York, NY, December 9, 2015; Speaker, “New Forms of
 Communication,” Innovation in E-Discovery Conference, New York, NY, December 9, 2015;
 Speaker, “2015 Amendments to Federal Civil Rules,” Tennessee Bar Association CLE, Nashville,
 TN, December 2, 2015; “Discovery Proportionality Guidelines and Practices,” 99 Judicature, no.
 3, Winter 2015, at 47–60 (Complex Litigation Drafting Team Leader); Speaker, “Check Your
 Sources: Understanding the Technical Aspects of Data Collection”, Georgetown Advanced E-
 Discovery Institute, Washington, DC, November 19, 2015; Speaker, “The Contentious Battle over
 Search Protocols in e-Discovery”, Association of Certified E-Discovery Specialists webinar,


 1043044.1                                   - 131 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 169 of 189 PageID #:15284




 October 8, 2015; Speaker, “Proportionality in Preservation and Discovery,” The Sedona
 Conference Working Group 1 Mid-Year Meeting, Dallas, TX, April 30, 2015; Speaker, “Ethical
 Challenges in eDiscovery: Representing Clients Responsibly,” The Sedona Conference Institute,
 Nashville, TN, March 20, 2015; Speaker, “Issue Classes under Rule 23,” Western Trial Lawyers
 Association CLE, Squaw Valley, NV, February 2015; Speaker, “Issue Classes under Rule 23,”
 American Association for Justice Winter Convention, Palm Desert, CA, February 24, 2015; “An
 Introduction to Issue Classes under Rule 23(c)(4),” American Association for Justice Winter
 Convention published materials, February 2015; Speaker, “Shifting and Sharing the Costs of
 Preservation and Discovery: How, When, and Why,” Bloomberg BNA webinar, November 18,
 2014; Speaker, “Application of Proportionality in Preservation and Discovery,” The Sedona
 Conference All Voices Meeting, New Orleans, LA, November 5, 2014; Speaker, “A Tour of TAR
 (Technology-Assisted Review),” The Sedona Conference All Voices Meeting, New Orleans, LA,
 November 7, 2014; Speaker, “Data Privacy and Security Are Front and Center in Litigation News
 – Substantive Claims and eDiscovery Issues Abound,” Georgetown Advanced E-Discovery
 Institute, Tysons Corner, VA, November 21, 2014; Interviewed re class action litigation
 regarding defective products on China Central Television for China’s national “Consumer
 Protection Week” feature programming – CCTV, March 15, 2014; Organizer & Speaker,
 “Introduction to TAR,” Lieff Cabraser Heimann & Bernstein CLE, New York, NY, August 18,
 2014; Speaker, “Motions to Strike Class Allegations Using ‘Predominance’,” Strafford webinar,
 August 6, 2014; “Wit and Wisdom,” Trial Magazine, Volume 49, No. 12, December
 2013;Speaker, “Status of Subsistence Claims in BP Oil Spill Settlement,” American Association
 for Justice Annual Convention, San Francisco, CA, July 2013; “Stick a Toothbrush Down Your
 Throat: An Analysis of the Potential Liability of Pro-Eating Disorder Websites,” Texas Journal of
 Women & the Law, Volume 14 Issue 2, Spring 2005; “The Gift of Legal Vision,” USC Law, Spring
 2003; “Welcome to Law School,” monthly column on www.vault.com, 2001 - 2004. Awards
 and Honors: “Super Lawyer for New York Metro,” Super Lawyers, 2018-2019; “40 and Under
 Hot List, Benchmark Litigation, 2018; “Rising Star for Class Action Law, Law360, 2018;
 Certificate of Recognition, American Association for Justice, 2018; “Leaders in the Field -
 Litigation: E-Discovery,” Chambers USA, 2017; “Rising Star for New York Metro,” Super
 Lawyers, 2013-2015; Wiley W. Manuel Award for Pro Bono Legal Services awarded by the State
 Bar of California for voluntary provision of legal services to the poor, 2005. Member: American
 Association for Justice (Co-Chair, Class Action Litigation Group, 2016); American Association
 for Justice (Steering Committee of the Public Education Committee); Barrister of the New York
 American Inn of Court; Emory University Law School Institute for Complex Litigation & Mass
 Claims (Next Generation Advisory Board Member); Georgetown Law Advanced E-Discovery
 Institute (Advisory Board and Planning Committee); New York City Bar Association; New York
 County Lawyer’s Association; New York State Bar Association; Swedish American Bar
 Association; The Sedona Conference Working Group 1 (Steering Committee Member).
 Languages: Swedish (fluent); French (DFA1-certified in Business French); Spanish
 (conversational).

        MICHAEL J. MIARMI, Admitted to practice New York, 2006; U.S. District Court,
 Eastern District of New York, 2012; U.S. District Court, Southern District of New York, 2012;
 U.S. Court of Appeals for the Second Circuit, 2011; U.S. Court of Appeals for the Third Circuit,
 2007; U.S. Court of Appeals for the Sixth Circuit; U.S. Court of Appeals for the Eighth Circuit,
 2007; U.S. Supreme Court, 2011. Education: Fordham Law School (J.D., 2005); Yale University


 1043044.1                                    - 132 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 170 of 189 PageID #:15285




 (B.A., cum laude, 2000). Prior Employment: Milberg Weiss LLP, Associate, 2005-2007.
 Awards & Honors: “Rising Star for New York Metro,” Super Lawyers, 2013-2017.
 Publications & Presentations: Co-Author with Steven E. Fineman, “The Basics of Obtaining
 Class Certification in Securities Fraud Cases: U.S. Supreme Court Clarifies Standard, Rejecting
 Fifth Circuit’s ‘Loss Causation’ Requirement,” Bloomberg Law Reports (July 5, 2011). Member:
 State Bar of New York; New York State Trial Lawyers Association; Public Justice Foundation;
 American Bar Association; New York State Bar Association.

        DAVID RUDOLPH, Admitted to practice in California, 2004; U.S. District Court,
 Northern District of California, 2008; U.S. District Court, Southern District of California, 2008;
 U.S. Court of Appeals for the Ninth Circuit, 2009; U.S. Court of Appeals for the Federal Circuit,
 2012. Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D. 2004);
 Moot Court Board; Appellate Advocacy Student Advisor; Berkeley Technology Law Journal;
 Berkeley Journal of International Law; Rutgers University (Ph.D. Program, 1999-2001);
 University of California, Berkeley (B.A. 1998). Awards & Honors: “Outstanding Private Practice
 Antitrust Achievement,” American Antitrust Institute, 2017. Prior Employment: Associate,
 Quinn Emanuel Urquhart & Sullivan, LLP, 2008-2012; Law Clerk to the Honorable Saundra
 Brown Armstrong, U.S. District Court for the Northern District of California, 2007-2008.

         DANIEL E. SELTZ, Admitted to practice in New York, 2004; U.S. District Court,
 Southern District of New York, 2005; U.S. District Court, Eastern District of New York, 2011;
 U.S. Court of Appeals for the First Circuit, 2011; U.S. Court of Appeals for the Fourth Circuit,
 2013; U.S. Court of Appeals for the Ninth Circuit, 2011. Education: New York University School
 of Law (J.D., 2003); Review of Law and Social Change, Managing Editor; Hiroshima University
 (Fulbright Fellow, 1997-98); Brown University (B.A., magna cum laude, Phi Beta Kappa, 1997).
 Awards & Honors: Super Lawyers, 2016-2017. Prior Employment: Law Clerk to Honorable
 John T. Nixon, U.S. District Court, Middle District of Tennessee, 2003-04. Publications &
 Presentations: Co-Author with Jordan Elias, “The Limited Scope of the Ascertainability
 Requirement,” American Bar Association, Section of Litigation, March 2013; Panelist, “Taking
 and Defending Depositions,” New York City Bar, May 20, 2009; Contributing Author, California
 Class Actions Practice & Procedures (Elizabeth J. Cabraser, Editor-in-Chief, 2008);
 “Remembering the War and the Atomic Bombs: New Museums, New Approaches,” in Memory
 and the Impact of Political Transformation in Public Space (Duke University Press, 2004),
 originally published in Radical History Review, Vol. 75 (1998); “Issue Advocacy in the 1998
 Congressional Elections,” with Jonathan S. Krasno (Urban Institute, 2001); Buying Time:
 Television Advertising in the 1998 Congressional Elections, with Jonathan S. Krasno (Brennan
 Center for Justice, 2000); “Going Negative,” in Playing Hardball, with Kenneth Goldstein,
 Jonathan S. Krasno and Lee Bradford (Prentice-Hall, 2000). Member: American Association
 for Justice; State Bar of New York.

         ANNE B. SHAVER, Admitted to practice in California, 2008; Colorado, 2008; U.S.
 District Court, Northern District of California, 2009; U.S. Court of Appeals for the Second
 Circuit, 2012; U.S. Supreme Court, 2013; U.S. Court of Appeals of the Ninth Circuit, 2009.
 Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2007), Order
 of the Coif; University of California, Santa Cruz (B.A. cum laude, 2003), Phi Beta Kappa.
 Awards & Honors: “Rising Star for Northern California,” Super Lawyers, 2013-2019; “40 &


 1043044.1                                    - 133 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 171 of 189 PageID #:15286




 Under Hot List," Benchmark Litigation, 2018, “Top Labor & Employment Lawyers," Daily
 Journal, 2018; “Plaintiff Employment Lawyers," Lawdragon 500, 2018. Prior Employment:
 Law Clerk to Honorable Betty Fletcher, U.S. Court of Appeals for the Ninth Circuit, 2008-2009;
 Davis, Graham & Stubbs, LLP, Litigation Associate, 2008; Public Defender’s Office of Contra
 Costa County, 2007; Davis, Cowell & Bowe, LLP, Summer Law Clerk, 2006; Centro Legal de la
 Raza, Student Director, Workers’ Rights Clinic, 2005-2006; Human Rights Watch, Legal Intern,
 2005. Publications: “Winning Your Class Certification Motion Post-Brinker,” Consumer
 Attorneys of California, November 2013 (panelist); “Counseling HR on National Origin &
 Language Issues in the Workplace,” ABA Labor & Employment Section, November 2012
 (moderator); “U.S. v. Fort and the Future of Work-Product in Criminal Discovery,” 44 Cal. W. L.
 Rev. 127, 12293 (Fall 2007); “Rule 23 Basics,” Impact Fund Class Action Training Institute, May
 2011; “A Place At The Table? Recent Developments in LBGT Rights,” ABA Labor & Employment
 Section Conference, April 2012 (moderator); “Transgender Workplace Issues After the EEOC’s
 Landmark Macy Ruling,” Bar Association of San Francisco, September 2012 (moderator);
 CAOC, “Latest Developments in Employment and Wage and Hour Law,” February 25, 2014
 (speaker). Member: Bar Association of San Francisco; Consumer Attorneys of California;
 National Employment Lawyers Association; American Bar Association Equal Employment
 Opportunity Committee (Co-Chair); Programs Committee.

         KATHERINE LUBIN BENSON, Admitted to practice in California, 2008; Ninth
 Circuit Court of Appeals; U.S. District Court, Northern District of California; U.S. District Court,
 Southern District of California; U.S. District Court, Central District of California. Education:
 University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2008); University of
 California, Berkeley, School of Law (Berkeley Law) Mock Trial Team, 2006-2008; First Place,
 San Francisco Lawyer’s Mock Trial Competition. University of California Los Angeles (B.A.,
 Political Science, minor in Spanish, cum laude); Phi Beta Kappa; UCLA Honors Program;
 Political Science Departmental Honors; GPA 3.8. Universidad de Sevilla (2003). Awards &
 Honors: “Rising Star for Northern California,” Super Lawyers, 2016-2019; “40 and Under Hot
 List,” Benchmark Litigation, 2018. Prior Employment: Associate, Orrick, Herrington & Sutcliff,
 LLP, 2008-2013; Summer Associate, Orrick, Herrington & Sutcliff, LLP, 2007; Judicial Extern
 to Honorable Dean D. Pregerson, 2006. Member: American Bar Association; State Bar of
 California; Board of Directors, Northern District Court Practice Program; Board of Directors,
 East Bay Community Law Center.

          KEVIN R. BUDNER, Admitted to practice in California; U.S. Court of Appeals,
 Seventh Circuit, 2016; U.S. Court of Appeals, Ninth Circuit, 2016; U.S. District Court, Northern
 District of California, 2014; U.S. District Court, Central District of California, 2014; U.S. District
 Court of Colorado, February 25, 2014. Education: University of California, Berkeley, School of
 Law (Berkeley Law) (J.D. 2012); American Jurisprudence Award in Advanced Legal Research
 (first in class); Prosser Prize in Negotiation (second in class); Edwin A. Heafey, Jr. Trial
 Fellowship Recipient; Board of Advocates Trial Team Member; American Association of Justice
 Trial Competition, 2012 National Semi-finalist, 2011 Regional Finalist; Berkeley Journal of
 International Law, Senior Editor. University of California Hastings College of the Law (2009-
 2010); CALI and Witkins Awards (first in class); Wesleyan University (B.A., Political Science,
 2005). Honors & Awards: "Rising Star for Northern California," Super Lawyers, 2019;
 “California Lawyer of the Year,” California Daily Journal, 2018; “Consumer Attorney of the Year


 1043044.1                                       - 134 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 172 of 189 PageID #:15287




 Finalist,” Consumer Attorneys of California, 2017; “40 and Under Hot List”, Benchmark
 Litigation, 2018. Prior Employment: Judicial Clerk to U.S. District Judge Barbara M.G. Lynn,
 2012-2013; Certified Student Counsel, East Bay Community Law Center, 2011-2012; Research
 Assistant, Duckworth Peters Lebowitz Olivier, LLP, 2011-2012; Summer Associate, Lieff
 Cabraser Heimann & Bernstein, LLP , 2011-2012; Judicial Extern to U.S. District Judge Phyllis
 J. Hamilton, 2010; Homeless Policy Assistant, Office of Mayor Gavin Newsom, 2009; Project
 Manager, Augustyn & Co. 2007-2009; Visiting Professor, University of Liberal Arts Bangladesh,
 2006-2007; Researcher, Rockridge Institute, 2005, 2006. Languages: Spanish (proficient),
 Portuguese (proficient), Bengali (basic). Publications: Co-Author, “Play Ball: Potential Private
 Rights of Action Emerging From the FIFA Corruption Scandal,” 11 Business Torts & RICO News
 1 (Summer 2015). Member: American Association for Justice, Bar Association of San Francisco,
 Consumer Attorneys of California, State Bar of California, San Francisco Trial Lawyers
 Association.

         PHONG-CHAU G. NGUYEN, Admitted to practice in California, 2012; U.S. District
 Court, Northern District of California, 2013; U.S. District Court, Central District of California,
 2013; U.S. Court of Appeals for the Ninth Circuit, 2013. Education: University of San Francisco
 School of Law (J.D. 2012); Development Director, USF Moot Court Board; Merit Scholar; Zief
 Scholarship Recipient; University of California, Berkeley (B.A., Highest Honors; Distinction in
 General Scholarship, 2008). Honors & Awards: “Rising Star for Northern California,” Super
 Lawyers, 2018-2019; “California Lawyer of the Year,” California Daily Journal, 2018; “40 and
 Under Hot List,” Benchmark Litigation, 2018; “Outstanding Volunteer for Pro Bono Work,”
 Justice & Diversity Center of the Bar Association of San Francisco, 2018; “Consumer Attorney of
 the Year Finalist,” Consumer Attorneys of California, 2017. Prior Employment: Attorney,
 Minami Tamaki, 2013; Post-Bar Law Clerk, Velton Zegelman PC, 2012; Law Clerk, Minami
 Tamaki, 2011-2012; Housing and Economic Rights Advocates, 2011; Greenlining Institute,
 2008-2009, 2012. Member: State Bar of California; Asian American Bar Association for the
 Greater Bay Area; Barristers Club of the San Francisco Bar Association, Board of Directors; San
 Francisco Trial Lawyers Association.

         MELISSA GARDNER, Admitted to practice in California, 2013; New York, 2013; U.S.
 District Court, Northern District of California, 2013; Central District of California, 2019.
 Education: Harvard Law School (J.D. 2011); Student Attorney, Harvard Prison Legal Assistance
 Project and South Brooklyn Legal Services; Semi-Finalist, Harvard Ames Moot Court
 Competition; Harvard International Law Journal. Western Washington University (B.A.
 magna cum laude, 2005). Awards & Honors: “Rising Star for Northern California,” Super
 Lawyers, 2017-2019. Prior Employment: Associate, Emery Celli Brinckherhoff & Abady (2012);
 Law Clerk, South Brooklyn Legal Services (2011-2012); Peace Corps Volunteer, China (2005-
 2008). Publications: Co-Author, “Play Ball: Potential Private Rights of Action Emerging From
 the FIFA Corruption Scandal,” 11 Business Torts & RICO News 1 (Summer 2015). Member:
 American Association for Justice; American Bar Association; Bar Association of San Francisco;
 California Women Lawyers; Consumer Attorneys of California; Ms. JD; State Bar of New York;
 State Bar of California.




 1043044.1                                     - 135 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 173 of 189 PageID #:15288




             OF COUNSEL

         ROBERT L. LIEFF, Admitted to practice in California, 1966; U.S. District Court,
 Northern District of California and U.S. Court of Appeals, Ninth Circuit, 1969; U.S. Supreme
 Court, 1969; U.S. Court of Appeals, Seventh Circuit, 1972; U.S. Tax Court, 1974; U.S. District
 Court, District of Hawaii, 1986. Education: Columbia University (M.B.A., 1962; J.D., 1962);
 Cornell University; University of Bridgeport (B.A., 1958). Member, Columbia Law School
 Dean’s Council; Member, Columbia Law School Board of Visitors (1992-2006); Member,
 Columbia Law School Center on Corporate Governance Advisory Board (2004). Awards &
 Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell; Selected for inclusion by
 peers in The Best Lawyers in America in fields of “Mass Tort Litigation/Class Actions –
 Plaintiffs,” 2015-2019; “Super Lawyer for Northern California,” Super Lawyers, 2005-2009,
 “Lawdragon Finalist,” Lawdragon, 2005. Member: Bar Association of San Francisco; State Bar
 of California (Member: Committee on Rules of Court, 1971-74; Special Committee on Multiple
 Litigation and Class Actions, 1972-73); American Bar Association (Section on Corporation,
 Banking and Business Law); Lawyers Club of San Francisco; San Francisco Trial Lawyers
 Association; California Trial Lawyers Association; Consumer Attorneys of California; Fight for
 Justice Campaign.

        LYDIA LEE, Admitted to practice in Oklahoma 1983; U.S. District Court, Western and
 Eastern Districts of Oklahoma; U.S. Court of Appeals, 10th Circuit. Education: Oklahoma City
 University, School of Law (J.D., 1983); University of Central Oklahoma (B.A., 1980). Prior
 Employment: Partner, Law Office of Lydia Lee (2005-2008); Partner, Oklahoma Public
 Employees Retirement System (1985-2005); Associate, law firm of Howell & Webber (1983-
 1985). Publications & Presentations: “QDROs for Oklahoma’s Public Pension Plans,” Oklahoma
 Family Law Journal, Vol. 13, September, 1998; Co-Author, “Special Problems in Dividing
 Retirement for Employees of the State of Oklahoma,” OBA/FLS Practice Manual, Chapter 27.3,
 2002; Featured Guest Speaker, Saturday Night Law, KTOK Radio; Contributor and Editor,
 INFRE Course Books for CRA program. Member: Ruth Bader Ginsberg Inn of Court (2015-
 present), Outstanding Master of the Bench (2016-2017); Edmond Neighborhood Alliance Board
 of Directors (2005-Present), President (2012-2013, 2006-2007); Oklahoma Bar Association,
 Member (1983-present); OBA Women in Law Committee (2007-2013); Bench and Bar
 Committee (2013-present); National Association of Public Pension Attorneys (1988-Present),
 President (2002-2004), Vice-President (2001-2002), Executive Board member (1998-2004),
 Chair of Benefits Section, Emeritus Board member (2004); Edmond Planning Commission
 (2008-2010); Central Edmond Urban Development Board (2006-2008); Midwest City Regional
 Hospital, Board of Governors, Served on Physician/Hospital Organization Board, Pension and
 Insurance Trust Committees, and Chairman of Woman’s Health Committee (1992-1996); City of
 Midwest City, Planning Commission (1984-1998), Chairman (1990-1995), Vice-Chairman
 (1987-1990), Served on Capital Improvement Committee, Airport Zoning Commission (Tinker
 AFB), and Parkland Review Board, served on Midwest City Legislative Reapportionment
 Committee (1991).




 1043044.1                                  - 136 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 174 of 189 PageID #:15289




             ASSOCIATES

         EVAN J. BALLAN, Admitted to practice in California, 2017; U.S. Court of Appeals,
 Fourth Circuit, 2018; U.S. District Court, Northern District of California, 2018. Education:
 University of Michigan Law School (J.D. Magna cum laude, Order of the Coif, 2017); Articles
 Editor, Michigan Law Review; McGill University (B.A., 2010). Publications: Protecting
 Whistleblowing (and Not Just Whistleblowers), Note, 116 Mich. L. Rev. 475 (2017). Prior
 Employment: Clerk to the Honorable Albert Diaz of the U.S. Court of Appeals for the Fourth
 Circuit. Member: State Bar of California.

         FACUNDO BOUZAT, Admitted to practice in California, 2017; U.S. District Court,
 Northern District of California, 2017; U.S. District Court, Central District of California, 2019.
 Education: University of Michigan Law School (J.D. 2017); Michigan Law Review, Associate
 Editor; Judge Avern Cohn Summer Fellowship; Vice-President, ACLU Michigan Law Chapter;
 Bowling Green State University(B.A., summa cum laude, 2013). Publications: American Medical
 Tourism: Regulating a Cure that Can Damage Consumer Health, 25 L. Consumer L. Rev. 319
 (2013); The Contingent Ethics of Market Transactions: Linking the Regulation of Business to
 Specific Forms of Markets, 6 Charleston L. Rev. 163 (2012); Changing Demographics and
 Language: A New Challenge to Legal Services Programs, 26 J. Mgmt. Info. Exchange (Winter
 Issue) 9 (2011). Member: State Bar of California.

         WILSON M. DUNLAVEY, Admitted to practice in California, 2015; U.S. Court of
 Appeals, Ninth Circuit, 2016; U.S. District Court, Central District of California, 2016; U.S.
 District Court, Northern District of California, 2016; U.S. District Court, Middle District of
 North Carolina, 2016. Education: University of California, Berkeley, School of Law (Berkeley
 Law) (J.D. 2015); Berkeley Technology Law Journal, Associate Editor; University of California,
 Berkeley, School of Law (Berkeley Law) Queer Caucus, Co-Chair; Board of Advocates Moot
 Court Team. Humboldt University in Berlin (Ph.D., cum laude, Modern History, 2015; Dual
 M.A., Magister Artium, History and Philosophy, 2015); Friedrich-Naumann Foundation;
 Master's and Ph.D. Fellow; Queer Initiative, Director; Student Government, Executive Counsel.
 St. John's College (B.A., History of Math and Science, Philosophy, 2003); Faculty Toast Prize;
 Delegate Council. Honors & Awards: "Rising Star for Northern California," Super Lawyers,
 2019; “California Lawyer of the Year,” California Daily Journal, 2018; “Consumer Attorney of
 the Year Finalist,” Consumer Attorneys of California, 2017; “Outstanding Private Practice
 Antitrust Achievement,” American Antitrust Institute, 2017. Prior Employment: Summer
 Associate, McDermott Will & Emery (2014); Law Clerk, Transgender Law Center (2014); Legal
 Research and Writing Teaching Assistant, First Year Skills Program, UC Berkeley School of Law
 (2013-2014); Judicial Extern to the Honorable William A. Alsup, U.S. District Court for the
 Northern District of California (2013); Legal Counselor, Berkeley Workers' Rights Clinic (2012-
 2013). Member: State Bar of California.

        ADAM GITLIN, Admitted to practice in California, 2017; New York, 2009; U.S. District
 Court, Central District of California, 2018; U.S. District Court, Southern District of California,
 2018. Education: University of Michigan Law School (J.D., 2007), Executive Editor and
 Editorial Board Member, University of Michigan Law Review. Princeton University (A.B.,
 2003). Honors & Awards: "Rising Star for Northern California," Super Lawyers, 2019.


 1043044.1                                    - 137 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 175 of 189 PageID #:15290




 Publications & Presentations: The Justice Department’s Voter Fraud Scandal: Lessons (with
 Wendy Weiser), New York: Brennan Center for Justice (January 2017); Lecturer, “Voter
 Intimidation and Discrimination in the 2016 Election: Rhetoric and Reality,” U.S. Presidential
 Election of 2016 Conference on Domestic & International Aspects, Inter-Disciplinary Center,
 Herzliya, Israel (January 2017); Lecturer, “Modernizing Elections,” Washington House of
 Representatives State Government Committee (January 2017); Dangers of “Ballot Security”
 Operations: Preventing Intimidation, Discrimination, and Disruption (with Wendy Weiser),
 New York: Brennan Center for Justice (August 2016); Automatic Motor-Voter Registration Now
 Law in Four States, BillMoyers.com (May 2016); Lecturer, “Nonpartisan Voter Education
 Workshop,” Nassau County, NY (October 2016); Lecturer, “Voting in 2016: The Good, the Bad,
 and the Potentially Very Ugly,” Westchester Women’s Bar Association, White Plains, NY
 (September 2016); Witness, Voting Rights Town Hall Meeting: “Setting the Democracy Agenda,”
 Hon. John Conyers & Hon. Brenda Lawrence, U.S. House of Representatives, Detroit, MI (June
 2016); Witness, Congressional Forum: “Fragile at fifty: The urgent need to strengthen and
 restore the Voting Rights Act,” Hon. Nydia Velazquez, Hon. Hakeem Jeffries, and Hon. Grace
 Meng, U.S. House of Representatives Democratic Outreach and Engagement Task Force, New
 York, NY (May 2016); Witness, Hearing on SB 350 [automatic voter registration bill], Senate
 Education, Health, and Environmental Affairs Committee, Maryland Senate (February 2016);
 Christie Misses a Golden Opportunity for the Garden State, The Huffington Post (November
 2015); Panelist, “Voting Rights Panel,” SiX National Legislator Conference, Washington, DC
 (October 2015). Prior Employment: Counsel, Brennan Center for Justice at NYU School of Law
 (2015-2017); Trial Attorney, U.S. Department of Justice Antitrust Division, Litigation I Section
 (2008-2015); Law Clerk to Judge Noël A. Kramer, District of Columbia Court of Appeals (2007-
 2008).

         AVERY S. HALFON, Admitted to practice in New York, 2016; District of Columbia,
 2017; U.S. Court of Appeals for the Sixth Circuit, 2017; U.S. Court of Appeals for the Second
 Circuit, 2017; U.S. District Court, Eastern District of New York, 2018. Education: Harvard Law
 School (J.D. cum laude 2015); Editor-in-Chief, Harvard Law & Policy Review; Dean’s Scholar
 Prizes in Law and the Political Process, Transnational Corruption, and Environmental Law.
 Stanford University (B.A. 2010). Prior employment: Law Clerk to the Honorable Jane B.
 Stranch of the U.S. Court of Appeals for the Sixth Circuit (2016-2017); Fellow, Cohen Milstein
 Sellers & Toll, PLLC (2015-2016). Member: American Association of Justice; New York State
 Academy of Trial Lawyers.

         ANDREW KAUFMAN, Admitted to practice in New York, 2013; Tennessee, 2015; U.S.
 District Court, Middle District of Tennessee, 2015. Education: Harvard Law School (J.D. cum
 laude, 2012); Executive Editor, Harvard Law and Policy Review; Dean’s Scholar Prizes in
 Federal Courts, Civil Procedure, and Legislation & Regulation. Carleton College (B.A. magna
 cum laude, Political Science, 2007). Professional Associations & Memberships: Member,
 Nashville Bar Foundation Leadership Forum, 2017 – 2018, Publications: “Spokeo Still
 Standing: No Sign of a Circuit Split” (with Nicholas Diamand), Law360, 2016; “Spotlight on
 Spokeo: A Win for Consumers” (with Nicholas Diamand), Law360, 2016; “Lochner for the
 Executive Branch: The Torture Memo as Anticanon,” 7 Harv. L. & Pol’y Rev. 199 (2013);
 “American Foreign Policy Opinion in 2004: Exploring Underlying Beliefs,” 27 Am. Rev. of Pol.
 295 (2007). Prior Employment: Law clerk to the Honorable Martha Craig Daughtrey, U.S.


 1043044.1                                   - 138 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 176 of 189 PageID #:15291




 Court of Appeals, Sixth Circuit (2014-15); Law Clerk to the Honorable Stephen Glickman, D.C.
 Court of Appeals (2013-14); Fellow, Public Citizen Litigation Group (2012-13).

         MICHELLE LAMY, Admitted to practice in California, 2015; U.S. Court of Appeals for
 the Ninth Circuit, 2017; U.S. District Court, Northern District of California, 2017; U.S. District
 Court, Western District of Wisconsin, 2016. Education: Stanford Law School (J.D. 2015); Gerald
 Gunther Prize for Outstanding Performance in Research and Legal Writing; Gerald Gunther
 Prize for Outstanding Performance in Statutory Interpretation; Executive Board, Stanford
 Journal of Civil Rights & Civil Liberties. College of Arts & Sciences, Boston College (B.A. summa
 cum laude, 2009); Phi Beta Kappa; Dean’s List First Honors, Dean’s Scholar - Economics; Rev.
 Robert Cheney Economics Scholar. Prior Employment: Law Clerk to the Honorable Thelton E.
 Henderson, U.S. District Court for the Northern District of California. Member: American Bar
 Association; State Bar of California. Honors & Awards: "Rising Star for Northern California,"
 Super Lawyers, 2019.

        DANIEL R. LEATHERS, Admitted to practice in New Jersey, 2010; New York, 2010;
 Pennsylvania, 2009; U.S. Court of Appeals, 3rd Circuit, 2012; U.S. District Court, District of
 New Jersey, 2010; U.S. District Court, Eastern District of New York, 2012; U.S. District Court,
 Southern District of New York, 2012; U.S. District Court, Eastern District of Wisconsin, 2013.
 Education: Case Western Reserve University Law School, Cleveland, Ohio (J.D. cum laude,
 2009), Case Western Reserve Journal of International Law, Executive Articles Editor;
 Pennsylvania State University (B.A., History & Journalism, 2005). Professional Associations:
 American Association of Justice; American Bar Association; New Jersey Association of Justice.
 Honors & Awards: “Rising Star for New York Metro Area in Class Action/Mass Torts,” Super
 Lawyers, 2013, 2014, 2015, 2016, 2017; “Rising Star for New Jersey in Class Action/Mass Torts,”
 Super Lawyers, 2019; Federal Bar Association Award for Excellence in Constitutional Law,
 2009; International Academy of Trial Lawyers Award for Overall Trial Advocacy Excellence,
 2009; CALI Excellence for the Future Awards: Trial Tactics, 2009; Constitutional Law II, 2007.
 Prior Employment: Clerk to the Honorable Carol Higbee, New Jersey Superior Court Civil
 Division Presiding Judge (deceased). Member: New Jersey State Bar Association; New York
 State Bar Association; Pennsylvania State Bar Association.

         MICHAEL LEVIN-GESUNDHEIT, Admitted to practice in California, 2013; U.S.
 District Court, District of New Mexico, 2017; U.S. District Court, Northern District of California,
 2015; U.S. Court of Appeals for the Second Circuit, 2019; U.S. Court of Appeals for the Ninth
 Circuit, 2018. Education: Stanford Law School (J.D. 2013), Managing Editor, Stanford Law &
 Policy Review; Gerald Gunther Prize for Outstanding Performance in Intellectual Property.
 Harvard University (A.B. magna cum laude, 2008). Professional Associations: American Bar
 Association, Equal Employment Opportunity Committee; Bar Association of San Francisco;
 Consumer Attorneys of California. Prior Employment: Law Clerk to the Honorable Jacqueline
 Nguyen, Ninth Circuit Court of Appeals (2014-2015); Law Clerk to the Honorable Garland
 Burrell, Jr., U.S. District Court, Sacramento, California (2013-2014).

        KATHERINE MCBRIDE, Admitted to practice in New York, 2016. Education:
 Stanford Law School (J.D. pro bono distinction 2015) (Levin Center Public Interest Fellow;
 Stanford Law Association; Stanford Journal of International Law; Iraqi Legal Education


 1043044.1                                     - 139 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 177 of 189 PageID #:15292




 Initiative Rule of Law Project; Policy Director, Iraqi Refugee Assistance Project; Student Leader,
 DACA Pro Bono Project). Boston College (B.A. summa cum laude, 2011) (Phi Beta Kappa, Alpha
 Sigma Nu). Prior employment: Judicial Clerk to Judge I. Leo Glasser of the U.S. District Court
 for the Eastern District of New York; Ford Foundation Public Interest Fellow, Human Rights
 First. Member: State Bar of New York.

         KELLY MCNABB, Admitted to practice in Minnesota, 2012; New York, 2015; U.S.
 District Court, District of Minnesota, 2012. Education: University of Minnesota Law School
 (J.D. cum laude 2012); Managing/Research Editor, Minnesota Law Review, 2010-2012;
 University of Minnesota Twin Cities College of Liberal Arts (B.A. 2008). Honors & Awards:
 “Rising Star for NY Metro,” Super Lawyers, 2016-2017; Attorney of the Year – Pritzker Trial
 Team, Minnesota Lawyer, 2014. Publications: “The Relevant Scope of General Causation:
 Internal Company Documents and Communications,” American Association for Justice
 Newsletter, 2018 ; “What ‘Being a Watchdog’ Really Means: Removing the Attorney General
 from the Supervision of Charitable Trusts,” Minnesota Law Review, 2012. Prior Employment:
 Pritzker Olsen, P.A., Attorney, 2012-2014. Member: American Association for Justice,
 Minnesota Association for Justice, Minnesota Women Lawyers.

        JOHN T. NICOLAOU, Admitted to practice in New York, 2013. Education: Columbia
 Law School (J.D., 2012), James Kent Scholar (2011, 2012), Harlan Fiske Stone Scholar (2010);
 Northwestern University (M.A., 2009); Vanderbilt University (B.A. summa cum laude, 2008).
 Publications: Note, Whistle While You Work: How the False Claims Act Amendments Protect
 Internal Whistleblowers, 2011 Colum. Bus. L. Rev. 531 (2011). Prior Employment: Boies Schiller
 Flexner, LLP. Member: State Bar of New York.

        VALERIE COMENENCIA ORTIZ, Admitted to practice in California, 2018.
 Education: Yale Law School (J.D. 2018), Articles Editor, Yale Journal of International Law;
 Community Service Chair, Black Law Students Association & Latino Law Students Association;
 Vice President for Membership and Community Engagement, American Constitution Society.
 Columbia University, School of International and Public Affairs (M.A. 2015). Columbia
 University (B.A. 2014). Prior Employment: Jerome N. Frank Legal Services Organization;
 Asylum Seeker Advocacy Project. Member: State Bar of California.

         SEAN A. PETTERSON, Admitted to practice in New York, 2016; U.S. District Court,
 Eastern District of New York, 2017; U.S. District Court, Southern District of New York, 2017.
 Education: New York University School of Law (J.D., 2015); Senior Quorum Editor, Journal of
 Legislation and Public Policy; Robert McKay Scholar; Brandeis University (B.A., Summa Cum
 Laude 2011). Prior Employment: Civil Litigation Extern, U.S. District Court for the Southern
 District of New York; Boies Schiller Flexner, LLP. Member: State Bar of New York.

         YAMAN SALAHI, Admitted to practice in California, 2013; U.S. District Court, Central
 District of California, 2013; U.S. District Court, Northern District of California, 2014; U.S. Court
 of Appeals, Ninth Circuit, 2013. Education: Yale Law School (J.D. 2012); University of
 California, Berkeley (B.A. 2009). Prior Employment: Judicial Clerk to Judge Edward M. Chen
 in the U.S. District Court for the Northern District of California; Arthur Liman Fellow, American
 Civil Liberties Union of Southern California; National Security and Civil Rights program,
 Advancing Justice-Asian Law Caucus. Awards & Honors: Kathi Pugh Award for Exceptional

 1043044.1                                     - 140 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 178 of 189 PageID #:15293




 Mentorship, U.C. Berkeley School of Law; American Antitrust Institute’s 2017 Antitrust
 Enforcement Award for Outstanding Antitrust Litigation Achievement in Private Law Practice in
 In re Cipro Cases I & II. Member: State Bar of California.

         MIKE SHEEN, Admitted to practice in California, 2012; U.S. District Court, Northern
 District of California, 2013; U.S. District Court, Southern District of California, 2013; U.S. Court
 of Appeals, Ninth Circuit, 2018; U.S. Court of Appeals, Federal Circuit, 2015. Education:
 University of California, Berkeley, School of Law (Berkeley Law) (J.D. 2012); Articles Editor
 (2010-2012), Executive Editor (2011-2012), Berkeley Technology Law Journal; Senior Articles
 Editor, Asian American Law Journal; Student Member, Berkeley Law Admissions Committee;
 Funding Officer, U.C. Berkeley Graduate Assembly. University of California, Berkeley (B.A.
 2004). Prior Employment: Judicial Clerk to Judge Dale A. Drozd of the U.S. District Court for
 the Eastern District of California; Milbank, Tweed, Hadley & McCloy LLP. Member: State Bar of
 California.

         ABBY R. WOLF, Admitted to practice in California, 2016; U.S. Court of Appeals, 4th
 Circuit, 2017. Education: University of California, Davis School of Law (J.D. 2016) (Senior
 Articles Editor, Business Law Journal; Co-Chair, King Hall Women’s Law; Member of Civil
 Rights Clinic; Four Witkin Awards for Excellence). University of California, Berkeley (B.A. 2011)
 (Phi Alpha Theta). Prior employment: Judicial Clerk to Judge Joseph R. Goodwin of the U.S.
 District Court for the Southern District of West Virginia. Member: State Bar of California.

         TISEME ZEGEYE, Admitted to practice in California, 2018; New York, 2013; U.S.
 Court of Appeals for the 2nd Circuit, 2014; U.S. Court of Appeals for the Ninth Circuit, 2014;
 U.S. Supreme Court, 2016. Education: New York University School of Law (J.D. 2011), BLAPA
 Kim Barry ’98 Memorial Graduation Prize for Academic Excellence and Commitment to
 International and Human Rights Work; Dean’s Scholarship. The College of William and Mary
 (B.A. cum laude, 2008). Prior Employment: Staff Attorney, Center for Reproductive Rights,
 New York; Legal Fellow, American Civil Liberties Union Women’s Rights Project. Member:
 American Bar Association, Labor & Employment Law Section (Employee-side Vice-Chair of the
 Member Services Committee); American Constitution Society Bay Area Lawyer Chapter (Board
 Member); Equal Rights Advocates (Litigation Committee Member).


 Notice on the Firm’s AV Rating: AV is a registered certification mark of Reed Elsevier
 Properties, Inc., used in accordance with the Martindale-Hubbell certification procedures,
 standards and policies. Martindale-Hubbell is the facilitator of a peer review process that rates
 lawyers. Ratings reflect the confidential opinions of members of the Bar and the Judiciary.
 Martindale-Hubbell Ratings fall into two categories—legal ability and general ethical standards.




 1043044.1                                      - 141 -
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 179 of 189 PageID #:15294




                      EXHIBIT B
        Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 180 of 189 PageID #:15295
                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP

PARTNER

NAME                                                        HOURS            RATE            TOTAL
JONATHAN SELBIN                                               675.8     $350 - $900      573,530.00
KENNETH BYRD                                                 1562.3     $540 - $640      924,169.50
JASON LICHTMAN                                               1623.5     $350 - $615      923,528.00
KRISTEN LAW SAGAFI                                              77.5       $625.00        48,437.50
                                                            3,939.10                    2,469,665.00


ASSOCIATE

NAME                                                        HOURS            RATE            TOTAL
AVERY HALFON                                                  671.5     $370 - $440      276,371.00
ANDREW KAUFMAN                                               1167.7     $375 - $510      532,092.50
JEROME MAYER-CANTU                                            170.5     $350 - $395       67,311.50
BILL WILLIAMS                                                   47.9       $350.00        16,765.00
                                                            2,057.60                     892,540.00


STAFF ATTORNEY

NAME                                                        HOURS            RATE            TOTAL
ABBY BILKISS                                                 3141.2     $350 - $415     1,216,108.00
ELLA KRAINSKY                                                   163        $350.00        57,050.00
ANDREEA MICLUT                                                 1665        $350.00       582,750.00
PHIANH NGUYEN                                                 687.5        $350.00       240,625.00
JAE PARK                                                       2036        $350.00       712,600.00
JERRY SHINDELBOWER                                             3216     $350 - $415     1,125,860.00
                                                           10,908.70                    3,934,993.00


CONTRACT ATTORNEY

NAME                                                        HOURS            RATE            TOTAL
WILLIAM ASPINWALL                                               43.7       $350.00        15,295.00
PHILIPPE BENOIT                                               301.5        $350.00       105,525.00
ANITA FORBES                                                  306.5        $350.00       107,275.00
CRYSTAL FU                                                      737     $350 - $415      259,380.00
HELEN GALLEGO                                                 209.5     $350 - $415       73,942.50
RICHARD GARCIA                                                106.3        $350.00        37,205.00
EVA GUO                                                         77.5       $350.00        27,125.00
STACYANN HUNTER                                                 76.5       $350.00        26,775.00
AI LIEN LI                                                      129     $350 - $415       45,377.50
SHARON LIU                                                      317     $350 - $415      111,405.00
BYRON LOPEZ                                                     137        $350.00        47,950.00
MARIA LUZIETTI                                                  59.3    $350 - $415       20,950.00
BEVERLY MCNEILL                                                  53     $350 - $415       18,940.00
CHAZZ PEARCE                                                  232.3        $350.00        81,305.00
LOUIS PHAN                                                     1184        $350.00       414,400.00
EAVON ROLICH                                                  190.5        $350.00        66,675.00
CLAIRE SHARMAN                                               2704.5        $350.00       946,575.00
                                                            6,865.10                    2,406,100.00
       Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 181 of 189 PageID #:15296
PARALEGAL/CLERK

NAME                                                       HOURS            RATE            TOTAL
RAMI BATA                                                    154.7     $300 - $340       46,538.00
DAVID BERNSTEIN                                                24.5       $350.00          8,575.00
MAX BLAISDELL                                                636.9     $300 - $355      207,193.00
TRINITI BRODI                                                  26.3    $315 - $330         8,359.50
TODD CARNAM                                                     25     $325 - $375         9,058.50
SPENCER GRIFFITH                                             230.4     $280 - $350       64,725.00
EMILY LOVELL                                                 128.4     $330 - $345       44,008.50
KATHRYN MURRAY                                                 68.2       $280.00        19,096.00
SHEENA PERRY                                                   42.8    $340 - $370       14,708.00
AMANDA POOLE                                                    33        $335.00        11,055.00
HANNAH SELHORST                                              847.7     $315 - $370      279,611.50
                                                           2,217.90                     712,928.00


LITIGATION SUPPORT / RESEARCH

NAME                                                       HOURS            RATE            TOTAL
NIKKI BELUSHKO BARROWS                                         30.7    $325 - $390       10,909.00
                                                             30.70                       10,909.00

                                    MATTER TOTALS         26,019.10                   10,427,135.00
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 182 of 189 PageID #:15297
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 183 of 189 PageID #:15298
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 184 of 189 PageID #:15299




                     EXHIBIT C
  Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 185 of 189 PageID #:15300


   LIEFF CABRASER HEIMANN & BERNSTEIN COSTS
           CATEGORY              AMOUNT
COST FUND                     $    715,000.00
FEDEX                         $       7,854.86
POSTAGE                       $       1,090.19
FAX                           $          86.00
PHONE                         $     16,686.49
IN-HOUSE COPY                 $     74,819.20
OUTSIDE COPY                  $     19,744.81
HOTELS                        $     89,429.44
MEALS                         $     23,223.94
MILEAGE                       $       7,935.52
AIR TRAVEL                    $    107,459.74
DEPOSITION                    $     18,945.39
LEGAL RESEARCH                $     17,873.84
COURT FEES                    $         842.25
WITNESS/EXPERT FEES           $       9,081.11
SERVICE FEES                  $     13,792.25
TRANSCRIPTS                   $       8,185.51
GROUND TRANSPORTATION         $     21,281.77
MISC                          $       3,676.28
TOTAL                         $ 1,157,008.59
Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 186 of 189 PageID #:15301




                     EXHIBIT D
                       Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 187 of 189 PageID #:15302
                                REPRESENTATIVE PLAINTIFF DISCOVERY EFFORTS

                                                                                                                          Responded to
                                                       Truck inspection(s) by   Documents and pages     Responded to
       Plaintiff               Depositions                                                                                 requests for
                                                            Defendants               produced          interrogatories
                                                                                                                            admission
                       RAFAEL MOREL GOMEZ,
Alka Trucking/A-                                                                Documents: 536
                       02/15/18; DULCE ALVAREZ,    5/25/2017                                          Yes.               Yes.
Rapid Logistics                                                                 Pages: 1,255
                       08/18/2017.
                                                   Not inspected. Sold December Documents: 14
Binder Trucking, Inc. JOSEPH BINDER, 11/09/17                                                         Yes                Yes
                                                   2015.                        Pages: 652
                                                                                Documents: 13
C & T Transport        CESAR CALDERON, 02/02/18    11/18/2016                                         Yes                Yes
                                                                                Pages: 350
Carmichael Leasing     BILL STEINERT and MAX                                    Documents: 104,988
                                                   2/22/2017                                          Yes                Yes
Co., Inc.              BECHINA, 05/24/18                                        Pages: 220,300
                                                   Not inspected. Sold December Documents: 1,743
Charles Keplinger      CHARLES KEPLINGER, 02/23/18                                                    Yes                Yes
                                                   2015.                        Pages: 4,950
                                                                                Documents: 25
The Cross Express      AARON DAVIS, 2/27/2018      6/22/2017                                          Yes                Yes
                                                                                Pages: 82
David A. Lord d/b/a
                                                                                Documents: 3,629
Lord AG                DAVID A. LORD, 01/31/18     8/30/2017                                          Yes                Yes
                                                                                Pages: 11,558
Transportation
                       DEAN BARCELONA, 03/13/18;                                Documents: 125,956
Ferraro Foods, Inc.                                6/23/17; 9/29/17; 5/23/18                          Yes                Yes
                       PATRICK SPEAR, 05/15/18                                  Pages: 350,360
                                                                                 Documents: 958
Fike Logistics, Inc.   THOMAS D. FIKE, 01/24/18    5/19/2017                                          Yes                Yes
                                                                                 Pages: 4,610
G&G Specialized                                    Not inspected. Traded in July Documents: 23,846
                       ROBERT SWAN, 01/31/18                                                          Yes                Yes
Carriers, Inc.                                     2015.                         Pages: 65,763
GT Expedited, Inc./
                                                                                Documents: 120,081
Go To Logistics, Inc./ GREG RZEDZIAN, 05/17/18     5/10/2018                                          Yes                Yes
                                                                                Pages: 290,979
ToGo Express, Inc.
Jenkins Unlimited                                                               Documents: 43
                     GEORGE JENKINS, 12/13/17      3/30/2017                                          Yes                Yes
Inc.                                                                            Pages: 327
Joandnas Operations,                                                            Documents: 5,430
                     JEFFREY RIZVI, 01/16/18       5/25/2017                                          Yes                Yes
Inc.                                                                            Pages: 21,211



                                                                Page 1 of 3
                        Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 188 of 189 PageID #:15303
                                 REPRESENTATIVE PLAINTIFF DISCOVERY EFFORTS

                                                                                                                           Responded to
                                                       Truck inspection(s) by    Documents and pages     Responded to
       Plaintiff                Depositions                                                                                 requests for
                                                            Defendants                produced          interrogatories
                                                                                                                             admission
                                                                                 Documents: 3,629
Killer B Trucking LLC   RICHARD BELANGER, 01/31/18 6/6/2017
                                                                                 Pages: 11,558
                                                                                 Documents: 211
Lance Edwards           LANCE EDWARDS, 01/10/18     4/18/2017                                          Yes                Yes
                                                                                 Pages: 548
                                                    Not inspected. Repossessed   Documents: 79
Leonard Butler          LEONARD BUTLER, 11/21/17                                                       Yes                Yes
                                                    November 2016.               Pages: 1,235
Michael Jackson         MICHAEL JACKSON, SR.,                                    Documents: 148
                                                    3/2/2017                                           Yes                Yes
Senior                  02/09/18                                                 Pages: 636
Peninsular Transfer                                 Not inspected. Sold February Documents: 1,530
                        RAUL GARCIA, 12/12/17                                                          Yes                Yes
Inc.                                                2017.                        Pages: 2,586
                                                    Not inspected. Repossessed Documents: 1,783
Phifer Trucking, Inc.   LARRY PHIFER, 01/05/18                                                         Yes                Yes
                                                    June 2016.                   Pages: 5,534
                                                                                 Documents: 35
Randy Quick             RANDY QUICK, 02/16/18       3/9/2017                                           Yes                Yes
                                                                                 Pages: 386
                        ROBERT CONSTANTINE,                                      Documents: 3,390
Robert Constantine                                  9/11/2017                                          Yes                Yes
                        12/06/17                                                 Pages: 4,579
                                                                                 Documents: 102
Robert Grieser          ROBERT GRIESER, 12/22/17    12/5/2016                                          Yes                Yes
                                                                                 Pages: 2,777
                    JEANIE PLANCK, 02/22/2018;
Ronald L. Anderson/
                    PAUL RICH, 02/22/2018;                                       Documents: 863
RLA Holdings/A&K                                    8/25/2017                                          Yes                Yes
                    RONALD ANDERSON,                                             Pages: 31,634
Development
                    5/24/2018
                                                                                 Documents: 190
Stephen Slough          STEPHEN SLOUGH, 05/11/18    5/8/2018                                           Yes                Yes
                                                                                 Pages: 2,231
                        STEVEN A. HAMILTON,                                      Documents: 17
Steven A. Hamilton                                  5/19/2017                                          Yes                Yes
                        12/14/17                                                 Pages: 2,344
Storey Trucking
                                                    Not inspected. Sold October
Company,                PAUL STOREY, 08/17/17 and                               Documents: 1,367
                                                    2013.                                              Yes                Yes
Inc./Lakeside           03/06/18                                                Pages: 55,783
Leasing, Inc.



                                                                Page 2 of 3
                     Case: 1:14-cv-10318 Document #: 669-1 Filed: 09/10/19 Page 189 of 189 PageID #:15304
                              REPRESENTATIVE PLAINTIFF DISCOVERY EFFORTS

                                                                                                                      Responded to
                                                   Truck inspection(s) by   Documents and pages     Responded to
      Plaintiff              Depositions                                                                               requests for
                                                        Defendants               produced          interrogatories
                                                                                                                        admission
Two Star Trucking,                                                          Documents: 25,812
                     WILLIAM DIMAS, 05/23/18    5/10/2018                                         Yes                Yes
Inc.                                                                        Pages: 160,963
                                                                            Documents: 2,235
Vera Transport LLC   NATALIE GARCIA, 11/16/17   6/15/2017                                         Yes                Yes
                                                                            Pages: 8,321
                                                                            Documents: 45
Victor Caballero     VICTOR CABALLERO, 11/15/17 8/25/2017                                         Yes                Yes
                                                                            Pages: 279




                                                            Page 3 of 3
